Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO ABL CREDIT AGREEMENT

FIRST AMENDMENT TO ABL CREDIT AGREEMENT (this “First Amendment”), dated as of
August 2, 2018, among PARTY CITY HOLDINGS INC., a Delaware corporation (the
“Borrower Agent”), PARTY CITY CORPORATION, a Delaware corporation (the
“Subsidiary Borrower” and, together with the Borrower Agent, the “Borrowers”),
PC INTERMEDIATE HOLDINGS, INC., a Delaware corporation (“Holdings”), JPMORGAN
CHASE BANK, N.A. (“JPM”), as administrative agent (in such capacity, the
“Administrative Agent”) and each of the Persons party hereto as Extending
Lenders. Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided such terms in the
ABL Credit Agreement referred to below (as amended by this First Amendment).

W I T N E S S E T H:

WHEREAS, the Borrowers, Holdings, the Administrative Agent, the subsidiaries of
the Borrowers from time to time party thereto and each lender from time to time
party thereto (the “Lenders”) have entered into an ABL Credit Agreement, dated
as of August 19, 2015 (as amended, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “ABL Credit Agreement”);

WHEREAS, on the date hereof (prior to giving effect to this First Amendment),
there are (a) outstanding ABL Revolving Commitments under the ABL Credit
Agreement (for purposes of this First Amendment, herein called the “Existing ABL
Revolving Commitments”) in an aggregate principal amount of $600,000,000 and
(b) outstanding FILO Commitments under the ABL Credit Agreement (for purposes of
this First Amendment, herein called the “Existing FILO Commitments” and
collectively with the Existing ABL Revolving Commitments, the “Existing
Commitments”) in an aggregate principal amount of $40,000,000;

WHEREAS, in accordance with the provisions of Section 9.02(b) of the ABL Credit
Agreement, the Loan Parties, the Administrative Agent and the Lenders party
hereto as Extending Lenders wish to amend the ABL Credit Agreement to extend the
maturity of the Existing ABL Revolving Commitments and Existing FILO Commitments
and amend certain other provisions of the ABL Credit Agreement as more fully
provided herein, on the terms and subject to the conditions set forth herein;
and

WHEREAS, pursuant to the provisions of Section 2.19(b) of the ABL Credit
Agreement, the Borrowers may cause any Lender that has not consented to the
extension of the maturity of such Lender’s Existing Commitments (each such
Lender, a “Non-Extending Lender”) to assign all of its rights and obligations
under the ABL Credit Agreement to one or more assignees (which may include the
Extending ABL Revolving Lenders referred to below and the Extending FILO Lenders
referred to below) (each assignee, a “Replacement Lender” and together with the
Extending ABL Revolving Lenders and the Extending FILO Lenders referred to
below, each, an “Extending Lender” and collectively, the “Extending Lenders”);



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

SECTION 1. Amendments to Credit Agreement. On the First Amendment Effective
Date:

(a) Subject to the satisfaction of the conditions set forth in Section 2 hereof,
(i) the Existing ABL Revolving Commitment and Existing ABL Revolving Loans of
each ABL Revolving Lender under the ABL Credit Agreement prior to giving effect
to this First Amendment that has consented to the extension of the maturity of
its Existing ABL Revolving Commitment and Existing ABL Revolving Loans (together
with its related ABL Revolving Exposure) (each, an “Extending ABL Revolving
Lender”) in the amount as set forth opposite such Extending Lender’s name on
Schedule 1.01(a) to the ABL Credit Agreement (as amended hereby) shall be
automatically converted on such date into an Extended ABL Revolving Commitment
and Extended ABL Revolving Loans of such Extending ABL Revolving Lender
hereunder denominated in Dollars, (ii) the Existing FILO Commitment and Existing
FILO Loans of each FILO Lender under the ABL Credit Agreement prior to giving
effect to this First Amendment that has consented to the extension of the
maturity of its Existing FILO Commitment and Existing FILO Loans (together with
its related FILO Revolving Exposure) (each, an “Extending FILO Lender”) in the
amount as set forth on Schedule 1.01(a) to the ABL Credit Agreement (as amended
hereby) shall be automatically converted on such date into an Extended FILO
Commitment and Extended FILO Loans of such Extending FILO Lender hereunder
denominated in Dollars, (iii) each Replacement Lender that is an assignee of an
Existing ABL Revolving Commitment and/or Existing ABL Revolving Loan shall be
deemed to have Extended ABL Revolving Commitments and/or Extended ABL Revolving
Loans equal to the aggregate amounts assigned to such Replacement Lender in the
amount as set forth on Schedule 1.01(a) to the ABL Credit Agreement (as amended
hereby) and (iv) each Replacement Lender that is an assignee of an Existing FILO
Commitment and/or Existing FILO Loan shall be deemed to have Extended FILO
Commitments and/or Extended FILO Loans equal to the aggregate amounts assigned
to such Replacement Lender in the amount as set forth on Schedule 1.01(a) to the
ABL Credit Agreement (as amended hereby).

(b) Subject to the satisfaction of the conditions set forth in Section 2 hereof,
the ABL Credit Agreement is hereby amended by (i) deleting the stricken text
(indicated textually in the same manner as the following example: stricken
text), and (ii) adding the double underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the amended ABL Credit Agreement attached hereto as Exhibit C.

(c) Schedule 1.01(a) of the ABL Credit Agreement is hereby amended and restated
in its entirety as set forth in Exhibit B to reflect the Commitments of each
Extending Lender on the First Amendment Effective Date (immediately after giving
effect thereto).

(d) Schedule 6.01(i) of the ABL Credit Agreement is hereby amended and restated
in its entirety as set forth on Schedule 6.01(i) attached hereto.

 

2



--------------------------------------------------------------------------------

(e) Schedule 6.02 of the ABL Credit Agreement is hereby amended and restated in
its entirety as set forth on Schedule 6.02 attached hereto.

(f) Schedule 6.07 of the ABL Credit Agreement is hereby amended and restated in
its entirety as set forth on Schedule 6.07 attached hereto.

SECTION 2. Conditions of Effectiveness of this First Amendment. This First
Amendment shall become effective on the date when the following conditions shall
have been satisfied (such date, the “First Amendment Effective Date”):

(a) the Loan Parties, the Administrative Agent and the Extending Lenders
constituting at least Required Lenders under the ABL Credit Agreement (prior to
giving effect to this First Amendment) shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered the same
to the Administrative Agent;

(b) the Borrowers shall have paid (or shall pay substantially concurrently with
the effectiveness of this First Amendment), by wire transfer of immediately
available funds, (i) to JPM in its capacity as sole lead arranger for the
Extended ABL Revolving Commitments and Extended FILO Commitments, all fees as
have been separately agreed, (ii) to each Extending Lender, an upfront fee equal
to 0.10% of the aggregate principal amount of the Extended ABL Revolving
Commitments and Extended FILO Commitments held by such lender on the First
Amendment Effective Date (after giving effect to the First Amendment), (iii) to
the Swingline Lender, the aggregate principal amount of all outstanding
Swingline Loans and all accrued but unpaid interest thereon accruing prior to
the First Amendment Effective Date and (iv) to the Administrative Agent, all
reasonable fees, costs and out-of-pocket expenses, including fees, costs and
expenses (including attorneys’ fees and expenses) for advice, assistance, or
other representation in connection with the preparation, execution and delivery
of this First Amendment to the same extent that such fees and expenses would be
payable under, and on the same terms as are set forth in, Section 9.03 of the
ABL Credit Agreement;

(c) on the First Amendment Effective Date and after giving effect to this First
Amendment, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Administrative Agent shall have received from the
Borrowers a certificate executed by a Responsible Officer of the Borrower Agent,
certifying the foregoing and as to the matters set forth in Section 6 hereof;

(d) the Administrative Agent shall have received the Acknowledgment and
Confirmation, substantially in the form of Exhibit A hereto, executed and
delivered by a Responsible Officer of each of the Borrowers and each other Loan
Party;

(e) (i) the assignment fee, if applicable, and other costs and expenses of each
Non-Extending Lender with respect to the assignment of its Commitments and any
Loans made pursuant thereto shall have been paid in full, (ii) the Commitments
and Loans of each Non-Extending Lender shall have been assigned to a Replacement
Lender in accordance with Section 2.19(b) of the ABL Credit Agreement and
(iii) all accrued and unpaid interest on the Loans of each Non-Extending Lender
shall have been paid in full by the assignee thereof to such Non-Extending
Lender in accordance with Section 2.19(b) of the ABL Credit Agreement;

 

3



--------------------------------------------------------------------------------

(f) there shall have been delivered to the Administrative Agent (A) a
certificate, dated as of the First Amendment Effective Date, executed by a
Responsible Officer (which shall be deemed for this purpose to include any
Secretary or any Assistant Secretary) of each Loan Party certifying (i) that no
amendments or modifications have been made to the Organizational Documents of
such Loan Party since the same were delivered to the Administrative Agent prior
to the First Amendment Effective Date, (ii) that attached thereto are true and
correct copies of resolutions of the board of directors, members or other
governing body of each Loan Party authorizing the execution, delivery and
performance of this First Amendment and the performance of the ABL Credit
Agreement (as amended by this First Amendment) and the Form of Acknowledgment
and Confirmation attached as Exhibit A hereto, as applicable, and that such
resolutions are in full force and effect without modification or amendment and
(iii) as to the incumbency and specimen signature of each officer or authorized
person executing this First Amendment or any other document delivered in
connection herewith on behalf of any Loan Party (together with a certificate of
another officer or authorized person as to the incumbency and specimen signature
of the officer or authorized person executing the certificate in this clause
(iii), and (B) good standing certificates as of a recent date for each Loan
Party from the jurisdiction in which they are organized;

(g) the Administrative Agent shall have received from the Borrower Agent a
solvency certificate from a Financial Officer of the Parent Borrower
substantially in the form of Exhibit J to the ABL Credit Agreement (with
appropriate modifications to reflect the consummation of the transactions
contemplated by the First Amendment on the First Amendment Effective Date)
certifying the matters set forth therein after giving effect to this First
Amendment and the consummation of the transactions contemplated hereby
(including the conversion pursuant to Section 1(a) hereof);

(h) the Administrative Agent shall have received an opinion from Ropes & Gray
LLP, special New York counsel to the Loan Parties, addressed to the
Administrative Agent and the Extending Lenders; and

(i) the Administrative Agent shall have received a “Life of Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
the Mortgaged Properties (together with a notice about special flood hazard area
status and flood disaster assistance, duly executed by the Borrower or the
applicable Subsidiary (if required), and evidence of flood insurance, in the
event any such Mortgaged Properties or portion thereof is located in a special
flood hazard area).

SECTION 3. Mortgaged Property. Within 90 days after the First Amendment
Effective Date (or such later date as the Administrative Agent may agree in its
sole discretion), the Administrative Agent shall have received:

(a) a fully executed counterpart of an amendment to the existing Mortgage (the
“Mortgage Amendment”; together with the existing Mortgage, the “Amended
Mortgage”), duly executed by the applicable Subsidiary, together with evidence
that such counterpart has been delivered to the title insurance company insuring
the Amended Mortgage for recording;

 

4



--------------------------------------------------------------------------------

(b) a date down endorsement in connection with the existing lender’s title
insurance policy insuring the existing Mortgage, which endorsement shall insure
that the Amended Mortgage is a valid and enforceable Lien on the Mortgaged
Property, free of any other Liens except Permitted Liens; and

(c) such affidavits and certificates as shall be required to induce the title
company to issue the endorsement contemplated in subparagraph (b) above and
evidence of payment of all applicable title insurance premiums, search and
examination charges, mortgage recording taxes, if applicable, and related
charges required for the issuance of such endorsement.

SECTION 4. Costs and Expenses. Each Borrower hereby reconfirms its obligations
(a) pursuant to Section 9.03 of the Credit Agreement to pay and reimburse the
Administrative Agent in accordance with the terms thereof and (b) to pay and
reimburse JPM, in its capacity as sole lead arranger with respect to the
Extended ABL Commitments and Extended FILO Commitments, in accordance with
arrangements that have been separately agreed.

SECTION 5. Remedies. This First Amendment shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.

SECTION 6. Representations and Warranties. To induce the Administrative Agent
and the Extending Lenders to enter into this First Amendment, each of the Loan
Parties represents and warrants to the Administrative Agent and the Extending
Lenders on and as of the First Amendment Effective Date that, in each case:

(a) this First Amendment has been duly authorized, executed and delivered by it
and each of this First Amendment and the ABL Credit Agreement (as amended by
this First Amendment) constitute its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws of general applicability relating to or limiting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; and

(b) all representations and warranties contained in the Credit Agreement and in
the other Loan Documents are true and correct in all material respects (without
duplication of any materiality qualifier therein) with the same effect as though
such representations and warranties had been made on the First Amendment
Effective Date (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects (without duplication of any
materiality qualifier therein) only as of such specified date).

 

5



--------------------------------------------------------------------------------

SECTION 7. Intercreditor Acknowledgment. In accordance with Section 2.4(c)(i) of
the Intercreditor Agreement, the Extending Lenders hereby (i) acknowledge and
agree to the terms of the Intercreditor Agreement and (ii) agree to be bound by
all terms and conditions of the Intercreditor Agreement as an “ABL Facility
Secured Party”. The Extending Lenders hereby authorize the Administrative Agent
to provide on its behalf any notice to the Term Loan Security Agent and the Term
Loan Secured Parties (each as defined in the Intercreditor Agreement) as it may
deem necessary or advisable (in its sole discretion) to ensure compliance with
Section 2.4(c)(i) of the Intercreditor Agreement.

SECTION 8. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the First Amendment Effective Date, (i) each reference in the
ABL Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the ABL Credit Agreement shall mean and be a reference to
the Credit Agreement, as amended by this First Amendment; (ii) the Extended ABL
Revolving Commitments shall constitute “ABL Revolving Commitments” for all
purposes under the ABL Credit Agreement (other than for purposes of Section 4.01
of the ABL Credit Agreement and clause (a) of the first sentence of Section 5.11
of the ABL Credit Agreement); (iii) the Extended FILO Commitments shall
constitute “FILO Commitments” for all purposes under the ABL Credit Agreement
(other than for purposes of Section 4.01 of the ABL Credit Agreement and clause
(a) of the first sentence of Section 5.11 of the ABL Credit Agreement); (iv) the
Extended ABL Revolving Loans and Extended FILO Loans shall constitute “Loans”
for all purposes under the ABL Credit Agreement (other than for purposes of
Section 4.01 of the ABL Credit Agreement and clause (a) of the first sentence of
Section 5.11 of the ABL Credit Agreement); and (v) each Extending Lender shall
constitute a “Lender” as defined in the Credit Agreement.

(b) The ABL Credit Agreement and each of the other Loan Documents, as
specifically amended by this First Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
Without limiting the generality of the foregoing, the Collateral Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Secured Obligations of the Loan Parties, in each case, as amended
by this First Amendment.

(c) The execution, delivery and effectiveness of this First Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

SECTION 9. Governing Law. THIS FIRST AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS FIRST AMENDMENT, WHETHER IN TORT,
CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 10. Counterparts. This First Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. A complete set
of counterparts shall be lodged with the Borrowers and the Administrative Agent.
Delivery by facsimile or electronic transmission of an executed counterpart of a
signature page to this First Amendment shall be effective as delivery of an
original executed counterpart of this First Amendment.

[The remainder of this page is intentionally left blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.

 

PC INTERMEDIATE HOLDINGS, INC. By:  

/s/ James M. Harrison

Name: James M. Harrison Title: President PARTY CITY HOLDINGS INC. PARTY CITY
CORPORATION ANAGRAM INTERNATIONAL, INC. ANAGRAM INTERNATIONAL HOLDINGS, INC.
AM-SOURCE, LLC AMSCAN INC. TRISAR, INC. By:  

/s/ Michael A. Correale

Name: Michael A. Correale Title: Vice President, Treasurer PARTY HORIZON INC.
By:  

/s/ Michael A. Correale

Name: Michael A. Correale Title:   Chief Accounting Officer, Assistant Secretary
and Senior Vice President ANAGRAM EDEN PRAIRIE PROPERTY HOLDINGS LLC By: PARTY
CITY HOLDINGS INC., its sole member By:  

/s/ Michael A. Correale

Name: Michael A. Correale Title: Vice President, Treasurer

 

[Signature Page to First Amendment to ABL Credit Agreement (Party City)]



--------------------------------------------------------------------------------

AMSCAN PURPLE SAGE, LLC AMSCAN NM LAND, LLC By: AMSCAN INC., its sole manger By:
 

/s/ Michael A. Correale

Name: Michael A. Correale Title: Vice President, Treasurer

 

[Signature Page to First Amendment to ABL Credit Agreement (Party City)]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swingline Lender and Issuing
Bank By:  

/s/ Seth Jacobson-Swanson

Name: Seth Jacobson-Swanson Title: Vice President

 

[Signature Page to First Amendment to ABL Credit Agreement (Party City)]



--------------------------------------------------------------------------------

[Signature Page for Existing Lenders]

BY ITS EXECUTION OF THIS SIGNATURE PAGE, THE UNDERSIGNED EXISTING ABL REVOLVING
LENDER AND FILO LENDER HEREBY (I) REQUESTS TO CONVERT THE FULL PRINCIPAL AMOUNT
OF ITS EXISTING ABL REVOLVING COMMITMENTS AND FILO COMMITMENTS INTO EXTENDED ABL
REVOLVING COMMITMENTS, PURSUANT TO, AND ON THE TERMS AND CONDITIONS SET FORTH
IN, THIS FIRST AMENDMENT TO ABL CREDIT AGREEMENT AND (II) ACKNOWLEDGES AND
AGREES THAT THE AMOUNT OF ITS EXTENDED ABL REVOLVING COMMITMENTS MAY BE LESS
THAN THE FULL PRINCIPAL AMOUNT OF ITS EXISTING ABL REVOLVING COMMITMENTS AND
FILO COMMITMENTS WHICH IT REQUESTS TO CONVERT HEREUNDER

 

NAME OF INSTITUTION JP Morgan Chase Bank, N.A.   as an Extending Lender By:  

/s/ Seth Jacobson-Swanson

  Name: Seth Jaconson-Swanson   Title: Vice President For institutions requiring
a second signature line: By:  

 

  Name:   Title:

 

[Signature Page to First Amendment to ABL Credit Agreement (Party City)]



--------------------------------------------------------------------------------

[Signature Page for New Lenders]

BY ITS EXECUTION OF THIS SIGNATURE PAGE, THE UNDERSIGNED EXISTING ABL REVOLVING
LENDER AND FILO LENDER HEREBY (I) REQUESTS TO CONVERT THE FULL PRINCIPAL AMOUNT
OF ITS EXISTING ABL REVOLVING COMMITMENTS AND FILO COMMITMENTS INTO EXTENDED ABL
REVOLVING COMMITMENTS, PURSUANT TO, AND ON THE TERMS AND CONDITIONS SET FORTH
IN, THIS FIRST AMENDMENT TO ABL CREDIT AGREEMENT AND (II) ACKNOWLEDGES AND
AGREES THAT THE AMOUNT OF ITS EXTENDED ABL REVOLVING COMMITMENTS MAY BE LESS
THAN THE FULL PRINCIPAL AMOUNT OF ITS EXISTING ABL REVOLVING COMMITMENTS AND
FILO COMMITMENTS WHICH IT REQUESTS TO CONVERT HEREUNDER

 

NAME OF INSTITUTION Bank of America, N.A.   as an Extending Lender By:  

/s/ Joseph Becker

  Name: Joseph Becker   Title: Managing Director For institutions requiring a
second signature line: By:  

 

  Name:   Title:

 

[Signature Page to First Amendment to ABL Credit Agreement (Party City)]



--------------------------------------------------------------------------------

BY ITS EXECUTION OF THIS SIGNATURE PAGE, THE UNDERSIGNED EXISTING ABL REVOLVING
LENDER AND FILO LENDER HEREBY (I) REQUESTS TO CONVERT THE FULL PRINCIPAL AMOUNT
OF ITS EXISTING ABL REVOLVING COMMITMENTS AND FILO COMMITMENTS INTO EXTENDED ABL
REVOLVING COMMITMENTS, PURSUANT TO, AND ON THE TERMS AND CONDITIONS SET FORTH
IN, THIS FIRST AMENDMENT TO ABL CREDIT AGREEMENT AND (II) ACKNOWLEDGES AND
AGREES THAT THE AMOUNT OF ITS EXTENDED ABL REVOLVING COMMITMENTS MAY BE LESS
THAN THE FULL PRINCIPAL AMOUNT OF ITS EXISTING ABL REVOLVING COMMITMENTS AND
FILO COMMITMENTS WHICH IT REQUESTS TO CONVERT HEREUNDER

 

NAME OF INSTITUTION Wells Fargo Bank NA   as an Extending Lender By:  

/s/ Jason Shanahan

  Name: Jason Shanahan   Title: Director For institutions requiring a second
signature line: By:  

 

  Name:   Title:

 

[Signature Page to First Amendment to ABL Credit Agreement (Party City)]



--------------------------------------------------------------------------------

BY ITS EXECUTION OF THIS SIGNATURE PAGE, THE UNDERSIGNED EXISTING ABL REVOLVING
LENDER AND FILO LENDER HEREBY (I) REQUESTS TO CONVERT THE FULL PRINCIPAL AMOUNT
OF ITS EXISTING ABL REVOLVING COMMITMENTS AND FILO COMMITMENTS INTO EXTENDED ABL
REVOLVING COMMITMENTS, PURSUANT TO, AND ON THE TERMS AND CONDITIONS SET FORTH
IN, THIS FIRST AMENDMENT TO ABL CREDIT AGREEMENT AND (II) ACKNOWLEDGES AND
AGREES THAT THE AMOUNT OF ITS EXTENDED ABL REVOLVING COMMITMENTS MAY BE LESS
THAN THE FULL PRINCIPAL AMOUNT OF ITS EXISTING ABL REVOLVING COMMITMENTS AND
FILO COMMITMENTS WHICH IT REQUESTS TO CONVERT HEREUNDER

 

NAME OF INSTITUTION MUFG Union Bank, N.A.   as an Extending Lender By:  

/s/ Peter Ehlinger

  Name: Peter Ehlinger   Title: Vice President For institutions requiring a
second signature line: By:  

 

  Name:   Title:

 

[Signature Page to First Amendment to ABL Credit Agreement (Party City)]



--------------------------------------------------------------------------------

BY ITS EXECUTION OF THIS SIGNATURE PAGE, THE UNDERSIGNED EXISTING ABL REVOLVING
LENDER AND FILO LENDER HEREBY (I) REQUESTS TO CONVERT THE FULL PRINCIPAL AMOUNT
OF ITS EXISTING ABL REVOLVING COMMITMENTS AND FILO COMMITMENTS INTO EXTENDED ABL
REVOLVING COMMITMENTS, PURSUANT TO, AND ON THE TERMS AND CONDITIONS SET FORTH
IN, THIS FIRST AMENDMENT TO ABL CREDIT AGREEMENT AND (II) ACKNOWLEDGES AND
AGREES THAT THE AMOUNT OF ITS EXTENDED ABL REVOLVING COMMITMENTS MAY BE LESS
THAN THE FULL PRINCIPAL AMOUNT OF ITS EXISTING ABL REVOLVING COMMITMENTS AND
FILO COMMITMENTS WHICH IT REQUESTS TO CONVERT HEREUNDER

 

NAME OF INSTITUTION TD Bank, N.A.   as an Extending Lender By:  

/s/ Jang Kim

  Name: Jang Kim   Title: Vice President For institutions requiring a second
signature line: By:  

 

  Name:   Title:

 

[Signature Page to First Amendment to ABL Credit Agreement (Party City)]



--------------------------------------------------------------------------------

BY ITS EXECUTION OF THIS SIGNATURE PAGE, THE UNDERSIGNED EXISTING ABL REVOLVING
LENDER AND FILO LENDER HEREBY (I) REQUESTS TO CONVERT THE FULL PRINCIPAL AMOUNT
OF ITS EXISTING ABL REVOLVING COMMITMENTS AND FILO COMMITMENTS INTO EXTENDED ABL
REVOLVING COMMITMENTS, PURSUANT TO, AND ON THE TERMS AND CONDITIONS SET FORTH
IN, THIS FIRST AMENDMENT TO ABL CREDIT AGREEMENT AND (II) ACKNOWLEDGES AND
AGREES THAT THE AMOUNT OF ITS EXTENDED ABL REVOLVING COMMITMENTS MAY BE LESS
THAN THE FULL PRINCIPAL AMOUNT OF ITS EXISTING ABL REVOLVING COMMITMENTS AND
FILO COMMITMENTS WHICH IT REQUESTS TO CONVERT HEREUNDER

 

NAME OF INSTITUTION U.S. Bank National Association   as an Extending Lender By:
 

/s/ Carol Anderson

  Name: Carol Anderson   Title: Vice President For institutions requiring a
second signature line: By:  

 

  Name:   Title:

 

[Signature Page to First Amendment to ABL Credit Agreement (Party City)]



--------------------------------------------------------------------------------

BY ITS EXECUTION OF THIS SIGNATURE PAGE, THE UNDERSIGNED EXISTING ABL REVOLVING
LENDER AND FILO LENDER HEREBY (I) REQUESTS TO CONVERT THE FULL PRINCIPAL AMOUNT
OF ITS EXISTING ABL REVOLVING COMMITMENTS AND FILO COMMITMENTS INTO EXTENDED ABL
REVOLVING COMMITMENTS, PURSUANT TO, AND ON THE TERMS AND CONDITIONS SET FORTH
IN, THIS FIRST AMENDMENT TO ABL CREDIT AGREEMENT AND (II) ACKNOWLEDGES AND
AGREES THAT THE AMOUNT OF ITS EXTENDED ABL REVOLVING COMMITMENTS MAY BE LESS
THAN THE FULL PRINCIPAL AMOUNT OF ITS EXISTING ABL REVOLVING COMMITMENTS AND
FILO COMMITMENTS WHICH IT REQUESTS TO CONVERT HEREUNDER

 

NAME OF INSTITUTION Bank of Montreal   as an Extending Lender By:  

/s/ Kara Goodwin

  Name: Kara Goodwin   Title: Managing Director For institutions requiring a
second signature line: By:  

 

  Name:   Title:

 

[Signature Page to First Amendment to ABL Credit Agreement (Party City)]



--------------------------------------------------------------------------------

BY ITS EXECUTION OF THIS SIGNATURE PAGE, THE UNDERSIGNED EXISTING ABL REVOLVING
LENDER AND FILO LENDER HEREBY (I) REQUESTS TO CONVERT THE FULL PRINCIPAL AMOUNT
OF ITS EXISTING ABL REVOLVING COMMITMENTS AND FILO COMMITMENTS INTO EXTENDED ABL
REVOLVING COMMITMENTS, PURSUANT TO, AND ON THE TERMS AND CONDITIONS SET FORTH
IN, THIS FIRST AMENDMENT TO ABL CREDIT AGREEMENT AND (II) ACKNOWLEDGES AND
AGREES THAT THE AMOUNT OF ITS EXTENDED ABL REVOLVING COMMITMENTS MAY BE LESS
THAN THE FULL PRINCIPAL AMOUNT OF ITS EXISTING ABL REVOLVING COMMITMENTS AND
FILO COMMITMENTS WHICH IT REQUESTS TO CONVERT HEREUNDER.

 

NAME OF INSTITUTION City National Bank, A National Banking Association   as an
Extending Lender By:  

/s/ Lauren Bourke

  Name: Lauren Bourke   Title: Vice President For institutions requiring a
second signature line: By:  

 

  Name:   Title:

 

[Signature Page to First Amendment to ABL Credit Agreement (Party City)]



--------------------------------------------------------------------------------

BY ITS EXECUTION OF THIS SIGNATURE PAGE, THE UNDERSIGNED EXISTING ABL REVOLVING
LENDER AND FILO LENDER HEREBY (I) REQUESTS TO CONVERT THE FULL PRINCIPAL AMOUNT
OF ITS EXISTING ABL REVOLVING COMMITMENTS AND FILO COMMITMENTS INTO EXTENDED ABL
REVOLVING COMMITMENTS, PURSUANT TO, AND ON THE TERMS AND CONDITIONS SET FORTH
IN, THIS FIRST AMENDMENT TO ABL CREDIT AGREEMENT AND (II) ACKNOWLEDGES AND
AGREES THAT THE AMOUNT OF ITS EXTENDED ABL REVOLVING COMMITMENTS MAY BE LESS
THAN THE FULL PRINCIPAL AMOUNT OF ITS EXISTING ABL REVOLVING COMMITMENTS AND
FILO COMMITMENTS WHICH IT REQUESTS TO CONVERT HEREUNDER.

 

NAME OF INSTITUTION Deutsche Bank AG New York Branch   as an Extending Lender
By:  

/s/ Frank Fazio

  Name: Frank Fazio   Title: Managing Director For institutions requiring a
second signature line: By:  

/s/ Alicia Schug

  Name: Alicia Schug   Title: Vice President

 

[Signature Page to First Amendment to ABL Credit Agreement (Party City)]



--------------------------------------------------------------------------------

BY ITS EXECUTION OF THIS SIGNATURE PAGE, THE UNDERSIGNED EXISTING ABL REVOLVING
LENDER AND FILO LENDER HEREBY (I) REQUESTS TO CONVERT THE FULL PRINCIPAL AMOUNT
OF ITS EXISTING ABL REVOLVING COMMITMENTS AND FILO COMMITMENTS INTO EXTENDED ABL
REVOLVING COMMITMENTS, PURSUANT TO, AND ON THE TERMS AND CONDITIONS SET FORTH
IN, THIS FIRST AMENDMENT TO ABL CREDIT AGREEMENT AND (II) ACKNOWLEDGES AND
AGREES THAT THE AMOUNT OF ITS EXTENDED ABL REVOLVING COMMITMENTS MAY BE LESS
THAN THE FULL PRINCIPAL AMOUNT OF ITS EXISTING ABL REVOLVING COMMITMENTS AND
FILO COMMITMENTS WHICH IT REQUESTS TO CONVERT HEREUNDER.

 

NAME OF INSTITUTION Barclays Bank PLC   as an Extending Lender By:  

/s/ Ritam Bhalla

  Name: Ritam Bhalla   Title: Director For institutions requiring a second
signature line: By:  

 

  Name:   Title:

 

[Signature Page to First Amendment to ABL Credit Agreement (Party City)]



--------------------------------------------------------------------------------

BY ITS EXECUTION OF THIS SIGNATURE PAGE, THE UNDERSIGNED EXISTING ABL REVOLVING
LENDER AND FILO LENDER HEREBY (I) REQUESTS TO CONVERT THE FULL PRINCIPAL AMOUNT
OF ITS EXISTING ABL REVOLVING COMMITMENTS AND FILO COMMITMENTS INTO EXTENDED ABL
REVOLVING COMMITMENTS, PURSUANT TO, AND ON THE TERMS AND CONDITIONS SET FORTH
IN, THIS FIRST AMENDMENT TO ABL CREDIT AGREEMENT AND (II) ACKNOWLEDGES AND
AGREES THAT THE AMOUNT OF ITS EXTENDED ABL REVOLVING COMMITMENTS MAY BE LESS
THAN THE FULL PRINCIPAL AMOUNT OF ITS EXISTING ABL REVOLVING COMMITMENTS AND
FILO COMMITMENTS WHICH IT REQUESTS TO CONVERT HEREUNDER.

 

NAME OF INSTITUTION Goldman Sachs Bank USA   as an Extending Lender By:  

/s/ Rebecca Kratz

  Name: Rebecca Kratz   Title: Authorized Signatory For institutions requiring a
second signature line: By:  

 

  Name:   Title:

 

[Signature Page to First Amendment to ABL Credit Agreement (Party City)]



--------------------------------------------------------------------------------

BY ITS EXECUTION OF THIS SIGNATURE PAGE, THE UNDERSIGNED EXTENDING LENDER HEREBY
COMMITS TO PROVIDE THE ENTIRE PRINCIPAL AMOUNT OF EXTENDED ABL REVOLVING
COMMITMENTS SET FORTH BELOW ITS SIGNATURE HERETO ON THE TERMS AND CONDITIONS SET
FORTH IN THIS FIRST AMENDMENT TO ABL CREDIT AGREEMENT AND IN THE ABL CREDIT
AGREEMENT (AS AMENDED BY THIS FIRST AMENDMENT).

 

NAME OF INSTITUTION Credit Suisse AG, Cayman Islands Branch   as an Extending
Lender By:  

/s/ Vipul Dhadda

  Name: Vipul Dhadda   Title: Authorized Signatory For institutions requiring a
second signature line: By:  

/s/ Brady Bingham

  Name: Brady Bingham   Title: Authorized signatory

 

[Signature Page to First Amendment to ABL Credit Agreement (Party City)]



--------------------------------------------------------------------------------

BY ITS EXECUTION OF THIS SIGNATURE PAGE, THE UNDERSIGNED EXTENDING LENDER HEREBY
COMMITS TO PROVIDE THE ENTIRE PRINCIPAL AMOUNT OF EXTENDED ABL REVOLVING
COMMITMENTS SET FORTH BELOW ITS SIGNATURE HERETO ON THE TERMS AND CONDITIONS SET
FORTH IN THIS FIRST AMENDMENT TO ABL CREDIT AGREEMENT AND IN THE ABL CREDIT
AGREEMENT (AS AMENDED BY THIS FIRST AMENDMENT).

 

NAME OF INSTITUTION Sumitomo Mitsui Banking Corporation   as an Extending Lender
By:  

/s/ Hitoshi Ryoji

  Name: Hitoshi Ryoji   Title: Managing Director For institutions requiring a
second signature line: By:  

 

  Name:   Title:

 

[Signature Page to First Amendment to ABL Credit Agreement (Party City)]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ACKNOWLEDGMENT AND CONFIRMATION

1. Reference is made to the First Amendment, dated as of August 2, 2018 (the
“First Amendment”), to the ABL Credit Agreement, dated as of August 19, 2015 (as
amended, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “ABL Credit Agreement”), among PARTY CITY HOLDINGS INC., a
Delaware corporation (the “Borrower Agent”), PARTY CITY CORPORATION, a Delaware
corporation (the “Subsidiary Borrower” and, together with the Borrower Agent,
the “Borrowers”), PC INTERMEDIATE HOLDINGS, INC., a Delaware corporation
(“Holdings”), JPMORGAN CHASE BANK, N.A. (“JPM”), as administrative agent (in
such capacity, the “Administrative Agent”) and each Extending Lender party
thereto. Capitalized terms used herein but not otherwise defined shall have the
meanings set forth in the ABL Credit Agreement or the First Amendment, as
applicable.

2. Certain provisions of the ABL Credit Agreement are being amended and/or
modified pursuant to the First Amendment. Each of the parties hereto hereby
agrees that, with respect to each Loan Document to which it is a party, after
giving effect to the First Amendment:

(a) all of its obligations, liabilities and indebtedness under such Loan
Document, including guarantee obligations, shall remain in full force and effect
on a continuous basis (including, without limitation, with respect to Extended
ABL Revolving Loans and Extended FILO Loans); and

(b) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority as described in Section 3.16 of the ABL Credit
Agreement of each such Lien and security interest continues in full force and
effect on a continuous basis, unimpaired, uninterrupted and undischarged as
collateral security for the Secured Obligations (including, without limitation,
the Extended ABL Revolving Loans and Extended FILO Loans), to the extent
provided in such Loan Documents.

3. THIS ACKNOWLEDGMENT AND CONFIRMATION AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS ACKNOWLEDGMENT AND CONFIRMATION, WHETHER IN
TORT, CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

4. This Acknowledgment and Confirmation may be executed by one or more of the
parties hereto on any number of separate counterparts (including by telecopy or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

[rest of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

PC INTERMEDIATE HOLDINGS, INC. By:  

 

  Name:   Title:

[Signature Page to Acknowledgment and Confirmation of Party City ABL First
Amendment]



--------------------------------------------------------------------------------

PARTY CITY HOLDINGS INC.

PARTY CITY CORPORATION

ANAGRAM INTERNATIONAL, INC.

ANAGRAM INTERNATIONAL HOLDINGS, INC. AM-SOURCE, LLC

AMSCAN INC.

TRISAR, INC.

By:                                                                          
Name: Title: ANAGRAM EDEN PRAIRIE PROPERTY HOLDINGS LLC
By: PARTY CITY HOLDINGS, INC., its sole member By:
                                                                          Name:
Title: AMSCAN PURPLE SAGE, LLC AMSCAN NM LAND, LLC By: AMSCAN INC., its sole
manager By:                                          
                                Name: Title: PARTY HORIZON INC. By:
                                                                          Name:
Title:



--------------------------------------------------------------------------------

EXHIBIT B

Schedule 1.01(a)

COMMITMENT SCHEDULE

 

Lender

   ABL Revolving
Commitment      FILO
Commitment  

JP Morgan Chase Bank, N.A.

   $ 103,125,000      $ 6,875,000  

Bank of America, N.A.

   $ 103,125,000      $ 6,875,000  

Wells Fargo Bank, National Association

   $ 103,125,000      $ 6,875,000  

MUFG Union Bank, N.A.

   $ 53,125,000      $ 6,875,000  

TD Bank, N.A.

   $ 56,250,000      $ 3,750,000  

U.S. Bank National Association

   $ 56,250,000      $ 3,750,000  

Bank of Montreal

   $ 37,500,000      $ 2,500,000  

Citi National Bank, a National Banking Association

   $ 37,500,000      $ 2,500,000  

Deutsche Bank AG New York Branch

   $ 10,000,000        N/A  

Barclays Bank PLC

   $ 10,000,000        N/A  

Credit Suisse AG

   $ 10,000,000        N/A  

Goldman Sachs Bank USA

   $ 10,000,000        N/A  

Sumitomo Mitsui Banking Corporation

   $ 10,000,000        N/A  



--------------------------------------------------------------------------------

EXHIBIT C

Amended ABL Credit Agreement

[Attached]

 



--------------------------------------------------------------------------------

Composite through First Amendment to ABL

Credit Agreement, dated as of August 2, 2018

 

LOGO [g602059g0803031515656.jpg]

ABL CREDIT AGREEMENT

Dated as of August 19, 2015

Among

PC INTERMEDIATE HOLDINGS, INC.,

PARTY CITY HOLDINGS INC.,

PARTY CITY CORPORATION,

THE SUBSIDIARIES OF THE BORROWERS

FROM TIME TO TIME PARTY HERETO,

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as the Lenders,

and

JPMORGAN CHASE BANK, N.A.,

as the Administrative Agent

 

 

 

J.P. MORGAN SECURITIES LLC,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Bookrunners and Joint Lead Arrangers

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

TD BANK, N.A.,

U.S. BANK NATIONAL ASSOCIATION,

MUFG UNION BANK, N.A.

and

DEUTSCHE BANK SECURITIES INC.,

as Co-Documentation Agents,



--------------------------------------------------------------------------------

Table of Contents             Page   ARTICLE 1   

DEFINITIONS

       1  

Section 1.01.

  Defined Terms      1  

Section 1.02.

  Classification of Loans and Borrowings      59  

Section 1.03.

  Terms Generally      59  

Section 1.04.

  Accounting Terms; GAAP      60  

Section 1.05.

  Effectuation of Transactions      61  

Section 1.06.

  Timing of Payment of Performance      61  

Section 1.07.

  Limited Condition Acquisitions      61  

Section 1.08.

  Pro Forma Calculations      62  

Section 1.09.

  Times of Day      65  

Section 1.10.

  Rounding      65  

Section 1.11.

  Currency Generally      65   ARTICLE 2   

THE CREDITS

     65  

Section 2.01.

  Loans and Commitments      65  

Section 2.02.

  Loans and Borrowings      66  

Section 2.03.

  Requests for Borrowings      67  

Section 2.04.

  Protective Advances      68  

Section 2.05.

  Swingline Loans      69  

Section 2.06.

  Letters of Credit      71  

Section 2.07.

  Funding of Borrowings      77  

Section 2.08.

  Type; Interest Elections      78  

Section 2.09.

  Termination and Reduction of Commitments      79  

Section 2.10.

  Repayment of Loans; Evidence of Debt      80  

Section 2.11.

  Prepayment of Loans      81  

Section 2.12.

  Fees      83  

Section 2.13.

  Interest      84  

Section 2.14.

  Alternate Rate of Interest      85  

Section 2.15.

  Increased Costs      86  

Section 2.16.

  Break Funding Payments      88  

 

 

i



--------------------------------------------------------------------------------

Table of Contents

(Cont.)

 

         Page  

Section 2.17.

  Taxes      88  

Section 2.18.

  Payments Generally; Allocation of Proceeds; Sharing of Set-offs      92  

Section 2.19.

  Mitigation Obligations; Replacement of Lenders      95  

Section 2.20.

  Illegality      96  

Section 2.21.

  Cash Receipts      97  

Section 2.22.

  Defaulting Lender      99  

Section 2.23.

  Incremental Credit Extensions      102  

Section 2.24.

  Joint and Several Liability of Borrowers      104  

Section 2.25.

  Reserves; Changes to Eligibility Criteria      106  

Section 2.26.

  Special Provisions Relating to Conversion of Loans      107   ARTICLE 3   

REPRESENTATIONS AND WARRANTIES

     108  

Section 3.01.

  Organization; Powers      108  

Section 3.02.

  Authorization; Enforceability      109  

Section 3.03.

  Governmental Approvals; No Conflicts      109  

Section 3.04.

  Financial Condition; No Material Adverse Effect      109  

Section 3.05.

  Properties      109  

Section 3.06.

  Litigation and Environmental Matters      110  

Section 3.07.

  Compliance with Laws      110  

Section 3.08.

  Investment Company Status      111  

Section 3.09.

  Taxes      111  

Section 3.10.

  ERISA      111  

Section 3.11.

  Disclosure      111  

Section 3.12.

  Borrowing Base Certificate      112  

Section 3.13.

  Solvency      112  

Section 3.14.

  [Reserved]      112  

Section 3.15.

  Capitalization and Subsidiaries      112  

Section 3.16.

  Security Interest in Collateral      112  

Section 3.17.

  Labor Disputes      113  

Section 3.18.

  Federal Reserve Regulations      113  

Section 3.19.

  [Reserved]      113  

 

ii



--------------------------------------------------------------------------------

Table of Contents

(Cont.)

 

         Page  

Section 3.20.

  Sanctions, Anti-Corruption and Anti-Terrorism Laws      113   ARTICLE 4   

CONDITIONS

     114  

Section 4.01.

  Closing Date      114  

Section 4.02.

  Each Credit Event      117   ARTICLE 5   

AFFIRMATIVE COVENANTS

     118  

Section 5.01.

  Financial Statements and Other Reports      118  

Section 5.02.

  Existence      123  

Section 5.03.

  Payment of Taxes      123  

Section 5.04.

  Maintenance of Properties      123  

Section 5.05.

  Insurance      124  

Section 5.06.

  Inspections      124  

Section 5.07.

  Maintenance of Book and Records      126  

Section 5.08.

  Compliance with Laws      126  

Section 5.09.

  Environmental      126  

Section 5.10.

  Designation of Subsidiaries      127  

Section 5.11.

  Use of Proceeds      128  

Section 5.12.

  Additional Collateral; Further Assurances      128  

Section 5.13.

  Post-Closing Items      130  

Section 5.14.

  MIRE Events      131   ARTICLE 6   

NEGATIVE COVENANTS

     131  

Section 6.01.

  Indebtedness      131  

Section 6.02.

  Liens      137  

Section 6.03.

  [Reserved]      141  

Section 6.04.

  No Further Negative Pledges      141  

Section 6.05.

  Restricted Payments; Certain Payments of Indebtedness      143  

Section 6.06.

  Restrictions on Subsidiary Distributions      147  

Section 6.07.

  Investments      148  

Section 6.08.

  Fundamental Changes; Disposition of Assets      151  

 

iii



--------------------------------------------------------------------------------

Table of Contents

(Cont.)

 

         Page  

Section 6.09.

  [Reserved]      154  

Section 6.10.

  Sales and Lease-Backs      154  

Section 6.11.

  Transactions with Affiliates      155  

Section 6.12.

  Conduct of Business      156  

Section 6.13.

  Amendments or Waivers of Organizational Documents      157  

Section 6.14.

  Amendments of or Waivers with Respect to Certain Indebtedness      157  

Section 6.15.

  Fiscal Year      157  

Section 6.16.

  Permitted Activities of Holdings      157  

Section 6.17.

  [Reserved]      158  

Section 6.18.

  Fixed Charge Coverage Ratio      158   ARTICLE 7   

EVENTS OF DEFAULT

     159  

Section 7.01.

  Events of Default      159   ARTICLE 8   

THE ADMINISTRATIVE AGENT

     163   ARTICLE 9   

MISCELLANEOUS

     173  

Section 9.01.

  Notices      173  

Section 9.02.

  Waivers; Amendments      175  

Section 9.03.

  Expenses; Indemnity; Damage Waiver      178  

Section 9.04.

  Waiver of Claim      180  

Section 9.05.

  Successors and Assigns      180  

Section 9.06.

  Survival      187  

Section 9.07.

  Counterparts; Integration; Effectiveness      187  

Section 9.08.

  Severability      188  

Section 9.09.

  Right of Setoff      188  

Section 9.10.

  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      189  

Section 9.11.

  WAIVER OF JURY TRIAL      190  

Section 9.12.

  Headings      190  

Section 9.13.

  Confidentiality      190  

 

iv



--------------------------------------------------------------------------------

Table of Contents

(Cont.)

 

         Page  

Section 9.14.

  No Fiduciary Duty      192  

Section 9.15.

  Several Obligations      192  

Section 9.16.

  USA PATRIOT Act      192  

Section 9.17.

  Disclosure      193  

Section 9.18.

  Appointment for Perfection      193  

Section 9.19.

  Interest Rate Limitation      193  

Section 9.20.

  Intercreditor Agreement      193  

Section 9.21.

  Conflicts      194  

Section 9.22.

  [Reserved]      194  

Section 9.23.

  Borrower Agent      194  

Section 9.24.

  Certain ERISA Matters      194   ARTICLE 10       

LOAN GUARANTY

     196  

Section 10.01.

  Guaranty      196  

Section 10.02.

  Guaranty of Payment      196  

Section 10.03.

  No Discharge or Diminishment of Loan Guaranty      196  

Section 10.04.

  Defenses Waived      197  

Section 10.05.

  Authorization      198  

Section 10.06.

  Rights of Subrogation      199  

Section 10.07.

  Reinstatement; Stay of Acceleration      199  

Section 10.08.

  Information      199  

Section 10.09.

  [Reserved]      200  

Section 10.10.

  Maximum Liability      200  

Section 10.11.

  Contribution      200  

Section 10.12.

  Liability Cumulative      201  

Section 10.13.

  Release of Loan Guarantors      201  

Section 10.14.

  Keepwell      201  

 

 

v



--------------------------------------------------------------------------------

SCHEDULES:

    

1.01(a)

  —    Commitment Schedule

1.01(b)

  —    Existing Letters of Credit

1.01(c)

  —    Mortgaged Properties

1.01(d)

  —    Adjustments to Consolidated Adjusted EBITDA

2.21(a)

  —    DDAs

2.21(b)

  —    Credit Card Arrangements

2.21(c)

  —    Blocked Accounts

3.05

  —    Real Property

3.15

  —    Capitalization and Subsidiaries

4.01(b)

  —    Local Counsel

5.13(b)

  —    Post-Closing Obligations

6.01(i)

  —    Existing Indebtedness

6.01(t)

  —    Corporate Leases Assigned/Sold/Transferred

6.02

  —    Existing Liens

6.04

  —    Negative Pledges

6.06

  —    Restrictive Agreements

6.07

  —    Existing Investments

6.11

  —    Transactions with Affiliates

9.01

  —    Borrowers’ Website Address for Electronic Delivery

EXHIBITS:

    

A

  —    [Reserved]

B-1

  —    Form of Assignment and Assumption (ABL Revolving)

B-2

  —    Form of Assignment and Assumption (FILO)

C

  —    Form of Borrowing Base Certificate

D

  —    Form of Compliance Certificate

E

  —    Form of Subsidiary Joinder Agreement

F

  —    Form of Letter of Credit Request

G

  —    Form of Borrowing Request

H

  —    Form of Promissory Note

I

  —    Form of Interest Election Request

J

  —    Form of Solvency Certificate

K

  —    Form of Subsidiary Borrower Joinder Agreement

L-1

  —    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

L-2

  —    Form of U.S. Tax Compliance Certificate (For Foreign Participants That
Are Not Partnerships For U.S. Federal Income Tax Purposes)

L-3

  —    Form of U.S. Tax Compliance Certificate (For Foreign Participants That
Are Partnerships For U.S. Federal Income Tax Purposes)

L-4

  —    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

M

  —    Intercompany Note



--------------------------------------------------------------------------------

ABL CREDIT AGREEMENT

ABL CREDIT AGREEMENT, dated as of August 19, 2015, by and among PARTY CITY
HOLDINGS INC., a Delaware corporation (the “Parent Borrower”), PARTY CITY
CORPORATION, a Delaware corporation (“Party City”), PC INTERMEDIATE HOLDINGS,
INC., a Delaware corporation (“Holdings”), the subsidiaries of the Borrowers
from time to time party hereto, the Lenders (as defined in Article 1), JPMORGAN
CHASE BANK, N.A. (“JPMCB”), as administrative agent and collateral agent for the
Lenders (in such capacities, the “Administrative Agent”) and as an Issuing Bank
and the Swingline Lender, and the other Issuing Banks party hereto.

RECITALS

A. In connection with the Existing Debt Refinancing (as hereinafter defined),
the Borrowers have requested that (a) the ABL Revolving Lenders establish a
$600,000,000 senior secured asset-based revolving loan facility in favor of the
Borrowers (the “ABL Revolving Facility”) and (b) the FILO Lenders establish a
$40,000,000 senior secured asset-based first-in last-out revolving loan facility
(the “FILO Facility”), in each case on the terms and conditions set forth
herein.

B. In addition, the Borrowers have requested that (a) the Swingline Lender
extend credit, at any time and from time to time during the Availability Period,
in the form of Swingline Loans, in an aggregate principal amount at any time
outstanding not in excess of $40,000,000 and (b) the Issuing Banks issue Letters
of Credit, in an aggregate face amount at any time outstanding not in excess of
$50,000,000.

C. The Lenders and the Swingline Lender are willing to extend such credit to the
Borrowers and the Issuing Banks are willing to issue Letters of Credit for the
account of the Borrowers and Guarantors, in each case on the terms and subject
to the conditions set forth herein. Accordingly, the parties hereto agree as
follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“90-Day Excess Availability” means the quotient obtained by dividing (i) the sum
of each day’s Excess Availability during the 90-consecutive day period
immediately preceding the proposed transaction by (ii) 90.

“2023 Senior Note Indenture” means the Indenture for the 2023 Senior Notes,
dated August 19, 2015, between the Borrower Agent, as the issuer, and Wilmington
Trust, National Association, as trustee.

 



--------------------------------------------------------------------------------

“2026 Senior Note Indenture” the Indenture for the 2026 Senior Notes, dated
August 2, 2018, between the Borrower Agent, as the issuer, and Wilmington Trust,
National Association, as trustee.

“2023 Senior Notes” means the 6.125% Senior Notes due 2023 issued by Party City
Holdings Inc. in the aggregate principal amount equal to $350,000,000 (including
any Registered Equivalent Notes).

“2026 Senior Notes” means the 6.625% Senior Notes due 2026 issued by Party City
Holdings Inc. in the aggregate principal amount equal to $500,000,000 (including
any Registered Equivalent Notes).

“ABL Applicable Percentage” means, with respect to any ABL Revolving Lender, a
percentage equal to a fraction the numerator of which is such ABL Revolving
Lender’s ABL Revolving Commitment and the denominator of which is the aggregate
ABL Revolving Commitments; provided that for purposes of Section 2.22 and
otherwise herein, when there is a Defaulting Lender, any such Defaulting
Lender’s Commitment shall be disregarded in any such calculations. If the ABL
Revolving Commitments have terminated or expired, the ABL Applicable Percentages
of each ABL Revolving Lender shall be determined based on the ABL Revolving
Exposure of the applicable ABL Revolving Lenders, giving effect to any
assignments and to any ABL Revolving Lender’s status as a Defaulting Lender at
the time of determination.

“ABL Borrowing Base” means, at any time, an amount equal to (a) the Trade
Receivables Component plus (b) the Inventory Component plus (c) the Credit Card
Receivables Component minus (d) the amount of any FILO Reserve and all other
Reserves as may have been established in accordance with Section 2.25 at such
time. The ABL Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 5.01(q), the FILO Reserve and Reserves established pursuant
to Section 2.25.

“ABL Excess Availability” means, at any time, an amount equal to (a) the ABL
Line Cap, minus (b) the aggregate ABL Revolving Exposures of all ABL Revolving
Lenders at such time.

“ABL Line Cap” has the meaning assigned to such term in Section 2.01(a).

“ABL Revolving Commitment” shall mean, with respect to each ABL Revolving
Lender, the commitment of such ABL Revolving Lender hereunder set forth as its
ABL Revolving Commitment opposite its name on Schedule 1.01(a) hereto or as may
subsequently be set forth in the Register from time to time, as the same may be
increased or reduced from time to time pursuant to this Agreement. The aggregate
ABL Revolving Commitments on the First Amendment Effective Date are
$600,000,000.

“ABL Revolving Credit Extensions” means ABL Revolving Loans (including Swingline
Loans) and Letters of Credit issued hereunder.

 

2



--------------------------------------------------------------------------------

“ABL Revolving Exposure” means, with respect to any ABL Revolving Lender at any
time, the sum of (a) the outstanding principal amount of such ABL Revolving
Lender’s ABL Revolving Loans, (b) its LC Exposure, (c) its ABL Applicable
Percentage of the aggregate principal amount of Swingline Loans outstanding at
such time and (d) its ABL Applicable Percentage of the aggregate principal
amount of Protective Advances outstanding at such time.

“ABL Revolving Facility” has the meaning assigned to such term in the recitals
hereto.

“ABL Revolving Lender” means each Lender which holds an ABL Revolving Commitment
and any other Person who becomes an “ABL Revolving Lender” in accordance with
the provisions of this Agreement.

“ABL Revolving Loans” means collectively, the Loans made by the ABL Revolving
Lenders with ABL Revolving Commitments pursuant to Article 2, other than FILO
Loans.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the Pledge and Security
Agreement.

“Account Debtor” means any Person obligated on an Account.

“ACH” means automated clearing house transfers.

“Additional Lender” has the meaning assigned to such term in Section 2.23(b).

“Adjustment Date” means the first day of each January, April, July and October,
as applicable.

“Adjusted LIBO Rate” means, with respect to any LIBO Rate Borrowing for any
Interest Period or for any ABR Borrowing for which the Alternate Base Rate is
determined with reference to the LIBO Rate, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“Administrative Agent Account” has the meaning assigned to such term in
Section 2.21(d).

“Administrative Questionnaire” has the meaning assigned to such term in
Section 2.23(d).

“Advent” means Advent International Corporation and shall include any fund
affiliated with Advent International Corporation.

 

3



--------------------------------------------------------------------------------

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of any Borrower or any of its Subsidiaries) at law or
in equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
any Borrower or any of its Subsidiaries, threatened in writing against or
affecting any Borrower or any of its Subsidiaries or any property of any
Borrower or any of its Subsidiaries.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person. No Person shall be an “Affiliate” solely because it is an unrelated
portfolio company of a Sponsor and none of the Administrative Agent, any Lender
or any of their respective Affiliates shall be considered an Affiliate of
Holdings or any Subsidiary thereof.

“Aggregate Commitments” means, at any time, the sum of the Commitments at such
time. As of the First Amendment Effective Date, the Aggregate Commitments are
$640,000,000.

“Agreement” means this ABL Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate (which
rate shall be calculated based upon an Interest Period of one month and shall be
determined on a daily basis) plus 1.0% provided that, the Adjusted LIBO Rate for
any day shall be based on the LIBO Rate at approximately 11:00 a.m. London time
on such day, subject to the interest rate floors set forth therein. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is
being used as an alternate rate of interest pursuant to Section 2.14 hereof,
then the Alternate Base Rate shall be the greater of clause (a) and (b) above
and shall be determined without reference to clause (c) above. If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to
Section 2.14 hereof, then the Alternate Base Rate shall be the greater of clause
(a) and (b) above and shall be determined without reference to clause (c) above.
For the avoidance of doubt, if the Alternate Base Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction from time to time concerning or relating to bribery or corruption
applicable to Holdings or its subsidiaries by virtue of such Person being
organized or operating in such jurisdiction.

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the Aggregate Commitments; provided that for purposes of
Section 2.22 and otherwise herein, when there is a Defaulting Lender, any such
Defaulting Lender’s Commitment shall be disregarded in any such calculations. If
the Commitments have terminated or expired, the Applicable Percentages of each
Lender shall be determined based on the Revolving Exposure of the applicable
Lenders, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

 

4



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, (x) with respect to any FILO Loan that is
(i) a LIBO Rate Loan, 2.50%, per annum or (ii) an ABR Loan, 1.50%, per annum and
(y) with respect to any ABL Revolving Loan, the following percentages per annum
based upon the Average Historical Excess Availability as of the most recent
Adjustment Date; provided that until the first Adjustment Date occurring at
least one full calendar quarter ended after the Closing Date, the “Applicable
Rate” shall be the applicable rate per annum set forth below in Category 2:

 

Average Historical Excess

Availability

   ABL Revolving
Loan LIBO
Rate Spread     ABL Revolving
Loan ABR
Spread  

Category 1

    

Average Historical Excess Availability equal to or greater than 50.0%

     1.25 %      0.25 % 

Category 2

    

Average Historical Excess Availability less than 50.0%

     1.50 %      0.50 % 

The Applicable Rate shall be adjusted quarterly on a prospective basis on each
Adjustment Date based upon the Average Historical Excess Availability in
accordance with the table above; provided that (a) if a Borrowing Base
Certificate is not delivered when required pursuant to Section 5.01(q), Average
Historical Excess Availability shall be deemed to be in Category 2 until a
Borrowing Base Certificate is delivered in compliance with Section 5.01(q) and
(b) for so long as a Default or Event of Default has occurred and is continuing,
the Applicable Rate shall not be subject to adjustment to any stepdown based on
higher Average Historical Excess Availability as provided herein.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its activities and that is administered,
advised or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” means J.P. Morgan Securities LLC, Wells Fargo Bank, National
Association and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent, in the form of
Exhibit B-1, Exhibit B-2 or any other form approved by the Administrative Agent
and the Borrower Agent.

 

5



--------------------------------------------------------------------------------

“Available Commitment” means, at any time, the Aggregate Commitments then in
effect minus the Revolving Exposure of all Lenders at such time.

“Availability Period” means the period from and including the First Amendment
Effective Date to but excluding the Maturity Date.

“Average Historical Excess Availability” means, at any Adjustment Date, the
quotient, expressed as a percentage obtained by dividing (a) the average daily
ABL Excess Availability for the calendar quarter immediately preceding such
Adjustment Date (with the Borrowing Base at such time for any such day used to
determine “ABL Excess Availability”, calculated by reference to the most recent
Borrowing Base Certificate delivered to the Administrative Agent on or prior to
such day pursuant to Section 5.01(q)) by (b) the ABL Line Cap.

“Banking Services” means each and any of the following bank services provided to
any Loan Party (a) under any arrangement that is in effect on the First
Amendment Effective Date between any Loan Party and a counterparty that is the
Administrative Agent or a Lender or an Affiliate of the Administrative Agent or
a Lender as of the First Amendment Effective Date or (b) under any arrangement
that is entered into after the First Amendment Effective Date by any Loan Party
with any counterparty that is the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender at the time such arrangement
is entered into: (i) commercial credit cards, (ii) stored value cards,
(iii) purchasing cards and (iv) treasury management services (including, without
limitation, controlled disbursement, ACH transactions, return items and
interstate depository network services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and however and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), in connection with Banking
Services, in each case, that has been designated to the Administrative Agent in
writing by the Borrower Agent as being a Banking Services Obligation for the
purposes of the Loan Documents.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Blocked Account Agreement” has the meaning assigned to such term in
Section 2.21(c).

 

6



--------------------------------------------------------------------------------

“Blocked Accounts” has the meaning assigned to such term in Section 2.21(c).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower Agent” means the Parent Borrower.

“Borrowers” means (a) the Borrower Agent and (b) the Subsidiary Borrowers.

“Borrowing” means any (a) Revolving Loans of the same Type and Class made,
converted or continued on the same date and, in the case of LIBO Rate Loans, as
to which a single Interest Period is in effect, (b) Swingline Loan or
(c) Protective Advance.

“Borrowing Base” means the sum of the ABL Borrowing Base and the FILO Borrowing
Base.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Agent, in
substantially the form of Exhibit C, as such form, subject to the terms hereof,
may from time to time be modified as agreed by the Borrower Agent and the
Administrative Agent or such other form which is acceptable to the
Administrative Agent in its reasonable discretion.

“Borrowing Request” means a request by any Borrower (or the Borrower Agent on
behalf of such Borrower) for a Borrowing in accordance with Section 2.03 and
substantially in the form attached hereto as Exhibit G, as such form, subject to
the terms hereof, may from time to time be modified as agreed by the Borrower
Agent and the Administrative Agent or such other form as shall be reasonably
acceptable to the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBO Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
general business in London.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing, but excluding for the avoidance of doubt
any Indebtedness convertible into or exchangeable for any of the foregoing.

“Captive Insurance Subsidiary” means any Subsidiary of the Borrower Agent that
is subject to regulation as an insurance company (or any Subsidiary thereof).

 

7



--------------------------------------------------------------------------------

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Dominion Event” means at any time (a) an Event of Default under Sections
7.01(a), 7.01(c) (with respect to breaches of Section 2.21, 5.01(q) or 6.18(a)),
7.01(f) or 7.01(g) exists or has occurred and is continuing or (b) Excess
Availability shall have been less than the greater of (x) 10.0% of the Total
Line Cap and (y) $40,000,000 for five consecutive Business Days; provided that
the Administrative Agent has notified the Borrower Agent thereof. The occurrence
of a Cash Dominion Event shall be deemed to exist and to be continuing
notwithstanding that Excess Availability may thereafter exceed the amount set
forth in the preceding sentence unless and until Excess Availability shall have
been at least the greater of (x) 10.0% of the Total Line Cap and (y) $40,000,000
for 30 consecutive calendar days, in which event a Cash Dominion Event shall no
longer be deemed to exist or be continuing.

“Cash Equivalents” means, as at any date of determination, (a) readily
marketable securities (i) issued or directly and unconditionally guaranteed as
to interest and principal by the United States Government or (ii) issued by any
agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (b) readily marketable direct obligations issued by any state
of the United States of America or any political subdivision of any such state
or any public instrumentality thereof, in each case maturing within one year
after such date and having, at the time of the acquisition thereof, a rating of
at least A-2 from S&P or at least P-2 from Moody’s; (c) commercial paper
maturing no more than one year from the date of creation thereof and having, at
the time of the acquisition thereof, a rating of at least A-1 from S&P or at
least P-1 from Moody’s; (d) certificates of deposit or bankers’ acceptances
maturing within one year after such date and issued or accepted by any Lender or
by any commercial bank organized under the laws of the United States of America
or any state thereof or the District of Columbia that has a capital surplus of
not less than $500,000,000 (each Lender and each commercial bank referred to
herein as a “Cash Equivalent Bank”); (e) shares of any money market mutual fund
(i) whose investment guidelines restrict 95% of such fund’s investments to the
types of investments referred to in clauses (a) and (b) above, (ii) has net
assets of not less than $250,000,000, and (iii) has the highest rating
obtainable from either S&P or Moody’s; and (f) with respect to Foreign
Subsidiaries, investments of the types described in clause (d) above issued by a
Cash Equivalent Bank or any commercial bank of recognized international standing
chartered in the country where such Foreign Subsidiary is domiciled having
unimpaired capital and surplus of at least $500,000,000. In the case of
Investments by any Foreign Subsidiary that is a Subsidiary or Investments made
in a country outside the United States, Cash and Cash Equivalents shall also
include (x) investments of the type and maturity described in clauses
(a) through (e) above of foreign obligors, which Investments or obligors (or the
parents of such obligors) have ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies and (y) other short-term
investments utilized by Foreign Subsidiaries that are Subsidiaries in accordance
with normal investment practices for cash management in investments analogous to
the foregoing investments described in clauses (a) through (e) of the first
sentence of this definition of “Cash Equivalents”.

 

8



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of or taking effect of any law, rule,
regulation or treaty after the date of this Agreement, (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender or any Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline,
requirement or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement (other
than any such request, guideline or directive to comply with any law, rule or
regulation that was in effect on the date of this Agreement). For purposes of
this definition and Section 2.15, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in the implementation
thereof; provided that increased costs as a result of any Change in Law pursuant
to this clause (x) shall only be reimbursable by the Borrowers to the extent the
applicable Lender is requiring reimbursement therefor from similarly situated
borrowers under comparable syndicated credit facilities, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case described in
clauses (x) and (y) above, be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.

“Change of Control” means the earliest to occur of:

(a) the acquisition by any Person or group (with-in the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than one or more Permitted Holders, in a single transaction
or in a related series of transactions, by way of merger, amalgamation,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of Capital Stock representing more than the greater of (x) 35.0% of
the total voting power of all of the outstanding voting stock of Holdings and
(y) the percentage of the total voting power of all of the outstanding voting
stock of Holdings owned, directly or indirectly, beneficially by the Permitted
Holders;

(b) any Borrower ceasing to be a directly or indirectly wholly-owned Subsidiary
of Holdings, except with respect to any Borrower (other than the Borrower Agent)
in connection with a transaction permitted by Section 6.08(h); or

(c) any “Change of Control” (or any comparable term) in any document pertaining
to the Senior Notes or the Term Loan Facility, any Incremental Equivalent Debt
or any other Junior Indebtedness (other than Specified Unsecured Indebtedness)
(or any Refinancing Indebtedness in respect of any of the foregoing) with an
aggregate outstanding principal amount in excess of the Threshold Amount.

“Charges” has the meaning assigned to such term in Section 9.18.

 

9



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are ABL Revolving Loans, FILO
Loans, Swingline Loans or Protective Advances.

“Closing Date” means August 19, 2015, which is the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02).

“Co-Documentation Agents” means Merrill Lynch, Pierce, Fenner & Smith
Incorporated, TD Bank, N.A., U.S. Bank National Association, MUFG Union Bank,
N.A. and Deutsche Bank Securities Inc., in their capacity as Co-Documentation
Agents.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property of a Loan Party subject to a Lien under
the Collateral Documents and any and all other property of any Loan Party, now
existing or hereafter acquired, that is or becomes subject to a Lien pursuant to
the Collateral Documents in favor of the Administrative Agent, on behalf of
itself and the Lenders, to secure the Secured Obligations.

“Collateral Access Agreement” has the meaning assigned to such term in the
Pledge and Security Agreement.

“Collateral Documents” means, collectively, the Pledge and Security Agreement,
the Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Borrower Agent or any of its
Subsidiaries in the ordinary course of business of such Person.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make ABL Revolving Loans, acquire participations in Letters of Credit and
Swingline Loans, and make Protective Advances hereunder, and to make FILO Loans
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such Lender’s Revolving Exposure hereunder, as such commitment may be
(a) increased from time to time as a result of a Commitment Increase,
(b) reduced from time to time pursuant to Section 2.09 or (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on the Commitment Schedule, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Commitment, as applicable. The
initial aggregate amount of the Lenders’ Commitments on the First Amendment
Effective Date is $640,000,000.

“Commitment Increase” has the meaning assigned to such term in Section 2.23(a).

“Commitment Increase Lender” has the meaning assigned to such term in
Section 2.23(e).

 

10



--------------------------------------------------------------------------------

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit D.

“Compliance Event” means the period (a) commencing on the day that (i) an Event
of Default occurs or (ii) Excess Availability is less than the greater of
(x) 10.0% of the Total Line Cap at such time and (y) $40,000,000 and
(b) continuing until the first period of 30 consecutive days, at all times
during which (i) no Event of Default has existed and (ii) Excess Availability
for each day during such 30-day period has been greater than the greater of
(x) 10.0% of the Total Line Cap at such time and (y) $40,000,000.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Borrower Agent and its Subsidiaries on a consolidated basis equal to the
total of (a) Consolidated Net Income for such period plus (b) the sum, without
duplication, of (to the extent deducted in calculating Consolidated Net Income,
other than in respect of clauses (x), (xi), (xii) and (xiv)) the amounts of:

(i) consolidated interest expense (including (i) fees and expenses paid to the
Administrative Agent in connection with its services hereunder, (ii) other bank,
administrative agency (or trustee) and financing fees, (iii) costs of surety
bonds in connection with financing activities and (iv) commissions, discounts
and other fees and charges owed with respect to letters of credit, bankers’
acceptance or any similar facilities or financing and hedging agreements);

(ii) taxes paid and provisions for taxes based on income, profits or capital of
the Borrower Agent and its Subsidiaries, including, in each case federal, state,
provincial, local, foreign, unitary, franchise, excise, property, withholding
and similar taxes, including any penalties and interest;

(iii) Consolidated Depreciation and Amortization Expense for such period;

(iv) other non-Cash charges, including the excess of GAAP rent expense over
actual Cash rent paid, including the benefit of lease incentives (in the case of
a charge) or the excess of actual Cash rent paid, including the benefit of lease
incentives, over GAAP rent expense (in the case of a gain) during such period
due to the use of straight line rent for GAAP purposes; provided that if any
such non-Cash charge represents an accrual or reserve for potential Cash items
in any future period, (i) the Borrower Agent may determine not to add back such
non-Cash charge in the current period and (ii) to the extent the Borrower Agent
does decide to add back such non-Cash charge, the Cash payment in respect
thereof in such future period shall be subtracted from Consolidated Adjusted
EBITDA in the period in which such payment is made;

 

11



--------------------------------------------------------------------------------

(v) (A) Transaction Costs and (B) transaction fees, costs and expenses incurred
(1) in connection with the consummation of any transaction (or any transaction
proposed and not consummated) permitted under this Agreement, including the
issuance of Capital Stock, Investments, acquisitions, dispositions,
recapitalizations, mergers, option buyouts or the incurrence or repayment of
Indebtedness or similar transactions, (2) in connection with an underwritten
public offering or (3) to the extent reimbursable by third parties pursuant to
indemnification provisions or similar agreements or insurance; provided that, in
respect of any fees, costs and expenses incurred pursuant to clause (3) above,
the Borrower Agent in good faith expects to receive reimbursement for such fees,
costs and expenses within the next four Fiscal Quarters (it being understood
that to the extent not actually received within such Fiscal Quarters, such
reimbursement amounts shall be deducted in calculating Consolidated Adjusted
EBITDA for such Fiscal Quarters);

(vi) the amount of any expense or deduction associated with any Subsidiary
attributable to non-controlling interests or minority interests of third
parties;

(vii) any portion of management, monitoring, consulting, transaction and
advisory fees and related expenses (including, for the avoidance of doubt, any
termination payments in connection therewith) actually paid by or on behalf of,
or accrued by, the Borrower Agent or any of its Subsidiaries to the Sponsors (or
their Affiliates or management companies) (A) to the extent permitted under this
Agreement or (B) to the extent paid or accrued prior to the Closing Date, as
permitted by the Existing ABL Agreement;

(viii) the amount of any one-time restructuring charge or reserve, including in
connection with (A) acquisitions permitted hereunder after the Closing Date and
(B) the consolidation or closing of facilities, stores or distribution centers
during such period;

(ix) earn-out obligations incurred in connection with any Permitted Acquisition
or other Investment permitted pursuant to Section 6.07 and paid or accrued
during such period and on similar acquisitions and Investments completed prior
to the Closing Date;

(x) pro forma “run rate” cost savings, product margin synergies (including
increased share of shelf), operating expense reductions and product cost
(including sourcing) and other synergies (net of the amount of actual amounts
realized) reasonably identifiable and factually supportable (in the good faith
determination of the Borrower Agent) related to and projected by the Borrower
Agent in good faith to result from actions taken or with respect to which
substantial steps have been taken or are expected to be taken (in the good faith
determination of the Borrower Agent) within 18 months after the occurrence of,
(A) the Transactions and (B) after the Closing Date, permitted asset sales,
acquisitions, Investments, dispositions, operating improvements, restructurings,
cost saving initiatives and certain other similar initiatives and specified
transactions; provided that the aggregate amount of such costs savings,
operating expense reductions and synergies under this clause (x) (other than the
adjustments set forth in Schedule 1.01(d) and other than in connection with any
mergers, business combinations, acquisitions or divestures) shall not exceed,
together with any amounts added back pursuant to clause (xi) and pursuant to any
pro forma adjustment in accordance with Section 1.08, 25.0% of Consolidated
Adjusted EBITDA in any four-Fiscal Quarter period (calculated before giving
effect to any such add-backs and adjustments);

 

12



--------------------------------------------------------------------------------

(xi) costs, charges, accruals, reserves or expenses attributable to the
undertaking and/or implementation of cost savings initiatives, operating expense
reductions, integration, transition, facilities opening and pre-opening,
business optimization and other restructuring costs, charges, accruals, reserves
and expenses (including, without limitation, inventory optimization programs,
software development costs and costs related to the closure or consolidation of
facilities, stores or distribution centers (without duplication of amounts in
clause (ix) above) and curtailments, costs related to entry into new markets,
consulting fees, signing costs, retention or completion bonuses, relocation
expenses, severance payments, modifications to pension and post-retirement
employee benefit plans, new systems design and implementation costs and project
startup costs); provided that the aggregate amount of any such costs, charges,
accruals, reserves or expenses (other than in connection with any mergers,
business combinations, acquisitions or divestures) shall not exceed, together
with any amounts added back pursuant to clause (x) and pursuant to any pro forma
adjustment in accordance with Section 1.08, 25.0% of Consolidated Adjusted
EBITDA in any four-Fiscal Quarter period (calculated before giving effect to any
such add-backs and adjustments);

(xii) business interruption insurance in an amount representing the earnings for
the applicable period that such proceeds are intended to replace (whether or not
received so long as the Borrower Agent in good faith expects to receive the same
within the next four Fiscal Quarters (it being understood that to the extent not
actually received within such Fiscal Quarters, such proceeds shall be deducted
in calculating Consolidated Adjusted EBITDA for such Fiscal Quarters));

(xiii) unrealized net losses in the fair market value of any arrangements under
Hedge Agreements; and

(xiv) Cash actually received (or any netting arrangements resulting in reduced
Cash expenditures) during such period, and not included in Consolidated Net
Income in any period, to the extent that the non-Cash gain relating to such Cash
receipt or netting arrangement was deducted in the calculation of Consolidated
Adjusted EBITDA pursuant to clause (c)(i) below for any previous period and not
added back;

minus (c) to the extent such amounts increase Consolidated Net Income:

(i) other non-Cash items (excluding any such non-Cash item to the extent it
represents the reversal of an accrual or reserve for a potential Cash item in
any prior period);

(ii) unrealized net gains in the fair market value of any arrangements under
Hedge Agreements; and

(iii) the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(b)(xii) above to the extent such business interruption proceeds were not
received within the time period required by such clause.

 

13



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, it is agreed, that for the purpose of
calculating the Total Leverage Ratio, the Senior Secured Leverage Ratio and the
Fixed Charge Coverage Ratio for any period that includes the Fiscal Quarter
ended on or about March 31, 2015, the Fiscal Quarter ended on or about
December 31, 2014, the Fiscal Quarter ended on or about September 30, 2014 or
the Fiscal Quarter ended on or about June 30, 2014, Consolidated Adjusted EBITDA
for the Fiscal Quarter ended on or about March 31, 2015 shall be deemed to be
$49,495,000, Consolidated Adjusted EBITDA for the Fiscal Quarter ended on
December 31, 2014 shall be deemed to be $191,036,000, Consolidated Adjusted
EBITDA for the Fiscal Quarter ended on September 30, 2014 shall be deemed to be
$56,961,000 and Consolidated Adjusted EBITDA for the Fiscal Quarter ended on or
about June 30, 2014, shall be deemed to be $69,293,000.

“Consolidated Capital Expenditures” means, for any period, the aggregate amount
of all expenditures of the Borrower Agent and its Subsidiaries during such
period determined on a consolidated basis that, in accordance with GAAP, are or
should be included as additions to property, plant and equipment in the
consolidated statement of cash flows of the Borrower Agent and its Subsidiaries.
Notwithstanding the foregoing, Consolidated Capital Expenditures shall not
include:

(a) the purchase price of property, plant or equipment or software in an amount
equal to the proceeds of asset dispositions of fixed or capital assets that are
not required to be applied to prepay the loans under the Term Loan Facility,

(b) expenditures made with tenant allowances received by the Borrower Agent or
any of its Subsidiaries from landlords in the ordinary course of business and
subsequently capitalized,

(c) any amounts spent in connection with Investments permitted pursuant to
Section 6.07 and expenditures made in connection with the Transactions,

(d) expenditures financed with the proceeds of an issuance of Capital Stock of
any Parent Company, or a capital contribution to the Borrowers,

(e) expenditures that are accounted for as capital expenditures by the Borrowers
or any Subsidiary and that actually are paid for by a Person other than the
Borrowers or any Subsidiary to the extent neither the Borrowers nor any
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such Person or any other Person
(whether before, during or after such period),

(f) any expenditures which are contractually required to be, and are, advanced
or reimbursed to the Loan Parties in Cash by a third party (including landlords)
during such period of calculation,

 

14



--------------------------------------------------------------------------------

(g) the book value of any asset owned by the Borrowers or any Subsidiary prior
to or during such period to the extent that such book value is included as a
capital expenditure during such period as a result of such Person reusing or
beginning to reuse such asset during such period without a corresponding
expenditure actually having been made in such period; provided that (i) any
expenditure necessary in order to permit such asset to be reused shall be
included as a capital expenditure during the period in which such expenditure
actually is made and (ii) such book value shall have been included in capital
expenditures when such asset was originally acquired,

(h) that portion of interest on Indebtedness incurred for capital expenditures
which is paid in Cash and capitalized in accordance with GAAP,

(i) expenditures made in connection with the replacement, substitution,
restoration, upgrade, development or repair of assets to the extent financed
with (x) insurance or settlement proceeds paid on account of the loss of or
damage to the assets being replaced, substituted, restored, upgraded, developed
or repaired or (y) awards of compensation arising from the taking by eminent
domain or condemnation of the assets being replaced, or

(j) in the event that any equipment is purchased simultaneously with the
trade-in of existing equipment, the gross amount of the credit granted by the
seller of such equipment for the equipment being traded in at such time.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding (a) any amount not paid or payable
currently in Cash, (b) amortization of deferred financing costs, (c) Transaction
Costs otherwise included in Consolidated Interest Expense and (d) any annual
agency fees with respect to any Indebtedness, in each case, to the extent
included in Consolidated Interest Expense.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person, for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees and amortization
of unrecognized prior service costs and actuarial gains and losses related to
pensions and other post-employment benefits, of such Person and its Subsidiaries
for such period on a consolidated basis and otherwise determined in accordance
with GAAP.

“Consolidated Interest Expense” means, for any period (a) total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of the Borrower Agent and its Subsidiaries on a
consolidated basis in accordance with GAAP with respect to all outstanding
Indebtedness of the Borrower Agent and its Subsidiaries, (i) including, (A) all
commissions, discounts and other fees and charges owed with respect to
Indebtedness of the Borrower Agent and any of its Subsidiaries and (B) any
commitment fees on the unused portion of the Commitments as set forth in
Section 2.12 and (ii) excluding (A) any costs associated with obtaining, or
breakage costs in respect of, Hedge Agreements and (B) any fees and expenses
associated with any permitted dispositions and asset sales, acquisitions and
Investments, equity issuances or issuances of Indebtedness (in each case,
whether or not consummated), less (c) any Cash interest income of the Borrower
Agent or any of its Subsidiaries actually received during such period. For
avoidance of doubt, Consolidated Interest Expense shall be net of payments made
or received under interest rate Hedge Agreements.

 

15



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower Agent and its Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP; provided
that there shall be excluded, without duplication,

(a) the income (or loss) of any Person (other than a Subsidiary of the Borrower
Agent) in which any other Person (other than the Borrower Agent or any of its
Subsidiaries) has a joint interest, except, with respect to any income, to the
extent of the amount of dividends or distributions or other payments (including
any ordinary course dividend, distribution or other payment) paid in Cash (or to
the extent converted into Cash) to the Borrower Agent or any of its Subsidiaries
by such Person during such period,

(b) gains or losses (less all fees and expenses chargeable thereto) attributable
to asset sales or dispositions (including asset retirement costs) or returned
surplus assets of any Pension Plan outside of the ordinary course of business,

(c) gains or losses from (i) extraordinary items and (ii) nonrecurring or
unusual items (including costs of and payments of legal settlements, fines,
judgments or orders),

(d) any unrealized or realized net foreign currency translation or transaction
gains or losses impacting net income (including currency re-measurements of
Indebtedness and any net gains or losses resulting from Hedge Agreements for
currency exchange risk associated with the above or any other currency related
risk),

(e) any net gains, charges or losses with respect to (i) disposed, abandoned and
discontinued operations (other than assets held for sale) and any accretion or
accrual of discounted liabilities in connection with store closures or asset
retirement obligations and (ii) facilities, stores or distribution centers that
have been closed during such period,

(f) any net income or loss (less all fees and expenses or charges related
thereto) attributable to the early extinguishment of Indebtedness,

(g) (i) any charges or expenses incurred pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement, pension plan, any stock subscription or shareholder agreement or any
distributor equity plan or agreement and (ii) any charges, costs, expenses,
accruals or reserves in connection with the rollover, acceleration or payout of
Capital Stock held by management of any Parent Company, any Borrower or any of
their Subsidiaries, in each case, to the extent that (in the case of any Cash
charges, costs and expenses) such charges, costs or expenses are funded with net
Cash proceeds contributed to the common equity of the Borrower Agent as a
capital contribution or as a result of the sale or issuance of Capital Stock
(other than Disqualified Capital Stock) of the Borrower Agent,

 

16



--------------------------------------------------------------------------------

(h) accruals and reserves that are established within 12 months after the
Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP,

(i) any (A) write-off or amortization made in such period of deferred financing
costs and premiums paid or other expenses incurred directly in connection with
any early extinguishment of Indebtedness or (B) good will or other asset
impairment charges, write-offs or write-downs, and

(j) (i) effects of adjustments (including, without limitation, the effects of
such adjustments pushed down to the Borrower Agent and its Subsidiaries) in such
Person’s consolidated financial statements pursuant to GAAP (including in the
inventory, property and equipment, software, goodwill, intangible assets,
in-process research and development, deferred revenue and debt line items
thereof) resulting from the application of recapitalization accounting or
purchase accounting, as the case may be, in relation to the Transactions or any
consummated acquisition or the amortization or write-off of any amounts thereof
and (ii) the cumulative effect of changes in accounting principles.

“Consolidated Senior Secured Debt” means, as at any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is secured by a Lien on any asset or property of the Borrowers or their
Subsidiaries.

“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the Borrower Agent and its
Subsidiaries at such date.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
principal amount of all funded Indebtedness described in clauses (a), (b), (c),
(d) and (f) (with respect to amounts drawn and not reimbursed for a period in
excess of five Business Days) of the definition of “Indebtedness” of the
Borrower Agent and its Subsidiaries.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost” means cost determined according to the accounting policies used in the
preparation of the Borrower Agent’s most recent audited financial statements
prior to the Closing Date (pursuant to which the average cost method of
accounting is used for retail inventories and the FIFO method of accounting is
being used for wholesale inventories) without regard to intercompany profit or
increases for currency exchange rates.

 

17



--------------------------------------------------------------------------------

“Credit Card Notification” has the meaning provided in Section 2.21(c).

“Credit Card Receivables Component” means (a) for purposes of determining the
ABL Borrowing Base, the face amount of Eligible Credit Card Receivables
multiplied by 90.0% and (b) for purposes of determining the FILO Borrowing Base,
the face amount of Eligible Credit Card Receivables multiplied by 5.0%.

“Credit Extensions” means each of the (a) ABL Revolving Credit Extensions and
(b) FILO Credit Extensions.

“Credit Party” means any of the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender.

“Cure Amount” has the meaning provided in Section 6.18(b).

“Cure Right” has the meaning provided in Section 6.18(b).

“Customer Credit Liability Reserve” means at any time, the aggregate remaining
value at such time of (a) outstanding gift certificates and gift cards sold by
the Borrowers and Loan Guarantors entitling the holder thereof to use all or a
portion of the certificate or gift card to pay all or a portion of the purchase
price for any Inventory, and (b) outstanding merchandise credits issued by and
customer deposits received by the Borrowers and Loan Guarantors.

“Customs Broker Agreement” means an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, among any Loan Party, a customs broker
or other carrier, and the Administrative Agent, in which the customs broker or
other carrier acknowledges that it has control over and holds the documents
evidencing ownership of the subject Inventory for the benefit of the
Administrative Agent and agrees, upon notice from the Administrative Agent
(which notice shall be delivered only upon the occurrence and during the
continuation of an Event of Default), to hold and dispose of the subject
Inventory solely as directed by the Administrative Agent.

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties other than Excluded Accounts. All funds in such DDAs shall be
conclusively presumed to be Collateral and proceeds of Collateral and the
Administrative Agent and the Lenders shall have no duty to inquire as to the
source of the amounts on deposit in the DDAs, subject to the Intercreditor
Agreement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

 

18



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that has (a) failed, within one Business
Day of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, (b) notified any Credit Party or a Loan Party in
writing that it does not intend to satisfy any such obligation or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit, (c) failed, within three Business Days after
the request by a Credit Party or the Borrower Agent, acting in good faith, to
confirm in writing from an authorized officer of such Lender that it will comply
with the terms of this Agreement relating to its obligations (and is financially
able to meet such obligations) to fund prospective Loans and participations in
then outstanding Letters of Credit, Swingline Loans and Protective Advances;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by such Credit Party in
form and substance satisfactory to it and the Administrative Agent, (d) become
(or any parent company thereof has become) insolvent or been determined by any
Governmental Authority having regulatory authority over such Person or its
assets, to be insolvent, or the assets or management of which has been taken
over by any Governmental Authority, or (e) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in, any such proceeding or appointment, unless in
the case of any Lender subject to this clause (e), the Borrowers, Administrative
Agent, Swingline Lender and each Issuing Bank shall each have determined that
such Lender intends, and has all approvals required to enable it (in form and
substance satisfactory to each of the Borrowers, Administrative Agent, Swingline
Lender and each Issuing Bank), to continue to perform its obligations as a
Lender hereunder; provided that a Lender shall not be deemed to be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Capital Stock in
such Lender or its parent by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap collar and floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal)

 

19



--------------------------------------------------------------------------------

derivative transaction, including any commodity-linked swap, any
commodity-linked option, any forward commodity- linked contract, and any other
instrument linked to commodities that gives rise to similar credit risks;
provided, that, no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of Holdings or its subsidiaries shall be a Derivative
Transaction.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined by the Borrower Agent in good faith) of non-Cash consideration
received by the Borrower Agent or a Subsidiary in connection with a sale or
disposition pursuant to Section 6.08(h) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Borrower Agent, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-Cash consideration
converted to Cash or Cash Equivalents).

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (i) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part, on
or prior to 91 days following the Maturity Date, (ii) is or becomes convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(a) debt securities or (b) any Capital Stock that would constitute Disqualified
Capital Stock, in each case at any time on or prior to 91 days following the
Maturity Date, (iii) contains any repurchase obligation which may come into
effect prior to payment in full in Cash of all Obligations or (iv) provides for
the scheduled payments of dividends in cash on or prior to 91 days following the
Maturity Date; provided that any Capital Stock that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Capital Stock is convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem
such Capital Stock upon the occurrence of a change in control or an asset sale
occurring prior to 91 days following the Maturity Date shall not constitute
Disqualified Capital Stock if such Capital Stock provides that the issuer
thereof will not redeem any such Capital Stock pursuant to such provisions prior
to the Termination Date.

Notwithstanding the preceding sentence, (A) if such Capital Stock is issued to
any plan for the benefit of employees or by any such plan to such employees, in
each case in the ordinary course of business of the Borrower Agent or any
Subsidiary, such Capital Stock shall not constitute Disqualified Capital Stock
solely because it may be required to be repurchased by the issuer thereof in
order to satisfy applicable statutory or regulatory obligations and (B) no
Capital Stock held by any future, present or former employee, director, officer
or consultant (or their respective Affiliates or Immediate Family Members) of
the Borrower Agent (or any Parent Company or any Subsidiary) shall be considered
Disqualified Capital Stock because such stock is redeemable or subject to
repurchase pursuant to any management equity subscription agreement, stock
option, stock appreciation right or other stock award agreement, stock ownership
plan, put agreement, stockholder agreement or similar agreement that may be in
effect from time to time.

 

20



--------------------------------------------------------------------------------

“Disqualified Institutions” means those Persons (the list of all such Persons,
the “Disqualified Institutions List”) that are (i) identified in writing by the
Borrower Agent to the Administrative Agent on August 6, 2015, (ii) competitors
of the Borrower Agent and its subsidiaries (other than bona fide fixed income
investors or debt funds) that are identified in writing by the Borrower Agent
from time to time or (iii) Affiliates of such Persons set forth in clauses
(i) and (ii) above (in the case of Affiliates of such Persons set forth in
clause (ii) above, other than bona fide fixed income investors or debt funds)
that are either (a) identified in writing by the Borrower Agent or a Sponsor
from time to time or (b) clearly identifiable on the basis of such Affiliate’s
name; provided, that, to the extent Persons are identified as Disqualified
Institutions in writing by the Borrower Agent to the Administrative Agent after
August 6, 2015 pursuant to clauses (ii) or (iii)(a), the inclusion of such
Persons as Disqualified Institutions shall not retroactively apply to prior
assignments or participations in respect of any Loan under this Agreement.
Notwithstanding the foregoing, the Borrower Agent, by written notice to the
Administrative Agent, may from time to time in its sole discretion remove any
entity from the Disqualified Institutions List (or otherwise modify such list to
exclude any particular entity), and such entity removed or excluded from the
Disqualified Institutions List shall no longer be a Disqualified Institution for
any purpose under this Agreement or any other Loan Document.

“Disqualified Institutions List” has the meaning as set forth in the definition
of “Disqualified Institutions”.

“Disqualified Person” has the meaning as set forth in Section 9.05.

“Disregarded Domestic Subsidiary” means any Subsidiary incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia that is treated as a disregarded entity for U.S. federal
income tax purposes that holds directly, or indirectly through one or more
disregarded entities, the equity and/or indebtedness treated as equity for U.S.
federal income tax purposes, of one or more Foreign Subsidiaries or one or more
FSHCO Subsidiaries.

“Document” has the meaning set forth in Article 9 of the UCC.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiaries” means all Subsidiaries incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its respective Related Parties or any
other Person, providing for access to data protected by passcodes or other
security system.

 

21



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender, (b) a commercial bank, insurance
company, finance company, financial institution, any fund that invests in loans
or any other “accredited investor” (as defined in Regulation D of the Securities
Act), (c) any Affiliate of a Lender or (d) an Approved Fund of a Lender;
provided that in any event, “Eligible Assignee” shall not include (i) any
natural person, (ii) any Defaulting Lender, (iii) Holdings or any Borrower or
any Subsidiary thereof, (iv) any Sponsor or any of its Affiliates or (v) any
Disqualified Institution.

“Eligible Credit Card Receivables” means Accounts due to any Loan Party on a
non-recourse basis from Visa, MasterCard, American Express Company, Discover,
Diners Club and other major credit card or debit card issuer and processors, as
arise in the ordinary course of business, which have been earned by performance,
and are not excluded as ineligible by one or more of the criteria set forth
below (without duplication of any Reserves established in accordance with
Section 2.25). Without limiting the foregoing, none of the following shall be
deemed to be Eligible Credit Card Receivables:

(a) Accounts due from credit card or debit card processors that have been
outstanding for more than five Business Days from the date of sale or for such
longer period as may be approved by the Administrative Agent in its reasonable
discretion;

(b) Accounts due from credit card or debit card processors with respect to which
a Loan Party does not have good, valid and marketable title, free and clear of
any Lien (other than Liens granted to the Administrative Agent for its own
benefit and the benefit of the other Secured Parties, Second Priority Liens,
Permitted Encumbrances (without limiting the ability of the Administrative Agent
to change, establish or eliminate any Reserves in its Permitted Discretion on
account of any such Permitted Encumbrances) and other Liens permitted pursuant
to Sections 6.02(o), 6.02(t), 6.02(u) and 6.02(k) (as it pertains to any of the
foregoing);

(c) Accounts due from credit card or debit card processors that are not subject
to a first priority security interest in favor of the Administrative Agent for
its own benefit and the benefit of the other Secured Parties other than
Permitted Encumbrances having priority by applicable law (it being the intent
that chargebacks in the ordinary course by the credit card processors shall not
be deemed violative of this clause);

(d) Accounts due from credit card or debit card processors which are disputed,
are with recourse, or with respect to which a claim, counterclaim, offset or
chargeback has been asserted (to the extent of such claim, counterclaim, offset
or chargeback and except to the extent such claim, counterclaim, offset or
chargeback is limited by an agreement that is reasonably satisfactory to the
Administrative Agent);

(e) Except as otherwise approved by the Administrative Agent (such approval not
to be unreasonably withheld), Accounts due from credit card or debit card
processors as to which the credit card or debit card processor has the right
under certain circumstances to require any Borrower to repurchase the Accounts
from such credit card processor;

 

22



--------------------------------------------------------------------------------

(f) Except as otherwise approved by the Administrative Agent (such approval not
to be unreasonably withheld), Accounts due from any Person on account of any
private label credit card or debit card receivables other than such Accounts
under programs between any Borrower and a third party reasonably acceptable to
the Administrative Agent where the third party retains the consumer credit
exposure;

(g) Accounts due from credit card or debit card processors (other than Visa,
MasterCard, American Express Company, Diners Club and Discover) which the
Administrative Agent determines in its Permitted Discretion to be uncertain of
collection; or

(h) Accounts which are acquired in connection with a Permitted Acquisition to
the extent the Administrative Agent shall not have received a Report in respect
of such Accounts, which Report shows results reasonably satisfactory to the
Administrative Agent; it being agreed that the Administrative Agent shall take
such actions as are reasonably required to obtain such a Report (which Report
shall be at the expense of the Borrowers and shall not be considered in any
limitation on such Reports at the expense of Borrowers provided in Section 5.06
or otherwise) promptly upon the request of any Borrower (or the Borrower Agent
on behalf of such Borrower); provided that the Administrative Agent may, in its
Permitted Discretion, determine to include such Accounts as Eligible Credit Card
Receivables prior to the receipt by Administrative Agent of such Report, without
limiting the right of Administrative Agent to subsequently exclude such Accounts
based on the results of such Report.

“Eligible In-Transit Inventory” means, at any time, without duplication of other
Eligible Inventory, Inventory of the Loan Parties:

(a) which has been shipped (A) from a foreign location for receipt by any Loan
Party within 45 days of the date of shipment, or (B) from a domestic location
for receipt by any Loan Party within 15 days of the date of shipment, but, in
either case, which has not yet been delivered to such Loan Party;

(b) for which the purchase order is in the name of a Loan Party and title has
passed to such Loan Party;

(c) for which the document of title reflects any Loan Party as consignee or, if
reasonably requested by the Administrative Agent, names the Administrative Agent
as consignee, and in each case for Inventory shipped from or held in a foreign
location, as to which the Administrative Agent has control over the documents of
title which evidence ownership of the subject Inventory (such as, if requested
by the Administrative Agent, by the delivery of a Customs Broker Agreement);

(d) for which the document of title, if requested by the Administrative Agent,
is negotiable;

(e) which is insured in accordance with the terms of this Agreement; and

 

23



--------------------------------------------------------------------------------

(f) which otherwise is not excluded from the definition of Eligible Inventory
(except per the lead-in to such definition or by violation of clauses (g), (j)
or (m) of that definition).

“Eligible Inventory” means, at any time, all Inventory (excluding Eligible In-
Transit Inventory) of the Loan Parties; provided that Eligible Inventory shall
not include any Inventory (without duplication of any Reserves established in
accordance with Section 2.25):

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (other than a Landlord Lien as to which a Landlord Lien
Reserve applies and other than Permitted Liens (without limiting the ability of
the Administrative Agent to change, establish or eliminate any Reserves in its
Permitted Discretion in respect of such Permitted Liens);

(b) which is unmerchantable, damaged, defective or unfit for sale;

(c) which does not conform in all material respects to the representations and
warranties contained in this Agreement or the Pledge and Security Agreement;

(d) which is not owned only by one or more Loan Parties;

(e) which constitutes work-in-process or supplies, spare parts or other similar
items dedicated for internal use by the Loan Parties, bill-and-hold goods or
goods that constitute goods held on consignment or goods that are not of a type
held for sale in the ordinary course of business;

(f) which is not located in the U.S. or Canada or is in transit with a common
carrier from vendors or suppliers (other than Eligible In-Transit Inventory);

(g) which is located at any Specified Location leased by a Loan Party, unless
(i) the lessor has delivered to the Administrative Agent a Collateral Access
Agreement as to such location or (ii) a Landlord Lien Reserve with respect to
such location has been established in accordance with Section 2.25;

(h) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) at a Specified Location and is not
evidenced by a Document, unless (i) such warehouseman or bailee has delivered to
the Administrative Agent a Collateral Access Agreement and such other
documentation as the Administrative Agent may reasonably require or (ii) a
Landlord Lien Reserve has been established in accordance with Section 2.25;

(i) which is being processed offsite by a third party at a third party location
or outside processor, or is in transit (other than Eligible In-Transit
Inventory) to or from said third party location or outside processor;

(j) which is the subject of a consignment by any Loan Party as consignor or
consignee;

 

24



--------------------------------------------------------------------------------

(k) which contains or bears any intellectual property rights licensed to any
Loan Party pursuant to a license with any Person other than a Loan Party unless
the Administrative Agent may sell or otherwise dispose of such Inventory without
(i) infringing the rights of such licensor, (ii) violating any contract with
such licensor, or (iii) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement relating thereto;

(l) which is not reflected in a current perpetual inventory report (other than
Eligible In-Transit Inventory) of the Borrower Agent or any of its Subsidiaries;
or

(m) which is acquired in connection with an acquisition permitted hereunder to
the extent the Administrative Agent shall not have received a Report in respect
of such Inventory, which Report shows results reasonably satisfactory to the
Administrative Agent; it being agreed that the Administrative Agent shall take
such actions as are reasonably required to obtain such a Report (which Report
shall be at the expense of the Borrowers and shall not be considered in any
limitation on such Reports at the expense of the Borrowers provided in
Section 5.06 or otherwise) promptly upon the request of any Loan Party (or the
Borrower Agent on behalf of such Loan Party); provided that Administrative Agent
may, in its judgment, determine to include such Inventory as Eligible Inventory
prior to the receipt by Administrative Agent of such Report, without limiting
the right of Administrative Agent to subsequently exclude such Inventory based
on the results of such Report.

“Eligible Trade Receivables” means, at any time, all Accounts (excluding
Eligible Credit Card Receivables) due to any Loan Party arising from the sale of
goods of the Loan Parties or the provision of services by the Loan Parties;
provided that Eligible Trade Receivables shall not include any Account (without
duplication of any Reserves established in accordance with Section 2.25):

(a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent (other than Permitted Encumbrances having
priority by applicable law, without limiting the ability of the Administrative
Agent to change, establish or eliminate any Reserves in its Permitted Discretion
on account of any such Permitted Encumbrances);

(b) with respect to which more than 120 days have elapsed from the original
invoice date thereof, or which is more than 60 days past due, or which has been
written off the books of the Loan Parties or otherwise designated as
uncollectible;

(c) which is owing by an Account Debtor for which more than 50.0% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
pursuant to clause (b) above;

(d) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to the Loan Parties
exceeds 20.0% of the aggregate Eligible Trade Receivables;

 

25



--------------------------------------------------------------------------------

(e) which does not conform in all material respects to the representations and
warranties contained in this Agreement or in the Pledge and Security Agreement;

(f) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not invoiced or evidenced by other
documentation reasonably satisfactory to the Administrative Agent which has been
sent to the Account Debtor (it being agreed that the Loan Parties’ current
practice with respect to electronic purchase orders and confirmations is
reasonably satisfactory to the Administrative Agent), (iii) represents a
progress billing, (iv) is contingent upon the Loan Parties’ completion of any
further performance, (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, Cash-on-delivery or any other
repurchase or return basis or (vi) relates to payments of interest;

(g) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the Loan Parties or if such Account was invoiced more than
once;

(h) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(i) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee or liquidator
of its assets, (ii) had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or Federal bankruptcy laws,
(iv) admitted in writing its inability, or is generally unable to, pay its debts
as they become due, (v) become insolvent, or (vi) ceased operation of its
business;

(j) which is owed by any Account Debtor which has sold all or a substantially
all of its assets;

(k) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada or (ii) is not organized under applicable
law of the U.S. or Canada or any state or province thereof unless, in any case,
such Account is backed by a letter of credit reasonably acceptable to the
Administrative Agent which is in the possession of, has been assigned to and is
directly drawable by the Administrative Agent;

(l) which is owed in any currency other than Dollars;

(m) which is owed by (i) the government (or any department, agency, public
corporation or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a letter of credit reasonably acceptable to the
Administrative Agent and, if requested by the Administrative Agent, which is in
the possession of the Administrative Agent, or (ii) the government of the U.S.,
or any department, agency, public corporation or instrumentality thereof, unless
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et
seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary to perfect the
Lien of the Administrative Agent in such Account have been complied with to the
Administrative Agent’s reasonable satisfaction;

 

26



--------------------------------------------------------------------------------

(n) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;

(o) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted (but, subject to the proviso below, only to
the extent of such indebtedness) or is subject to any security, deposit,
progress payment, retainage or other similar advance made by or for the benefit
of an Account Debtor, in each case to the extent thereof;

(p) which is subject to any counterclaim, deduction, defense, setoff or dispute
notice of which is provided to any Borrower or any of its Subsidiaries but only
to the extent of any such counterclaim, deduction, defense, setoff or dispute;
provided that no Account that otherwise constitutes an Eligible Trade Receivable
shall be rendered ineligible by virtue of this clause (p) to the extent, but
only to the extent, that the Account Debtor’s right of setoff is limited by an
enforceable agreement that is reasonably satisfactory to the Administrative
Agent;

(q) which is evidenced by any promissory note, chattel paper or instrument;

(r) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit any Loan Party to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Loan Party has filed such
report or is qualified to do business in such jurisdiction;

(s) with respect to which any Loan Party has made any agreement with the Account
Debtor for the reduction thereof, other than discounts and adjustments given in
the ordinary course of business, or other than any Account which was partially
paid and such Loan Party created a new receivable for the unpaid portion of such
Account; provided that only the amount of the reduction of any such Account
shall be deemed ineligible by virtue of this clause (s);

(t) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;

(u) which the Administrative Agent determines in its Permitted Discretion may
not be paid by reason of the Account Debtor’s inability to pay; or

 

27



--------------------------------------------------------------------------------

(v) which is acquired in connection with an acquisition permitted hereby to the
extent the Administrative Agent shall not have received a Report in respect of
such Account, which Report shows results reasonably satisfactory to the
Administrative Agent; it being agreed that the Administrative Agent shall take
such actions as are reasonably required to obtain such a Report (which Report
shall be at the expense of Borrowers and shall not be considered in any
limitation on such Reports at the expense of Borrowers provided in Section 5.06
or otherwise) promptly upon the request of any Borrower (or the Borrower Agent
on behalf of such Borrower); provided that Administrative Agent may, in its
Permitted Discretion, determine to include such Accounts as Eligible Trade
Receivables prior to the receipt by Administrative Agent of such Report, without
limiting the right of Administrative Agent to subsequently exclude such Accounts
based on the results of such Report.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, the Borrower Agent, any of its
Subsidiaries or any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (c) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities and the common law relating to
(a) environmental matters, including those relating to any Hazardous Materials
Activity; (b) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (c) occupational safety and health, industrial hygiene,
land use or the protection of human, plant or animal health or welfare, in any
manner applicable to any Borrower or any of its Subsidiaries or any Facility.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; and (b) any trade
or business (whether or not incorporated) which is a member of a group of trades
or businesses under common control within the meaning of Section 414(c) of the
Code of which that Person is a member.

 

 

28



--------------------------------------------------------------------------------

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the 30-day notice period has been waived); (b) the
failure to meet the minimum funding standard of Section 412 of the Code, (c) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) or Section 302 of ERISA of a notice of intent to terminate
such plan in a distress termination described in Section 4041(c) of ERISA;
(d) the withdrawal by the Borrower Agent, any of its Subsidiaries or any of
their respective ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to the Borrower Agent, any of its Subsidiaries or any of their
respective Affiliates pursuant to Section 4063 or 4064 of ERISA; (e) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which could reasonably be expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (f) the imposition of liability on the
Borrower Agent, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (g) the withdrawal of the Borrower
Agent, any of its Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability therefor,
or the receipt by the Borrower Agent, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
endangered or critical status under Section 432 of the Code or Section 305 of
ERISA, or that it is in reorganization or insolvency pursuant to Section 4241 or
4245 of ERISA, or that it intends to terminate or has terminated under
Section 4041A or 4042 of ERISA; (h) the occurrence of an act or omission which
could reasonably be expected to give rise to the imposition on the Borrower
Agent, any of its Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Pension Plan; (i) the incurrence of liability or the imposition of a Lien
pursuant to Section 436 or 430(k) of the Code or pursuant to ERISA with respect
to any Pension Plan; or (j) a determination that any Pension Plan is, or is
expected to be, considered an at-risk plan within the meaning of Section 430 of
the Code or Section 303 of ERISA.

“Event of Default” has the meaning assigned to such term in Article 7.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Accounts” means any account (a) the balance of which consists
exclusively of and is used exclusively for deposit accounts established (or
otherwise maintained) by the Borrower Agent and its Subsidiaries that do not
have cash balances at any time exceeding $3,000,000 in the aggregate for all
such deposit accounts, (b) solely containing Cash allocated as proceeds of the
sale of Term Loan First Lien Collateral pursuant to the Intercreditor Agreement
or (c) any Trust Fund Account.

 

29



--------------------------------------------------------------------------------

“Excess Availability” means, at any time, the sum of (a) ABL Excess Availability
and (b) FILO Excess Availability.

“Excluded Subsidiary” means (a) any Domestic Subsidiary that is not a
Wholly-Owned Subsidiary, (b) any Immaterial Subsidiary, (c) any Domestic
Subsidiary that is (and for so long as such Domestic Subsidiary is) prohibited
by law, regulation or contractual obligations (to the extent existing on the
First Amendment Effective Date or on the date such Person becomes a Subsidiary
(and not entered into in contemplation of such Person becoming a Subsidiary or
for the primary purpose of being classified as an Excluded Subsidiary
hereunder)) from providing a Loan Guaranty or that would (and for so long as it
would) require a governmental (including regulatory) consent, approval, license
or authorization to provide such Loan Guaranty or where the provision of such
Loan Guaranty would result in material adverse tax consequences as reasonably
determined by the Parent Borrower, (d) any Foreign Subsidiary, (e) any
not-for-profit Subsidiary, (f) any Captive Insurance Subsidiaries, (g) any
special purpose entities used for securitization facilities, (h) any Disregarded
Domestic Subsidiary, (i) any FSHCO Subsidiary, (j) any direct or indirect
Domestic Subsidiary of a Foreign Subsidiary, FSHCO Subsidiary or Disregarded
Domestic Subsidiary, and (k) any other Domestic Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent and the Borrower
Agent, the burden or cost of providing a Loan Guaranty or a Lien to secure such
Loan Guaranty shall outweigh the benefits to be afforded thereby.

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Guaranty of
such Loan Guarantor of, or the grant by such Loan Guarantor of a security
interest to secure, such Swap Obligation (or any Loan Guaranty thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Guarantor’s
failure for any reason to constitute an ECP at the time the Loan Guaranty of
such Loan Guarantor or the grant of such security interest becomes or would
become effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to Administrative Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of any Borrower or any other Loan Party hereunder, (a) Taxes
imposed on (or measured by) its income (however denominated) or franchise Taxes
(i) by the jurisdiction under the laws of which such recipient is organized or
in which its principal office is located or, in the case of the Administrative
Agent or any Lender, in which its applicable lending office is located (or
relevant office for receiving payments from or on account of the Borrowers or
making funds available to or for the benefit of the Borrowers), or (ii) that are
Other Connection Taxes, (b) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction described
in clause (a), (c) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from any Borrower or any other Loan Party with
respect to such withholding tax pursuant to Section 2.17(a), (d) any tax imposed
as a result of a Lender’s failure to comply with Section 2.17(e), and (e) any
U.S. withholding tax under FATCA.

 

30



--------------------------------------------------------------------------------

“Existing ABL Agreement” means the ABL Credit Agreement, dated as of July 27,
2012, among, inter alios, Holdings, the Borrowers, certain subsidiaries of the
Borrowers, as guarantors, the lenders from time to time party thereto and
Deutsche Bank Trust Company Americas, as administrative agent and collateral
agent.

“Existing ABL Revolving Loan” means each ABL Revolving Loan outstanding
immediately prior to giving effect to the First Amendment.

“Existing Debt Refinancing” means the repayment, redemption, defeasance,
discharge, refinancing or termination in full of (or, with respect to clause
(b), irrevocable notice for such repayment, redemption, defeasance, discharge,
refinancing or termination to the extent accompanied by any prepayments or
deposits required to defease, terminate and satisfy in full such Indebtedness)
(a) all amounts, if any, due or owing under the Existing ABL Agreement (except
to the extent of any Existing Letters of Credit) and the Existing Term Loan
Agreement and the termination of all commitments thereunder and (b) the Existing
Senior Notes.

“Existing FILO Loan” means each FILO Loan outstanding immediately prior to
giving effect to the First Amendment.

“Existing Letter of Credit” means any letter of credit previously issued for the
account of any Borrower or any other Loan Party by a Lender or an Affiliate of a
Lender that is (a) outstanding on the Closing Date and (b) listed on
Schedule 1.01(b).

“Existing Senior Notes” means the 8.875% Senior Notes due 2020 issued by Parent
Borrower, in an original aggregate principal amount of $700,000,000.

“Existing Term Loan Agreement” means the Term Loan Credit Agreement, dated as of
July 27, 2012, among, inter alios, Holdings, the Parent Borrower, certain
subsidiaries of the Parent Borrower, as guarantors, the lenders from time to
time party thereto and Deutsche Bank Trust Company Americas , as administrative
agent and collateral agent.

“Extended ABL Revolving Commitment” means, with respect to each ABL Revolving
Lender, the commitment of such ABL Revolving Lender hereunder set forth as its
ABL Revolving Commitment opposite its name on Schedule 1.01(a) hereto or as may
subsequently be set forth in the Register from time to time, as the same may be
increased or reduced from time to time pursuant to this Agreement. The aggregate
Extended ABL Revolving Commitments on the First Amendment Effective Date are
$600,000,000.

“Extended ABL Revolving Loan” means an ABL Revolving Loan made by an ABL
Revolving Lender pursuant to its Extended ABL Revolving Commitment.

 

31



--------------------------------------------------------------------------------

“Extended FILO Commitment” means, with respect to each FILO Lender, the
commitment of such FILO Lender hereunder set forth as its FILO Commitment
opposite its name on Schedule 1.01(a) hereto or as may subsequently be set forth
in the Register from time to time, as the same may be increased or reduced from
time to time pursuant to this Agreement. The aggregate Extended FILO Commitments
on the First Amendment Effective Date are $40,000,000.

“Extended FILO Loan” means a FILO Loan made by a FILO Lender pursuant to its
Extended FILO Commitment.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant thereto, including any intergovernmental agreements and any rules or
guidance implementing such intergovernmental agreements.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or, except with respect to Articles
5 and 6, heretofore owned, leased, operated or used by any Borrower or any of
its Subsidiaries or any of their respective predecessors or Affiliates.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Fee Letter” means that certain Fee Letter dated as of July 29, 2015, by and
among, the Parent Borrower, the JPMCB and the J.P. Morgan Securities LLC.

“FILO Applicable Percentage” means, with respect to any FILO Lender, a
percentage equal to a fraction the numerator of which is such FILO Lender’s FILO
Commitment and the denominator of which is the aggregate FILO Commitments;
provided that for purposes of Section 2.22 and otherwise herein, when there is a
Defaulting Lender, any such Defaulting Lender’s Commitment shall be disregarded
in any such calculations. If the FILO Commitments have terminated or expired,
the FILO Applicable Percentages of each FILO Lender shall be determined based on
the FILO Revolving Exposure of the applicable FILO Lenders, giving effect to any
assignments and to any FILO Lender’s status as a Defaulting Lender at the time
of determination.

 

32



--------------------------------------------------------------------------------

“FILO Borrowing Base” means, at any time, an amount equal to (a) the Trade
Receivables Component plus (b) the Inventory Component plus (c) the Credit Card
Receivables Component minus (d) the amount of all Reserves (other than any FILO
Reserves) as may have been established in accordance with Section 2.25 at such
time. The FILO Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 5.01(q) and Reserves established pursuant to Section 2.25.

“FILO Commitment” shall mean, with respect to each FILO Lender, the commitment
of such FILO Lender hereunder set forth as its FILO Commitment opposite its name
on Schedule 1.01(a) hereto or as may subsequently be set forth in the Register
from time to time, as the same may be reduced from time to time pursuant to this
Agreement. On the First Amendment Effective Date, the aggregate FILO Commitments
are $40,000,000.

“FILO Credit Extensions” means FILO Loans.

“FILO Excess Availability” means, at any time, an amount equal to (a) the FILO
Line Cap, minus (b) the aggregate FILO Revolving Exposure of all FILO Lenders at
such time.

“FILO Facility” has the meaning assigned to such term in the recitals to this
Agreement. The FILO Facility provided hereunder pursuant to the FILO Commitments
shall be funded on a first-in basis and repaid on a last-out basis, all as
provided herein.

“FILO Lender” means each Lender which holds a FILO Commitment and any other
Person who becomes a “FILO Lender” in accordance with the provisions of this
Agreement.

“FILO Line Cap” means at any time, the FILO Commitments then in effect.

“FILO Loan” means, collectively, the Loans made by the FILO Lenders with FILO
Commitments pursuant to Article 2.

“FILO Prepayment Conditions” means, with respect to any proposed prepayment of
FILO Loans, that (a) ABL Revolving Exposure, to the extent not cash
collateralized, does not exceed the ABL Line Cap and (b) all ABL Revolving Loans
have been paid in full.

“FILO Reserve” means, at any time, the amount (if positive) equal to the
difference between (a) the aggregate outstanding principal amount of FILO Loans
and (b) the FILO Borrowing Base.

“FILO Revolving Exposure” means, with respect to any FILO Lender at any time,
the sum of the outstanding principal amount of such Lender’s FILO Loans.

“Financial Covenant” means the covenant set forth in Section 6.18.

“Financial Officer” of any Person means the chief financial officer, treasurer,
assistant treasurer, vice president of finance or controller of such Person.

 

33



--------------------------------------------------------------------------------

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Financial Officer of the Borrower Agent that such financial statements fairly
present, in all material respects, in accordance with GAAP, the financial
condition of the Borrower Agent and its Subsidiaries as at the dates indicated
and the results of their operations and their Cash flows for the periods
indicated, subject to changes resulting from audit and normal year-end
adjustments.

“Financial Plan” has the meaning assigned to such term in Section 5.01(i).

“First Amendment” means that certain First Amendment to ABL Credit Agreement,
dated as of August 2, 2018, among the Loan Parties, the Lenders party thereto
and the Administrative Agent.

“First Amendment Effective Date” means August 2, 2018.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that, subject to the
Intercreditor Agreement, such Lien is senior in priority to any other Lien to
which such Collateral is subject, other than any Permitted Lien (except for
Permitted Liens securing any Indebtedness secured by a Lien which is, or is
required to be, expressly subordinated to the Liens securing the Secured
Obligations).

“Fiscal Month” has the meaning assigned to such term in Section 5.01(q).

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year, such fiscal quarter
ending on the later of the retail fiscal quarter and the calendar quarter.

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year or the Saturday closest to December 31 of each
calendar year.

“Fixed Charge Coverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated Adjusted EBITDA for such Test Period minus (i) Maintenance
Capital Expenditures (except such expenditures financed with Indebtedness other
than Loans) during such period to (b) Fixed Charges for such Test Period, in all
cases calculated for the Borrower Agent and its Subsidiaries on a Pro Forma
Basis.

“Fixed Charges” means, with reference to any period, without duplication, the
sum of (a) Consolidated Cash Interest Expense, plus (b) the aggregate amount of
scheduled principal payments in respect of Indebtedness of the Borrower Agent
and its Subsidiaries paid or payable in Cash during such period (other than
payments made by the Borrower Agent or any Subsidiary to the Borrower Agent or
any Subsidiary), plus (c) the aggregate amount of federal, state, local and
foreign income taxes paid or payable in Cash during such period, plus (d) the
aggregate amount of Restricted Payments under Section 6.05(a)(i)(B) (to the
extent not otherwise included pursuant to clause (c)), Section 6.05(a)(ii) and
Section 6.05(a)(iii) plus (e) scheduled payments in respect of Capital Leases
paid or payable in Cash during such period, all calculated for such period for
the Borrower Agent and its Subsidiaries on a consolidated basis.

 

34



--------------------------------------------------------------------------------

“Flood Insurance Laws” means collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Disaster Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto, and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Lender” means a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any subsidiary that is not a Domestic Subsidiary.

“FSHCO Subsidiary” means any direct or indirect Domestic Subsidiary
substantially all of the assets of which consist of the equity and/or
indebtedness treated as equity for U.S. federal income tax purposes, of one or
more Foreign Subsidiaries.

“Funding Account” has the meaning assigned to such term in Section 2.03(vi).

“GAAP” means generally accepted accounting principles in the United States of
America in effect and applicable to that accounting period in respect of which
reference to GAAP is being made, subject to the provisions of Section 1.04.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state or locality of the United States, the United States, or
a foreign government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Granting Lender” has the meaning assigned to such term in Section 9.05(e).

“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner, whether directly or
indirectly, and including any obligation of the Guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the Primary Obligor so as to
enable the Primary Obligor to pay such Indebtedness or other monetary
obligation, (d) as an account party in respect of any letter of credit or letter
of guaranty issued to support such Indebtedness or monetary obligation,
(e) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part) or (f) any Lien on any assets of

 

35



--------------------------------------------------------------------------------

such Guarantor securing any Indebtedness or other monetary obligation of any
other Person, whether or not such Indebtedness or monetary other obligation is
assumed by such Guarantor (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term Guarantee
shall not include endorsements for collection or deposit in the ordinary course
of business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guarantor Percentage” has the meaning assigned to such term in Section 10.10.

“Hazardous Materials” means any chemical, material, substance or waste, or any
constituent thereof, exposure to which is prohibited, limited or regulated by
any Environmental Law or any Governmental Authority or which may or could pose a
hazard to the health and safety or to the indoor or outdoor environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Material, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Material, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between any Borrower or any Subsidiary and any other Person.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

“Immaterial Subsidiary” means, as of any date, any Subsidiary of the Borrower
Agent (a) having Consolidated Total Assets in an amount of less than 4.0% of
Consolidated Total Assets of the Borrower Agent and its Subsidiaries and
(b) contributing less than 4.0% to consolidated revenues of the Borrower Agent
and its Subsidiaries, in each case, for the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.01(b) or
(c); provided that the Consolidated Total Assets (as so determined) and revenue
(as so determined) of all Immaterial Subsidiaries shall not exceed 5.0% of
Consolidated Total Assets of the Borrower Agent and its Subsidiaries or 5.0% of
the consolidated revenues of the Borrower Agent and its Subsidiaries for the
relevant Test Period, as the case may be.

 

36



--------------------------------------------------------------------------------

“Immediate Family Member” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Incremental Equivalent Debt” mean “Incremental Equivalent Debt” as defined in
the Term Loan Agreement to the extent incurred in accordance with the terms
thereof.

“Incremental Loan” mean “Incremental Loan” as defined in the Term Loan Agreement
to the extent incurred in accordance with the terms thereof.

“Indebtedness”, as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments to the extent the same would appear as
a liability on a balance sheet prepared in accordance with GAAP; (d) any
obligation owed for all or any part of the deferred purchase price of property
or services (excluding (w) any earn out obligation or purchase price adjustment
until such obligation becomes a liability on the balance sheet in accordance
with GAAP, (x) other than for purposes of Section 7.01, any such obligations
incurred under ERISA, (y) trade accounts payable in the ordinary course of
business (including on an inter-company basis) and (z) liabilities associated
with customer prepayments and deposits), which purchase price is (i) due more
than six months from the date of incurrence of the obligation in respect thereof
or (ii) evidenced by a note or similar written instrument; (e) all Indebtedness
of others secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is non-recourse to the credit of that Person; (f) the
face amount of any letter of credit issued for the account of that Person or as
to which that Person is otherwise liable for reimbursement of drawings; (g) the
Guarantee by such Person of the Indebtedness of another; (h) all obligations of
such Person in respect of any Disqualified Capital Stock and (i) all net
obligations of such Person in respect of any Derivative Transaction, including,
without limitation, any Hedge Agreement, whether or not entered into for hedging
or speculative purposes; provided that (i) in no event shall obligations under
any Derivative Transaction be deemed “Indebtedness” for any calculation of the
Total Leverage Ratio, Senior Secured Leverage Ratio, Fixed Charge Coverage Ratio
or any other financial ratio under this Agreement except to the extent of any
accrued interest in respect of unpaid termination or settlement amounts
thereunder and (ii) the amount of Indebtedness of any Person for purposes of
clause (e) shall be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such

 

37



--------------------------------------------------------------------------------

Indebtedness and (B) the fair market value of the property encumbered thereby as
determined by such Person in good faith. For all purposes hereof, the
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, except to the extent such Person’s liability for such Indebtedness is
otherwise limited and only to the extent such Indebtedness would otherwise be
included in the calculation of Consolidated Total Debt; provided that
notwithstanding anything herein to the contrary, Indebtedness shall not include,
and shall be calculated without giving effect to, the effects of Accounting
Standards Codification Topic 815 and related interpretations to the extent such
effects would otherwise increase or decrease an amount of Indebtedness for any
purpose hereunder as a result of accounting for any embedded derivatives created
by the terms of such Indebtedness; and any such amounts that would have
constituted Indebtedness hereunder but for the application of this proviso shall
not be deemed an incurrence of Indebtedness hereunder.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, (a) imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.

“Information” has the meaning set forth in Section 3.11(a).

“Information Memorandum” means the confidential information memorandum dated
July 29, 2015, relating to the Borrowers and the Transactions.

“Intercompany Note” means a promissory note substantially in the form of
Exhibit M.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, among the Administrative Agent as agent for the Revolving Facility
Secured Parties referred to therein, Deutsche Bank AG New York Branch, as agent
for the Term Loan Secured Parties referred to therein, Holdings, the Borrowers
and the Subsidiaries of the Borrowers from time to time party thereto.

“Interest Election Request” means a request by the Borrower Agent in the form of
Exhibit I hereto or such other form reasonably acceptable to the Administrative
Agent to convert or continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (including any
Swingline Loan), the first day (or, if such day is not a Business Day, the next
succeeding Business Day) of each January, April, July and October and the
Maturity Date, (b) with respect to any LIBO Rate Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a LIBO Rate Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing and (c) with respect to any Loan, the Maturity Date.

 

38



--------------------------------------------------------------------------------

“Interest Period” means (a) with respect to any LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, (x) to the extent available to all relevant affected Lenders, twelve months
or (y) if acceptable to the Administrative Agent in its sole discretion, periods
shorter than one month) thereafter, as the Borrowers may elect; provided that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Inventory” has the meaning assigned to such term in the Pledge and Security
Agreement.

“Inventory Component” means (a) for purposes of determining the ABL Borrowing
Base, (i) during the period following delivery of the Borrowing Base
Certificates for the Fiscal Month of May (or, during the continuance of a Cash
Dominion Event, the first week of June) in any calendar year until the earlier
of (x) the date of actual delivery of the Borrowing Base Certificate for the
Fiscal Month of September (or, during the continuance of a Cash Dominion Event,
the first week of October) in any calendar year or (y) the date such Borrowing
Base Certificate for the Fiscal Month of September (or, during the continuance
of a Cash Dominion Event, the first week of October) is required to be delivered
in accordance with Section 5.01(q), 92.5% and (ii) at any other time, 90%, in
each case, of the Net Recovery Percentage of Eligible Inventory and Eligible
In-Transit Inventory (in each case, net of Inventory Reserves not already
reflected in the determination of Net Recovery Percentage) multiplied by the
value of each such category of Inventory and (b) for purposes of determining the
FILO Borrowing Base, 5.0% of the Net Recovery Percentage of Eligible Inventory
and Eligible In-Transit Inventory (in each case, net of Inventory Reserves not
already reflected in the determination of Net Recovery Percentage) multiplied by
the value of each such category of Inventory.

“Inventory Reserves” means (a) such reserves as may be established from time to
time in accordance with Section 2.25 with respect to changes in the
determination of the saleability, of the Eligible Inventory or which reflect
such other factors as negatively affect the market value of the Eligible
Inventory and (b) Shrink Reserves. Without limiting the generality of the
foregoing, Inventory Reserves may, in the Administrative Agent’s Permitted
Discretion, include reserves based on: (i) seasonality; (ii) imbalance;
(iii) change in Inventory character; (iv) change in Inventory composition;
(v) change in Inventory mix; (vi) mark-downs (both permanent and point of sale);
(vii) out-of-date and/or expired Inventory; and (viii) Inventory which is to be
returned to vendor.

 

39



--------------------------------------------------------------------------------

“Investment” means (a) any purchase or other acquisition by the Borrower Agent
or any of its Subsidiaries of, or of a beneficial interest in, any of the
Securities of any other Person (other than any Borrower or a Subsidiary
Guarantor), (b) the acquisition by purchase or otherwise (other than purchases
or other acquisitions of inventory, materials, supplies and equipment in the
ordinary course of business) of all or a substantial portion of the business,
property or fixed assets of any Person or any division or line of business or
other business unit of any Person, and (c) any loan, advance (other than
(i) advances to current or former employees, officers, directors and consultants
of the Borrowers or their Subsidiaries or any Parent Company for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business and (ii) advances made on an inter-company basis
in the ordinary course of business for the purchase of inventory) or capital
contribution by the Borrower Agent or any of its Subsidiaries to any other
Person (other than any Borrower or any Subsidiary Guarantor). Subject to
Section 5.10, the amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment, but giving effect to any repayments of principal in
the case of Investments in the form of loans and any return of capital or return
on Investment in the case of equity Investments (whether as a distribution,
dividend, redemption or sale but not in excess of the amount of the initial
Investment).

“Investors” means (i) the Sponsors and (ii) the Management Investors.

“Issuing Bank” means as the context may require, (a) JPMCB, (b) Wells Fargo
Bank, National Association (c) Bank of America, N.A., (d) any other Lender that,
at the request of any Borrower and with the consent of the Administrative Agent
(not to be unreasonably withheld), agrees to become an Issuing Bank and
(e) solely with respect to any Existing Letter of Credit (and any amendment,
renewal or extension thereof in accordance with this Agreement), the Lender or
Affiliate of a Lender that issued such Existing Letter of Credit. Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by its Affiliates, in which case the term “Issuing Bank” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate
(it being agreed that such Issuing Bank shall, or shall cause such Affiliate to,
comply with the requirements of Section 2.06 with respect to such Letters of
Credit). At any time there is more than one Issuing Bank, all singular
references to the Issuing Bank shall mean any Issuing Bank, either Issuing Bank,
each Issuing Bank, the Issuing Bank that has issued the applicable Letter of
Credit, or both (or all) Issuing Banks, as the context may require.

“Issuing Bank Sublimits” means, as of the First Amendment Effective Date, (i)
$13,190,427, in the case of JPMCB, (ii) $23,619,146, in the case of Wells Fargo
Bank, National Association and (iii) $13,190,427, in the case of Bank of
America, N.A.; provided that any Issuing Bank shall be permitted at any time to
increase its Issuing Bank Sublimit with the consent of the Borrower Agent, so
long as the aggregate amount of Issuing Bank Sublimits does not exceed the ABL
Revolving Credit Commitments.

 

40



--------------------------------------------------------------------------------

“Joinder Agreement” has the meaning assigned to such term in Section 5.12(a).

“Junior Indebtedness” means any Subordinated Indebtedness, Specified Unsecured
Indebtedness and any Indebtedness secured by Liens junior to the Lien of the
Administrative Agent with respect to the Collateral (other than Indebtedness
under the Term Loan Facility and other Indebtedness permitted to be incurred
hereunder that is secured by a Lien on the Collateral on a pari passu basis with
the Term Loan Facility).

“JPMCB” has the meaning assigned to such term in the preamble to this Agreement.

“Landlord Lien” means any Lien of a landlord on any Borrower’s or any
Subsidiary’s property, granted by statute or otherwise.

“Landlord Lien Reserve” means an amount equal to up to three months’ rent for
all of the Loan Parties’ leased locations or the amount that may be payable for
three months to any third party warehouse, trailer storage or other self-storage
facility or bailee where Eligible Inventory is located in each Landlord Lien
State for retail stores, trailer storage or self-storage facilities and in any
state for distribution centers or warehouses (any such leased location, a
“Specified Location), in each case, other than any such Specified Locations with
respect to which the Administrative Agent shall have received a Collateral
Access Agreement in form reasonably satisfactory to the Administrative Agent.

“Landlord Lien State” means any state in which, at any time, a landlord’s claim
for rent or the claims of the owner of a leased trailer or a self-storage
facility for rent, fees or other charges has priority by operation of law over
the Lien of the Administrative Agent in any of the Collateral consisting of
Eligible Inventory, as notified by the Administrative Agent to the Borrowers in
writing.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a drawing
on a Letter of Credit.

“LC Exposure” means, at any time of determination, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time, plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of any Borrower or any other Loan Party at such time, less (c) the
amount then on deposit in the LC Collateral Account. The LC Exposure of any ABL
Revolving Lender at any time shall be its ABL Applicable Percentage of the total
LC Exposure at such time.

“LCT Election” has the meaning set forth in Section 1.07.

“LCT Period” has the meaning set forth in Section 1.07.

 

41



--------------------------------------------------------------------------------

“LCT Test Date” has the meaning set forth in Section 1.07.

“Lenders” means the Persons listed on the Commitment Schedule, any Additional
Lender and any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit issued (or, in the case of an Existing Letter of Credit, deemed to be
issued) pursuant to this Agreement, and the term “Letter of Credit” means any
one of them or each of them singularly, as the context may require.

“Letter of Credit Request” has the meaning assigned to such term in
Section 2.06(b).

“LIBO Rate” means, with respect to any Interest Period when used in reference to
any Loan or Borrowing, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars (adjusted for statutory reserve requirements for
eurocurrency liabilities)) for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as shall be selected by the Administrative
Agent in its reasonable discretion, in each case (the “LIBO Screen Rate”) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; provided that, (x) if the LIBO Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement and (y) if the LIBO Screen Rate shall not be available at such
time for a period equal in length to such Interest Period (an “Impacted Interest
Period”), then the LIBO Rate shall be the Interpolated Rate at such time,
subject to Section 2.14 in the event that the Administrative Agent shall
conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided further, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Notwithstanding
the above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with an ABR Borrowing, such rate shall be determined as modified by
the definition of Alternate Base Rate.

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall an operating lease in and of itself be deemed a Lien.

 

42



--------------------------------------------------------------------------------

“Limited Condition Acquisition” means any Permitted Acquisition or other
acquisition constituting an Investment whose consummation is not conditioned on
the availability of, or on obtaining, third party financing.

“Liquidation” means the exercise by the Administrative Agent of those rights and
remedies accorded to Administrative Agent under the Loan Documents and
applicable law as a creditor of the Loan Parties with respect to the realization
on the Collateral, including (after the occurrence and during the continuation
of an Event of Default) the conduct by the Loan Parties acting with the consent
of the Administrative Agent, of any public, private or going out of business
sale or other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.

“Loan Documents” means this Agreement, any Promissory Notes issued pursuant to
the Agreement, any Letters of Credit or Letter of Credit applications, the
Collateral Documents and the Intercreditor Agreement. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto.

“Loan Guarantor” means (i) Holdings, (ii) each Subsidiary Guarantor and
(iii) each Borrower but solely with respect to (x) Secured Hedging Obligations
under Hedge Agreements and (y) Banking Services Obligations under arrangements,
in the case, to which any other Borrower is (and such Borrower is not) a party.

“Loan Guaranty” means Article 10 of this Agreement.

“Loan Parties” means Holdings, each Borrower, each Subsidiary Guarantor and any
other Person who becomes a party to this Agreement as a Loan Party pursuant to a
Joinder Agreement, and their respective successors and assigns.

“Loans” means ABL Revolving Loans, FILO Loans, Swingline Loans and Protective
Advances.

“Maintenance Capital Expenditures” means any Consolidated Capital Expenditures
of the Borrower Agent and its Subsidiaries that are necessary to (a) repair any
damage to any store, distribution center or other facility of the Borrower Agent
or any of its Subsidiaries or (b) maintain any store, distribution center or
other facility of the Borrower Agent or any of the Subsidiaries in good
condition and working order (including any Consolidated Capital Expenditures
that are necessary to repair any ordinary wear and tear to such store,
distribution center or other facility).

“Management Investors” means the officers, directors, employees and other
members of the management of the Parent Borrower and its Subsidiaries.

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

43



--------------------------------------------------------------------------------

“Material Adverse Effect” means, a material adverse effect on (i) the business,
assets, financial condition or results of operations, in each case, of Holdings,
the Borrower Agent and its Subsidiaries, taken as a whole, (ii) the rights and
remedies (taken as a whole) of the Administrative Agent, the Issuing Banks or
the Lenders under the applicable Loan Documents or (iii) the ability of the
Borrowers and the Loan Guarantors (taken as a whole) to perform their payment
obligations under the Loan Documents.

“Material Real Estate Asset” means (a) any fee-owned Real Estate Asset having a
fair market value (as reasonably estimated by the Borrower Agent) in excess of
$5,000,000 as of such date and (b) any fee-owned Real Estate Asset acquired by
any Loan Party after the Closing Date having a fair market value (as reasonably
estimated by the Borrower Agent) in excess of $5,000,000 as of the date of
acquisition thereof shall be a “Material Real Estate Asset”; provided, in each
of clauses (a) and (b) above, that the properties located at or around 2800
Purple Sage Road NW, Village of Los Lunas, New Mexico and 47 Elizabeth Drive,
Chester, New York, shall not, in each case, at any time be a “Material Real
Estate Asset”.

“Maturity Date” means the earliest to occur of (w) with respect to the FILO
Facility, August 2, 2023, or any earlier date on which the aggregate FILO
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof, (x) with respect to the ABL Revolving Facility, August 2, 2023, or any
earlier date on which the aggregate ABL Revolving Commitments are reduced to
zero or otherwise terminated pursuant to the terms hereof, (y) the date that is
sixty (60) days prior to the final stated maturity date of the Term Loan
Facility if such final stated maturity date has not been extended or refinanced
to a date occurring on or after February 2, 2024, unless the amount of Excess
Availability minus the outstanding indebtedness under the Term Loan Facility on
such date is in excess of $100.0 million, in which case this clause (y) will not
be applicable and (z) the date that is sixty (60) days prior to the final stated
maturity date of the 2023 Senior Notes if such final stated maturity date has
not been extended or refinanced to a date occurring on or after February 2,
2024, unless the amount of Excess Availability minus the outstanding amount of
the 2023 Senior Notes on such date is in excess of $100.0 million, in which case
this clause (z) will not be applicable.

“Maximum Liability” has the meaning assigned to such term in Section 10.09.

“Maximum Rate” has the meaning assigned to such term in Section 9.18.

“MIRE Event” means any increase, extension of the maturity or renewal of any of
the Commitments or Loans or any other incremental or additional credit
facilities hereunder, but excluding (i) any continuation or conversion of
borrowings, (ii) the making of any Loans, or (iii) the issuance, renewal or
extension of Letters of Credit.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgaged Properties” means, initially, the owned real properties of the Loan
Parties specified on Schedule 1.01(c), and shall include each other parcel of
real property and improvements thereto with respect to which a Mortgage is
required to be granted pursuant to Section 5.12.

 

44



--------------------------------------------------------------------------------

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, on owned real property of a
Loan Party.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Borrower Agent and its Subsidiaries in the form prepared for presentation
to senior management thereof for the applicable Fiscal Quarter or Fiscal Year
and for the period from the beginning of the then current Fiscal Year to the end
of such period to which such financial statements relate.

“Net Proceeds” means (a) with respect to any asset sale or Prepayment Asset Sale
(as defined in the Term Loan Agreement), the Cash proceeds (including Cash
Equivalents and Cash proceeds subsequently received (as and when received) in
respect of noncash consideration initially received), net of (i) selling costs
and out-of-pocket expenses (including reasonable broker’s fees or commissions,
legal fees, transfer and similar taxes and the Borrowers’ good faith estimate of
income taxes paid or payable in connection with such sale), (ii) amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such asset sale (provided that to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Proceeds),
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money (other than the Loans,
Indebtedness under the Term Loan Facility and any other Indebtedness secured by
a Lien that is pari passu or junior to the Lien on the Collateral securing the
Secured Obligations) which is secured by the asset sold in such asset sale and
which is required to be repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such asset), (iv) Cash escrows (until
released from escrow to the Borrowers or any of their Subsidiaries) from the
sale price for such asset sale and (v) amounts required to be prepaid pursuant
to Section 2.11(b)(ii) of the Term Loan Agreement resulting from such asset
sale; provided that if the Borrower Agent shall deliver a certificate of a
Financial Officer to the Administrative Agent at the time of receipt thereof
setting forth the Borrower Agent’s intent to reinvest such proceeds in
accordance with Section 2.11(b)(ii) of the Term Loan Agreement, such proceeds
shall not constitute Net Proceeds unless such proceeds have not been so
reinvested within the time period specified in Section 2.11(b)(ii) of the Term
Loan Agreement; and (b) with respect to any issuance or incurrence of
Indebtedness, the Cash proceeds thereof, net of all taxes and customary fees,
commissions, costs, underwriting discounts and other expenses incurred in
connection therewith.

“Net Recovery Percentage” means, with respect to Inventory of any Person, the
projected recovery of such Inventory on a “going out of business sale” basis,
net of all reasonable costs and expenses of liquidation thereof, as based upon
the most recent Inventory appraisal conducted in accordance with this Agreement
and expressed as a percentage of Cost of such Inventory.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.19(b).

 

45



--------------------------------------------------------------------------------

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.10.

“Notice of Intent to Cure” has the meaning provided in Section 6.18(b).

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, all LC Exposure, all accrued and
unpaid fees and all expenses, reimbursements, indemnities and all other advances
to, debts, liabilities and obligations of the Loan Parties to the Lenders or to
any Lender, the Administrative Agent, any Issuing Bank or any indemnified party
arising under the Loan Documents in respect of any Loan or Letter of Credit,
whether direct or indirect (including those acquired by assumption), absolute,
contingent, due or to become due, now existing or hereafter arising.

“OFAC” has the meaning assigned to such term in Section 3.20.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, (b) with respect to any limited partnership, its certificate of limited
partnership, and its partnership agreement, (c) with respect to any general
partnership, its partnership agreement, and (d) with respect to any limited
liability company, its articles of organization or certificate of formation, and
its operating agreement. In the event any term or condition of this Agreement or
any other Loan Document requires any Organizational Document to be certified by
a secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Other Connection Taxes” means, with respect to any Lender or Administrative
Agent, Taxes imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
solely from (and that would not have existed but for) such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under, or
engaged in any other transaction pursuant to or enforced any Loan Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
recording filing or other similar taxes, charges or similar levies arising from
any payment made hereunder, from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, but not including, for the avoidance
of doubt, Excluded Taxes and Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 2.19(b)).

“Parent Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Parent Company” means (a) the Ultimate Parent, (b) Holdings and (c) any other
Person of which the Borrower Agent is an indirect Wholly-Owned Subsidiary.

 

46



--------------------------------------------------------------------------------

“Participant” has the meaning assigned to such term in Section 9.05.

“Participant Register” has the meaning assigned to such term in Section 9.05(c).

“Party City” has the meaning assigned to such term in the preamble to this
Agreement.

“Paying Guarantor” has the meaning assigned to such term in Section 10.10.

“Payment Conditions” means, with respect to any transaction, (a) there is no
Default or Event of Default existing immediately before or after such
transaction, (b) 90-Day Excess Availability and Excess Availability on the date
of the proposed transaction (in each case, calculated on a Pro Forma Basis to
include the borrowing of any Revolving Loans and Swingline Loans, and issuance
of any Letters of Credit in connection with the proposed transaction) are equal
to or greater than 12.5% of the Total Line Cap, (c) the Fixed Charge Coverage
Ratio (calculated on a Pro Forma Basis to include the borrowing of any Revolving
Loans and Swingline Loans, and the issuance of any Letter of Credit in
connection with the proposed transaction) as of such date is at least 1.00 to
1.00; provided that if 90-Day Excess Availability and Excess Availability (in
each case calculated on a Pro Forma Basis to include the borrowing of any
Revolving Loans and Swingline Loans, and the issuance of any Letters of Credit
in connection with the proposed transaction) is greater than or equal to 15.0%
of the Total Line Cap at such time, then this clause (c) shall not apply and
(d) the Borrower Agent shall have delivered a certificate of a Responsible
Officer to the Administrative Agent certifying as to compliance with the
requirements of clauses (a) through (c) (if applicable).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any employee pension benefit plan, as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower Agent or any of its Subsidiaries, or
any of their respective ERISA Affiliates, is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Perfection Certificate” has the meaning assigned to such term in the Pledge and
Security Agreement.

“Perfection Certificate Supplement” has the meaning assigned to such term in the
Pledge and Security Agreement.

“Permitted Acquisition” means any acquisition by the Borrower Agent or any of
its Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of or any business line, unit, division or any
operating stores of, any Person or of a majority of the outstanding Capital
Stock of any Person (but in any event including any Investment in a Subsidiary
which serves to increase any Borrower’s or any Subsidiary’s respective equity
ownership in such Subsidiary), or any acquisition of or Investment in any joint
venture; provided that:

 

47



--------------------------------------------------------------------------------

(a) immediately prior to, and after giving effect to such acquisition, the
Payment Conditions shall have been satisfied; provided that this clause
(a) shall not apply to any acquisition or series of related acquisitions during
(a) the period from and after the First Amendment Effective Date until
December 31, 2018 and (b) in any Fiscal Year thereafter, in each case, in which
the aggregate amount of consideration for such acquisition or series of related
acquisitions is less than $15,000,000, so long as the aggregate amount of
consideration for such acquisition or series of related acquisitions, together
with the aggregate amount of consideration for all other Permitted Acquisitions
in such period (excluding any Permitted Acquisition previously subject to the
Payment Conditions pursuant to this clause (a)), is less than $50,000,000;

(b) on the date of execution of the purchase agreement in respect of such
acquisition, no Event of Default shall have occurred and be continuing or would
result therefrom;

(c) the Borrower Agent shall take or cause to be taken with respect to the
acquisition of any new Subsidiary of the Borrower Agent, each of the actions
required to be taken under Section 5.12, as applicable;

(d) the total consideration paid for by the Loan Parties for (i) the
acquisition, directly or indirectly, of any Person that does not become a
Guarantor and (ii) if an asset acquisition, assets that are not acquired by any
Borrower or Guarantor, when taken together with the total consideration for all
such acquired Persons and assets acquired after the First Amendment Effective
Date, shall not exceed the sum of (A) the greater of $150,000,000 and 4.75% of
the Consolidated Total Assets as of the last day of the last Test Period for
which financial statements have been delivered pursuant to Section 5.01 at such
time and (B) amounts available under clause (q) of Section 6.07; provided that
the limitation under this clause (d) shall not apply to any acquisition to the
extent (x) such acquisition is made with the proceeds of sales of the Qualified
Capital Stock of, or common equity capital contributions to, the Borrower Agent
or (y) the Person so acquired (or the Person owning the assets so acquired)
becomes a Subsidiary Guarantor even though such Subsidiary Guarantor owns
Capital Stock in Persons that are not otherwise required to become Subsidiary
Guarantors, if, in the case of this clause (y) for such acquisition, not less
than 80.0% of the Consolidated Adjusted EBITDA of the Person(s) acquired (for
this purpose and for the component definitions used therein, determined on a
consolidated basis for such Persons and their Subsidiaries) is directly
generated by Person(s) that become Subsidiary Guarantors (i.e., disregarding all
such Consolidated Adjusted EBITDA generated by Subsidiaries of such Subsidiary
Guarantors that are not Subsidiary Guarantors); and

(e) the Borrowers shall have delivered to the Administrative Agent on or prior
to such acquisition a certificate of a Responsible Officer stating that any
related incurrence of Indebtedness is permitted pursuant to this Agreement, that
the conditions set forth in clauses (a) through (d) above have been satisfied
and including any supporting calculations to demonstrate compliance with clause
(a) above.

 

48



--------------------------------------------------------------------------------

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable credit judgment (from the perspective of a secured
asset-based lender) in accordance with customary business practices of the
Administrative Agent, for comparable asset-based lending transactions.

“Permitted Encumbrances” means Liens permitted to exist as set forth in clauses
Section 6.02(b) through Section 6.02(j) and Section 6.02(p), Section 6.02(w),
Section 6.02(z) and Section 6.02(aa).

“Permitted Holders” means (a) the Investors and (b) any Person with which the
Persons described in clause (a) form a “group” (within the meaning of the
federal securities laws) so long as, in the case of this clause (b), such
Persons described in clause (a) beneficially own more than 50.0% of the relevant
voting stock beneficially owned by the group.

“Permitted Liens” means each Lien permitted pursuant to Section 6.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of the Closing Date, between the Loan Parties and the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time, by the Administrative Agent as its prime rate in effect at its
principal office in New York City, with the understanding that the “prime rate”
is one of the Administrative Agent’s base rates (not necessarily the lowest of
such rates) and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto and is evidenced by the
recording thereof after its announcement in such internal publications as the
Administrative Agent may designate.

“Pro Forma Basis” or “pro forma effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Subject Transactions) in accordance with Section 1.08.

“Projections” means the projections of the Borrower Agent and the Subsidiaries
included in the Information Memorandum (or a supplement thereto).

“Promissory Note” means a promissory note of the Borrowers payable to any Lender
or its registered assigns, in substantially the form of Exhibit H hereto,
evidencing the aggregate Indebtedness of the Borrowers to such Lender resulting
from the Loans made by such Lender.

“Protective Advance” has the meaning assigned to such term in Section 2.04(a).

 

49



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Public Company Costs” means costs relating to compliance with the provisions of
the Securities Act and the Exchange Act, in each case as applicable to companies
with registered equity or debt securities held by the public, the rules of
national securities exchange companies with listed equity or debt securities,
directors’ compensation, fees and expense reimbursement, costs relating to
investor relations, shareholder meetings and reports to shareholders or
debtholders, directors’ and officers’ insurance, listing fees and all executive,
legal and professional fees related to the foregoing.

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) in real property then owned by any Loan Party.

“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(p).

“Register” has the meaning assigned to such term in Section 9.04.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

 

50



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Loan Parties’ assets from information furnished by or on behalf of the Loan
Parties, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent, subject to the provisions of Section 9.12.

“Required Lenders” means, at any time, Lenders having Revolving Exposure and
unused Commitments representing more than 50.0% of the sum of the total
Revolving Exposure and unused Commitments at such time; provided that the
Revolving Exposure and unused Commitments of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders at any time.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of any Governmental Authority, in each case
whether or not having the force of law and that are applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Reserves” means Customer Credit Liability Reserves, Inventory Reserves,
Landlord Lien Reserves, the FILO Reserve and any and all other reserves
established in accordance with and subject to Section 2.25. Without limiting the
generality of the foregoing but subject to Section 2.25, there may be dilution
reserves, reserves for unpaid and accrued sales taxes, reserves for banker’s
liens, rights of setoff or similar rights and remedies as to deposit or
investment accounts, reserves for contingent liabilities of any Loan Party,
reserves for uninsured or underinsured losses or litigation of any Loan Party,
reserves for customs charges, freight and shipping charges related to any
Inventory in transit, reserves for other taxes, fees, assessments, and other
governmental charges with respect to the Collateral or any Loan Party, reserves
for self-insurance and insurance premiums and reserves for royalties and other
payments to owners or licensors of intellectual property.

 

51



--------------------------------------------------------------------------------

“Responsible Officer” of any Person means the chief executive officer, the
president, any vice president, the chief operating officer or any Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement, and, as to any document delivered on the First Amendment
Effective Date (but subject to the express requirements set forth in Article 4),
shall include any secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Debt Payment” has the meaning set forth in Section 6.05(b).

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of the Capital Stock of the
Borrower Agent now or hereafter outstanding, except a dividend payable solely in
shares of that class of the Capital Stock to the holders of that class; (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value of any shares of any class of the Capital Stock of the
Borrower Agent now or hereafter outstanding and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of the Capital Stock of the Borrower Agent now or
hereafter outstanding.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, (b) its
LC Exposure, (c) with respect to any ABL Revolving Lender, its ABL Applicable
Percentage of the aggregate principal amount of Swingline Loans outstanding at
such time and (d) with respect to any ABL Revolving Lender, its ABL Applicable
Percentage of the aggregate principal amount of Protective Advances outstanding
at such time.

“Revolving Facility First Lien Collateral” has the meaning set forth in the
Intercreditor Agreement.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Service, a division of the McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.10.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Second Priority Lien” means any Lien on any asset of any Loan Party that is
granted under the Term Loan Security Documents and that, pursuant and subject to
the provisions of the Intercreditor Agreement, is junior in priority to the
Liens of the Administrative Agent in the Collateral.

 

52



--------------------------------------------------------------------------------

“Secured Hedging Obligations” means all Hedging Obligations under each Hedge
Agreement that (a) is in effect on the First Amendment Effective Date between
any Borrower or any other Loan Party and a counterparty that is the
Administrative Agent or a Lender or an Affiliate of the Administrative Agent or
a Lender as of the First Amendment Effective Date or (b) is entered into after
the First Amendment Effective Date between any Borrower or any other Loan Party
and any counterparty that is the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender at the time such Hedge
Agreement is entered into, for which such Borrower or Loan Party (as applicable)
agrees to provide security, in each case that has been designated to the
Administrative Agent in writing by the Borrower Agent as being a Secured Hedging
Obligation for the purposes of the Loan Documents; provided that the obligations
of the applicable Borrower or Loan Party under such Secured Hedging Obligations
have not been designated as Term Loan Facility Obligations (as such term is
defined in the Revolving Facility Security Documents).

“Secured Obligations” means all Obligations, together with (a) Banking Services
Obligations and (b) all Secured Hedging Obligations; provided, however, that the
definition of “Secured Obligations” shall not create any guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.

“Secured Parties” has the meaning assigned to such term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that “Securities” shall not
include any earnout agreement or obligation or any employee bonus or other
incentive compensation plan or agreement.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

“Senior Note Documents” means the Senior Note Indentures under which the Senior
Notes are issued and all other instruments, agreements and other documents
evidencing the Senior Notes or providing for any Guarantee or other right in
respect thereof.

“Senior Notes” means the 2023 Senior Notes and the 2026 Senior Notes.

“Senior Note Indentures” means 2023 Senior Note Indenture and the 2026 Senior
Note Indenture.

“Senior Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Debt as of the last day of such Test
Period (net of the Unrestricted Cash Amount as of such date) to (b) Consolidated
Adjusted EBITDA for such Test Period, in each case for the Borrower Agent and
its Subsidiaries.

 

53



--------------------------------------------------------------------------------

“Shrink Reserve” means an amount estimated by the Administrative Agent in its
Permitted Discretion to be equal to that amount which is required in order that
the shrink reflected in current stock ledger of the Borrower Agent and its
Subsidiaries would be reasonably equivalent to the shrink calculated as part of
the Borrower Agent’s most recent physical inventory (it being understood and
agreed that no Shrink Reserve established by the Administrative Agent shall be
duplicative of any shrink as so reflected in the current stock ledger of the
Borrower Agent and its Subsidiaries or estimated by the Borrower Agent for
purposes of computing the ABL Borrowing Base other than at month’s end).

“SPC” has the meaning assigned to such term in Section 9.05(e).

“Specified Location” has the meaning set forth in the definition of “Landlord
Lien Reserve.”

“Specified Unsecured Indebtedness” means any Indebtedness of the Borrower Agent
or any of its Subsidiaries permitted to be incurred pursuant to Sections
6.01(r), (v), or (y) (and any Refinancing Indebtedness in respect thereof) or
Section 6.01(p) (as it relates to Section 6.01(w)), in each case, to the extent
such Indebtedness is unsecured.

“Sponsors” means collectively THL and Advent.

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

“stated amount” means, at any time, the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Store Exchange” means the substantially concurrent purchase and sale or
exchange of one or more stores, distribution centers and/or other locations
(including any inventory, equipment and other assets used or useful at such
location) or a combination of the foregoing and Cash and/or Cash Equivalents
between any Borrower and/or any of its Subsidiaries on the one hand, and any
Person on the other hand; provided that any Net Proceeds received in connection
therewith shall be subject to Section 2.11(b)(ii) of the Term Loan Agreement.

 

54



--------------------------------------------------------------------------------

“Subject Transaction” means, with respect to any period, (a) the Transactions,
(b) any Permitted Acquisition or the making of other Investments permitted by
this Agreement, (c) any disposition of all or substantially all of the assets or
stock of a subsidiary (or any business unit, line of business or division of any
Borrower or a Subsidiary) permitted by this Agreement, (d) the designation of a
subsidiary as an Unrestricted Subsidiary or an Unrestricted Subsidiary as a
Subsidiary in accordance with Section 5.10 hereof or (e) any other event that by
the terms of the Loan Documents requires pro forma compliance with a test or
covenant hereunder or requires such test or covenant to be calculated on a pro
forma basis.

“Subordinated Indebtedness” means any Indebtedness of the Borrower Agent or any
of its Subsidiaries that is expressly subordinated in right of payment to the
Obligations.

“subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.0% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other subsidiaries of that Person of a combination
thereof; provided that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.

“Subsidiary” means any subsidiary of the Borrower Agent other than an
Unrestricted Subsidiary.

“Subsidiary Borrower” means (i) Party City and (ii) each Domestic Subsidiary
(other than a Disregarded Domestic Subsidiary or FSHCO Subsidiary) that becomes
a Subsidiary Borrower pursuant to a Subsidiary Borrower Joinder Agreement,
together with its respective successors and assigns; each sometimes being
referred to herein individually as a “Subsidiary Borrower”.

“Subsidiary Borrower Joinder Agreement” means a joinder in substantially the
form of Exhibit K hereto, to be executed by each Subsidiary Borrower designated
as such after the Closing Date as provided in the definition of “Subsidiary
Borrower”. Upon receipt of any such Subsidiary Borrower Joinder Agreement, the
Administrative Agent shall promptly transmit each such notice to each of the
Lenders; provided that any failure to do so by the Administrative Agent shall
not in any way affect the status of any such Domestic Subsidiary as a Subsidiary
Borrower hereunder.

“Subsidiary Guarantor” means (x) on the Closing Date, each Subsidiary of the
Borrower Agent (other than (i) the Subsidiary Borrower (except to the extent
comprising a Loan Guarantor by operation of clause (iii) of the definition
thereof) or (ii) any Excluded Subsidiary) and (y) thereafter, each Subsidiary of
either Borrower that thereafter guarantees the Secured Obligations pursuant to
the terms of this Agreement (which, for the avoidance of doubt, shall not
include any Subsidiary that is an Excluded Subsidiary), in each case, until such
time as the respective Subsidiary is released from its obligations under the
Loan Guaranty in accordance with the terms and provisions hereof.

 

55



--------------------------------------------------------------------------------

“Subsidiary Guarantor Joinder Agreement” has the meaning assigned to such term
in Section 5.12.

“Super Majority FILO Lenders” means, at any time, FILO Lenders having FILO
Revolving Exposure and unused FILO Commitments representing more than 66-2/3% of
the sum of the total FILO Revolving Exposure and unused FILO Commitments at such
time; provided that the FILO Revolving Exposure and unused FILO Commitments of
any Defaulting Lender shall be disregarded in the determination of the Super
Majority FILO Lenders at any time.

“Super Majority Lenders” means, at any time, Lenders having Revolving Exposure
and unused Commitments representing more than 66-2/3% of the sum of the total
Revolving Exposure and unused Commitments at such time; provided that the
Revolving Exposure and unused Commitments of any Defaulting Lender shall be
disregarded in the determination of the Super Majority Lenders at any time.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means Wells Fargo Bank, National Association.

“Taxes” means any and all present and future taxes, levies, imposts, duties,
deductions, assessments, fees, withholdings (including backup withholding) or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Tax Group” has the meaning to such term in Section 6.05(a)(i)(B).

“Termination Date” has the meaning assigned to such term in the lead-in to
Article 5.

“Term Loan Agreement” means the Term Loan Credit Agreement, dated as of
August 19, 2015, among, inter alios, Holdings, the Parent Borrower, Party City,
Deutsche Bank AG New York Branch, as administrative agent and collateral agent,
and the lenders from time to time party thereto, as the same may be amended,
restated, amended and restated, modified, refinanced, replaced, extended,
renewed or supplemented from time to time.

 

56



--------------------------------------------------------------------------------

“Term Loan Facility” means the credit facility pursuant to the Term Loan
Agreement and one or more debt facilities or other financing arrangements
(including, without limitation indentures) providing for term loans or other
long-term indebtedness that replace or refinance such credit facility, including
any such replacement or refinancing facility or indenture that increases or
decreases the amount permitted to be borrowed thereunder or alters the maturity
thereof and whether by the same or any other agent, lender or group of lenders,
and any amendments, supplements, modifications, extensions, renewals,
restatements, amendments and restatements or refundings thereof or any such
indentures or credit facilities that replace or refinance such credit facility.

“Term Loan First Lien Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Term Loan Security Documents” has the meaning set forth in the Intercreditor
Agreement.

“Test Period” means a period of four consecutive Fiscal Quarters.

“THL” means Thomas H. Lee Partners L.P. and shall include any fund affiliated
with Thomas H. Lee Partners L.P.

“Threshold Amount” means $50,000,000.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period (net of the
Unrestricted Cash Amount as of such date) to (b) Consolidated Adjusted EBITDA
for such Test Period, in each case for the Borrower Agent and its Subsidiaries.

“Total Line Cap” means, at any time of determination, an amount equal to the sum
of the ABL Line Cap and FILO Line Cap.

“Trade Receivables Component” means (x) for purposes of determining the ABL
Borrowing Base, the face amount of Eligible Trade Receivables multiplied by
90.0% and (y) for purposes of determining the FILO Borrowing Base, the face
amount of Eligible Trade Receivables multiplied by 5.0%.

“Transaction Costs” means fees, premiums, expenses and other transaction costs
(including original issue discount) payable or otherwise borne by Holdings, the
Borrower Agent and its subsidiaries in connection with the Transactions and the
transactions contemplated thereby.

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
making of the Borrowings hereunder, (b) the Existing Debt Refinancing, (d) the
issuance of the 2023 Senior Notes and incurrence of Indebtedness under the Term
Loan Agreement and (e) the payment of the Transaction Costs.

“Trust Funds” means any Cash or Cash Equivalents comprised of (a) funds
specially and exclusively used or to be used for payroll and payroll taxes and
other employee benefit payments to or for the benefit of any Loan Party’s
employees, (b) funds used or to be used to pay all Taxes required to be
collected, remitted or withheld (including, without limitation, federal and
state withholding Taxes (including the employer’s share thereof)) and (c) any
other funds which any Loan Party holds as an escrow or fiduciary for another
Person.

 

57



--------------------------------------------------------------------------------

“Trust Fund Account” means any account containing Cash consisting solely of
Trust Funds.

“Trust Fund Certificate” means a certificate of a Responsible Officer of the
Borrower Agent certifying (a) the type and amount of any Trust Funds (other than
payroll and employee benefit payments in the nature of discretionary
contributions) contained or held in a Blocked Account, (b) that the failure to
remit such Trust Funds to the Person entitled thereto could reasonably be
expected to result in personal, criminal or civil liability to any director,
officer or employee of any Loan Party or any Subsidiary of any Loan Party under
any applicable law and (c) (x) that the obligation requiring such Trust Funds is
due and payable within 10 Business Days of delivery of such certificate and
(y) amounts on deposit in any applicable Trust Fund Account are insufficient to
make such payment.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue or perfection of security interests.

“Ultimate Parent” means Party City Holdco Inc., a Delaware corporation.

“Unrestricted Cash Amount” means, as of any date of determination, the amount of
(a) unrestricted Cash and Cash Equivalents of the Borrower Agent and its
Subsidiaries whether or not held in an account pledged to the Administrative
Agent and (b) Cash and Cash Equivalents restricted in favor of the ABL Revolving
Facility and the FILO Facility (which may also include Cash and Cash Equivalents
securing other Indebtedness secured by a Lien on the Collateral along with ABL
Revolving Facility and the FILO Facility); provided that the Unrestricted Cash
Amount shall not exceed $150,000,000.

“United States” and “U.S.” means the United States of America.

“Unrestricted Subsidiary” means any subsidiary of any Borrower designated by
such Borrower as an Unrestricted Subsidiary pursuant to Section 5.10 subsequent
to the Closing Date.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

 

58



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
100.0% of the Capital Stock of which (other than directors’ qualifying shares or
shares required by law to be owned by a resident of that jurisdiction) shall be
owned by such Person or by one or more Wholly-Owned Subsidiaries of such Person.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by Class and Type (e.g., a “LIBO
Rate Revolving Loan”). Borrowings also may be classified and referred to by
Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBO Rate Borrowing”)
or by Class and Type (e.g., a “LIBO Rate Revolving Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
Organizational Document, agreement, instrument or other document herein shall be
deemed to include all appendices, exhibits and schedules thereto and shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented or otherwise
modified (subject to any restrictions or qualifications on such amendments,
restatements, amendment and restatements, supplements or modifications set forth
herein), (b) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such law, (c) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(e) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer (i) to the appropriate Articles and Sections of, and Exhibits
and Schedules to, this Agreement or (ii) to the extent such references are not
present in this Agreement, to the Loan Document in which such reference appears,
(f) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” mean “to but excluding” and the word “through” means “to and including”,
(g) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, and (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including Cash, securities, accounts and contract rights. For
purposes of determining compliance at any time with Sections 6.01, 6.02, 6.04,
6.05, 6.06, 6.07, 6.08 and 6.11, in the event that any Indebtedness, Lien,
Restricted Payment, Restricted Debt Payment, contractual restriction,
Investment, disposition or affiliate transaction, as applicable, meets the
criteria of more than one of the categories of

 

59



--------------------------------------------------------------------------------

transactions or items permitted pursuant to any clause of such Sections 6.01
(other than Sections 6.01(c), (k), (w) and (y)), 6.02 (other than Sections
6.02(t)), 6.04, 6.05, 6.06, 6.07, 6.08 and 6.11, the Borrower, in its sole
discretion, may classify or reclassify such transaction or item (or portion
thereof) and will only be required to include the amount and type of such
transaction (or portion thereof) in any one category.

Section 1.04. Accounting Terms; GAAP.

(a) Except as otherwise expressly provided herein, all financial statements to
be delivered pursuant to this Agreement shall be prepared in accordance with
GAAP as in effect from time to time and all terms of an accounting or financial
nature that are used in calculating the Fixed Charge Coverage Ratio, the Total
Leverage Ratio, the Senior Secured Leverage Ratio or Consolidated Total Assets
shall be construed and interpreted in accordance with GAAP, as in effect on the
First Amendment Effective Date unless otherwise agreed to by the Borrower Agent
and the Required Lenders; provided that if the Borrower Agent notifies the
Administrative Agent that the Borrower Agent requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the First
Amendment Effective Date in GAAP or in the application thereof (including the
conversion to IFRS as described below) on the operation of such provision (or if
the Administrative Agent notifies the Borrower Agent that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith; provided, further, that if an amendment is requested by
the Borrower Agent or the Required Lenders, then the Borrower Agent and the
Administrative Agent shall negotiate in good faith to enter into an amendment of
such affected provisions (without the payment of any amendment or similar fees
to the Lenders) to preserve the original intent thereof in light of such change
in GAAP or the application thereof subject to the approval of the Required
Lenders (not to be unreasonably withheld, conditioned or delayed); provided,
further, that all terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios referred to herein
shall be made without giving effect to (i) any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrowers or any
subsidiary at “fair value,” as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. If the Borrower Agent notifies the Administrative Agent that it
is required to report under IFRS or has elected to do so through an early
adoption policy, upon the execution of an amendment hereof in accordance
herewith to accommodate such change, “GAAP” shall mean international financial
reporting standards pursuant to IFRS (provided that after such conversion, the
Borrower Agent cannot elect to report under GAAP).

 

60



--------------------------------------------------------------------------------

(b) [Reserved].

(c) Notwithstanding anything to the contrary contained in paragraph (a) above or
the definition of Capital Lease, in the event of an accounting change requiring
all leases to be capitalized, only those leases (assuming for purposes hereof
that they were in existence on the Closing Date) that would constitute Capital
Leases on the Closing Date shall be considered Capital Leases and all
calculations and deliverables under this Agreement or any other Loan Document
shall be made in accordance therewith (provided that all financial statements
delivered to the Administrative Agent in accordance with the terms of this
Agreement after the date of such accounting change shall contain a schedule
showing the adjustments necessary to reconcile such financial statements with
GAAP as in effect immediately prior to such accounting change).

Section 1.05. Effectuation of Transactions. Each of the representations and
warranties of the Loan Parties contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

Section 1.06. Timing of Payment of Performance. When payment of any obligation
or the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

Section 1.07. Limited Condition Acquisitions. When calculating the availability
under any basket or ratio under this Agreement or compliance with any provision
(including, for the avoidance of doubt, Payment Conditions) of this Agreement
(other than the Financial Covenant) in connection with any Limited Condition
Acquisition and any actions or transactions related thereto, in each case, at
the option of the Borrower Agent (the Borrower Agent’s election to exercise such
option, an “LCT Election”), the date of determination for availability under any
such basket or ratio and whether any such action or transaction is permitted (or
any requirement or condition therefor is complied with or satisfied (including
as to the absence of any continuing Default or Event of Default)) hereunder
shall be deemed to be the date (the “LCT Test Date”) the definitive agreements
for such Limited Condition Acquisition are entered into, and if, after giving
pro forma effect to the Limited Condition Acquisition and any actions or
transactions related thereto (including any incurrence of Indebtedness and the
use of proceeds thereof) and any related pro forma adjustments, the Borrower
Agent or any of its Subsidiaries would have been permitted to take such actions
or consummate such transactions on the relevant LCT Test Date in compliance with
such ratio, test or basket (and any related requirements and conditions), such
ratio, test or basket (and any related requirements and conditions) shall be
deemed to have been complied with (or satisfied) for all purposes (in the case
of Indebtedness, for example, whether such Indebtedness is committed, issued or
incurred at the LCT Test Date or at any time thereafter); provided, that any
such Limited Condition Acquisition (x) which is a Permitted Acquisition shall be
consummated prior to the date which is 180 days following such LCT Test Date or
(y) which is an Investment (other than a Permitted Acquisition) shall be
consummated prior to the date which is 90 days following such LCT Test Date
(each such period, a “LCT Period”).

 

61



--------------------------------------------------------------------------------

For the avoidance of doubt, if the Borrower Agent has made an LCT Election,
(1) if any of the ratios, tests or baskets for which compliance was determined
or tested as of the LCT Test Date would at any time during the applicable LCT
Period have been exceeded or otherwise failed to have been complied with as a
result of fluctuations in any such ratio, test or basket, including due to
fluctuations in Consolidated Adjusted EBITDA or Consolidated Total Assets of the
Borrower Agent or the Person subject to such Limited Condition Acquisition, such
baskets, tests or ratios will not be deemed to have been exceeded or failed to
have been complied with as a result of such fluctuations, (2) if any related
requirements and conditions (including as to the absence of any continuing
Default or Event of Default) for which compliance or satisfaction was determined
or tested as of the LCT Test Date would at any time during the applicable LCT
Period not have been complied with or satisfied (including due to the occurrence
or continuation of an Default or Event of Default), such requirements and
conditions will not be deemed to have been failed to be complied with or
satisfied (and such Default or Event of Default shall be deemed not to have
occurred or be continuing, solely for purposes of determining whether the
applicable Limited Condition Acquisition and any actions or transactions related
thereto (including any incurrence of Indebtedness and the use of proceeds
thereof) are permitted hereunder) and (3) in calculating the availability under
any ratio, test or basket in connection with any action or transaction unrelated
to such Limited Condition Acquisition following the relevant LCT Test Date and
prior to the date on which such Limited Condition Acquisition is consummated,
any such ratio, test or basket shall be determined or tested giving pro forma
effect to such Limited Condition Acquisition and any actions or transactions
related thereto (including any incurrence of Indebtedness and the use of
proceeds thereof) and any related pro forma adjustments unless the definitive
agreement (or notice) for such Limited Condition Acquisition is terminated or
expires (or is rescinded) without consummation of such Limited Condition
Acquisition; provided that, with respect to this clause (3), for the purposes of
Sections 6.05 and 6.07 (other than Section 6.07(r)) only, Consolidated Net
Income shall not include any Consolidated Net Income of or attributed to the
target company or assets associated with any such Limited Condition Acquisition
unless and until the closing of such Limited Condition Acquisition shall have
actually occurred.

Section 1.08. Pro Forma Calculations(a) .

(a) Notwithstanding anything to the contrary herein, financial ratios and tests,
including the Total Leverage Ratio, the Senior Secured Leverage Ratio and the
Fixed Charge Coverage Ratio and compliance with covenants determined by
reference to Consolidated Adjusted EBITDA (including any component definitions
thereof) or Consolidated Total Assets, shall be calculated in the manner
prescribed by this Section 1.08; provided that notwithstanding anything to the
contrary in clauses (b), (c), (d) or (e) of this Section 1.08, (i) when
calculating any such ratio or test for purposes of the incurrence of any
Indebtedness, cash and Cash Equivalents resulting from the incurrence of any
such Indebtedness shall be excluded from the pro forma calculation of any

 

62



--------------------------------------------------------------------------------

applicable ratio or test and (ii) for the purposes of determining compliance
with the Financial Covenant as evidenced by a Compliance Certificate, any
Subject Transaction occurring after the last day of the relevant Test Period and
prior to the delivery of the Compliance Certificate with respect thereto shall
be disregarded. In addition, whenever a financial ratio or test is to be
calculated on a pro forma basis, the reference to the “Test Period” for purposes
of calculating such financial ratio or test shall be deemed to be a reference
to, and shall be based on, the most recently ended Test Period for which
internal financial statements (which internal financial statements, for the
avoidance of doubt, shall include an unaudited consolidated balance sheet,
unaudited consolidated cash flow statement and unaudited consolidated statement
of income of the Borrower Agent and its Subsidiaries, to the extent such
financial statements are applicable with respect to the calculation of such
financial ratio or test) of the Borrower Agent and its Subsidiaries are
available (as determined in good faith by the Borrower Agent).

(b) For purposes of calculating any financial ratio or test or compliance with
any covenant determined by reference to Consolidated Adjusted EBITDA or
Consolidated Total Assets, Subject Transactions (with any incurrence or
repayment of any Indebtedness in connection therewith to be subject to clause
(d) of this Section 1.08) that (i) have been made during the applicable Test
Period or (ii) if applicable as described in clause (a) above, have been made
subsequent to such Test Period and prior to or substantially concurrently with
the event for which the calculation of any such ratio is made shall be
calculated on a pro forma basis assuming that all such Subject Transactions (and
any increase or decrease in Consolidated Adjusted EBITDA, Consolidated Total
Assets and the component financial definitions used therein attributable to any
Subject Transaction) had occurred on the first day of the applicable Test Period
(or, in the case of Consolidated Total Assets, on the last day of the applicable
Test Period). If since the beginning of any applicable Test Period any Person
that subsequently became a Subsidiary or was merged, amalgamated or consolidated
with or into a Borrower or any of its Subsidiaries since the beginning of such
Test Period shall have made any Subject Transaction that would have required
adjustment pursuant to this Section 1.08, then such financial ratio or test (or
Consolidated Total Assets) shall be calculated to give pro forma effect thereto
in accordance with this Section 1.08.

(c) Whenever pro forma effect is to be given to a Subject Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower Agent and, in the case of any “Test Period”
determined by reference to internal financial statements (which internal
financial statements, for the avoidance of doubt, shall include an unaudited
consolidated balance sheet, unaudited consolidated cash flow statement and
unaudited consolidated statement of income of the Borrower Agent and its
Subsidiaries, to the extent such financial statements are applicable with
respect to the calculation of such financial ratio or test) of the Borrower
Agent (as opposed to the financial statements most recently delivered pursuant
to Section 5.01(b) or Section 5.01(c), as set forth in a certificate of a
responsible financial or accounting officer of the Borrower Agent (with
supporting calculations), and may include, for the avoidance of doubt, the
amount of “run-rate” cost savings, operating expense reductions and synergies
resulting from or relating to, any Subject Transaction (including

 

63



--------------------------------------------------------------------------------

the Transactions) which is being given pro forma effect that have been realized
or are projected in good faith to result (in the good faith determination of the
Borrower Agent) (calculated on a pro forma basis as though such cost savings,
operating expense reductions and synergies had been realized on the first day of
such period and as if such cost savings, operating expense reductions and
synergies were realized during the entirety of such period and “run-rate” means
the full recurring projected benefit (including any savings or other benefits
expected to result from the elimination of a public target’s Public Company
Costs) net of the amount of actual savings or other benefits realized during
such period from such actions, and any such adjustments shall be included in the
initial pro forma calculations of any financial ratios or tests (and in respect
of any subsequent pro forma calculations in which such Subject Transaction is
given pro forma effect) and during any applicable subsequent Test Period in
which the effects thereof are expected to be realized) relating to such Subject
Transaction; provided that (A) such amounts are reasonably identifiable and
factually supportable in the good faith judgment of the Borrower Agent, (B) such
amounts result from actions taken or actions with respect to which substantial
steps have been taken or are expected to be taken (in the good faith
determination of the Borrower Agent) no later than eighteen (18) months after
the date of such Subject Transaction, (C) no amounts shall be added pursuant to
this clause (c) to the extent duplicative of any amounts that are otherwise
added back in computing Consolidated Adjusted EBITDA (or any other components
thereof), whether through a pro forma adjustment or otherwise, with respect to
such period and (D) the aggregate amount of any such amounts added back pursuant
to this clause (c) (other than in connection with any mergers, business
combinations, acquisitions or divestures) shall not exceed, together with any
amounts added back pursuant to clauses (x) and (xi) of the definition of
Consolidated Adjusted EBITDA, 25.0% of Consolidated Adjusted EBITDA in any
four-Fiscal Quarter period (calculated before giving effect to any such
add-backs and adjustments).

(d) In the event that a Borrower or any Subsidiary incurs (including by
assumption or guarantees) or repays (including by purchase, redemption,
repayment, retirement or extinguishment) any Indebtedness (other than
Indebtedness incurred or repaid (other than any repayment from the proceeds of
other Indebtedness) under any revolving credit facility unless such Indebtedness
has been permanently repaid (and related commitments terminated) and not
replaced), (i) during the applicable Test Period or (ii) subject to paragraph
(a), subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then such financial ratio or test shall be calculated giving pro forma
effect to such incurrence (including the intended use of proceeds) or repayment
of Indebtedness, in each case to the extent required, as if the same had
occurred on the last day of the applicable Test Period.

(e) If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation of the Fixed
Charge Coverage Ratio is made had been the applicable rate for the entire period
(taking into account any interest hedging arrangements applicable to such
Indebtedness); provided, in the case of repayment of any Indebtedness, to the
extent actual interest related thereto was included during all or any portion of
the applicable Test Period, the actual interest may be used for the applicable
portion of such Test Period

 

64



--------------------------------------------------------------------------------

Section 1.09. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.10. Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

Section 1.11. Currency Generally. For purposes of determining compliance with
Sections 6.01, 6.02 and 6.05 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of currency exchange occurring
after the time such Indebtedness or Investment is incurred (so long as such
Indebtedness or Investment, at the time incurred, made or acquired, was
permitted hereunder).

ARTICLE 2

THE CREDITS

Section 2.01. Loans and Commitments. Subject to the terms and conditions set
forth herein:

(a) each ABL Revolving Lender agrees, severally and not jointly, to make ABL
Revolving Loans in Dollars to the Borrowers from time to time during the
Availability Period in an aggregate principal amount requested by a Borrower (or
the Borrower Agent on behalf of such Borrower) that will not result in (i) such
Lender’s ABL Revolving Exposure exceeding such Lender’s ABL Commitment, or
(ii) the total ABL Revolving Exposures exceeding the lesser of (x) the aggregate
ABL Revolving Commitments and (y) the ABL Borrowing Base (such lesser amount,
the “ABL Line Cap”); and

(b) each FILO Lender agrees, severally and not jointly, to make FILO Loans in
Dollars to the Borrowers from time to time during the Availability Period in an
aggregate principal amount requested by a Borrower (or the Borrower Agent on
behalf of such Borrower) that will not result in (i) such FILO Lender’s FILO
Loans exceeding such FILO Lender’s FILO Commitment, or (ii) the aggregate
principal amount of FILO Loans outstanding exceeding the FILO Line Cap;

provided that, in each case, the Borrower Agent and the Borrowers shall not
request, and the ABL Revolving Lenders shall be under no obligation to fund, any
ABL Revolving Loan unless the Borrowers have borrowed FILO Loans in an amount up
to the full amount of the FILO Line Cap then in effect. All FILO Credit
Extensions shall be FILO Loans under the FILO Facility and all Letters of Credit
and Swingline Loans shall constitute ABL Revolving Credit Extensions under the
ABL Revolving Facility.

 

65



--------------------------------------------------------------------------------

Within the foregoing limits and subject to the terms and conditions set forth
herein (including the Administrative Agent’s authority, in its sole discretion,
to make Protective Advances pursuant to the terms of Section 2.04), the
Borrowers may borrow, repay and reborrow Revolving Loans. All Borrowers shall be
jointly and severally liable as borrowers for all Borrowings of each Borrower
regardless of which Borrower received the proceeds thereof.

Section 2.02. Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of Loans
of the same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. Any Protective Advance and any
Swingline Loan shall be made in accordance with the procedures set forth in
Sections 2.04 and 2.05, respectively. Notwithstanding anything to the contrary
herein contained, at any time that FILO Excess Availability is greater than
zero, all Revolving Loans made to the Borrowers shall be made as FILO Loans by
the FILO Lenders (without regard to minimum or integral amounts for such
Revolving Loans and irrespective of whether such Borrower requested a FILO Loan
or an ABL Revolving Loan) until FILO Excess Availability is zero and, thereafter
all such Revolving Loans shall be made as ABL Revolving Loans (without regard to
minimum or integral amounts for such Revolving Loans).

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or LIBO Rate Loans as any Borrower (or the Borrower Agent on behalf of
such Borrower) may request in accordance herewith. Each Swingline Loan and each
Protective Advance shall be an ABR Loan. Each Lender at its option may make any
LIBO Rate Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that (i) any exercise of such option shall
not affect the obligation of the Borrowers to repay such Loan in accordance with
the terms of this Agreement, (ii) such LIBO Rate Loan shall be deemed to have
been made and held by such Lender, and the obligation of the Borrowers to repay
such LIBO Rate Loan shall nevertheless be to such Lender for the account of such
domestic or foreign branch or Affiliate of such Lender and (iii) in exercising
such option, such Lender shall use reasonable efforts to minimize increased
costs to the Borrowers resulting therefrom (which obligation of such Lender
shall not require it to take, or refrain from taking, actions that it determines
would result in increased costs for which it will not be compensated hereunder
or that it otherwise determines would be disadvantageous to it and in the event
of such request for costs for which compensation is provided under this
Agreement, the provisions of Section 2.15 shall apply); provided, further, that
any such domestic or foreign branch or Affiliate of such Lender shall not be
entitled to any greater indemnification under Section 2.17 with respect to such
LIBO Rate Loan than that which the applicable Lender was entitled on the date on
which such Loan was made (except in connection with any indemnification
entitlement arising as a result of a Change in Law after the date on which such
Loan was made).

 

66



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any LIBO Rate Borrowing,
such Borrowing shall comprise an aggregate principal amount that is an integral
multiple of $100,000 and not less than $1,000,000. Each ABR Borrowing when made
shall be in a minimum principal amount of $100,000; provided that an ABR
Borrowing may be made in a lesser aggregate amount that is equal to the entire
unused balance of the Aggregate Commitments that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten different
Interest Periods in effect for LIBO Rate Borrowings at any time outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower (or the
Borrower Agent on behalf of any Borrower) shall or shall be entitled to,
request, or to elect to convert or continue, any Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date.

(e) (x) ABL Revolving Loans to the Borrowers (other than Swingline Loans and
Protective Advances) shall be made by the ABL Revolving Lenders pro rata in
accordance with their respective ABL Revolving Commitments and (y) FILO Loans to
the Borrowers shall be made by the FILO Lenders pro rata in accordance with
their respective FILO Commitments.

(f) The failure of (x) any ABL Revolving Lender to make any ABL Revolving Loan
(other than Swingline Loans) to the Borrowers shall neither relieve any other
ABL Revolving Lender of its obligation to fund its ABL Revolving Loan to the
Borrowers in accordance with the provisions of this Agreement nor increase the
obligation of any such other ABL Revolving Lender and (y) any FILO Lender to
make any FILO Loan to the Borrowers shall neither relieve any other FILO Lender
of its obligation to fund its FILO Loan to the Borrowers in accordance with the
provisions of this Agreement nor increase the obligation of any such other FILO
Lender.

Section 2.03. Requests for Borrowings. To request a Borrowing of Revolving
Loans, a Borrower (or the Borrower Agent on behalf of any Borrower) shall notify
the Administrative Agent of such request either in writing by delivery of a
Borrowing Request (by hand delivery, fax or other electronic transmission
(including ”.pdf” or ”.tif”)) signed by such Borrower (or the Borrower Agent on
behalf of any Borrower) or by telephone (a) in the case of a LIBO Rate
Borrowing, not later than 12:00 noon, New York City time, three Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR Borrowing
(including any such notice of an ABR Borrowing to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.06(e)), not later than 12:00
noon, New York City time, on the date of the proposed Borrowing (or, in each
case, such later time as shall be acceptable to the Administrative Agent). Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, fax or other electronic transmission (including
“.pdf” or “.tif”) to the Administrative Agent of a written Borrowing Request
signed by such Borrower (or the Borrower Agent on behalf of any Borrower). Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.01:

(i) the aggregate amount of the requested Borrowing;

 

67



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a LIBO Rate Borrowing;

(iv) whether such Borrowing is to be an ABL Revolving Loan and/or FILO Loan;

(v) in the case of a LIBO Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrowers’ account or any other designated
account(s) to which funds are to be disbursed (the “Funding Account”).

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBO Rate Borrowing, then the Borrowers shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s ABL Applicable Percentage or FILO Applicable
Percentage of the applicable Loans to be made as part of the requested
Borrowing.

Section 2.04. Protective Advances.

(a) Subject to the limitations set forth below (and notwithstanding anything to
the contrary in Section 4.02), the Administrative Agent is authorized by the
Borrowers and the ABL Revolving Lenders, from time to time in the Administrative
Agent’s sole discretion in the exercise of its commercially reasonable judgment
(but shall have absolutely no obligation to), to make ABL Revolving Loans to the
Borrowers, on behalf of all ABL Revolving Lenders at any time that any condition
precedent set forth in Section 4.02 has not been satisfied or waived, which the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the ABL
Revolving Loans and other Obligations, or (iii) to pay any other amount
chargeable to or required to be paid by the Borrowers pursuant to the terms of
this Agreement, including payments of reimbursable expenses (including costs,
fees, and expenses as described in Section 9.03) and other sums, in each case to
the extent due and payable (and not in dispute by the Borrower Agent (acting in
good faith)) under the Loan Documents (each such ABL Revolving Loan, a
“Protective Advance”). Any Protective Advance may be made in a principal amount
that would cause the aggregate ABL Revolving Exposure to exceed the ABL
Borrowing Base; provided that no Protective Advance may be made to the extent
that, after giving effect to such Protective Advance (together with the
outstanding principal amount of any outstanding Protective Advances), the
aggregate principal amount of Protective Advances outstanding hereunder would
exceed 5.0% of the ABL Borrowing Base as determined on the date of such proposed
Protective Advance; and provided, further, that the aggregate amount of

 

68



--------------------------------------------------------------------------------

Credit Extensions (including the aggregate amount of outstanding Protective
Advances) shall not exceed the Aggregate Commitments. No Protective Advance may
remain outstanding for more than 45 days without the consent of the Required
Lenders unless a Liquidation is taking place. Each Protective Advance shall be
secured by the Liens in favor of the Administrative Agent in and to the
Collateral and shall constitute Obligations hereunder. The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. The
making of a Protective Advance on any one occasion shall not obligate the
Administrative Agent to make any Protective Advance on any other occasion. At
any time that the conditions precedent set forth in Section 4.02 have been
satisfied or waived, the Administrative Agent may request the ABL Revolving
Lenders to make an ABL Revolving Loan to repay a Protective Advance. At any
other time, the Administrative Agent may require the ABL Revolving Lenders to
fund their risk participations described in Section 2.04(b).

(b) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default or Event of Default), each ABL
Revolving Lender shall be deemed, without further action by any party hereto,
unconditionally and irrevocably to have purchased from the Administrative Agent
without recourse or warranty, an undivided interest and participation in such
Protective Advance in proportion to its ABL Applicable Percentage. From and
after the date, if any, on which any ABL Revolving Lender is required to fund
its participation in any Protective Advance purchased hereunder, the
Administrative Agent shall promptly distribute to such ABL Revolving Lender,
such ABL Revolving Lender’s ABL Applicable Percentage of all payments of
principal and interest and all proceeds of Collateral (if any) received by the
Administrative Agent in respect of such Protective Advance.

Section 2.05. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrowers from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $40,000,000, or (ii) the total ABL Revolving Exposures
exceeding the ABL Line Cap; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Each Swingline Loan shall be in an integral multiple of $100,000 and not less
than $500,000 or such lesser amount as may be agreed by the Administrative
Agent. The Borrowers may request, and the Swingline Lender may make, a Swingline
Loan notwithstanding that the Borrowers have not borrowed up to the full amount
of the FILO Line Cap at the time of such request. Any Swingline Loan advanced by
the Swingline Lender is made in reliance on the agreements of the other Lenders
set forth in this Agreement. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Swingline Loans. To request a Swingline Loan, the Borrower Agent shall
notify the

 

69



--------------------------------------------------------------------------------

Swingline Lender (with a copy to the Administrative Agent) of such request by
telephone (confirmed by facsimile), not later than 2:00 p.m., New York City
time, on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Borrowers. The Swingline Lender shall make each Swingline Loan available to the
Borrowers by means of a credit to the Funding Account or otherwise in accordance
with the instructions of the Borrower Agent (including, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the applicable Issuing Bank) on
the requested date of such Swingline Loan.

(b) If any Swingline Loans are outstanding on any Business Day, the Swingline
Lender may (or shall, with respect to any Swingline Loans that have been
outstanding for five Business Days) deliver written notice to the Administrative
Agent not later than 12:00 p.m., New York City time, requiring that the ABL
Revolving Lenders make ABL Revolving Loans that are ABR Loans on such Business
Day in an amount equal to the amount of such Swingline Loans (the “Refunded
Swingline Loans”) outstanding on such Business Day and based upon their ABL
Applicable Percentages; provided that (i) promptly upon receipt of such notice,
the Administrative Agent will give notice thereof to each ABL Revolving Lender
and (ii) the ABL Revolving Lenders shall not be required to make such ABL
Revolving Loans to the extent (but only to the extent) that such ABL Revolving
Loans would cause the aggregate ABL Revolving Exposure to exceed the aggregate
ABL Revolving Commitments. Each ABL Revolving Lender hereby absolutely and
unconditionally agrees, promptly upon receipt of such notice from the
Administrative Agent to make such ABL Revolving Loans pursuant to this
paragraph. Notwithstanding anything herein to the contrary, (i) the proceeds of
such ABL Revolving Loans made by the ABL Revolving Lenders shall be immediately
delivered by the Administrative Agent to the Swingline Lender and applied to
repay a corresponding portion of the Refunded Swingline Loans and (ii) on the
day such ABL Revolving Loans are made, such portion of the Refunded Swingline
Loans paid shall no longer be outstanding as Swingline Loans. Notwithstanding
the terms of Section 2.02, if any Swingline Loans remain outstanding upon the
termination of the ABL Revolving Commitments, and if ABL Excess Availability is
greater than zero, upon such termination of the ABL Revolving Commitments, the
Swingline Lender shall be deemed to have sold to each ABL Revolving Lender, and
each ABL Revolving Lender shall be deemed unconditionally and irrevocably to
have so purchased from the Swingline Lender, without recourse or warranty, an
undivided interest and participation, to the extent of such ABL Revolving
Lender’s ABL Applicable Percentage in the lesser of (i) such ABL Excess
Availability and (ii) such undivided interest and participation of each ABL
Revolving Lender in such outstanding Swingline Loans.

(c) To the extent a Swingline Lender is also a ABL Revolving Lender hereunder,
in no event will the Swingline Lender, in its capacity as a ABL Revolving
Lender, be required to purchase participations from itself or be required to
fund any Refunded Swingline Loans; rather if the settlement procedures described
in clauses (b) or

 

70



--------------------------------------------------------------------------------

(c) above are invoked, then the Swingline Lender’s exposure with respect to its
Pro Rata Share as a ABL Revolving Lender hereunder shall be deemed automatically
converted to a participation or Refunded Swingline Loan, as applicable, and its
exposure in its capacity as the Swingline Lender correspondingly reduced by such
conversion.

(d) Notwithstanding the foregoing provisions of this Section 2.05 and any other
provision to the contrary in this Agreement, so long as and to the extent that
FILO Excess Availability is greater than zero, Swingline Loans made by the
Swingline Lender shall be refinanced by Revolving Loans made by FILO Lenders
under the FILO Facility rather than by ABL Revolving Lenders under the ABL
Revolving Facility up to the amount of the then applicable FILO Excess
Availability in accordance with the procedures set forth in Section 2.05(b) as
if the provisions of such Section and each other provision of this Section 2.05
made reference to the FILO Lenders and applicable related FILO Facility specific
terms rather than the ABL Revolving Lenders and applicable related ABL Revolving
Facility specific terms.

Section 2.06. Letters of Credit.

(a) General. On and after the Closing Date, each Existing Letter of Credit shall
be deemed to be a Letter of Credit issued hereunder for all purposes of this
Agreement and the other Loan Documents and for all purposes hereof will be
deemed to have been issued on the Closing Date. Subject to the terms and
conditions set forth herein, (i) each Issuing Bank agrees, in each case in
reliance upon the agreements of the other Lenders set forth in this
Section 2.06, (A) from time to time on any Business Day during the period from
the Closing Date to but not including the fifth Business Day prior to the
Maturity Date, upon the request of the Borrower Agent, to issue Letters of
Credit denominated in Dollars only and issued on sight basis only for the
account of any Borrower (or any Subsidiary; provided that a Borrower will be the
applicant) and to amend or renew Letters of Credit previously issued by it, in
accordance with Section 2.06(b), and (B) to honor drafts under the Letters of
Credit, and (ii) the Lenders severally agree to participate in the Letters of
Credit issued pursuant to Section 2.06(d). With respect to Commercial Letters of
Credit, each Issuing Bank shall on the first Business Day of each week submit to
the Administrative Agent, by facsimile, a report detailing the daily aggregate
total of Commercial Letters of Credit for the previous calendar week.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Agent shall deliver
to the applicable Issuing Bank and the Administrative Agent, at least two
Business Days in advance of the requested date of issuance (or such shorter
period as is acceptable to Administrative Agent and the applicable Issuing
Bank), a request to issue a Letter of Credit, which shall specify that it is
being issued under this Agreement, in the form of Exhibit F attached hereto
(each a “Letter of Credit Request”). To request an amendment, extension or
renewal of a Letter of Credit, the Borrower Agent shall submit such a request to
the applicable Issuing Bank (with a copy to the Administrative Agent) at least
two Business

 

71



--------------------------------------------------------------------------------

Days in advance of the requested date of amendment, extension or renewal,
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the proposed date (which shall be a Business Day) and other details
of the amendment, extension or renewal. Requests for issuance, amendment,
renewal or extension must be accompanied by such other information as shall be
necessary to issue, amend, renew or extend such Letter of Credit. If requested
by Administrative Agent or the applicable Issuing Bank, the Borrower Agent also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower Agent to, or entered into by the applicable Borrower
with, the applicable Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. A Letter of Credit shall be
issued, amended, renewed or extended only if (and on issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall, subject to Sections 2.09(b) and
2.23(f), not exceed $50,000,000, and (ii) the aggregate amount of Credit
Extensions shall not exceed the ABL Line Cap. Promptly after the delivery of any
Letter of Credit or any amendment to a Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, the applicable Issuing Bank will
also deliver to the Borrower Agent and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment. Upon receipt of such Letter
of Credit or amendment, the Administrative Agent shall notify the Lenders, in
writing, of such Letter of Credit or amendment, and if so requested by a Lender,
the Administrative Agent will provide such Lender with copies of such Letter of
Credit or amendment. Notwithstanding the foregoing or anything to the contrary
contained herein, no Issuing Bank shall be obligated to issue or modify any
Letter of Credit if, immediately after giving effect thereto, the outstanding LC
Exposure in respect of all Letters of Credit issued by such Person and its
Affiliates would exceed such Issuing Bank’s Issuing Bank Sublimit. Without
limiting the foregoing and without affecting the limitations contained herein,
it is understood and agreed that the Borrower may from time to time request that
an Issuing Bank issue Letters of Credit in excess of its individual Issuing Bank
Sublimit in effect at the time of such request, and each Issuing Bank agrees to
consider any such request in good faith. Any Letter of Credit so issued by an
Issuing Bank in excess of its individual Issuing Bank Sublimit then in effect
shall nonetheless constitute a Letter of Credit for all purposes of the Credit
Agreement, and shall not affect the Issuing Bank Sublimit of any other Issuing
Bank, subject to the limitations on the aggregate LC Exposure set forth in
clause (i) of this Section 2.06(b).

(c) Expiration Date.

(i) Each Standby Letter of Credit shall expire not later than the earlier of
(A) the date one year after the date of the issuance of such Letter of Credit
and (B) the date that is five Business Days prior to the Maturity Date; provided
that any Standby Letter of Credit may provide for the automatic extension
thereof for any number of additional periods each of up to one year in duration
(none of which, in any event, shall extend beyond the date referred to in clause
(B) of this paragraph (c)(i) unless Cash collateralized or backstopped pursuant
to arrangements reasonably satisfactory to the Issuing Bank thereof).

 

72



--------------------------------------------------------------------------------

(ii) Each Commercial Letter of Credit shall expire on the earlier of (A) 180
days after the date of the issuance of such Letter of Credit and (B) the date
that is five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the ABL Revolving Lenders, the
applicable Issuing Bank hereby grants to each ABL Revolving Lender, and each ABL
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such ABL Revolving Lender’s ABL Applicable Percentage
of the aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each ABL Revolving Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the applicable Issuing Bank, such ABL Revolving Lender’s ABL
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrowers on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
Borrowers for any reason. Each ABL Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the ABL Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Notwithstanding the terms of Section 2.02, if any Letters
of Credit remain outstanding upon the termination of the ABL Revolving
Commitments, to the extent the ABL Revolving Commitments exceed the aggregate
ABL Revolving Exposure upon such termination of the ABL Revolving Commitments,
the Issuing Banks shall be deemed to have sold to each ABL Revolving Lender, and
each ABL Revolving Lender shall be deemed unconditionally and irrevocably to
have so purchased from the Issuing Banks, without recourse or warranty, an
undivided interest and participation, to the extent of such ABL Revolving
Lender’s ABL Applicable Percentage in the lesser of (i) such ABL Excess
Availability and (ii) such undivided interest and participation of each Lender
in such outstanding Letters of Credit, each drawing thereunder and the
obligations of the Borrowers under this Agreement and the other Loan Documents
with respect thereto. Any action taken or omitted by any Issuing Bank under or
in connection with a Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not create for such Issuing Bank
any resulting liability to any ABL Revolving Lender.

(e) Reimbursement. If the applicable Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent (or, in the case of
Commercial Letters of Credit, the applicable Issuing Bank) an amount equal to
such LC Disbursement not later than 12:00 noon, New York City time, on the
Business Day immediately

 

73



--------------------------------------------------------------------------------

following the date the Borrower Agent receives notice under paragraph (g) of
this Section of such LC Disbursement (or, if such notice is received less than
two hours prior to the deadline for requesting ABR Borrowings pursuant to
Section 2.03, on the second Business Day immediately following the date the
Borrower Agent receives such notice); provided that the Borrowers (or the
Borrower Agent on behalf of Borrower) may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrowers’ obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing or Swingline Loan. If the Borrowers fail to make such payment when
due, the Administrative Agent shall notify each ABL Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrowers in respect
thereof and such ABL Revolving Lender’s ABL Applicable Percentage thereof.
Promptly following receipt of such notice, each ABL Revolving Lender shall pay
to the Administrative Agent its ABL Applicable Percentage of the payment then
due from the Borrowers, in the same manner as provided in Section 2.07 with
respect to Loans made by such ABL Revolving Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the ABL Revolving
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the ABL Revolving Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrowers pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that ABL Revolving
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such ABL Revolving Lenders and such Issuing Bank as their
interests may appear.

(f) Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank; provided

 

74



--------------------------------------------------------------------------------

that the foregoing shall not be construed to excuse such Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by the Borrowers
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence, bad faith or willful misconduct on the part of applicable
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower Agent by telephone (confirmed
by facsimile) of such demand for payment and whether such Issuing Bank has made
or will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse such Issuing Bank and the ABL Revolving Lenders with respect to any
such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to Loans that are ABR Loans; provided that if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any ABL
Revolving Lender pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank shall be for the account of such ABL Revolving Lender to the extent
of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced with the
consent of the Administrative Agent (not to be unreasonably withheld or delayed)
at any time by written agreement among the Borrowers, the Administrative Agent
and the successor Issuing Bank. The Administrative Agent shall notify the
Lenders of any such replacement of an Issuing Bank. At the time any such
replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such

 

75



--------------------------------------------------------------------------------

replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Banks, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(j) Cash Collateralization.

(i) If any Event of Default shall occur and be continuing, then on the Business
Day that the Borrower Agent receives notice from the Administrative Agent or the
Required Lenders demanding the deposit of Cash collateral pursuant to this
paragraph (j), upon such demand, the Borrowers shall deposit, in an
interest-bearing account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the ABL Revolving Lenders (the “LC
Collateral Account”), an amount in Cash equal to 100.0% of the LC Exposure as of
such date; provided that the obligation to deposit such Cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrowers described in Section 7.01(f) or
(g).

(ii) Any such deposit under clause (i) above shall be held by the Administrative
Agent as collateral for the payment and performance of the Secured Obligations
in accordance with the provisions of this paragraph (j). The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account and the Borrowers hereby grant the
Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Required Lenders), be
applied to satisfy other Secured Obligations. If the Borrowers are required to
provide an amount of Cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (together with all interest and other earnings
with respect thereto, to the extent not applied as aforesaid) shall be returned
promptly to the Borrowers but in no event later than three Business Days, after
such Event of Default has been cured or waived.

 

76



--------------------------------------------------------------------------------

(k) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which any Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement, and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

Section 2.07. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
(x) with respect to ABL Revolving Loans, such ABL Revolving Lender’s respective
ABL Applicable Percentage and (y) with respect to FILO Loans, such FILO Lender’s
respective FILO Applicable Percentage; provided that Swingline Loans shall be
made as provided in Section 2.05. The Administrative Agent will make such Loans
available to the Borrowers by promptly crediting the amounts so received, in
like funds, to the Funding Account or as otherwise directed by the Borrowers (or
the Borrower Agent on behalf of Borrowers); provided that ABR Revolving Loans
(or to the extent applicable, FILO Loans) made to finance the reimbursement of
(i) an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank and (ii) a Protective
Advance shall be retained by the Administrative Agent to be applied as
contemplated by Section 2.04 (and the Administrative Agent shall deliver to the
Borrowers a reasonably detailed accounting of such application).

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds

 

77



--------------------------------------------------------------------------------

Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrowers, the interest rate applicable to Loans comprising such Borrowing at
such time. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing and
the Borrowers’ obligation to repay the Administrative Agent such corresponding
amount pursuant to this Section 2.07(b) shall cease. If the Borrowers pay such
amount to the Administrative Agent, the amount so paid shall constitute a
repayment of such Borrowing by such amount. Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment or to prejudice
any rights which the Administrative Agent or any Borrower or any other Loan
Party may have against any Lender as a result of any default by such Lender
hereunder.

Section 2.08. Type; Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a LIBO Rate Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrowers may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a LIBO Rate Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrowers may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders,
based upon their respective ABL Applicable Percentages and FILO Applicable
Percentages and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings or
Protective Advances, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrowers (or the Borrower
Agent on behalf of Borrowers) shall notify the Administrative Agent of such
election either delivered in writing (by hand delivery, fax or other electronic
transmission (including, “.pdf” or “.tif”)) or by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrowers were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
fax or other electronic transmission (including, “.pdf” or “.tif”) to the
Administrative Agent of a written Interest Election Request signed by the
Borrower Agent.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii), (iv) and (v) below
shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

78



--------------------------------------------------------------------------------

(iii) whether the applicable Loans are ABL Revolving Loans and/or FILO Loans;

(iv) whether the resulting Borrowing is to be an ABR Borrowing or a LIBO Rate
Borrowing; and

(v) if the resulting Borrowing is a LIBO Rate Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower Agent fails to deliver a timely Interest Election Request
with respect to a LIBO Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a LIBO Rate
Borrowing with an Interest Period of one month. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower Agent, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a LIBO Rate Borrowing
and (ii) unless repaid, each LIBO Rate Borrowing shall be converted to an ABR
Borrowing at the end of the then-current Interest Period applicable thereto.

Section 2.09. Termination and Reduction of Commitments.

(a) Unless previously terminated, all Commitments shall terminate on the
Maturity Date.

(b) Upon delivering the notice required by Section 2.09(e), the Borrowers may at
any time terminate the Commitments upon (i) the payment in full in Cash of all
outstanding Loans, together with accrued and unpaid interest thereon, (ii) the
cancellation and return of all outstanding Letters of Credit (or alternatively,
with respect to each such Letter of Credit, the furnishing to the Administrative
Agent of a Cash deposit (or if reasonably satisfactory to the Administrative
Agent, a backup standby letter of credit) equal to 100.0% of the LC Exposure as
of such date) and (iii) the payment in full of all accrued and unpaid fees and
all reimbursable expenses and other Obligations then due, together with accrued
and unpaid interest (if any) thereon.

 

79



--------------------------------------------------------------------------------

(c) Upon delivering the notice required by Section 2.09(e), the Borrowers may
from time to time reduce the Commitments; provided that (i) each reduction of
the Commitments shall be in an amount that is an integral multiple of $1,000,000
and not less than $1,000,000 and (ii) the Borrowers shall not reduce the
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.10 or Section 2.11, the sum of the
Revolving Exposures would exceed the Total Line Cap.

(d) Notwithstanding the foregoing, in the case of a termination of FILO
Commitments, in the event that any FILO Loans are outstanding at the time of a
termination of the FILO Commitments, the prepayment of such FILO Loans and
termination of such FILO Commitments shall be subject to the satisfaction of the
Payment Conditions immediately prior to, and immediately after, giving effect to
such termination and prepayment.

(e) The Borrower Agent shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) or (c) of this Section
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower Agent
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Borrower Agent may state that
such notice is conditioned upon the effectiveness of other transactions, in
which case such notice may be revoked by the Borrower Agent (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
pursuant to this Section 2.09 shall be permanent. Upon any reduction of (x) the
ABL Revolving Commitments, the ABL Revolving Commitment of each ABL Revolving
Lender shall be reduced by such ABL Revolving Lender’s ABL Applicable Percentage
of such reduction amount and (y) the FILO Commitments, the FILO Commitment of
each FILO Lender shall be reduced by such FILO Lender’s FILO Applicable
Percentage of such reduction amount.

Section 2.10. Repayment of Loans; Evidence of Debt.

(a) The Borrowers hereby unconditionally promise to pay (on a joint and several
basis) (i) to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Revolving Loan on the applicable Maturity Date,
(ii) to the Administrative Agent the then unpaid amount of each Protective
Advance on the earliest of (A) the Maturity Date of the ABL Revolving Facility,
(B) within three Business Days following receipt of written demand therefor by
the Administrative Agent and (C) 45 days (or such longer period as may be
consented to by Required Lenders) after such Protective Advance is made,
(iii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the Maturity Date of the ABL Revolving Facility; provided that on each
date that a Revolving Loan is made while any Protective Advance is outstanding,
the Borrowers shall repay all Protective Advances with the proceeds of such ABL
Revolving Loan then outstanding. On the Maturity Date of the ABL Revolving
Facility, the Borrowers shall cancel and return all outstanding Letters of

 

80



--------------------------------------------------------------------------------

Credit (or alternatively, with respect to each such Letter of Credit, furnish to
the Administrative Agent a Cash deposit (or if reasonably satisfactory to the
Administrative Agent, a backup standby letter of credit) equal to 100.0% of the
LC Exposure as of such date) and make payment in full in Cash of all accrued and
unpaid fees and all reimbursable expenses and other Obligations then due,
together with accrued and unpaid interest (if any) thereon.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain the Register pursuant to
Section 9.05(b)(iv) in which it shall record (i) the amount of each Loan made
hereunder, the Class and Type thereof and the Interest Period (if any)
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrowers to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

(d) Subject to 9.05(b)(iv), the entries made in the accounts maintained pursuant
to paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein (absent manifest
error); provided that, the failure of any Lender or the Administrative Agent to
maintain such accounts or any manifest error therein shall not in any manner
affect the obligation of the Borrowers to repay the Loans in accordance with the
terms of this Agreement; provided, further, that in the event of any
inconsistency between the accounts maintained by the Administrative Agent
pursuant to paragraph (c) of this Section and any Lender’s records, the accounts
of the Administrative Agent shall govern.

(e) Any Lender may request that Loans made by it be evidenced by a Promissory
Note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a Promissory Note payable to such Lender and its registered assigns.
Thereafter, the Loans evidenced by such Promissory Note and interest thereon
shall at all times (including after assignment pursuant to Section 9.05) be
represented by one or more Promissory Notes in such form payable to the payee
named therein and its registered assigns.

Section 2.11. Prepayment of Loans.

(a) Upon prior notice in accordance with paragraph (e) of this Section, the
Borrowers shall have the right at any time and from time to time to prepay any
Borrowing in whole or in part without premium or penalty (but subject to
Section 2.16). Prepayments made pursuant to this Section 2.11(a), first, shall
be applied ratably to the Swingline Loans and to outstanding LC Disbursements,
second, shall be applied ratably to the outstanding Loans (other than FILO
Loans) and third, shall be applied ratably to the outstanding FILO Loans.
Notwithstanding the provisions of this Section 2.11(a),

 

81



--------------------------------------------------------------------------------

except as provided in Section 2.09 or Sections 2.11(b), only if the FILO
Prepayment Conditions are met may the Borrowers repay or prepay amounts owed
with respect to the FILO Loans; provided, however, that, any such repayment or
prepayment shall not reduce or terminate the FILO Commitments except to the
extent provided in such Sections.

(b) Except for Protective Advances permitted under Section 2.04, in the event
that the aggregate amount of the Revolving Exposure of the Lenders exceeds the
Borrowing Base, the Borrower Agent shall (i) first prepay the ABL Revolving
Loans or Swingline Loans and/or reduce LC Exposure, in an aggregate amount equal
to such excess by taking any of the following actions as it shall determine at
its sole discretion: (A) prepayment of ABL Revolving Loans or Swingline Loans or
(B) with respect to such excess L/C Exposure, deposit of Cash in the LC
Collateral Account or “backstopping” or replacement of such Letters of Credit,
in each case, in an amount equal to 100.0% of such excess L/C Exposure (but in
any event, such payments of ABL Revolving Loans or Swingline Loans and such
deposits of Cash or “backstopping” or replacements of Letters of Credit shall in
the aggregate be equal to such excess) and (ii) if, after giving effect to the
actions taken in Section 2.11(b)(i) such deficiency has not been eliminated,
prepay the FILO Loans in an amount necessary to eliminate such deficiency;
provided that (1) for the purposes of calculating the ABL Borrowing Base solely
for purposes of this Section 2.11(b), the FILO Reserve shall be deemed to be
zero, (2) if the circumstances described in this clause (b) are the result of
the imposition of or increase in a Reserve, the Borrowers shall not be required
to make the initial prepayment or deposit until the fifth Business Day following
the date on which Administrative Agent notifies the Borrower Agent of such
imposition or increase and (3) the LC Exposure may not be reduced to less than
zero; and

(c) At all times after the occurrence and during the continuance of a Cash
Dominion Event and notification thereof by the Administrative Agent to the
Borrower Agent (subject to the provisions of Section 2.18(b) and to the terms of
the Pledge and Security Agreement), on each Business Day, at or before 1:00
p.m., New York City time, the Administrative Agent shall apply all immediately
available funds credited to the Administrative Agent Account or otherwise
received by Administrative Agent for application to the Obligations or Secured
Obligations (in the case of clause sixth below), first to pay any fees,
indemnities or expense reimbursements then due to the Administrative Agent, the
Issuing Banks and the Lenders constituting Obligations, pro rata, second to pay
interest due and payable in respect of any ABL Revolving Loans (including
Swingline Loans), any FILO Loans and any Protective Advances that may be
outstanding, pro rata, third to prepay the principal of any Protective Advances
that may be outstanding, pro rata, fourth to prepay the principal of the ABL
Revolving Loans (including Swingline Loans) and to Cash collateralize at 100.0%
of the aggregate face amount of outstanding LC Exposure, pro rata, fifth, to pay
or prepay the principal of the FILO Loans, sixth, to pay or prepay Secured
Obligations in connection with Banking Services Obligations or Secured Hedging
Obligations, pro rata, seventh, to pay any other Secured Obligation due to the
Administrative Agent or any Lender by the Borrowers on a pro rata basis and
eighth, as the Borrowers may direct.

 

82



--------------------------------------------------------------------------------

(d) [Reserved].

(e) The Borrower Agent shall notify the Administrative Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed
in writing) of any prepayment hereunder (i) in the case of prepayment of a LIBO
Rate Borrowing, not later than 12:00 p.m., New York City time, three Business
Days before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 12:00 p.m., New York City time, on the day of
prepayment, or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 p.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02(c). Each prepayment of a Borrowing
pursuant to this Section shall be applied as provided in paragraph (a) of this
Section.

Section 2.12. Fees.

(a) The Borrowers jointly and severally agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at a rate
equal to 0.25% per annum on the average daily amount of the Available Commitment
of such Lender during the period from and including the Closing Date through the
date on which such Lender’s Commitments terminate. Accrued commitment fees shall
be payable in arrears on the first day (or, if such day is not a Business Day,
on the next succeeding Business Day) of each January, April, July and October
for the quarterly period then ended and on the date on which the Commitments
terminate. All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
last day but excluding the first day).    For purposes of calculating the
commitment fees only, no portion of the Commitments shall be deemed utilized as
a result of outstanding Swingline Loans.

(b) The Borrowers jointly and severally agree to pay (i) to the Administrative
Agent for the account of each ABL Revolving Lender a participation fee with
respect to its participations in Standby Letters of Credit, which shall accrue
at the same Applicable Rate used to determine the interest rate applicable to
LIBO Rate Loans that are ABL Revolving Loans on the daily amount of such
Lender’s LC Exposure in respect of Standby Letters of Credit (excluding any
portion thereof attributable to unreimbursed LC Disbursements), during the
period from and including the Closing Date through the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure in respect of Standby Letters of Credit, (ii) to
the Administrative Agent for the account of each ABL Revolving Lender a
participation fee

 

83



--------------------------------------------------------------------------------

with respect to its participations in Commercial Letters of Credit, which shall
accrue at the same Applicable Rate used to determine the interest rate
applicable to LIBO Rate Loans that are ABL Revolving Loans, on the daily amount
of such Lender’s LC Exposure in respect of Commercial Letters of Credit
(excluding any portion thereof attributable to unreimbursed LC Disbursements),
during the period from and including the Closing Date through the later of the
date on which such Lender’s Commitment terminates and the date on which such ABL
Revolving Lender ceases to have any LC Exposure in respect of Commercial Letters
of Credit, and (iii) to each Issuing Bank, for its own account, a fronting fee,
in respect of each Letter of Credit issued by such Issuing Bank for the period
from the date of issuance of such Letter of Credit through the expiration date
of such Letter of Credit (or if terminated on an earlier date, to the
termination date of such Letter of Credit), computed at a rate equal to 0.125%
per annum of the daily stated amount of such Letter of Credit, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued to but excluding the first day (or,
if such day is not a Business Day, on the next succeeding Business Day) of each
January, April, July and October shall be payable in arrears for the quarterly
period then ended on the first day of such calendar quarter; provided that all
such fees shall be payable on the date on which the Commitments terminate and
any such fees accruing after the date on which the Commitments terminate shall
be payable on demand. Any other fees payable to any Issuing Bank pursuant to
this paragraph shall be payable within 30 days after demand (accompanied by
reasonable back-up documentation therefor). All participation fees and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed.

(c) The Borrowers jointly and severally agree to pay to the Administrative
Agent, for its own account, the agency and administration fees set forth in the
Fee Letter, payable in the amounts and at the times specified therein or as so
otherwise agreed upon by the Borrowers and the Administrative Agent, or such
agency fees as may otherwise be separately agreed upon by the Borrowers and the
Administrative Agent in writing.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances except as otherwise provided in the Fee Letter.

Section 2.13. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan and
each Protective Advance) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

84



--------------------------------------------------------------------------------

(b) The Loans comprising each LIBO Rate Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee payable by the Borrowers hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, to the fullest extent permitted by law, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal or
interest of any Loan, 2.00% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section, or (ii) in the case of any
other amount, 2.00% plus the rate applicable to Loans that are ABR Loans as
provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any LIBO Rate Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and,
in each case, shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

Section 2.14. Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a LIBO Rate
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining, (including, without limitation, by means of an Interpolated Rate)
the Adjusted LIBO Rate or the LIBO Rate, as applicable (including, without
limitation, because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or any
Lender) of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

85



--------------------------------------------------------------------------------

then the Administrative Agent shall promptly give notice thereof to the Borrower
Agent and the Lenders by telephone or electronic communication as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower Agent and the Lenders that the circumstances giving
rise to such notice no longer exist, which the Administrative Agent agrees
promptly to do, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a LIBO Rate Borrowing
shall be ineffective and such Borrowing shall be converted to an ABR Borrowing
on the last day of the then current Interest Period applicable thereto, and
(ii) if any Borrowing Request requests a LIBO Rate Borrowing, such Borrowing
shall be made as an ABR Borrowing.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(i) have not arisen
but the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that Required Lenders object to
such amendment. Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 2.14(b), only to the extent
the LIBO Screen Rate for such Interest Period is not available or published at
such time on a current basis), (x) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a LIBO
Rate Borrowing shall be ineffective and (y) if any Borrowing Request requests a
LIBO Rate Borrowing, such Borrowing shall be made as an ABR Borrowing; provided
that, if such alternate rate of interest shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

Section 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or

 

86



--------------------------------------------------------------------------------

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or LIBO Rate Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any LIBO Rate Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise) in an amount deemed by such Lender or Issuing Bank, as applicable, to
be material, then, within 30 days after the Borrower’s receipt of the
certificate contemplated by paragraph (c) of this Section, the Borrowers will
pay to such Lender or Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or Issuing Bank, as applicable, for such
additional costs incurred or reduction suffered (except for any Taxes, which
shall be dealt exclusively pursuant to Section 2.17); provided that the
Borrowers shall not be liable for such compensation if (x) the relevant Change
in Law occurs on a date prior to the date such Lender becomes a party hereto,
(y) the Lender invokes Section 2.20 or (z) such circumstances in clause (ii)
above resulting from a market disruption are not generally affecting the banking
market.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
liquidity or capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of, or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law other than due to Taxes, which shall be
dealt exclusively pursuant to Section 2.17 (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then within 30 days of receipt by the Borrowers of the certificate
contemplated by paragraph (c) of this Section the Borrowers will pay to such
Lender or such Issuing Bank, as applicable, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section and
setting forth in reasonable detail the manner in which such amount or amounts
was determined shall be delivered to the Borrowers and shall be conclusive
absent manifest error.

 

87



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as applicable,
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided, further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 2.16. Break Funding Payments. In the event of (a) the conversion or
prepayment of any principal of any LIBO Rate Loan other than on the last day of
an Interest Period applicable thereto (whether voluntary, mandatory, automatic,
by reason of acceleration or otherwise), (b) the failure to borrow, convert,
continue or prepay any LIBO Rate Loan on the date or in the amount specified in
any notice delivered pursuant hereto or (c) the assignment of any LIBO Rate Loan
of any Lender other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrowers pursuant to Section 2.19,
then, in any such event, the Borrowers shall compensate each Lender for the
loss, cost and expense attributable to such event (other than loss of profit). A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section and the basis therefor and
setting forth in reasonable detail the manner in which such amount or amounts
was determined shall be delivered to the Borrowers and shall be conclusive
absent manifest error. The Borrowers shall pay such Lender the amount shown as
due on any such certificate within 30 days after receipt thereof.

Section 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any withholding agent shall
be required to deduct or withhold any Taxes from such payments, then (i) if such
Taxes are Indemnified Taxes or Other Taxes, the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.17) the
Administrative Agent, Lender or any Issuing Bank (as applicable) receives an
amount equal to the sum it would have received had no such deductions or
withholding for Indemnified Taxes or Other Taxes been made, (ii) such
withholding agent shall make such deductions or withholding and (iii) such
withholding agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law. If at any
time a Loan Party is required by applicable law to make any deduction or
withholding from any sum payable hereunder, such Loan Party shall promptly
notify the relevant Lender, Administrative Agent or Issuing Bank upon becoming
aware of the same. In addition, each Lender, the Administrative Agent or Issuing
Bank shall promptly notify a Loan Party upon becoming aware of any circumstances
as a result of which a Loan Party is or would be required to make any deduction
or withholding from any sum payable hereunder.

 

88



--------------------------------------------------------------------------------

(b) Without duplication of other amounts paid by the Borrower under this
Section 2.17, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify Administrative Agent, each Lender and each
Issuing Bank, within ten days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by Administrative Agent, such
Lender or such Issuing Bank, as applicable, on or with respect to any payment by
or on account of any obligation of such Loan Party hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest payable or paid
by such Administrative Agent, Lender or Issuing Bank and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that if the Loan Party reasonably believes that
such Taxes were not correctly or legally asserted, the Administrative Agent,
Lender or Issuing Bank, as applicable, will use reasonable efforts to cooperate
with the Loan Party to obtain a refund of such Taxes (which shall be repaid to
the Loan Party in accordance with Section 2.17(f) so long as such efforts would
not, in the sole determination of Administrative Agent, such Lender or Issuing
Bank result in any additional costs, expenses or risks or be otherwise
disadvantageous to it; provided, further, that the Loan Party shall not be
required to compensate Administrative Agent or any Lender pursuant to this
Section 2.17 for any amounts incurred in any fiscal year for which
Administrative Agent or such Lender does not furnish notice of such claim within
six months from the end of such fiscal year; provided, further, that if the
circumstances giving rise to such claim have a retroactive effect (e.g., in
connection with the audit of a prior tax year), then the beginning of such six
month period shall be extended to include such period of retroactive effect. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or an Issuing Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower Agent and the Administrative Agent, at
the time or times reasonably requested by the Borrower Agent or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Agent or the Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower
Agent or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower Agent or
the Administrative Agent as will enable the Borrower Agent or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.

 

89



--------------------------------------------------------------------------------

(i) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower Agent and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Agent or the Administrative Agent), two
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Agent or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower Agent or a Subsidiary Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-2 or
Exhibit L-3, IRS Form W-9, and/or other certification

 

90



--------------------------------------------------------------------------------

documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-4 on
behalf of each such partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Agent or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower
Agent or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Agent and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower Agent or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower Agent and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(E) On or before the date the Administrative Agent becomes a party to this
Agreement, the Administrative Agent shall provide to the Borrower Agent, two
duly-signed, properly completed copies of the documentation prescribed in clause
(i) or (ii) below, as applicable (together with all required attachments
thereto): (i) IRS Form W-9 or any successor thereto, or (ii) (A) IRS Form W-8ECI
or any successor thereto, and (B) with respect to payments received on account
of any Lender, a U.S. branch withholding certificate on IRS Form W-8IMY or any
successor thereto evidencing its agreement with the Borrower Agent to be treated
as a U.S. Person for U.S. federal withholding purposes. At any time thereafter,
the Administrative Agent shall provide updated documentation previously provided
(or a successor form thereto) when any documentation previously delivered has
expired or become obsolete or invalid or otherwise upon the reasonable request
of the Borrower Agent.

 

91



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification, provide such successor form, or promptly notify the
Borrower Agent and the Administrative Agent in writing of its legal inability to
do so.

(f) If the Administrative Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which such Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (including any Taxes imposed with respect to such refund)
as is determined by the Administrative Agent or such Lender in good faith in its
reasonable discretion, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that such
Loan Party, upon the request of the Administrative Agent or such Lender, agrees
to repay the amount paid over to such Loan Party (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the Administrative Agent or a Lender be required to pay any amount to a Loan
Party pursuant to this paragraph (f) the payment of which would place the
Administrative Agent or Lender in a less favorable net after Tax position than
the Administrative Agent or Lender would have been in if the Tax subject to
indemnification had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to such
Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

(a) Unless otherwise specified, the Borrowers shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 1:30 p.m., New York City time, on the date
when due, in immediately available funds, without set-off (except as otherwise
provided in Section 2.17) or counterclaim. Any amounts received after such time
on any date may, in the discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrowers

 

92



--------------------------------------------------------------------------------

by the Administrative Agent, except payments to be made directly to the
applicable Issuing Bank or the Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16 or 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. Except as
provided in Section 2.05 with respect to Swingline Loans, in Section 2.04 with
respect to Protective Advances and in Section 2.20, each Borrowing, each payment
or prepayment of principal of any Borrowing, each payment of interest on the
Loans of a given Class, each payment of the commitment fees, each reduction of
the Commitments and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type (and of the same Class) shall be allocated
pro rata among the Lenders in accordance with their respective ABL Applicable
Percentages and FILO Applicable Percentages, as the case may be. Each Lender
agrees that in computing such Lender’s portion of any Borrowing to be made
hereunder, the Administrative Agent may, in its discretion, round each Lender’s
percentage of such Borrowing to the next higher or lower whole dollar amount.
All payments hereunder shall be made in Dollars. Any payment required to be made
by the Administrative Agent hereunder shall be deemed to have been made by the
time required if the Administrative Agent shall, at or before such time, have
taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment. At all times that a Cash Dominion
Event has occurred and is continuing, solely for purposes of determining the
amount of Loans available for borrowing purposes, checks and Cash or other
immediately available funds from collections of items of payment and proceeds of
any Collateral shall be applied in whole or in part against the Obligations, on
the day of receipt, subject to actual collection.

(b) Subject in all respects to the provisions of the Intercreditor Agreement,
all proceeds of Collateral received by the Administrative Agent after an Event
of Default has occurred and is continuing and all or any portion of the Loans
shall have been accelerated hereunder pursuant to Section 7.01, shall upon
election by the Administrative Agent or at the direction of the Required Lenders
be applied, first, on a pro rata basis, to pay any fees, indemnities, or expense
reimbursements then due to the Administrative Agent or any Issuing Bank from the
Borrowers constituting Obligations, second, on a pro rata basis, to pay any fees
or expense reimbursements then due to the Lenders from the Borrowers
constituting Obligations, third, to pay interest due and payable in respect of
any ABL Revolving Loans, any Swingline Loans and any Protective Advances, on a
pro rata basis, fourth, to pay the principal of the Protective Advances, on a
pro rata basis, fifth, to prepay principal on the ABL Revolving Loans and
Swingline Loans and unreimbursed LC Disbursements, on a pro rata basis, sixth,
to pay an amount to the Administrative Agent equal to 100.0% of the LC Exposure
on such date, to be held in the LC Collateral Account as Cash collateral for
such Obligations, on a pro rata basis, seventh, to pay any amounts owing with
respect to Banking Services Obligations to the extent they constitute Secured
Obligations and Secured Hedging Obligations, on a pro rata basis, to the extent
a Reserve has been established in such amounts, eighth, to pay the interest due
and payable in respect of any FILO Loans, ninth, to pay or prepay the

 

93



--------------------------------------------------------------------------------

principal of the FILO Loans, tenth, to pay any amounts owing with respect to
Banking Services Obligations to the extent they constitute Secured Obligations
and Secured Hedging Obligations, on a pro rata basis, to the extent such amounts
have not been paid pursuant to clause seventh above, eleventh, to the payment of
any other Secured Obligation due to the Administrative Agent or any Lender by
the Borrowers on a pro rata basis, twelfth, as provided for under the
Intercreditor Agreement, and thirteenth, to the Borrowers or as the Borrowers
shall direct. Notwithstanding the foregoing amounts received from any Loan Party
shall not be applied to any Excluded Swap Obligation of such Loan Party.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements, Swingline Loans or
Protective Advances resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements, Swingline Loans or Protective Advances and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for Cash at face value)
participations in the Revolving Loans and sub-participations in LC
Disbursements, Swingline Loans and Protective Advances of other Lenders at such
time outstanding to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans
and participations in LC Disbursements, Swingline Loans and Protective Advances;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to (x) any payment made by the Borrowers pursuant to and
in accordance with the express terms of this Agreement, or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Revolving Loans or participations in LC
Disbursements, Swingline Loans or Protective Advances to any permitted assignee
or participant, including any payments made or deemed made in connection with
Sections 2.23 and 9.02(c). The Borrowers consent to the foregoing and agree, to
the extent they may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrowers rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrowers
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the
Borrowers (or the Borrower Agent on behalf of Borrowers) prior to the date on
which any payment is due to the Administrative Agent for the account of the
Lenders or the applicable Issuing Bank hereunder that the Borrowers will not
make such payment, the Administrative Agent may assume that the Borrowers have
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Bank, as
applicable, the amount due. In such event, if the Borrowers have not in fact
made such payment, then each of the Lenders or the

 

94



--------------------------------------------------------------------------------

applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b), Section 2.18(c) or Section 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain LIBO Rate Loans pursuant to
Section 2.20, or if the Borrowers are required to pay any Indemnified Taxes or
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. The Borrowers hereby agree to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If (i) any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain LIBO Rate Loans pursuant to
Section 2.20, (ii) if the Borrowers are required to pay any Indemnified Taxes or
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, (iii) if any Lender is a
Defaulting Lender, or (iv) if in connection with any proposed amendment, waiver
or consent requiring the consent of “each Lender” or “each Lender directly
affected thereby” with respect to which Required Lender consent has been
obtained, any Lender is a non-consenting Lender (each such Lender, a
“Non-Consenting Lender”), then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, (x) so long as
no Event of Default under Section 7.01(a), 7.01(f) or 7.01(g) has occurred and
is continuing, terminate the Commitments of such Lender and repay all
Obligations of the Borrowers owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date or (y) replace
such Lender by requiring such Lender to assign and delegate (and such Lender
shall be obligated to assign and delegate), without recourse (in accordance with
and subject to the restrictions contained in Section 9.05), all its interests,

 

95



--------------------------------------------------------------------------------

rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Lender shall have received payment of an
amount equal to the outstanding principal of its Revolving Loans and
participations in LC Disbursements, Swingline Loans and Protective Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and (ii) in the case of any assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments and (iii) such assignment does not conflict with applicable law. A
Lender (other than a Defaulting Lender) shall not be required to make any such
assignment and delegation, and the Borrowers may not terminate the Commitments
of such Lender, if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply. Nothing in this Section 2.19 shall be deemed to
prejudice any rights that the Borrowers may have against any Lender that is a
Defaulting Lender. Each Lender agrees that if it is replaced pursuant to
Section 2.19, it shall execute and deliver to the Administrative Agent an
Assignment and Assumption to evidence such sale and purchase and shall deliver
to the Administrative Agent any Promissory Note (if the assigning Lender’s Loans
are evidenced by Promissory Notes) subject to such Assignment and Assumption;
provided that the failure of any Lender replaced pursuant to this Section 2.19
to execute an Assignment and Assumption or deliver such Promissory Notes shall
not render such sale and purchase (and the corresponding assignment) invalid and
such assignment shall be recorded in the Register and the Promissory Notes shall
be deemed cancelled upon such failure.

Section 2.20. Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for such Lender or its applicable lending
office to make or maintain any LIBO Rate Loans, then, on notice thereof by such
Lender to the Borrowers (or the Borrower Agent on behalf of Borrowers) through
the Administrative Agent, any obligations of such Lender to make or continue
LIBO Rate Loans or to convert ABR Borrowings to LIBO Rate Borrowings shall be
suspended until such Lender notifies the Administrative Agent and the Borrowers
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrowers shall upon demand from such Lender (with a
copy to the Administrative Agent), either convert all LIBO Rate Borrowings of
such Lender to ABR Borrowings, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBO Rate
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans. Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted. Each
Lender agrees to designate a different lending office if such designation will
avoid the need for such notice and will not, in the determination of such
Lender, otherwise be materially disadvantageous to it.

 

96



--------------------------------------------------------------------------------

Section 2.21. Cash Receipts.

(a) Annexed hereto as Schedule 2.21(a) is a schedule of all DDAs, that, to the
knowledge of the Responsible Officers of the Loan Parties, are maintained by the
Loan Parties as of the Closing Date, which Schedule includes, with respect to
each depository, in each case as of the Closing Date, (i) the name and address
of such depository and (ii) the account number(s) maintained with such
depository.

(b) Annexed hereto as Schedule 2.21(b) is a list describing all arrangements to
which any Loan Party is a party as of the Closing Date with respect to the
payment to such Loan Party of the proceeds of all credit card charges for sales
by such Loan Party.

(c) Each Loan Party shall (within 90 days after the Closing Date (or such longer
period as the Administrative Agent may agree in its sole discretion)) (i)
deliver to the Administrative Agent notifications, in form reasonably
satisfactory to the Administrative Agent, executed on behalf of such Loan Party
and addressed to such Loan Party’s credit card clearinghouses and processors
(each, a “Credit Card Notification”); (ii) instruct each depository institution
for a DDA to cause all amounts on deposit and available at the close of each
Business Day in such DDA (net of such minimum balance, not to exceed $20,000, as
may be required to be maintained in the subject DDA by the depository
institution at which such DDA is maintained), to be swept to one of the Loan
Parties’ concentration accounts no less frequently than on a daily basis, such
instructions to be irrevocable unless otherwise agreed to by the Administrative
Agent; and (iv) enter into a blocked account agreement with respect to each of
the Loan Parties’ concentration accounts (each, a “Blocked Account Agreement”),
in form reasonably satisfactory to the Administrative Agent, with the
Administrative Agent and any bank with which such Loan Party maintains a
concentration account into which the DDAs are swept (collectively, the “Blocked
Accounts”), which concentration accounts as of the Closing Date are listed on
Schedule 2.21(c) annexed hereto. Any such Blocked Account Agreement with respect
to a concentration account acquired by a Loan Party in connection with an
Investment permitted hereunder or otherwise acquired after the Closing Date,
must be entered into so long as no Cash Dominion Event exists, within 90 days,
and at any time a Cash Dominion Event exists, within ten days, in each case
following the date such concentration account is acquired (or such longer period
as the Administrative Agent may agree to in its sole discretion).

(d) Each Credit Card Notification and Blocked Account Agreement shall require,
after the delivery of notice of a Cash Dominion Event from the Administrative
Agent to the Borrower Agent and the other parties to such instrument or
agreement (which the Administrative Agent may, or upon the request of the
Required Lenders shall, provide upon its becoming aware of such a Cash Dominion
Event), the ACH or wire transfer no less frequently than once per Business Day
(unless the Termination Date shall have occurred), of all available Cash
balances and Cash receipts, including the then contents or then entire ledger
balance of each Blocked Account (net of such minimum balance, not to exceed
$500,000 per account or $3,000,000 in the aggregate for all such accounts (the
“Minimum Balance Amount”), as may be required to be maintained in the subject
Blocked Account by the bank at which such Blocked Account is maintained (the
“Required Minimum Balances”), to an account maintained by the Administrative
Agent (the “Administrative Agent Account”). All amounts received in the
Administrative Agent Account shall be applied (and allocated) by the
Administrative Agent in

 

97



--------------------------------------------------------------------------------

accordance with Section 2.11(c); provided that if the circumstances described in
Section 2.18(b) are applicable, all such amounts shall be applied in accordance
with such Section 2.18(b). Each Loan Party agrees that it will not cause any
proceeds of any Blocked Account to be otherwise redirected. At all times Cash
and Cash Equivalents shall only be held in Blocked Accounts, DDAs or Excluded
Accounts, and at any time a Cash Dominion Event exists and is continuing, such
amounts shall be swept from the Blocked Accounts to the Administrative Agent
Account as provided herein, except for Required Minimum Balances in an amount
not to exceed the Minimum Balance Amount.

(e) The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject (in the case of opening any new Blocked Accounts) to
the contemporaneous (or such longer period as the Administrative Agent may agree
in its sole discretion) execution and delivery to the Administrative Agent of a
Blocked Account Agreement consistent with the provisions of this Section 2.21
and otherwise reasonably satisfactory to the Administrative Agent. Unless
consented to in writing by the Administrative Agent, the Loan Parties shall not
enter into any agreements with credit card clearing houses or processors other
than the ones listed on Schedule 2.21(b) unless contemporaneously therewith (or
such longer period as the Administrative Agent may agree), a Credit Card
Notification is executed and delivered to the applicable credit card clearing
house and/or processor and a copy thereof is delivered to the Administrative
Agent and the Borrower Agent delivers a supplement to Schedule 2.21(b)
describing such arrangement at the time of delivery of the Compliance
Certificate pursuant to Section 5.01(d) for the fiscal period in which such
Credit Card Notification was executed.

(f) The Administrative Agent Account shall at all times be under the sole
dominion and control of the Administrative Agent. Each Loan Party hereby
acknowledges and agrees that (i) such Loan Party has no right of withdrawal from
the Administrative Agent Account, (ii) the funds on deposit in the
Administrative Agent Account shall at all times continue to be collateral
security for all of the Secured Obligations, and (iii) the funds on deposit in
the Administrative Agent Account shall be applied as provided in this Agreement
and the Intercreditor Agreement. In the event that, notwithstanding the
provisions of this Section 2.21, any Loan Party receives or otherwise has
dominion and control of any proceeds or collections required to be transferred
to the Administrative Agent Account pursuant to Section 2.21(d), such proceeds
and collections shall be held in trust by such Loan Party for the Administrative
Agent, and shall promptly be deposited into the Administrative Agent Account or
dealt with in such other fashion as such Loan Party may be instructed by the
Administrative Agent.

(g) Upon a Cash Dominion Event and for so long as the same is continuing,
Administrative Agent shall direct that all amounts in the Blocked Accounts be
paid to the Administrative Agent Account. So long as no Cash Dominion Event has
occurred and is continuing in respect of which the Administrative Agent has
delivered notice thereof as contemplated by paragraph (d) of this Section 2.21,
the Loan Parties may direct, and shall have sole control over, the manner of
disposition of funds in the Blocked Accounts.

 

98



--------------------------------------------------------------------------------

(h) Any amounts held or received in the Administrative Agent Account (including
all interest and other earnings with respect thereto, if any) at any time
(i) when the Termination Date has occurred or (iii) all Events of Default and
Cash Dominion Events have been cured, shall (subject in the case of clause
(i) to the provisions of the Intercreditor Agreement) be remitted to an account
of the Borrowers designated by the Borrowers.

(i) Following the occurrence of a Cash Dominion Event (other than by reason of
an Event of Default pursuant to Section 7.01(a), 7.01(f) or 7.01(g)), in the
event that a Blocked Account or the Administrative Agent Account contains Trust
Funds (other than payroll and employee benefit payments in the nature of
discretionary contributions), the Borrower Agent (acting in good faith) may,
within 30 days after such Trust Funds are received in such Blocked Account or
Administrative Agent Account, deliver to the Administrative Agent a Trust Fund
Certificate (together with such supporting information as may be requested by
the Administrative Agent). Notwithstanding anything to the contrary herein or in
any other Loan Document, within five Business Days following receipt of a Trust
Fund Certificate, the Administrative Agent shall remit the lesser of (a) such
Trust Funds specified in the Trust Fund Certificate or (b) the Excess
Availability on the date of such remittance, at the option of the Administrative
Agent to (x) the applicable Loan Party or (y) directly to the applicable Person
entitled to such Trust Funds as specified in the Trust Fund Certificate on
behalf of the applicable Loan Party. If any such amounts are remitted to a Loan
Party, such Loan Party shall apply all such funds solely for the purposes set
forth in the applicable Trust Fund Certificate on or prior to the date due and
any failure of such Loan Party to apply all such funds solely for such purposes
shall constitute an immediate Event of Default.

Section 2.22. Defaulting Lender. Notwithstanding any provisions of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a) and, subject to
clause (d)(iv) below, on the participation of such Defaulting Lender in Letters
of Credit pursuant to Section 2.12(b).

(b) The Commitment and the LC Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders or Super
Majority Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.02); provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender disproportionately and
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

99



--------------------------------------------------------------------------------

(c) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of a Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Section 2.11, Section 2.18, Article 7 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 9.09), shall be applied at such
time or times as may be determined by the Administrative Agent and, where
relevant, the Borrower Agent as follows: first, to the payment of any amounts
owing by that Defaulting Lender to the Administrative Agent hereunder; second,
to the payment on a pro rata basis of any amounts owing by that Defaulting
Lender to any applicable Issuing Banks and Swingline Lenders hereunder; third,
if so reasonably determined by the Administrative Agent or reasonably requested
by the applicable Issuing Bank or Swingline Lender, to be held as Cash
collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Borrower
Agent may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower Agent, to be held in a deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or any Swingline
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
Agent as a result of any judgment of a court of competent jurisdiction obtained
by the Borrower Agent against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Exposure in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or LC Exposure
were made or created at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the
Revolver Loans of, and LC Exposure owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or LC Exposure
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash collateral pursuant to this
Section 2.22(c) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(d) If any Swingline Loans or LC Exposure exists or Protective Advance is
outstanding at the time a Lender becomes a Defaulting Lender then:

(i) all or any part of such Swingline Loans, LC Exposure and Protective Advances
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Exposures plus the amount of the Applicable
Percentage of the Defaulting Lender (determined immediately prior to its being a
Defaulting Lender) of Swingline Loans and Protective Advances that it has funded
and are outstanding as of the date that it became a Defaulting Lender plus the
Defaulting Lender’s LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments; or

 

100



--------------------------------------------------------------------------------

(ii) if the reallocation described in paragraph (i) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any other
right or remedy available to them hereunder or under law, within two Business
Days following notice by the Administrative Agent, Cash collateralize 100.0% of
such Defaulting Lender’s LC Exposure and any obligations of such Defaulting
Lender to fund participations in any Swingline Loan or Protective Advance (after
giving effect to any partial reallocation pursuant to paragraph (i) above and
any Cash collateral provided by the Defaulting Lender) or make other
arrangements reasonably satisfactory to the Administrative Agent and to the
applicable Issuing Bank and/or Swingline Lender with respect to such LC Exposure
and obligations to fund participations. Cash collateral (or the appropriate
portion thereof) provided to reduce LC Exposure or other obligations shall be
released promptly following (A) the elimination of the applicable LC Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 2.19)) or (B) the Administrative
Agent’s good faith determination that there exists excess Cash collateral.

(iii) if the LC Exposure of the non-Defaulting Lenders are reallocated pursuant
to this Section 2.22(d), then the fees payable to the Lenders pursuant to
Sections 2.12(a) and (b), as the case may be, shall be adjusted in accordance
with such non-Defaulting Lenders’ Applicable Percentages; or

(iv) if any Defaulting Lender’s LC Exposure is not Cash collateralized, prepaid
or reallocated pursuant to this Section 2.22(d), then, without prejudice to any
rights or remedies of the applicable Issuing Bank or any Lender hereunder, all
letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the applicable Issuing Bank
until such Defaulting Lender’s LC Exposure is Cash collateralized.

(e) So long as any Lender is Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, extend, create, incur, amend or increase any Letter of Credit unless it
is reasonably satisfied that the related exposure will be 100.0% covered by the
Commitments of the non-Defaulting Lenders and/or Cash collateral will be
provided by the Borrowers in accordance with Section 2.22(d), and participating
interests in any such newly issued, extended or created Letter of Credit or
newly made Swingline Loan shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.22(d)(i) (and Defaulting Lenders shall not
participate therein).

(f) In the event that the Administrative Agent, the Borrowers, the Issuing Banks
and the Swingline Lender each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
ABL Applicable Percentage of Swingline Loans and Protective Advances and LC
Exposure of the ABL Revolving Lenders shall be readjusted to reflect the
inclusion of such Lender’s ABL Revolving Commitment (if any) and on such date
such Lender shall purchase at par

 

101



--------------------------------------------------------------------------------

such of the Loans of the other Lenders (other than Swingline Loans) or
participations in Loans as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans or participations in
accordance with its ABL Applicable Percentage or FILO Applicable Percentage, as
the case may be; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

Section 2.23. Incremental Credit Extensions.

(a) The Borrower Agent may, at any time, deliver a written request to
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders) to increase the aggregate ABL Revolving
Commitments in an aggregate principal amount of up to $200,000,000, specifying
the amount requested (each such increase, a “Commitment Increase”); provided
that (i) such request shall be for an increase of not less than $10,000,000,
(ii) except as otherwise specifically agreed by any Lender prior to the Closing
Date, or separately agreed from time to time between the Borrower Agent and any
Lender, no Lender shall be obligated to provide such increase in its Commitment
and the determination to increase the Commitment of a Lender shall be within the
sole and absolute discretion of such Lender, (iii) no Commitment Increase shall
require the approval of any existing Lender other than the existing Lender (if
any) providing all or part of such increase, (iv) such Commitment Increase will
be on terms identical to those applicable to the ABL Revolving Facility or
otherwise reasonably acceptable to the Administrative Agent (other than any
terms which are applicable only after the then-existing Maturity Date and other
than as set forth under clause (v)) and (v) the interest rate applicable to any
Commitment Increase will be determined by the Borrower Agent and the lenders
providing such Commitment Increase; provided that such interest rate will not be
higher than the corresponding interest rate applicable to the existing ABL
Revolving Facility unless the interest rate margin with respect to the existing
ABL Revolving Facility is adjusted to be equal to the interest rate with respect
to the relevant Commitment Increase; provided, further, that in determining the
applicable interest rate: (w) upfront fees paid by the Borrowers in connection
with such Commitment Increase (based on a four year average life to maturity or
lesser remaining life to maturity), shall be included, (x) any amendments to the
Applicable Rate that became effective subsequent to the Closing Date but prior
to the time of the addition of such Commitment Increase shall be included,
(y) arrangement, commitment, structuring and underwriting fees and any amendment
fees paid or payable to the Arrangers (or their Affiliates) in their respective
capacities as such in connection with the ABL Revolving Facility or to one or
more arrangers (or their affiliates) in their capacities as such applicable to
such Commitment Increase shall be excluded and (z) if such Commitment Increase
includes any interest rate floor greater than that applicable to the ABL
Revolving Facility, and such floor is applicable to the ABL Revolving Facility
on the date of determination, such excess amount shall be equated to interest
margin for determining the increase.

 

102



--------------------------------------------------------------------------------

(b) Commitment Increases may be provided by any existing Lender, or by any other
lender (any such other lender being called an “Additional Lender”); provided
that the Administrative Agent, the Swingline Lender and each Issuing Bank shall
have consented (such consent not to be unreasonably withheld) to such Additional
Lender’s providing such Commitment Increases if such consent would be required
under Section 9.04(b) for an assignment of ABL Revolving Loans or ABL Revolving
Commitments, as applicable, to such Additional Lender.

(c) Each Lender or Additional Lender providing a portion of the Commitment
Increase shall execute and deliver to the Administrative Agent and the Borrower
Agent all such documentation (including an amendment to this Agreement or any
other Loan Document) as may be reasonably required by the Administrative Agent
to evidence and effectuate such Commitment Increase. On the effective date of
such Commitment Increase, (i) the Commitment Schedule shall be amended, without
the consent of any other Lenders, to reflect such Commitment Increase and the
Administrative Agent is authorized and directed to so revise the Commitment
Schedule and distribute it to each Lender and the Borrower Agent, (ii) such
revised Commitment Schedule shall replace the then existing Commitment Schedule
and become part of this Agreement, and (iii) each Additional Lender added as a
new ABL Revolving Lender pursuant to such increase in the aggregate ABL
Revolving Commitments shall become a ABL Revolving Lender for all purposes in
connection with this Agreement.

(d) As a condition precedent to such Commitment Increase, (i) upon its request,
the Administrative Agent shall have received an opinion of counsel to the
Borrowers in form and substance reasonably satisfactory to the Administrative
Agent, as well as reaffirmation agreements, supplements and/or amendments to the
Collateral Documents (including in the case of the Mortgages, mortgage
amendments and date down endorsements with respect to the applicable insurance
policies) as it shall reasonably require, (ii) the Administrative Agent shall
have received an administrative questionnaire, in the form provided to such
Additional Lender by the Administrative Agent (the “Administrative
Questionnaire”) and such other documents as it shall reasonably require for an
Additional Lender and the Administrative Agent and Lenders shall have received
all fees required to be paid in respect of such Commitment Increase and
(iii) Administrative Agent shall have received a certificate of each Borrower
signed by an authorized officer of such Borrower (A) certifying and attaching a
copy of the resolutions adopted by the Borrowers approving or consenting to such
Commitment Increase, and (B) in the case of the Borrower Agent, certifying that,
before and after giving effect to such Commitment Increase, no Event of Default
exists or has occurred and is continuing.

 

103



--------------------------------------------------------------------------------

(e) Upon each increase in the ABL Revolving Commitments pursuant to this
Section 2.23, (i) each ABL Revolving Lender immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
lender providing a portion of the Commitment Increase (each a “Commitment
Increase Lender”) in respect of such increase, and each such Commitment Increase
Lender will automatically and without further act be deemed to have assumed, a
portion of such ABL Revolving Lender’s participations hereunder in outstanding
Letters of Credit and Swingline Loans such that, after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (A) participations hereunder in Letters of Credit and
(B) participations hereunder in Swingline Loans held by each ABL Revolving
Lender (including each such Commitment Increase Lender) will equal the
percentage of the aggregate ABL Revolving Commitments of all ABL Revolving
Lenders represented by such ABL Revolving Lender’s ABL Revolving Commitment and
(ii) if, on the date of such increase, there are any ABL Revolving Loans
outstanding, such ABL Revolving Loans shall on or prior to the effectiveness of
such Commitment Increase be prepaid from the proceeds of additional ABL
Revolving Loans made hereunder (reflecting such increase in Commitments), which
prepayment shall be accompanied by accrued interest on the ABL Revolving Loans
being prepaid and any costs incurred by any Lender in accordance with
Section 2.16. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(f) Effective on the date of each increase in the aggregate ABL Revolving
Commitments pursuant to this Section 2.23, (i) each reference in this Agreement
to an amount of ABL Excess Availability (other than as a percentage of the
Aggregate Commitments) shall, automatically and without any further action, be
deemed to be increased so that the ratio of each amount of ABL Excess
Availability to the amount of the aggregate ABL Revolving Commitments after such
increase in the aggregate ABL Revolving Commitments remains the same as the
ratio of such the amount of ABL Excess Availability to the amount of the
aggregate ABL Revolving Commitments prior to such increase in the aggregate ABL
Revolving Commitments and (ii) the maximum amount of LC Exposure permitted
hereunder shall increase by an amount, if any, agreed upon by Administrative
Agent, Issuing Banks and the Borrowers.

(g) This Section 2.23 shall supersede any provisions in Section 2.18 or 9.02 to
the contrary.

Section 2.24. Joint and Several Liability of Borrowers.

(a) Notwithstanding anything in this Agreement or any other Loan Documents to
the contrary, each Borrower, jointly and severally, in consideration of the
financial accommodations to be provided by the Administrative Agent and Lenders
under this Agreement and the other Loan Documents, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Borrowers, with respect to the payment and performance of all of

 

104



--------------------------------------------------------------------------------

the Obligations, it being the intention of the parties hereto that all of the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. Borrowers shall be liable for all amounts
due to Administrative Agent and Lenders under this Agreement, regardless of
which Borrower actually receives the Loans or Letters of Credit hereunder or the
amount of such Loans received or the manner in which the Administrative Agent or
any Lender accounts for such Loans, LC Exposure or other extensions of credit on
its books and records. The Obligations of Borrowers with respect to Loans made
to one of them, and the Obligations arising as a result of the joint and several
liability of one of the Borrowers hereunder with respect to Loans made to the
other of the Borrowers hereunder, shall be separate and distinct obligations,
but all such other Obligations shall be primary obligations of all Borrowers.

(b) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event, the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

(c) The obligations of each Borrower under this Section 2.24 shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrower. The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or any of the Lenders.

(d) The provisions of this Section 2.24 hereof are made for the benefit of the
Lenders and their successors and assigns, and subject to Article 8 hereof, may
be enforced by them from time to time against any Borrower as often as occasion
therefor may arise and without requirement on the part of Administrative Agent
or any Lender first to marshal any of its claims or to exercise any of its
rights against the other Borrowers or to exhaust any remedies available to it
against the other Borrowers or to resort to any other source or means of
obtaining payment of any of the Obligations hereunder or to elect any other
remedy. The provisions of this Section 2.24 shall remain in effect until the
Termination Date. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations is rescinded or must otherwise be restored or
returned by Administrative Agent or any Lender upon the insolvency, bankruptcy
or reorganization of any Borrower, or otherwise, the provisions of this
Section 2.24 hereof will forthwith be reinstated and in effect as though such
payment had not been made.

(e) Notwithstanding any provision to the contrary contained herein or in any of
the other Loan Documents, to the extent the obligations of a Borrower shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal, state or provincial and including, without
limitation, the Bankruptcy Code of the United States).

 

105



--------------------------------------------------------------------------------

(f) With respect to the Obligations arising as a result of the joint and several
liability of Borrowers hereunder with respect to Loans, Letters of Credit or
other extensions of credit made to the other Borrowers hereunder, to the maximum
extent permitted by applicable law, each Borrower waives, until the payment in
full in Cash of all Obligations, any right to enforce any right of subrogation
or any remedy which Administrative Agent or any Lender now has or may hereafter
have against any Borrower, any endorser or any guarantor of all or any part of
the Obligations, and any benefit of, and any right to participate in, any
security or collateral given to Administrative Agent or any Lender. Any claim
which any Borrower may have against any other Borrower with respect to any
payments to Administrative Agent or Lenders hereunder or under any of the other
Loan Documents are hereby expressly made subordinate and junior in right of
payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full in Cash of all
Obligations. Upon the occurrence of any Event of Default and for so long as the
same is continuing, to the maximum extent permitted under applicable law,
Administrative Agent and Lenders may proceed directly and at once, without
notice (to the extent notice is waivable under applicable law), against (i) with
respect to Obligations of Borrowers, either or all of them or (ii) with respect
to Obligations of any Borrower, to collect and recover the full amount, or any
portion of the applicable Obligations, without first proceeding against the
other Borrowers or any other Person, or against any security or collateral for
the Obligations. Each Borrower consents and agrees that Administrative Agent and
Lenders shall be under no obligation to marshal any assets in favor of
Borrower(s) or against or in payment of any or all of the Obligations. Subject
to the foregoing, in the event that a Loan, Letter of Credit or other extension
of credit is made to, or with respect to business of, one Borrower and any other
Borrower makes any payments with respect to such Loan, Letter of Credit
Obligation or extension of credit, the first Borrower shall promptly reimburse
such other Borrower for all payments so made by such other Borrower.

Section 2.25. Reserves; Changes to Eligibility Criteria. The Administrative
Agent may at any time and from time to time in the exercise of its Permitted
Discretion upon three Business Days’ prior written notice to the Borrowers,
which notice shall include a reasonably detailed description of such Reserve
being established or change to any eligibility criteria being made (during which
period (x) the Administrative Agent shall, if requested, discuss any such
Reserve or change with the Borrowers and (y) the Borrowers may take such action
as may be required so that the event, condition or matter that is the basis for
such Reserve or change thereto no longer exists or exists in a manner that would
result in the establishment of a lower Reserve or result in a lesser change
thereto, in a manner and to the extent reasonably satisfactory to the
Administrative Agent), (x) establish and increase or decrease Reserves in
accordance with the terms hereof or (y) modify eligibility standards under the
definition of Eligible Trade Receivables, Eligible Credit Card Receivables,
Eligible Inventory or Eligible In-Transit Inventory. In exercising such
Permitted Discretion, the Administrative Agent may consider any of the
following: (a) changes after the Closing Date in demand for, pricing of, or
product mix of Inventory; (b) changes after the Closing Date in any
concentration of risk with respect to a Loan Party’s Accounts or Inventory; and
(c) any other factors arising after the Closing Date that change in any material
respect the credit risk of lending to a Borrower on the security of a Loan

 

106



--------------------------------------------------------------------------------

Party’s Accounts or Inventory. Notwithstanding any other provision of this
Agreement to the contrary, (a) the establishment or increase of any Reserves or
changes in any eligibility criteria shall be limited to such Reserves and
changes as the Administrative Agent determines, in its Permitted Discretion, are
appropriate (i) to reflect items that could reasonably be expected to adversely
affect the Administrative Agent’s ability to realize upon the Revolving Facility
First Lien Collateral, (ii) to reflect priority claims and liabilities that the
Administrative Agent determines will need to be satisfied in connection with the
realization upon the Revolving Facility First Lien Collateral or (iii) to
reflect criteria, events, conditions, contingencies or risks that differ
materially from facts or events occurring and known to the Administrative Agent
on the Closing Date and which directly and adversely affect any component of the
ABL Borrowing Base and/or the FILO Borrowing Base, (b) in no event shall
Reserves or changes in eligibility criteria with respect to any component of the
ABL Borrowing Base and/or the FILO Borrowing Base duplicate Reserves or
adjustments already accounted for determining eligibility criteria and (c) in no
event shall Reserves be imposed on the first 5.0% of dilution of Accounts and
thereafter shall not exceed more than 1.0% for each incremental percentage
increase in dilution over 5.0%.

Section 2.26. Special Provisions Relating to Conversion of Loans.
Notwithstanding anything to the contrary in this Agreement,

(a) on the First Amendment Effective Date, (i)(x) the Extended ABL Revolving
Loans shall be deemed made as LIBO Rate Loans in an amount equal to the
principal amount of the Existing ABL Revolving Loans converted into Extended ABL
Revolving Loans pursuant to Section 1(a) of the First Amendment that were
outstanding as LIBO Rate Loans at the time of such conversion (such Extended ABL
Revolving Loans to correspond in amount to Existing ABL Revolving Loans so
converted of a given Interest Period) and (y) the Extended FILO Loans shall be
deemed made as LIBO Rate Loans in an amount equal to the principal amount of the
Existing FILO Loans converted into Extended FILO Loans pursuant to Section 1(a)
of the First Amendment that were outstanding as LIBO Rate Loans at the time of
such conversion (such Extended FILO Loans to correspond in amount to Existing
FILO Loans so converted of a given Interest Period), (ii)(x) Interest Periods
for the Extended ABL Revolving Loans described in clause (i)(x) above shall end
on the same dates as the Interest Periods applicable to the corresponding
Existing ABL Revolving Loans described in clause (i)(x) above, and the LIBO
Rates applicable to such Extended ABL Revolving Loans shall be the same as those
applicable to the Existing ABL Revolving Loans so converted and (y) Interest
Periods for the Extended FILO Loans described in clause (i)(y) above shall end
on the same dates as the Interest Periods applicable to the corresponding
Existing FILO Loans described in clause (i)(y) above, and the LIBO Rates
applicable to such Extended FILO Loans shall be the same as those applicable to
the Existing FILO Loans so converted, (iii)(x) the Extended ABL Revolving Loans
shall be deemed made as ABR Loans in an amount equal to the principal amount of
Existing ABL Revolving Loans pursuant to Section 1(a) of the First Amendment
that were outstanding as ABR Loans at the time of converstion and (y) the
Extended FILO Loans shall be deemed made as ABR Loans in an amount equal to the
principal amount of Existing FILO Loans pursuant to Section 1(a) of the First
Amendment that were outstanding as ABR Loans at the time of converstion, and
(iv)(x) each Extended ABL Revolving Loan shall continue to be entitled to all
accrued

 

107



--------------------------------------------------------------------------------

and unpaid interest with respect to the Existing ABL Revolving Loans from which
such Extended ABL Revolving Loan was converted up to but excluding the First
Amendment Effective Date and (y) each Extended FILO Loan shall continue to be
entitled to all accrued and unpaid interest with respect to the Existing FILO
Loans from which such Extended FILO Loan was converted up to but excluding the
First Amendment Effective Date;

(b) no (i) conversion of (x) outstanding Existing ABL Revolving Loans (and
related aggregate ABL Revolving Exposure) into Extended ABL Revolving Loans (and
related aggregate ABL Revolving Exposure) and (y) outstanding Existing FILO
Loans (and related aggregate FILO Revolving Exposure) into Extended FILO Loans
(and related aggregate FILO Revolving Exposure) or (ii) assignment of
outstanding Existing ABL Revolving Loans and/or outstanding Existing FILO Loans,
in each case, pursuant to Section 1(a) of the First Amendment shall constitute a
voluntary or mandatory payment, prepayment or commitment reduction for purposes
of this Agreement; and

(c) on and after the First Amendment Effective Date, each Lender which holds a
Promissory Note evidencing an Existing ABL Revolving Loan or Existing FILO Loan
shall be entitled to surrender such Promissory Note to the Parent Borrower
against delivery of a new Promissory Note completed in conformity with
Section 2.10 (and the definition of Promissory Note) evidencing the Extended ABL
Revolving Loan and/or Extended FILO Loan, as applicable, into which such Loans
of such Lender was converted on the First Amendment Effective Date; provided
that if any such Promissory Note is not so surrendered, then from and after the
First Amendment Effective Date, such Promissory Note shall be deemed to evidence
the Extended ABL Revolving Loan and/or Extended FILO Loan, as applicable, into
which the Loan theretofore evidenced by such Promissory Note has been converted.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Each of Holdings (solely to the extent applicable to it), the Borrower Agent and
the other Loan Parties represents and warrants to the Lenders that:

Section 3.01. Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is (a) duly organized, validly existing and in good standing (to
the extent such concept exists in the relevant jurisdiction) under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to own its property and assets and to carry on its business as now conducted
and, (c) is qualified to do business in, and is in good standing (to the extent
such concept exists in the relevant jurisdiction) in, every jurisdiction where
its ownership, lease or operation of properties or conduct of its business
requires such qualification; except, in each case referred to in this
Section 3.01 (other than clause (a) with respect to Borrowers and clause (b)
with respect to the Loan Parties) where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

108



--------------------------------------------------------------------------------

Section 3.02. Authorization; Enforceability. The Transactions are within each
applicable Loan Party’s corporate or other organizational powers and have been
duly authorized by all necessary corporate or other organizational action of
such Loan Party. Each Loan Document to which each Loan Party is a party has been
duly executed and delivered by such Loan Party and is a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and to general principles of equity and principles of good faith and
dealing.

Section 3.03. Governmental Approvals; No Conflicts. The execution and delivery
of the Loan Documents and the performance by any Loan Party thereof (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect, (ii) for filings necessary to perfect
Liens created pursuant to the Loan Documents and (iii) such consents, approvals,
registrations, filings, or other actions the failure to be obtained or made
which could not be reasonably expected to have a Material Adverse Effect,
(b) will not violate any (i) of its Organizational Documents or (ii) any
Requirements of Law applicable to any Loan Party which, in the case of this
clause (ii), could reasonably be expected to have a Material Adverse Effect and
(c) will not violate or result in a default under (i) the Senior Notes or the
Term Loan Facility or (ii) any other Contractual Obligation of any of the Loan
Parties which in the case of this clause (ii) could reasonably be expected to
result in a Material Adverse Effect.

Section 3.04. Financial Condition; No Material Adverse Effect.

(a) The Borrower Agent has heretofore furnished to the Lenders its consolidated
balance sheet and related consolidated statements of operations and Cash flows
and stockholders’ equity as of and for (i) the fiscal years ended December 31,
2013 and December 31, 2014, each reported on by Ernst & Young LLP, independent
public accountants, and (ii) the fiscal quarter ended on March 31, 2015,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and Cash flows of the Borrower Agent and its consolidated
subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to the absence of footnotes and normal year-end adjustments in the case
of the statements referred to in clause (ii).

(b) No event, change or condition has occurred that has had, or would reasonably
be expected to have, a Material Adverse Effect, since December 31, 2014.

Section 3.05. Properties.

(a) As of the date of this Agreement, Schedule 3.05 sets forth the address of
each parcel of real property (or each set of parcels that collectively comprise
one operating property) that is owned or leased by each Loan Party.

 

109



--------------------------------------------------------------------------------

(b) The Borrower Agent and each of its Subsidiaries has good and valid fee
simple title to or rights to purchase, or valid leasehold interests in, or
easements or other limited property interests in, all its Real Estate Assets
(including any Mortgaged Properties) and has good and marketable title to its
personal property and assets, in each case, except for defects in title that do
not materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have a Material Adverse Effect. All such properties and assets are free and
clear of Liens, other than Permitted Liens.

(c) To the knowledge of each Responsible Officer of the Borrowers, as of the
Closing Date, neither the Borrower Agent nor any Subsidiary is obligated under
any right of first refusal, option or other contractual right to sell, assign or
otherwise dispose of any Mortgaged Property or any interest therein.

(d) The Borrower Agent and each of its Subsidiaries has good and marketable
title to or a valid license or right to use, all patents, patent rights,
trademarks, service marks, trade names, copyrights, technology, software,
know-how, database rights and all licenses and rights with respect to the
foregoing, and all other intellectual property rights necessary for the present
conduct of its business, without, to the knowledge of the Borrower Agent and its
Subsidiaries, any infringement, misuse, misappropriation, or violation,
individually or in the aggregate of the rights of others, and free from any
burdensome restrictions on the present conduct of its business, except where
such failure to own or license or where such infringement, misuse,
misappropriation or violation or restrictions would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

Section 3.06. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower
Agent, threatened in writing against or affecting the Loan Parties or any of
their Subsidiaries which would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(b) Except for any matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, (i) no Loan Party
nor any of its Subsidiaries has received notice of any claim with respect to any
Environmental Liability or knows of any basis for any Environmental Liability
and (ii) no Loan Party nor any of its Subsidiaries (A) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law or (B) has become subject
to any Environmental Liability.

(c) Neither any Borrower nor any of their Subsidiaries has treated, stored,
transported or disposed of Hazardous Materials at or from any currently or
formerly operated real estate or facility relating to its business in a manner
that would reasonably be expected to have a Material Adverse Effect.

Section 3.07. Compliance with Laws. Each Borrower and its Subsidiaries is in
compliance with all Requirements of Law applicable to it or its property,
except, in each case, where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

110



--------------------------------------------------------------------------------

Section 3.08. Investment Company Status. No Loan Party is an “investment
company” as defined in, or is required to be registered under, the Investment
Company Act of 1940.

Section 3.09. Taxes. Each Borrower and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it that
are due and payable, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Loan Party or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. No tax liens have been filed on any assets of any Borrower or its
Subsidiaries constituting Collateral except for Permitted Liens pursuant to
Section 6.02. No claims are being asserted with respect to any such taxes,
except to the extent that the assertion of such claims, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

Section 3.10. ERISA. No ERISA Event has occurred in the five-year period prior
to the date on which this representation is made or deemed made and is
continuing or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect. Except as
would not reasonably be expected to have a Material Adverse Effect, the present
value of all accumulated benefit obligations under all Pension Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87), taking into account only each Pension Plan the present value of the
accumulated benefit obligation of which exceeded the fair market value of the
assets of such Pension Plan, did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Pension Plans, in the aggregate.

Section 3.11. Disclosure.

(a) As of the Closing Date, all written information (other than the Projections,
other forward-looking information and information of a general economic or
industry-specific nature, that has been or made be made available) concerning
Holdings, the Borrowers, the Subsidiaries, the Transactions and included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lender or the Administrative
Agent in connection with the Transactions on or before the Closing Date (the
“Information”), when taken as a whole, does not or will not, when furnished,
contain any untrue statements of a material fact or omit to state a material
fact necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
(after giving effect to all supplements and updates thereto from time to time).

 

111



--------------------------------------------------------------------------------

(b) The Projections that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions on or before the
Closing Date have been prepared in good faith based upon assumptions believed by
the Borrower Agent to be reasonable at the time furnished (it being recognized
that such Projections are not to be viewed as facts and are subject to
significant uncertainties and contingencies many of which are beyond the
Borrower Agent’s control, that no assurance can be given that any particular
financial projections will be realized, that actual results may differ from
projected results and that such differences may be material).

Section 3.12. Borrowing Base Certificate. The information set forth in each
Borrowing Base Certificate is true and correct in all material respects and has
been prepared in the accordance with the requirements of this Agreement.

Section 3.13. Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date and after giving effect to the application of the
proceeds of the Loans borrowed on the Closing Date, (i) the sum of the debt
(including contingent liabilities) of the Borrower Agent and its Subsidiaries,
taken as a whole, does not exceed the fair value of the present assets of the
Borrower Agent and its Subsidiaries, taken as a whole; (ii) the present fair
saleable value of the assets of the Borrower Agent and its Subsidiaries, taken
as a whole, is not less than the amount that will be required to pay the
probable liabilities (including contingent liabilities) of the Borrower Agent
and its Subsidiaries, taken as a whole, on their debts as they become absolute
and matured; (iii) the capital of the Borrower Agent and its Subsidiaries, taken
as a whole, is not unreasonably small in relation to the business of the
Borrower Agent or its Subsidiaries, taken as a whole, contemplated as of the
Closing Date; and (iv) the Borrower Agent and its Subsidiaries, taken as a
whole, do not intend to incur, or believe that they will incur, debts (including
current obligations and contingent liabilities) beyond their ability to pay such
debt as they mature in the ordinary course of business. For the purposes hereof,
the amount of any contingent liability at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

Section 3.14. [Reserved].

Section 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets forth, in each
case as of the Closing Date, (a) a correct and complete list of the name and
relationship to the Borrower Agent of each of its Subsidiaries, and (b) the type
of entity of the Borrower Agent and each of its Subsidiaries.

Section 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal, valid and enforceable Liens on all
the Collateral in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, subject, as to
enforceability, to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity and principles
of good faith and dealing, and upon the making of such filings and taking of
such other actions required to be taken hereby or by the applicable Loan
Documents (including the filings of appropriate financing statements with the
office of the Secretary of State of the state of organization of each Loan
Party, the filing of appropriate assignments or notices with the U.S. Patent and
Trademark Office and the U.S. Copyright Office, and the proper recordation of
Mortgages and fixture filings

 

112



--------------------------------------------------------------------------------

with respect to any Material Real Estate Assets, in each case in favor of the
Administrative Agent for the benefit of the Secured Parties and the delivery to
the Administrative Agent of any stock certificates or promissory notes required
to be delivered pursuant to the applicable Loan Documents), such Liens
constitute perfected and continuing First Priority Liens on the Collateral,
securing the Secured Obligations.

Section 3.17. Labor Disputes. As of the Closing Date, except as, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect: (a) there are no strikes, lockouts or slowdowns against any Borrower or
any of their Subsidiaries pending or, to the knowledge of the Borrower Agent or
any of its Subsidiaries, threatened, (b) the hours worked by and payments made
to employees of any Borrower and its Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters and (c) all payments due from any Borrower
or any of their Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Loan Party or such Subsidiary to the extent required by
GAAP.

Section 3.18. Federal Reserve Regulations.

(a) On the Closing Date, none of the Collateral is Margin Stock. Not more than
25% of the value of the assets of Holdings, the Borrowers and their respective
Subsidiaries, taken as a whole, is represented by Margin Stock.

(b) None of Holdings, any Borrower or any of their respective Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.

(c) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately for any purpose that entails a violation of, or that is inconsistent
with, the provisions of Regulation T, U or X.

Section 3.19. [Reserved].

Section 3.20. Sanctions, Anti-Corruption and Anti-Terrorism Laws.

(a) None of Holdings, either Borrower or any of their respective subsidiaries,
nor, to the knowledge of the Borrower Agent, any director, officer, agent,
employee or Affiliate of any of the foregoing is (i) a person on the list of
“Specially Designated Nationals and Blocked Persons” or (ii) currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”) or the U.S. Department of State; and the
Borrowers will not directly or indirectly use the proceeds of the Loans or the
Letters of Credit or otherwise make available such proceeds to any person, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC or the U.S. Department of State, except to
the extent licensed or otherwise approved by OFAC or the U.S. Department of
State.

 

113



--------------------------------------------------------------------------------

(b) To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (i) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the USA PATRIOT Act.

(c) No part of the proceeds of any Loan or any Letter of Credit will be used,
directly or, to the knowledge of the Borrowers, indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, or any other applicable Anti-Corruption Law.

Section 3.21. Plan Assets; Prohibited Transactions. None of the Borrower or any
of its Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations).

ARTICLE 4

CONDITIONS

Section 4.01. Closing Date. The obligations of the Lenders to make Loans and of
any Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received from each of the Loan Parties a counterpart of this
Agreement signed on behalf of such party (if applicable), the Pledge and
Security Agreement, the Intercreditor Agreement, each Promissory Note (to the
extent requested at least three Business Days prior to the Closing Date) and
each other Loan Document to be executed on the Closing Date signed on behalf of
such party.

(b) Legal Opinions. The Administrative Agent shall have received, on behalf of
itself, the Lenders and each Issuing Bank on the Closing Date, a favorable
written opinion of (i) Ropes & Gray LLP, counsel for Holdings, the Borrowers and
each other Loan Party and (ii) local or other counsel reasonably satisfactory to
the Administrative Agent as specified on Schedule 4.01(b) (other than local
counsel opinions relating to the Mortgages which shall be delivered as provided
in Section 5.13), in each case (A) dated the Closing Date, (B) addressed to each
Issuing Bank on the Closing Date, the Administrative Agent and the Lenders and
(C) in form and substance reasonably satisfactory to the Administrative Agent
and covering such matters relating to the Loan Documents as the Administrative
Agent shall reasonably request.

 

114



--------------------------------------------------------------------------------

(c) Financial Statements and Pro Forma Financial Statements. The Administrative
Agent shall have received (i) audited consolidated financial statements of the
Parent Borrower for Fiscal Year 2014, 2013 and 2012, (ii) the unaudited
consolidated balance sheet and related statement of income, stockholders’ equity
and cash flows of the Parent Borrower for each Fiscal Quarter ended on or after
March 31, 2015 and at least 45 days prior to the Closing Date and (iii) a pro
forma consolidated balance sheet and related pro forma consolidated statement of
income of the Borrower Agent as of last day of and for the most recently
completed Fiscal Year ended at least 90 days prior to the Closing Date and for
the most recently completed Fiscal Quarter ended at least 45 days prior to the
Closing Date, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of the statement of income) and
other than a Fiscal Year end, the pro forma statement of income of the Borrower
Agent for the 12 month period ending on the last day of the most recently
completed four Fiscal Quarter period ended at least 45 days prior to the Closing
Date; provided that (i) each such pro forma financial statement shall be
prepared in good faith by the Borrower Agent and (ii) no such pro forma
financial statement shall be required to include adjustments for purchase
accounting (including adjustments of the type contemplated by Financial
Accounting Standards Board Accounting Standards Codification 805, Business
Combinations (formerly SFAS 141R)).

(d) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date and executed by a Secretary, Assistant
Secretary or other senior officer, which shall (A) certify that attached thereto
is a true and complete copy of the resolutions of its board of directors,
members or other governing body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrowers, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (B) identify by
name and title and bear the signatures of the officers of such Loan Party
authorized to sign the Loan Documents to which it is a party and (C) certify
that attached thereto is a true and complete copy of the certificate or articles
of incorporation or organization (or memorandum of association) of each Loan
Party certified by the relevant authority of the jurisdiction of organization of
such Loan Party and a true and correct copy of its by-laws or operating,
management or partnership agreement and that such documents or agreements have
not been amended since the date of the last amendment thereto shown on the
certificate or articles of incorporation or organization referred to above
(except as otherwise attached to such certificate and certified therein as being
the only amendments thereto as of such date) and (ii) a good standing
certificate (to the extent such concept exists in the relevant jurisdiction) as
of a recent date for each Loan Party from its jurisdiction of organization or
the substantive equivalent available in the jurisdiction of organization for
each Loan Party from the appropriate governmental officer in such jurisdiction.

(e) Representations and Warranties. The representations and warranties set forth
in Article 3 shall be true and correct in all material respects; provided that
in the case of any representation and warranty which expressly relates to a
given date or period, such representation and warranty shall be true and correct
in all material respects as of the respective date or for the respective period,
as the case may be.

 

115



--------------------------------------------------------------------------------

(f) Fees. The Administrative Agent shall have received all fees required to be
paid by the Borrowers, and all expenses for which invoices have been presented
at least three Business Days prior to the Closing Date (including the reasonable
fees and expenses of legal counsel), on or before the Closing Date.

(g) Lien and Judgment Searches. The Administrative Agent shall have received the
results of recent Lien and judgment searches reasonably required by the
Administrative Agent, and such search shall reveal no material judgments and no
Liens on any of the assets of the Loan Parties except for Permitted Liens or
Liens discharged on or prior to the Closing Date pursuant to a pay-off letter or
other documentation reasonably satisfactory to the Administrative Agent.

(h) Refinancing. On the Closing Date, (w) (i) the Borrower having entered into
the Term Loan Agreement and received proceeds of the loans thereunder in an
amount at least equal to $1,340,000,000 and (ii) the Parent Borrower having
issued the 2023 Senior Notes, (x) the Existing Debt Refinancing shall have been
or, substantially concurrently with the initial funding of the Loans hereunder
shall be, consummated, (y) the Administrative Agent shall have received
satisfactory pay-off letters for all existing Indebtedness to be repaid in
connection with the Existing Debt Refinancing, confirming that all Liens upon
any of the property of the Loan Parties constituting Collateral will be
terminated concurrently with such payment and all letters of credit issued or
guaranteed as part of such Indebtedness shall have been cash collateralized or
supported by a Letter of Credit and (z) the receipt by the Administrative Agent
of a certified copy of the Term Loan Agreement and each of the Senior Note
Documents.

(i) Material Adverse Effect. Since December 31, 2014, there shall not have
occurred any event, change, occurrence or effect that has had or could
reasonably be expected to have a Material Adverse Effect.

(j) Solvency. The Administrative Agent shall have received a certificate in
substantially the form of Exhibit J from a Financial Officer of the Borrower
Agent certifying as to the matters set forth therein.

(k) Borrowing Base Certificate. The Administrative Agent shall have received
prior to the Closing Date a Borrowing Base Certificate which calculates the
Borrowing Base as of the last day of the month most recently ended at least 15
days prior to the Closing Date.

(l) Pledged Stock; Stock Powers; Pledged Notes. Subject to the terms of the
Intercreditor Agreement, the Administrative Agent (or its bailee) shall have
received (i) the certificates representing the Capital Stock pledged pursuant to
the Pledge and Security Agreement, together with an undated stock or similar
power for each such certificate executed in blank by a duly authorized officer
of the pledgor thereof, and (ii) each promissory note (if any) pledged to the
Administrative Agent (or its bailee) pursuant to the Pledge and Security
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

 

116



--------------------------------------------------------------------------------

(m) Perfection Certificate. The Administrative Agent shall have received a
completed Perfection Certificate dated the Closing Date and signed by a
Responsible Officer of the Borrower Agent, together with all attachments
contemplated thereby.

(n) Filings, Registrations and Recordings. Each document (including any UCC
financing statement) required by the Collateral Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Permitted Liens), shall be in proper form for filing, registration or
recordation. The Administrative Agent, on behalf of the Lenders, shall have a
security interest in the Collateral of the type and priority described in the
Collateral Documents (except for the Mortgages) (subject to Permitted Liens and,
subject to the terms of the Intercreditor Agreement, the Liens granted under the
Term Loan Security Documents).

(o) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in compliance with the terms of Section 5.05 hereof and
Section 4.07 of the Pledge and Security Agreement.

(p) USA PATRIOT Act. No later than three days in advance of the Closing Date the
Administrative Agent shall have received all documentation and other information
reasonably requested by it that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act, not less than ten days in advance of the Closing
Date.

Section 4.02. Each Credit Event. On and after the Closing Date, the obligation
of each Lender to make a Loan on the occasion of any Borrowing, and of any
Issuing Bank to issue, amend, modify, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 or, in the case of the issuance of
a Letter of Credit, the applicable Issuing Bank and the Administrative Agent
shall have received a notice requesting the issuance of such Letter of Credit as
required by Section 2.06(b) or, in the case of a Swingline Borrowing, the
Swingline Lender and the Administrative Agent shall have received a request as
required by Section 2.05(a).

(b) The representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit (other than an
amendment, modification, extension or renewal of a Letter of Credit without any
increase in the stated amount of such Letter of Credit), as applicable, in each
case with the same effect as though such representations and warranties had been
made on and as of the date of such Borrowing; provided that to the extent that a
representation and warranty specifically refers to an earlier date, it shall be
true and correct in all material respects as of such earlier date.

 

117



--------------------------------------------------------------------------------

(c) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, modification, renewal or extension of such Letter of Credit
(other than an amendment, modification, extension or renewal of a Letter of
Credit without any increase in the stated amount of such Letter of Credit), as
applicable, no Event of Default or Default shall have occurred and be
continuing.

(d) After giving effect to any Borrowing or the issuance, amendment,
modification, renewal or extension of any Letter of Credit (other than an
amendment, modification, extension or renewal of a Letter of Credit without any
increase in the stated amount of such Letter of Credit), the Revolving Exposure
of all Lenders at such time then outstanding shall not exceed the Total Line
Cap.

Each Borrowing and each issuance, amendment, modification, renewal or extension
of a Letter of Credit (to the extent applicable above) shall be deemed to
constitute a representation and warranty by the Borrowers on the date thereof as
to the matters specified in paragraphs (b), (c) and (d) of this Section.

ARTICLE 5

AFFIRMATIVE COVENANTS

Until the date that all the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under any Loan Document (other than contingent indemnification
obligations for which no claim or demand has been made) have been paid in full
in Cash and all Letters of Credit have expired or terminated (or have been
collateralized or back stopped by a letter of credit in a manner reasonably
satisfactory to the Administrative Agent and the Issuing Banks) and all LC
Disbursements shall have been reimbursed (such date, the “Termination Date”),
each of Holdings (solely as to the extent applicable to it), the Borrowers and
their respective Subsidiaries covenant and agree, jointly and severally, with
the Lenders that:

Section 5.01. Financial Statements and Other Reports. The Borrower Agent will
deliver to the Administrative Agent for delivery to each Lender:

(a) Monthly Reports. Solely during the existence of a Cash Dominion Event,
within 35 days after the end of each of the first two Fiscal Months of each
Fiscal Quarter ending after the Closing Date, the consolidated balance sheet of
the Borrower Agent and its subsidiaries as at the end of such month and the
related consolidated (including with respect to statements of income, a
breakdown between wholesale and retail operations) statements of income,
stockholders’ equity and cash flows of the Borrower Agent and its subsidiaries
for such month and for the period from the beginning of the then current Fiscal
Year to the end of such month, setting forth in each case in comparative form
the corresponding figures for the corresponding periods of the previous Fiscal
Year, to the extent the corresponding figures for the corresponding periods of
the previous Fiscal Year are available, all in reasonable detail, together with
a Financial Officer Certification with respect thereto;

 

118



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year (or any later date by which under applicable SEC rules the Borrower
Agent is required to file its Quarterly Report on Form 10-Q), the consolidated
balance sheet of the Borrower Agent and its subsidiaries as at the end of such
Fiscal Quarter and the related consolidated (including with respect to
statements of income, a breakdown between wholesale and retail operations)
statements of income, stockholders’ equity and cash flows of the Borrower Agent
and its subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter, and
the corresponding figures from the Financial Plan for the current Fiscal Year
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto;

(c) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year (or any later date by which under
applicable SEC rules the Borrower Agent is required to file its Annual Report on
Form 10-K), (i) the consolidated balance sheet of the Borrower Agent and its
subsidiaries as at the end of such Fiscal Year and the related consolidated
(including with respect to statements of income, a breakdown between wholesale
and retail operations) statements of income, stockholders’ equity and cash flows
of the Borrower Agent and its subsidiaries for such Fiscal Year, setting forth
in each case in comparative form the corresponding figures for the previous
Fiscal Year, in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto; and (ii) with respect
to such consolidated financial statements a report thereon of Ernst & Young LLP
or other independent certified public accountants of recognized national
standing (which report shall be unqualified as to “going concern” and scope of
audit (except for qualifications pertaining to debt maturities occurring within
12 months of such audit), and shall state that such consolidated financial
statements fairly present, in all material respects, the consolidated financial
position of the Borrower Agent and its subsidiaries as at the dates indicated
and the results of their operations and their Cash flows for the periods
indicated in conformity with GAAP and that the examination by such accountants
in connection with such consolidated financial statements has been made in
accordance with GAAP);

(d) Compliance Certificate. Together with each delivery of financial statements
of the Borrower Agent and its subsidiaries pursuant to Section 5.01(b) and
5.01(c), (i) a duly executed and completed Compliance Certificate certifying
(A) that no Default or Event of Default has occurred and is continuing (or if
one is, describing in reasonable detail such Default or Event of Default and the
steps being taken to cure, remedy or waive the same) and (B) setting forth
reasonably detailed calculations of the Fixed Charge Coverage Ratio as of the
end of the period to which such financial statements relate, (ii) pro forma
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such financial statements
and (iii) a list of each subsidiary of the Borrower Agent that identifies each
subsidiary as a Subsidiary or an Unrestricted Subsidiary as of the date of
delivery of such Compliance Certificate or a confirmation that there is no
change in such information since the later of the Closing Date and the date of
the last such list;

 

119



--------------------------------------------------------------------------------

(e) [Reserved];

(f) Notice of Default. Promptly upon any Responsible Officer of Holdings or any
Borrower obtaining knowledge (i) of any Default or Event of Default or that
notice has been given to any Borrower with respect thereto or (ii) of the
occurrence of any event or change that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, a detailed notice
specifying the nature and period of existence of such condition, event or
change, or specifying the notice given or action taken by any such Person and
the nature of such claimed Default or Event of Default, event or condition, and
what action the Borrowers have taken, are taking and propose to take with
respect thereto;

(g) Notice of Litigation. Promptly upon any Responsible Officer of any Borrower
obtaining knowledge of (i) the institution of, or threat of, any Adverse
Proceeding not previously disclosed in writing by the Loan Parties to the
Lenders, or (ii) any material development in any Adverse Proceeding that, in the
case of either clauses (i) or (ii), could reasonably be expected to have a
Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other non-privileged information as may be reasonably available to the Loan
Parties to enable the Lenders and their counsel to evaluate such matters;

(h) ERISA. Promptly upon any Responsible Officer of any Borrower becoming aware
of the occurrence of any ERISA Event, a written notice specifying the nature
thereof;

(i) Financial Plan. As soon as practicable and in any event no later than 90
days after the beginning of each Fiscal Year, a consolidated plan and financial
forecast for each Fiscal Quarter of such Fiscal Year (a “Financial Plan”),
including a forecasted consolidated balance sheet and forecasted consolidated
statements of income and cash flows and projected Excess Availability of the
Borrower Agent and its subsidiaries for each such Fiscal Year, prepared in
reasonable detail setting forth, with appropriate discussion, the principal
assumptions upon which such financial plan is based; provided that any Financial
Plan to be provided hereunder shall include a breakdown between wholesale and
retail operations and in reasonable detail;

(j) [Reserved].

(k) [Reserved].

(l) [Reserved].

 

120



--------------------------------------------------------------------------------

(m) Information Regarding Collateral. The Borrower Agent will furnish to the
Administrative Agent prompt written notice (in any event, within 15 calendar
days (or such later date as agreed by the Administrative Agent in its sole
discretion) of any change (i) in any Loan Party’s legal name, (ii) in any Loan
Party’s identity or corporate structure, (iii) in any Loan Party’s jurisdiction
of organization or (iv) in any Loan Party’s Federal Taxpayer Identification
Number or organizational identification number;

(n) Annual Collateral Verification. Together with the delivery of each
Compliance Certificate delivered in conjunction with financial statements
delivered pursuant to Section 5.01(c), the Borrower Agent shall deliver to the
Administrative Agent a Perfection Certificate Supplement and a report setting
forth the information required to be delivered pursuant to Section 4.12 of the
Pledge and Security Agreement, in each case, either confirming that there has
been no change in such information since the date of the Perfection Certificate
delivered on the Closing Date or the date of the most recent certificate or most
recent report delivered pursuant to this Section and/or identifying such
changes;

(o) Other Information. (i) Promptly upon their becoming available, copies of
(A) all financial statements, reports, notices and proxy statements sent or made
available generally by the Borrower Agent or any Parent Company to its security
holders acting in such capacity or by any Subsidiary of the Borrower Agent to
its security holders other than the Borrower Agent or another Subsidiary of the
Borrower Agent, (B) all regular and periodic reports and all registration
statements (other than on Form S-8 or similar form) and prospectuses, if any,
filed by the Borrower Agent or any of its Subsidiaries with any securities
exchange or with the SEC or any governmental or private regulatory authority,
(C) all press releases and other statements made available generally by the
Borrower Agent or any of its Subsidiaries to the public concerning material
developments in the business of the Borrower Agent or any of its Subsidiaries
and (ii) such other information and data with respect to the Borrower Agent or
any of its Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent or any Lender;

(p) [Reserved].

(q) Borrowing Base Certificate. As soon as available but in any event on or
prior to the 20th calendar day after the later of (i) the last day of each
calendar month and (ii) the last day of each retail month (based on the Borrower
Agent’s 52/53 week year end (the period ending on such later date, a “Fiscal
Month”)) (or more frequently as the Borrower Agent may elect, so long as the
frequency of delivery is maintained by the Borrower Agent for the immediately
following 60 day period), a Borrowing Base Certificate as of the close of
business on the last day of the immediately preceding fiscal month (or in the
case of a voluntary delivery of a Borrowing Base Certificate at the election of
the Borrower Agent’s, a subsequent date), together with such supporting
information in connection therewith as the Administrative Agent may reasonably
request, which may include, without limitation, (A) Inventory reports by
category and location, together with a reconciliation to the corresponding
Borrowing Base Certificate, (B) a reasonably detailed calculation of Eligible
Inventory, (C) a reconciliation of the Loan Parties’ Inventory between the
amounts shown in the Borrower Agent’s stock ledger and

 

121



--------------------------------------------------------------------------------

any Inventory reports delivered pursuant to clause (A) above, (D) a reasonably
detailed calculation of Eligible Trade Receivables and Eligible Credit Card
Receivables, and (E) a reasonably detailed aging of the Loan Parties’ Accounts
and a reconciliation to the corresponding Borrowing Base Certificate; provided
that (1) upon the occurrence and during the continuance of a Cash Dominion
Event, the Borrower Agent shall deliver a Borrowing Base Certificate and such
supporting information as is reasonably practicable to provide on a weekly basis
on Wednesday of each week (or if Wednesday is not a Business Day, on the next
succeeding Business Day), as of the close of business on the immediately
preceding Saturday and (2) any Borrowing Base Certificate delivered other than
with respect to month’s end may be based on such estimates by the Borrower Agent
of shrink and other amounts as the Borrower Agent may deem necessary; provided,
further, that a revised Borrowing Base Certificate based on the Borrowing Base
Certificate most recently delivered shall be delivered within five Business Days
after the consummation of a sale or other disposition (or merger, consolidation
or amalgamation that constitutes a sale or disposition) of any Capital Stock of
a Loan Party to any Person other than a Loan Party that results in the
disposition of Revolving Facility First Lien Collateral with an aggregate value
in excess of $20,000,000, together with such supporting information as may be
reasonably requested by the Administrative Agent; and

(r) [Reserved].

(s) Such (x) other certificates, reports and information (financial or
otherwise) as the Administrative Agent may reasonably request from time to time
in connection with any Borrower’s or its Subsidiaries’ financial condition or
business and (y) information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower Agent (x) posts such documents
(other than with respect to documents required to be delivered pursuant to
Subsection 5.01(q)), (y) provides a link thereto on the Borrower Agent’s website
on the Internet at the website address listed on Schedule 9.01 or (z) with
respect to the items required to be delivered pursuant to Section 5.01(o) above
in respect of information filed with any securities exchange or the SEC or any
governmental or private regulatory authority (other than Form 10-K and 10-Q
reports satisfying the requirements in Section 5.01(b) and (c), as applicable),
makes such items available on the website of such exchange authority or the SEC
or other applicable governmental or private regulatory authority; (ii) on which
such documents are posted on the Borrower Agent’s behalf on IntraLinks/SyndTrak
or another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); or (iii) the date on which executed
certificates or other documents are faxed to the Administrative Agent (or
electronically mailed to an address provided by the Administrative Agent);
provided that, other than with respect to items required to be delivered
pursuant to Section 5.01(o) above, the Borrower Agent shall promptly notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.

 

122



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in clauses (a), (b) and (c) of
this Section 5.01 may be satisfied with respect to financial information of the
Borrower Agent and its subsidiaries by furnishing (A) the applicable financial
statements of any Parent Company or (B) the Form 10-K or 10-Q, as applicable, of
the Borrower Agent or any Parent Company, as applicable, filed with the SEC;
provided that, with respect to each of subclauses (A) and (B) of this paragraph,
(i) to the extent such information relates to a direct or indirect parent of the
Borrower Agent, such information is accompanied by unaudited consolidating or
other information that explains in reasonable detail the differences between the
information relating to such direct or indirect parent, on the one hand, and the
information relating to the Borrower Agent and its subsidiaries on a standalone
basis, on the other hand and (ii) to the extent such information is in lieu of
information required to be provided under Section 5.01(c), such materials are,
to the extent applicable, accompanied by a report and opinion of Ernst & Young
LLP or other independent certified public accountants meeting the requirements
of such Section.

Section 5.02. Existence. Except as otherwise permitted under Section 6.08, each
Borrower will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business except to the extent (other than
with respect to the preservation of existence of the Borrowers) failure to do so
could not reasonably be expected to result in a Material Adverse Effect;
provided that no Borrower or any of its Subsidiaries shall be required to
preserve any such existence, right or franchise, licenses and permits if such
Person’s board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to the Lenders.

Section 5.03. Payment of Taxes. Each Borrower will, and will cause each of its
Subsidiaries to, pay all material Taxes imposed upon it or any of its properties
or assets or in respect of any of its income, businesses or franchises before
any penalty or fine accrues thereon; provided that no such Tax need be paid if
(a) it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (i) adequate reserves or other
appropriate provisions, as shall be required in conformity with GAAP, shall have
been made therefor, and (ii) in the case of a Tax which has or may become a Lien
against any of the Collateral, such contest proceedings operate to stay the sale
of any portion of the Collateral to satisfy such Tax or claim or (b) failure to
pay or discharge the same could not reasonably be expected to result in a
Material Adverse Effect.

Section 5.04. Maintenance of Properties. Each Borrower will, and will cause each
of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear and casualty and
condemnation excepted, all property reasonably necessary to the normal conduct
of business of the Borrowers and their respective Subsidiaries and from time to
time will make or cause to be made all needed and appropriate repairs, renewals
and replacements thereof except as expressly permitted by this Agreement or
where the failure to maintain such properties could not reasonably be expected
to have a Material Adverse Effect.

 

123



--------------------------------------------------------------------------------

Section 5.05. Insurance. The Borrowers will maintain or cause to be maintained,
with financially sound and reputable insurers, such insurance coverage with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of the Borrowers and their respective Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, the Borrowers will
maintain or cause to be maintained replacement value casualty insurance on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses. Each such policy of insurance shall
(i) name the Administrative Agent on behalf of the Lenders as an additional
insured thereunder as its interests may appear and (ii) in the case of each
casualty insurance policy (including any business interruption insurance
policy), contain a loss payable clause or endorsement, reasonably satisfactory
in form and substance to the Administrative Agent that names the Administrative
Agent, on behalf of the Lenders as the loss payee thereunder and provides for at
least 30 days’ prior written notice to the Administrative Agent of any
modification or cancellation of such policy (or ten days’ prior written notice
for any cancellation due to non-payment of premiums). With respect to each
improved Mortgaged Property as to which a building thereon is located in an area
identified by the Federal Emergency Management Agency (or any successor agency
thereto) as a “special flood hazard area” with respect to which flood insurance
has been made available under the Flood Insurance Laws, the applicable Loan
Party (a) shall obtain and maintain with financially sound and reputable
insurance companies (except to the extent that any insurance company insuring
such Mortgaged Property of such Loan Party ceases to be financially sound and
reputable after the Closing Date, in which case such Loan Party shall promptly
replace such insurance company with a financially sound and reputable insurance
company), such flood insurance in an amount sufficient to comply with all
applicable rules and regulations promulgated under the Flood Insurance Laws and
otherwise in compliance with all applicable rules and regulations under the
Flood Insurance Laws and (b) promptly upon request of the Administrative Agent
or any Lender, shall deliver to the Administrative Agent or such Lender as
applicable, evidence of such compliance in form and substance reasonably
acceptable to the Administrative Agent or such Lender, including, without
limitation, evidence of annual renewals of such flood insurance.

Section 5.06. Inspections.

(a) Each Borrower will, and will cause each of its Subsidiaries to, permit any
authorized representatives designated by Administrative Agent to visit and
inspect any of the properties of any such Borrower and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and independent public accountants
(provided that such Borrower may, if it so chooses, be present at or participate
in any such discussion), all upon reasonable notice, reasonable coordination in
and at such reasonable times during normal business hours and as often as may
reasonably be requested; provided that, excluding such visits and inspections
during the continuation of an Event of Default, (x) only the Administrative
Agent on behalf of the

 

124



--------------------------------------------------------------------------------

Lenders may exercise the rights of the Administrative Agent and the Lenders
under this Section 5.06(a), (y) the Administrative Agent shall not exercise such
rights more often than one time during any calendar year, and (z) only one such
time per calendar year shall be at the expense of Borrowers; provided, further,
that when an Event of Default exists, the Administrative Agent (or any of its
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and upon reasonable advance notice; provided that notwithstanding anything
to the contrary herein, neither the Borrower Agent nor any Subsidiary shall be
required to disclose, permit the inspection, examination or making of copies or
abstracts of, or any discussion of, any document, information, or other matter
(i) that constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
applicable law or (iii) that is subject to attorney-client or similar privilege
or constitutes attorney work product.

(b) At reasonable times during normal business hours, with reasonable
coordination and upon reasonable prior notice that the Administrative Agent
requests, independently of or in connection with the visits and inspections
provided for in clause (a) above, each Borrower and its Subsidiaries will grant
access to the Administrative Agent (including employees of Administrative Agent
or any consultants, accountants, lawyers and appraisers retained by the
Administrative Agent) to such Person’s books, records, accounts and Inventory so
that the Administrative Agent or an appraiser or consultants retained by the
Administrative Agent may conduct an inventory appraisal subject to the terms and
conditions set forth below in this clause (b). From time to time the
Administrative Agent may conduct (or engage third parties to conduct) such field
examinations, verifications and evaluations as the Administrative Agent may deem
necessary or appropriate; provided that, Administrative Agent (i) shall conduct
(x) one field examination and one inventory appraisal with respect to the
Collateral in each consecutive 12-month period after the date of this Agreement
and (y) one additional field examination and one additional inventory appraisal
with respect to the Collateral in any such consecutive 12-month period referred
to in sub-clause (x) during which Excess Availability is less than 15.0% of the
Total Line Cap for more than five consecutive Business Days until the date
Excess Availability shall have been at least 15.0% of the Total Line Cap for 30
consecutive calendar days, and (ii) may conduct such other field examinations
and inventory appraisals at any time upon the occurrence and during the
continuance of an any Event of Default, in each case, in a form and from a third
party appraiser or consultant, reasonably satisfactory to the Administrative
Agent. All such appraisals, field examinations and other verifications and
evaluations shall be at the sole expense of the Loan Parties, and the
Administrative Agent shall provide the Borrower Agent with a reasonably detailed
accounting of all such expenses. In addition, the Administrative Agent may
conduct one additional inventory appraisal and field examination in each
consecutive 12-month period after the date of this Agreement as the
Administrative Agent may reasonably request at the expense of the Lenders.

 

125



--------------------------------------------------------------------------------

(c) The Loan Parties acknowledge that the Administrative Agent, after exercising
its rights of inspection, (x) may prepare and distribute to the Lenders certain
Reports pertaining to the Loan Parties’ assets for internal use by the
Administrative Agent and the Lenders, subject to the provisions of Section 9.13
hereof and (y) shall promptly distribute copies of any final reports from a
third party appraiser or third party consultant delivered in connection with any
field exam or appraisal to the Lenders.

Section 5.07. Maintenance of Book and Records. Each Borrower will, and will
cause its Subsidiaries to, maintain proper books of record and account, in which
entries that are full, true and correct in all material respects and are in
conformity with GAAP shall be made of all material financial transactions and
matters involving the assets and business of each Borrower and its Subsidiaries,
as the case may be.

Section 5.08. Compliance with Laws. Each Borrower will comply, and shall cause
each of its Subsidiaries to comply, with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including all
Environmental Laws, OFAC, USA PATRIOT Act and United States Foreign Corrupt
Practices Act of 1977, as amended), noncompliance with which could reasonably be
expected to have a Material Adverse Effect.

Section 5.09. Environmental.

(a) Environmental Disclosure. The Borrower Agent will deliver to the
Administrative Agent and the Lenders:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of the Borrower Agent or any of its
Subsidiaries or by independent consultants, governmental authorities or any
other Persons, with respect to significant environmental matters at any Borrower
or with respect to any Environmental Claims, in each case, that might reasonably
be expected to have a Material Adverse Effect;

(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (A) any Release required to be reported by any Borrower or any
of its Subsidiaries to any federal, state or local governmental or regulatory
agency under any applicable Environmental Laws that could reasonably be expected
to have a Material Adverse Effect, (B) any remedial action taken by Borrower
Agent or any of its Subsidiaries or any other Persons of which the Borrower
Agent or any of its Subsidiaries has knowledge in response to (1) any Hazardous
Materials Activities the existence of which has a reasonable possibility of
resulting in one or more Environmental Claims having, individually or in the
aggregate, a Material Adverse Effect, or (2) any Environmental Claims that,
individually or in the aggregate, have a reasonable possibility of resulting in
a Material Adverse Effect, and (C) any Borrower’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any Facility that
reasonably could be expected to cause such Facility or any part thereof to be
subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws;

 

126



--------------------------------------------------------------------------------

(iii) as soon as practicable following the sending or receipt thereof by the
Borrower Agent or any of its Subsidiaries, a copy of any and all written
communications with respect to (A) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (B) any Release required to be reported by the Borrower Agent or
any of its Subsidiaries to any federal, state or local governmental or
regulatory agency that reasonably could be expected to have a Material Adverse
Effect, and (C) any request made to the Borrower Agent or any of its
Subsidiaries for information from any governmental agency that suggests such
agency is investigating whether the Borrower Agent or any of its Subsidiaries
may be potentially responsible for any Hazardous Materials Activity which is
reasonably expected to have a Material Adverse Effect;

(iv) prompt written notice describing in reasonable detail (A) any proposed
acquisition of stock, assets, or property by the Borrower Agent or any of its
Subsidiaries that could reasonably be expected to expose the Borrower Agent or
any of its Subsidiaries to, or result in, Environmental Claims that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and (B) any proposed action to be taken by the Borrower Agent or
any of its Subsidiaries to modify current operations in a manner that could
reasonably be expected to subject the Borrower Agent or any of its Subsidiaries
to any additional material obligations or requirements under any Environmental
Law; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 5.09(a).

(b) Hazardous Materials Activities, Etc. Each Loan Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Loan Party or its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect, and (ii) make an appropriate response to any
Environmental Claim against such Loan Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder, in each case,
where failure to do so could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 5.10. Designation of Subsidiaries. The board of directors of the
Borrower Agent may at any time designate any subsidiary of any Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) after giving effect to such
designation, the Borrowers shall be in pro forma compliance with Section 6.18
(whether or not then applicable), (iii) no Borrower may be designated as an
Unrestricted Subsidiary, (iv) no subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Subsidiary” for the purpose of the Term Loan Agreement,
the Senior Notes or any other Indebtedness in excess of the Threshold Amount,
(v) as of the date of the designation thereof, no Unrestricted Subsidiary shall
own any Capital Stock in the Borrower Agent or its Subsidiaries or hold any
Indebtedness of, or any Lien on any property of the Borrower Agent or its
Subsidiaries, or (vi) the holder of any Indebtedness of any Unrestricted
Subsidiary shall not have any recourse to the Borrower Agent or its Subsidiaries
with respect to such Indebtedness. The designation of any subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower Agent
therein at the date of designation in an amount equal to the portion
(proportionate to the Borrower Agent’s equity interest in such subsidiary) of
the fair market value of the net assets of

 

127



--------------------------------------------------------------------------------

such Subsidiary (and such designation shall only be permitted to the extent such
Investment is permitted under Section 6.07); provided, that upon a redesignation
of such Unrestricted Subsidiary as a Subsidiary, the Borrower Agent shall be
deemed to continue to have a permanent Investment in a Subsidiary in an amount
(if positive) equal to (a) the Borrower Agent’s “Investment” in such Subsidiary
at the time of such redesignation, less (b) the portion (proportionate to the
Borrower Agent’s equity interest in such Subsidiary) of the fair market value of
the net assets of such Subsidiary at the time of such redesignation. The
designation of any Unrestricted Subsidiary as a Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

Section 5.11. Use of Proceeds. The proceeds of the Revolving Loans, the
Swingline Loans and Letters of Credit are to be used solely (a) on the Closing
Date, (i) in an aggregate principal amount of up to $346,000,000 to finance a
portion of the Existing Debt Refinancing and a portion of the Transaction Costs
(exclusive of amounts described under clauses (ii) and (iii) below) and for
working capital needs, (ii) to finance any amounts required to be paid as
additional original issue discount or upfront fees, and (iii) for the rollover,
backstopping or cash-collateralization of the Existing Letters of Credit into
Letters of Credit issued hereunder and (b) after the Closing Date, to finance
the working capital needs and other general corporate purposes of the Parent
Borrower and its Subsidiaries (including for capital expenditures, acquisitions,
working capital and/or purchase price adjustments, the payment of transaction
fees and expenses, other investments, restricted payments and any other purpose
not prohibited by Loan Documents). No part of the proceeds of any Loan and no
Letter of Credit will be used, whether directly or indirectly, for any purpose
that would entail a violation of Regulations T, U or X.

Section 5.12. Additional Collateral; Further Assurances.

(a) Subject to applicable law, each Borrower and each other Loan Party shall
cause each of its Domestic Subsidiaries (other than an Excluded Subsidiary)
formed or acquired after the date of this Agreement to become a Loan Party on or
prior to the later to occur of (i) 30 days following the date of such creation
or acquisition and (ii) the earlier of the date of the required delivery of the
next Compliance Certificate following such creation or acquisition and the date
which is 45 days after the end of the most recently ended Fiscal Quarter (or
such later date as may be acceptable to the Administrative Agent in its
discretion), by executing a Subsidiary Borrower Joinder Agreement or a
Subsidiary Guarantor Joinder Agreement in substantially the form set forth as
Exhibit E hereto (the “Subsidiary Guarantor Joinder Agreement” and, together
with each Subsidiary Borrower Joinder Agreement, each individually a “Joinder
Agreement” and, collectively, the “Joinder Agreements”). Upon execution and
delivery thereof, each such Person (i) shall automatically become a Subsidiary
Guarantor or a Subsidiary Borrower, as applicable, hereunder and thereupon shall
have all of the rights, benefits, duties, and obligations in such capacity under
the Loan Documents and (ii) will simultaneously therewith or as soon as
practicable thereafter grant Liens to the Administrative Agent, for the benefit
of the Administrative Agent and the Lenders and each other Secured Party, in
each case to the extent required by the terms thereof, in any property (subject
to the limitations with respect to Capital Stock set forth

 

128



--------------------------------------------------------------------------------

in paragraph (b) of this Section 5.12, the limitations with respect to real
property set forth in paragraph (d) of this Section 5.12, and any other
limitations set forth in the Pledge and Security Agreement) of such Loan Party
which constitutes Collateral, on such terms as may be required pursuant to the
terms of the Collateral Documents and in such priority as may be required
pursuant to the terms of the Intercreditor Agreement.

(b) Each Borrower and each Subsidiary that is a Loan Party will cause all
Capital Stock directly owned by them to be subject at all times to a First
Priority perfected Lien in favor of the Administrative Agent pursuant to the
terms and conditions of the Collateral Documents; provided that in no event will
any Loan Party be required to pledge or perfect more than 65.0% of the equity
interests as determined for U.S. federal income tax purposes of any Foreign
Subsidiary, FSHCO Subsidiary or Disregarded Domestic Subsidiary of such Loan
Party.

(c) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary that is a Loan Party to, promptly execute and deliver, or cause to be
promptly executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Article 4, as applicable), which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents (to the extent required herein or therein), all at the
expense of the Loan Parties.

(d) Subject to the limitations set forth or referred to in this Section 5.12, if
any Material Real Estate Assets are acquired by any Loan Party after the Closing
Date (other than assets constituting Collateral under the Pledge and Security
Agreement that become subject to the Lien in favor of the Administrative Agent
upon acquisition thereof), the Borrower Agent will notify the Administrative
Agent and the Lenders thereof, and, if requested by the Administrative Agent or
the Required Lenders, within 90 days of such request (or such longer period as
may be acceptable to the Administrative Agent) the Borrower Agent will cause
such assets to be subjected to a Lien securing the Secured Obligations and will
take, and cause each Subsidiary that is a Loan Party to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect such Liens, including actions described in paragraph (c) of this
Section and with respect to Material Real Estate Assets, clause (ii) of
Section 5.13(a), all at the expense of the Loan Parties. Notwithstanding the
foregoing, no Mortgage shall be required in respect of any Material Real Estate
Asset acquired by any Loan Party after the Closing Date until the date that
occurs 30 days after the Administrative Agent has delivered to the Lenders
(which may be delivered electronically) the following documents in respect of
such Material Real Estate Asset: (i) a completed flood hazard determination from
a third party vendor, (ii) if such Material Real Estate Asset is located in a
“special flood hazard area,” (A) a notification to the applicable Loan Party of
that fact and (if applicable) notification to the applicable Loan Party that
flood insurance is

 

129



--------------------------------------------------------------------------------

not available and (B) evidence of receipt by the applicable Loan Party of such
notice, and (iii) if such notice is required to be provided to the applicable
Loan Party and flood insurance is available in the community in which such
Material Real Estate Asset is located, evidence of flood insurance as required
by Section 5.05; provided that any such Mortgage may be granted prior to the
notice period specified above if the Administrative Agent shall have received
written confirmation from each applicable Lender that such Lender has completed
any necessary flood insurance due diligence to its reasonable satisfaction.

(e) After any Domestic Subsidiary ceases to constitute an Excluded Subsidiary in
accordance with the definition thereof, the Borrower Agent shall cause such
Domestic Subsidiary to take all actions required by this Section 5.12 (within
the time periods specified herein) as if such Domestic Subsidiary were then
formed or acquired.

Notwithstanding anything to the contrary in this Section 5.12 or any other
Collateral Document, (a) the Administrative Agent shall not require the taking
of a Lien on, or require the perfection of any Lien granted in, those assets as
to which the cost of obtaining or perfecting such Lien (including any mortgage,
stamp, intangibles or other tax or expenses relating to such Lien) is excessive
in relation to the benefit to the Lenders of the security afforded thereby as
reasonably determined by the Borrower Agent and the Administrative Agent, (b) no
Lien in Real Estate Assets shall be required except in respect of Material Real
Estate Assets (provided that in any jurisdiction in which a tax is required to
be paid in respect of the Mortgage on real property located in such jurisdiction
based on the entire amount of the Secured Obligations, the amount secured by
such Mortgage shall be limited to the estimated fair market value of the
property to be subject to the Mortgage determined in a manner reasonably
acceptable to Administrative Agent and the Borrower Agent), (c) no actions shall
be required to be taken in order to create or grant any security interest in any
assets located outside of the United States and no foreign law security or
pledge agreements shall be required and (d) Liens required to be granted or
perfected pursuant to this Section 5.12 shall be subject to the Intercreditor
Agreement and to exceptions and limitations consistent with those set forth in
the Collateral Documents.

Section 5.13. Post-Closing Items. (a) The Loan Parties shall take all necessary
actions to satisfy the following requirements: (i) take each of the actions
required by Section 2.21(c) within the time periods therein specified and
(ii) within 90 days following the Closing Date or such longer period as the
Administrative Agent may agree in its sole discretion cause a Mortgage on the
Mortgaged Property specified in Schedule 1.01(c) to be executed, delivered and
recorded and in connection therewith deliver corresponding UCC fixture filings,
flood hazard determination forms, title insurance policies (including any
endorsements thereto), surveys, local counsel opinions and other documentation
that the Administrative Agent shall reasonably require.

(b) The Loan Parties shall take all necessary actions to satisfy the items
described on Schedule 5.13(b) within the applicable periods of time specified in
such Schedule (or such longer periods as the Administrative Agent may agree in
its sole discretion).

 

130



--------------------------------------------------------------------------------

Section 5.14. MIRE Events. Each of the parties hereto acknowledges and agrees
that, if there are any Mortgaged Properties, no MIRE Event may be closed until
the date that is (a) if there are no Mortgaged Properties in a “special flood
hazard area”, ten (10) Business Days or (b) if there are Mortgaged Properties in
a “special flood hazard area”, thirty (30) days (in each case, the “Notice
Period”), after the Administrative Agent has delivered to the Lenders the
following documents in respect of each Mortgaged Property: (i) a “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
or the applicable Loan Party in the event any such Mortgaged Property is located
in a special flood hazard area) and (ii) evidence of flood insurance as required
by Section 5.05 of the Credit Agreement; provided that any such MIRE Event may
be closed prior to the Notice Period if the Administrative Agent shall have
received confirmation from each applicable Lender that such Lender has completed
any necessary flood insurance due diligence to its reasonable satisfaction.

ARTICLE 6

NEGATIVE COVENANTS

Until the Termination Date has occurred, each of Holdings (solely with respect
to Section 6.16) and the other Loan Parties covenant and agree, jointly and
severally, with the Lenders that:

Section 6.01. Indebtedness. The Borrowers and the Subsidiary Guarantors shall
not, nor shall they permit any of their Subsidiaries to, directly or indirectly,
create, incur, assume or otherwise become or remain liable with respect to any
Indebtedness, except:

(a) the Secured Obligations;

(b) Indebtedness of any Borrower to any Subsidiary and of any Subsidiary to any
Borrower or any other Subsidiary; provided that in the case of any Indebtedness
of a Subsidiary that is not a Loan Party owing to a Loan Party, such
Indebtedness shall (x) be permitted as an Investment by Section 6.07 or (y) be
of the type described in clause (ii) of the parenthetical under clause (c) of
the definition of “Investment”; provided, further, that (A) all such
Indebtedness shall be evidenced by an Intercompany Note and shall be subject to
a First Priority Lien pursuant to the Pledge and Security Agreement and (B) all
such Indebtedness of any Loan Party to any Subsidiary that is not a Loan Party
must be expressly subordinated to the Obligations of such Loan Party on terms
reasonably acceptable to the Administrative Agent;

(c) the Senior Notes;

(d) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations (including contingent
earnout obligations) incurred in connection with asset sales or other sales or
Permitted Acquisitions or other purchases of assets, or Indebtedness arising
from guaranties, letters of credit, surety bonds or performance bonds securing
the performance of any such Borrower or any such Subsidiary pursuant to such
agreements;

 

131



--------------------------------------------------------------------------------

(e) Indebtedness which may be deemed to exist pursuant to any performance and
completion guaranties or customs, stay, performance, bid, surety, statutory,
appeal or other similar obligations incurred in the ordinary course of business
or in respect of any letters of credit related thereto;

(f) Indebtedness in respect of Banking Services Obligations and other netting
services, overdraft protections, automated clearing-house arrangements, employee
credit card programs and similar arrangements and otherwise in connection with
Cash management and Deposit Accounts;

(g) (x) guaranties of the obligations of suppliers, customers, franchisees and
licensees in the ordinary course of business and consistent with past practice
as in effect on the Closing Date and (y) Indebtedness incurred in the ordinary
course of business in respect of obligations of any Borrower or any Subsidiary
to pay the deferred purchase price of goods or services or progress payments in
connection with such goods and services;

(h) Guarantees by any Borrower or any Subsidiary of Indebtedness or other
obligations of any Borrower or any Subsidiary with respect to Indebtedness
otherwise permitted to be incurred pursuant to this Section 6.01 or obligations
not prohibited by this Agreement; provided that (A) in the case of any
Guarantees by a Loan Party of the obligations of a non-Loan Party the related
Investment is permitted under Section 6.07 (B) no Guarantee by any Subsidiary of
any Indebtedness permitted under Sections 6.01(c), (w), and (y) shall be
permitted unless the guaranteeing party shall have also provided a Guarantee of
the Guaranteed Obligations on the terms set forth herein, (C) if the
Indebtedness being Guaranteed is subordinated to the Obligations, such Guarantee
shall be subordinated to the Obligations on terms at least as favorable (as
reasonably determined by the Borrower Agent) to the Lenders as those contained
in the subordination of such Indebtedness and (D) any Guarantee by a Subsidiary
that is not a Loan Party of any Indebtedness permitted under Sections 6.01(r)
and (v) shall only be permitted if such Guarantee meets the requirements of such
Sections;

(i) Indebtedness existing on the First Amendment Effective Date and described in
Schedule 6.01(i); provided, that, in the case of Indebtedness of either Borrower
to any Subsidiary and of any Subsidiary to either Borrower or any other
Subsidiary, subject to Section 5.13, (A) all such Indebtedness shall be
evidenced by an Intercompany Note and shall be subject to a First Priority Lien
pursuant to the Pledge and Security Agreement (pursuant to which all such
Indebtedness of any Loan Party to any Subsidiary that is not a Loan Party must
be expressly subordinated to the Obligations of such Loan Party on the terms set
forth therein);

(j) Indebtedness of Subsidiaries that are not Loan Parties; provided that the
aggregate outstanding principal amount of such Indebtedness at any time
outstanding shall not exceed the greater of $100,000,000 and 3.00% of the
Consolidated Total Assets as of the last day of the last Test Period for which
financial statements most recently have been delivered pursuant to Section 5.01;

 

132



--------------------------------------------------------------------------------

(k) [reserved];

(l) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(m) Indebtedness with respect to Capital Leases and purchase money Indebtedness
incurred prior to or within 270 days of the acquisition or lease or completion
of construction, repair of, improvement to or installation of the assets
acquired in connection with the incurrence of such Indebtedness in an aggregate
principal amount at any time outstanding not to exceed the greater of
$65,000,000 and 2.00% of Consolidated Total Assets as of the last day of the
last Test Period for which financial statements most recently have been
delivered pursuant to Section 5.01;

(n) Indebtedness of a Person that becomes a Subsidiary or Indebtedness assumed
in connection with an acquisition permitted hereunder after the Closing Date;
provided that (i) such Indebtedness existed at the time such Person became a
Subsidiary or the assets subject to such Indebtedness were acquired and was not
created in anticipation thereof, (ii) no Event of Default then exists or would
result therefrom, (iii) the Borrowers and their Subsidiaries shall be in
compliance on a Pro Forma Basis with the Financial Covenant (whether or not then
in effect), (iv) the Total Leverage Ratio would not exceed 6.00:1.00 calculated
on a Pro Forma Basis as of the last day of the most recently ended Test Period
for which financial statements have been delivered pursuant to Section 5.01 and
(v) the Borrower Agent shall have delivered a certificate of a Responsible
Officer of the Borrower Agent to the Administrative Agent certifying as to
compliance with the requirements of clauses (i) through (iv) of this clause (n);

(o) Indebtedness consisting of unsecured subordinated promissory notes in form
and in substance reasonably acceptable to the Administrative Agent, issued by
any Borrower to any stockholders of any Parent Company or any current or former
directors, officers, employees, members of management or consultants of any
Parent Company, any Borrower or any Subsidiary (or their Immediate Family
Members) and not guaranteed by any Subsidiary of Holdings, to finance the
purchase or redemption of Capital Stock of any Parent Company permitted by
Section 6.05(a);

(p) the Borrowers and their Subsidiaries may become and remain liable for any
Indebtedness replacing, refunding or refinancing any Indebtedness permitted
under clauses (c), (i), (n), (q), (r), (v) and (y) of this Section 6.01 and any
subsequent Refinancing Indebtedness in respect thereof (in any case,
“Refinancing Indebtedness”); provided that (i) the principal amount of such
Indebtedness does not exceed the principal amount of the Indebtedness being
refinanced, refunded or replaced, except (A) by an amount equal to unpaid
accrued interest and premiums (including tender premiums) thereon plus other
reasonable and customary fees and expenses (including upfront fees and original
issue discount) reasonably incurred in connection with such refinancing or
replacement, (B) by an amount equal to any existing commitments unutilized
thereunder and (C) by additional amounts permitted to be incurred pursuant to
this Section 6.01 (so

 

133



--------------------------------------------------------------------------------

long as such additional Indebtedness meets the other applicable requirements of
this definition and, if secured, Section 6.02), (ii) other than in the case of
Refinancing Indebtedness with respect to clause (i), such Indebtedness has a
final maturity on or later than (and, in the case of any revolving Indebtedness,
shall not require mandatory commitment reductions prior to) the final maturity
of the Indebtedness being refinanced, refunded or replaced and, other than with
respect to any revolving Indebtedness, a Weighted Average Life to Maturity equal
to or greater than the Weighted Average Life to Maturity of the Indebtedness
being refinanced, refunded or replaced, (iii) the terms of such Indebtedness
(excluding pricing, fees, premiums, rate floors, optional prepayment or
redemption terms (and, if applicable, subordination terms) and, with respect to
clauses (q), (v) and (y) (in each case, if applicable), security), are not,
taken as a whole (as reasonably determined by the Borrower Agent), more
favorable to the lenders providing such indebtedness than those applicable to
the Indebtedness being refinanced, refunded or replaced (other than any
covenants or any other provisions applicable only to periods after the Maturity
Date (or, solely in the case of clauses (c), (n), (q), (v) or (y), any covenants
or provisions which are on then current market terms for such type of
Indebtedness), (iv) such Indebtedness is secured only by Permitted Liens of the
same or lower priority as the Liens securing the Indebtedness being refinanced,
refunded or replaced at the time of such refinancing, refunding or replacement
(it being understood, however, that such Indebtedness may go from being secured
to being unsecured), (v) such Indebtedness is incurred by any Borrower or its
Subsidiary that is the obligor on the Indebtedness being refinanced, refunded or
replaced, except to the extent otherwise permitted pursuant to Section 6.01 and
Section 6.07, (vi) if the Indebtedness being refinanced, refunded or replaced
was originally contractually subordinated to the Obligations in right of payment
(or the Liens securing such Indebtedness were originally contractually
subordinated to the Collateral), such Indebtedness is contractually subordinated
to the Obligations in right of payment (or the Liens securing such Indebtedness
shall be subordinated to the Collateral) on terms not less favorable to the
Lenders than those applicable to the Indebtedness (or Liens, as applicable)
being refinanced, refunded or replaced, taken as a whole, (vii) Indebtedness of
any Borrower or any Subsidiary shall not refinance Indebtedness of an
Unrestricted Subsidiary, (viii) as of the date of incurring such Indebtedness
and after giving effect thereto, no Event of Default shall exist or have
occurred and be continuing and (ix) in the case of clause (y), if such
Indebtedness being refinanced, refunded or replaced is Guaranteed, it shall not
be Guaranteed by any Person other than Holdings and the Subsidiary Guarantors;

(q) Indebtedness incurred to finance an acquisition permitted hereunder after
the Closing Date; provided that (i) no Event of Default then exists or would
result therefrom, (ii) such Indebtedness shall not mature or require any payment
of principal, in each case, prior to the date which is 91 days after the
Maturity Date, (iii) the Borrowers and their Subsidiaries shall be in compliance
on a Pro Forma Basis with the Financial covenant (whether or not then in
effect), (iv) the Total Leverage Ratio would not exceed 6.00:1.00 calculated on
a Pro Forma Basis as of the last day of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.01 and
(v) the Borrower Agent shall have delivered a certificate of a Responsible
Officer of the Borrower Agent to the Administrative Agent certifying as to
compliance with the requirements of clauses (i) through (iv) of this clause (q);

 

134



--------------------------------------------------------------------------------

(r) senior or subordinated unsecured Indebtedness of the Borrower Agent or any
Subsidiary, so long as, after giving effect thereto, (A) no Default or Event of
Default has occurred and is continuing at the time of the incurrence thereof,
(B) the Total Leverage Ratio would not exceed 6.00:1.00 calculated on a Pro
Forma Basis as of the last day of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.01 and (C) the
Borrower Agent shall have delivered a certificate of a Responsible Officer of
the Borrower Agent to the Administrative Agent certifying as to compliance with
the requirements of clauses (A) and (B) of this clause (r); provided that
(x) any such Indebtedness shall not mature or require any scheduled amortization
or scheduled payments of principal and is not subject to mandatory redemption,
repurchase, repayment or sinking fund obligation (other than AHYDO payments,
customary offers to repurchase on a change of control, asset sale or casualty
event and customary acceleration rights after an event of default), in each
case, prior to the date that is 91 days after the Maturity Date, (y) the terms
of such Indebtedness (excluding pricing, fees, rate floors, optional prepayment
or redemption terms (and, if applicable, subordination terms)), are not, taken
as a whole (as reasonably determined by the Borrower Agent), materially more
favorable to the lenders providing such Indebtedness than those applicable to
the Senior Notes (other than any covenants or any other provisions applicable
only to periods after the Maturity Date) and (z) with respect to Indebtedness
incurred under this clause (r) by a non-Loan Party, the aggregate outstanding
principal amount of such Indebtedness of Subsidiaries that are not Loan Parties,
when aggregated with the aggregate outstanding principal amount of all
Indebtedness of non-Loan Parties under Section 6.01(v) shall not exceed, the
greater of $100,000,000 and 3.00% of the Consolidated Total Assets as of the
last day of the last Test Period for which financial statements have been
delivered pursuant to Section 5.01;

(s) Indebtedness under any Derivative Transaction entered into for the purpose
of hedging risks associated with the Borrower Agent’s and its Subsidiaries’
operations and not for speculative purposes;

(t) contingent obligations in respect of corporate leases assigned, sold or
otherwise transferred (i) as set forth on Schedule 6.01(t) or (ii) incurred or
created after the Closing Date in connection with the sale of retail stores;
provided that in the case of clause (ii) above all such contingent obligations
shall be unsecured and shall not permit a cross-default to this Agreement;

(u) Indebtedness at any time outstanding in an aggregate principal amount not to
exceed the greater of $150,000,000 and 4.50% of the Consolidated Total Assets as
of the last day of the last Test Period for which financial statements most
recently have been delivered pursuant to Section 5.01;

 

135



--------------------------------------------------------------------------------

(v) Indebtedness so long as the Payment Conditions are satisfied on a Pro Forma
Basis; provided that (i) except in the case of any such Indebtedness secured by
Permitted Liens, then such Indebtedness shall not mature or require any
scheduled amortization or scheduled payments of principal and shall not be
subject to mandatory redemption, repurchase, repayment or sinking fund
obligation (other than AHYDO payments, customary offers to repurchase on a
change of control, asset sale or casualty event and customary acceleration
rights after an event of default), in each case, prior to the date which is 91
days after the Maturity Date and (ii) the aggregate outstanding principal amount
of such Indebtedness of Subsidiaries that are not Loan Parties shall not exceed,
together with the aggregate outstanding principal amount of all Indebtedness of
non-Loan Parties incurred pursuant to Section 6.01(r), the greater of
$100,000,000 and 3.00% of the Consolidated Total Assets as of the last day of
the last Test Period for which financial statements have been delivered pursuant
to Section 5.01 at any one time outstanding.

(w) Indebtedness incurred in respect of the Term Loan Facility in an aggregate
principal amount that does not exceed $1,340,000,000 at any time outstanding;
provided that (A) such amount may be increased by the aggregate principal amount
of any Incremental Loans (or any equivalent term under the Term Loan Facility)
so long as the sum of the aggregate initial principal amount of (x) any
Incremental Loans and (y) any Incremental Equivalent Debt (or any equivalent
term under the Term Loan Facility) does not exceed the amount permitted to be
incurred under Section 2.23 of the Term Loan Agreement as in effect on the
Closing Date and (B) with respect to any refinancing of the Term Loan Facility
after the Closing Date, (i) such Indebtedness shall not have a final maturity or
require any payment of principal, in each case, prior to the date that is
ninety-one (91) days) after the Maturity Date, (ii) such Indebtedness is secured
only by Liens permitted under Section 6.02(t) and Section 6.02(u); and (iii) as
of the date of the consummation of such refinancing and after giving effect
thereto, no Event of Default shall exist or have occurred and be continuing;

(x) Indebtedness incurred in connection with Sale-Leaseback Transactions
permitted pursuant to Section 6.10;

(y) Incremental Equivalent Debt, so long as the sum of the aggregate initial
principal amount of (x) any Incremental Loans and (y) any Incremental Equivalent
Debt does not exceed the amount permitted to be incurred under Section 2.23 of
the Term Loan Agreement as in effect on the Closing Date;

(z) Indebtedness (including obligations in respect of letters of credit or bank
guarantees or similar instruments with respect to such Indebtedness) incurred in
respect of workers compensation claims, unemployment insurance (including
premiums related thereto), other types of social security, pension obligations,
vacation pay, health, disability or other employee benefits;

(aa) [Reserved];

(bb) Indebtedness representing (i) deferred compensation to directors, officers,
employees, members of management and consultants of any Parent Company, the
Borrowers or any Subsidiary in the ordinary course of business and (ii) deferred
compensation or other similar arrangements in connection with the Transactions,
any Permitted Acquisition or any Investment permitted hereby;

 

136



--------------------------------------------------------------------------------

(cc) Indebtedness in respect of any letter of credit issued in favor of any
Issuing Bank or Swingline Lender to support any Defaulting Lender’s
participation in Letters of Credit issued, or Swingline Loans made, hereunder;

(dd) [Reserved];

(ee) unfunded pension fund and other employee benefit plan obligations and
liabilities incurred in the ordinary course of business to the extent that such
unfunded amounts would not otherwise cause an Event of Default under
Section 7.01(j); and

(ff) without duplications of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness hereunder.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including original issue discount) incurred in connection with such
refinancing.

Section 6.02. Liens. The Borrowers and the Subsidiary Guarantors shall not, nor
shall they permit any of their Subsidiaries to, create, incur, assume or permit
to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) owned by it, whether now owned or hereafter acquired, or any income
or profits therefrom, except:

(a) Liens granted pursuant to the Loan Documents to secure the Secured
Obligations;

(b) Liens for Taxes which are (i) not then due or if due obligations with
respect to such Taxes that are not at such time required to be paid pursuant to
Section 5.03 or (ii) which are being contested in accordance with Section 5.03;

 

137



--------------------------------------------------------------------------------

(c) statutory Liens of landlords, banks (and rights of set-off), carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401(a)(29)
or 412(n) of the Code or by ERISA), in each case incurred in the ordinary course
of business (i) for amounts not yet overdue by more than 30 days, (ii) for
amounts that are overdue by more than 30 days and that are being contested in
good faith by appropriate proceedings, so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts or (iii) with respect to which the failure
to make payment could not reasonably be expected to have a Material Adverse
Effect;

(d) Liens incurred (i) in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
laws and regulations, (ii) in the ordinary course of business to secure the
performance of tenders, statutory obligations, surety, stay, customs and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money) or (iii) pursuant to pledges and deposits of
Cash or Cash Equivalents in the ordinary course of business securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to Holdings and its
Subsidiaries;

(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not, in the aggregate,
materially interfere with the ordinary conduct of the business of the Borrower
Agent and its Subsidiaries taken as a whole, or the use of the affected property
for its intended purpose;

(f) any (i) interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder, (ii) landlord liens permitted by the terms of any
lease, (iii) restrictions or encumbrances that the interest or title of such
lessor or sublessor may be subject to or (iv) subordination of the interest of
the lessee or sublessee under such lease to any restriction or encumbrance
referred to in the preceding clause (iii);

(g) Liens solely on any Cash earnest money deposits made by the Borrower Agent
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to any Investment permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property or
consignment or bailee arrangements entered into in the ordinary course of
business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

138



--------------------------------------------------------------------------------

(j) Liens in connection with any zoning, building or similar law or right
reserved to or vested in any governmental office or agency to control or
regulate the use of any or dimensions of real property or the structure thereon;

(k) Liens securing Indebtedness permitted pursuant to Section 6.01(p) (solely
with respect to the permitted refinancing of Indebtedness permitted pursuant to
Sections 6.01 (n), (q) and (y)); provided that (i) any such Lien does not extend
to any asset not covered by the Lien securing the Indebtedness that is
refinanced and (ii) if the Indebtedness being refinanced was subject to
intercreditor arrangements, then any such refinancing Indebtedness shall be
subject to intercreditor arrangements no less favorable, taken as a whole, than
the intercreditor arrangements governing the Indebtedness that is refinanced or
shall be otherwise reasonably acceptable to the Administrative Agent;

(l) Liens existing on the First Amendment Effective Date and described in
Schedule 6.02 and any modifications, replacements, refinancings, renewals or
extensions thereof; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 6.01 and (B) proceeds and products thereof and accessions thereto
and improvements thereon (it being understood that individual financings of the
type permitted under Section 6.01(m) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates) and (ii) the replacement, refinancing, renewal or extension of
the obligations secured or benefited by such Liens is permitted by Section 6.01;

(m) Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.10;

(n) Liens securing Indebtedness permitted pursuant to Sections 6.01(m); provided
that any such Lien shall encumber only the asset acquired with the proceeds of
such Indebtedness and proceeds and products thereof, accessions thereto and
improvements thereon (it being understood that individual financings of the type
permitted under Section 6.01(m) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates);

(o) (i) Liens securing Indebtedness permitted pursuant to Section 6.01(n) on
assets acquired or on the Capital Stock of any Person (to the extent such
Capital Stock would not otherwise constitute Collateral) and assets of the newly
acquired Subsidiary; provided that such Lien (x) does not extend to or cover any
other assets (other than the proceeds or products thereof and accessions or
additions thereto and improvements thereon) and (y) was not created in
contemplation of the applicable acquisition of assets or Capital Stock;
provided, further, that in the case of any Liens on Revolving Facility First
Lien Collateral, such Indebtedness shall be either secured on a pari passu basis
with the Term Loan Facility and subject to the Intercreditor Agreement or
secured on a junior basis with respect to the Secured Obligations pursuant to an
intercreditor arrangement reasonably satisfactory to the Administrative Agent
and (ii) Liens securing Indebtedness

 

139



--------------------------------------------------------------------------------

incurred pursuant to Section 6.01(q); provided that in the case of any Liens on
Revolving Facility First Lien Collateral, such Indebtedness shall be either
secured on a pari passu basis with the Term Loan Facility and subject to the
Intercreditor Agreement or secured on a junior basis with respect to the Secured
Obligations pursuant to an intercreditor arrangement reasonably satisfactory to
the Administrative Agent;

(p) Liens that are contractual rights of setoff relating to (i) the
establishment of depositary relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of any Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of any Borrower or any
Subsidiary, (iii) relating to purchase orders and other agreements entered into
with customers of any Borrower or any Subsidiary in the ordinary course of
business, (iv) attaching to commodity trading or other brokerage accounts
incurred in the ordinary course of business and (v) encumbering reasonable
customary initial deposits and margin deposits;

(q) Liens on assets of Foreign Subsidiaries and other Subsidiaries that are not
Loan Parties (including Capital Stock owned by such Persons) securing
Indebtedness of Subsidiaries that are not Loan Parties permitted pursuant to
Section 6.01;

(r) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrower Agent and its
Subsidiaries;

(s) Liens disclosed in the title insurance policies delivered pursuant to
Sections 5.12 and 5.13 with respect to any Mortgaged Property reasonably
acceptable to the Administrative Agent;

(t) Liens on the Collateral securing the Indebtedness incurred pursuant to
Sections 6.01(w) and (y) and subject to the Intercreditor Agreement or another
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent;

(u) Liens on assets securing Indebtedness in an aggregate principal amount not
to exceed the greater of $65,000,000 and 2.00% of the Consolidated Total Assets
as of the last day of the last Test Period for which financial statements have
been delivered pursuant to Section 5.01 at any time outstanding; provided that,
in the case of any Liens on Revolving Facility First Lien Collateral, such
Indebtedness shall be either secured on a pari passu basis with the Term Loan
Facility and subject to the Intercreditor Agreement or secured on a junior basis
with respect to the Revolving Facility First Lien Collateral pursuant to an
intercreditor arrangement reasonably satisfactory to the Administrative Agent;

(v) Liens on assets securing judgments for the payment of money not constituting
an Event of Default under Section 7.01(h);

 

140



--------------------------------------------------------------------------------

(w) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of Holdings and its Subsidiaries (other than an Immaterial Subsidiary),
or adversely affect in any material respect the value of any Collateral or
adversely affect in any material respect or could reasonably be expected to
adversely affect any of the material rights or remedies of Administrative Agent
with respect to any Collateral or (ii) secure any Indebtedness;

(x) [Reserved];

(y) Liens securing obligations in respect of letters of credit permitted under
Sections 6.01(e), (z) and (cc);

(z) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of any assets or property in the ordinary
course of business and permitted by this Agreement;

(aa) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(bb) If no Letters of Credit are available hereunder, and solely with the
consent of the Administrative Agent (not to be unreasonably withheld), Liens on
specific items of inventory or other goods and the proceeds thereof, on premises
not owned, controlled or leased by any Loan Party, securing such Person’s
obligations in respect of documentary letters of credit or banker’s acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or goods, in an aggregate outstanding
amount not to exceed $10,000,000 at any time; and

(cc) Liens securing obligations in respect of any Indebtedness permitted under
Section 6.01; provided, that (i) at the time of incurrence of such Indebtedness,
the Senior Secured Leverage Ratio would not exceed 4.25 to 1.00 calculated on a
Pro Forma Basis and (ii) in the case of any Liens on Revolving Facility First
Lien Collateral, such Indebtedness shall be either secured on a pari passu basis
with the Term Loan Facility and subject to the Intercreditor Agreement or
secured on a junior basis with respect to the Secured Obligations pursuant to an
intercreditor arrangement reasonably satisfactory to the Administrative Agent.

Section 6.03. [Reserved].

Section 6.04. No Further Negative Pledges. Neither the Borrowers, the Subsidiary
Guarantors nor any of their Subsidiaries shall enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, except with respect to:

(a) specific property to be sold pursuant to an asset sale permitted by
Section 6.08;

 

141



--------------------------------------------------------------------------------

(b) restrictions contained in any agreement with respect to Indebtedness
permitted by Section 6.01 that is secured by a Permitted Lien, but only if such
agreement applies solely to the specific asset or assets to which such Permitted
Lien applies;

(c) restrictions contained in the Senior Note Indentures and the documentation
governing Indebtedness permitted by clauses (q), (r), (u), (v), (w) and (y) of
Section 6.01;

(d) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers (including the granting of any Lien) contained in
leases, subleases, licenses, sublicenses and similar agreements entered into in
the ordinary course of business (provided that such restrictions are limited to
the property or assets secured by such Liens or the property or assets subject
to such leases, subleases, licenses, sublicenses or similar agreements, as the
case may be);

(e) Permitted Liens and restrictions in the agreements relating thereto that
limit the right of the Borrower Agent or any of its Subsidiaries to dispose of
or transfer the assets subject to such Liens;

(f) provisions limiting the disposition or distribution of assets or property in
joint venture agreements, sale-leaseback agreements, stock sale agreements and
other similar agreements, which limitation is applicable only to the assets that
are the subject of such agreements;

(g) any encumbrance or restriction assumed in connection with an acquisition of
property or new Subsidiaries, so long as such encumbrance or restriction relates
solely to the property so acquired and was not created in connection with or in
anticipation of such acquisition;

(h) restrictions imposed by customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements and other similar agreements that restrict the transfer of ownership
interests in such partnership, limited liability company, joint venture or
similar Person;

(i) restrictions on Cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(j) restrictions set forth in documents which exist on the Closing Date and are
listed on Schedule 6.04 hereto; and

(k) restrictions or encumbrances imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (j) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower Agent, no more
restrictive with respect to such encumbrance and other restrictions taken as a
whole than those prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

 

142



--------------------------------------------------------------------------------

Section 6.05. Restricted Payments; Certain Payments of Indebtedness.

(a) The Borrower Agent shall not pay or make, directly or indirectly, any
Restricted Payment, except that:

(i) the Borrower Agent may make Restricted Payments to the extent necessary to
permit any Parent Company;

(A) to pay (x) general administrative costs and expenses (including corporate
overhead, legal or similar expenses) and franchise fees and taxes and similar
fees, taxes and expenses required to maintain the organizational existence of
such Parent Company, in each case, which are reasonable and customary and
incurred in the ordinary course of business, plus any reasonable and customary
indemnification claims made by directors, officers, members of management or
employees of any Parent Company, in each case, to the extent attributable to the
ownership or operations of any of Holdings, the Borrowers and their Subsidiaries
and (y) without duplication of preceding clause (x), any Public Company Costs;

(B) for any taxable period in which the Borrower Agent and/or any of its
Subsidiaries is a member of a consolidated, combined or similar income tax group
of which a direct or indirect parent of the Borrowers is the common parent (a
“Tax Group”),to discharge the consolidated tax liabilities of such Tax Group
when and as due, to the extent such liabilities are attributable to the
ownership or operations of the Borrower Agent and its Subsidiaries; provided,
that the amount paid by the Borrower Agent pursuant to this paragraph (B) shall
not exceed the tax liabilities that would be due if the Borrower Agent and each
Subsidiary were separate corporations filing income and similar tax returns on a
consolidated or combined basis with the Borrower Agent as the common parent of
such affiliated group (calculated at the highest combined applicable federal,
state, local and foreign tax rate); provided further that the permitted payment
pursuant to this paragraph (B) with respect to any taxes of any Unrestricted
Subsidiary for any taxable period shall be limited to the amount actually paid
with respect to such period by such Unrestricted Subsidiary to the Borrower
Agent and its Subsidiaries for the purposes of paying such consolidated,
combined or similar taxes;

(C) to pay audit and other accounting and reporting expenses at such Parent
Company to the extent relating to the ownership or operations of the Borrowers
and their Subsidiaries;

(D) for the payment of insurance premiums to the extent relating to the
ownership or operations of the Borrowers and their Subsidiaries;

(E) pay fees and expenses related to debt or equity offerings, investments or
acquisitions permitted by this Agreement (whether or not consummated);

 

143



--------------------------------------------------------------------------------

(F) to pay the consideration to finance any Investment permitted under
Section 6.07 (provided that (x) such Restricted Payments under this clause
(a)(i)(F) shall be made substantially concurrently with the closing of such
Investment and (y) such Parent Company shall, promptly following the closing
thereof, cause all such property acquired to be contributed to the Borrowers or
one of their Subsidiaries, or the merger or amalgamation of the Person formed or
acquired into the Borrowers or one of their Subsidiaries, in order to consummate
such Investment in a manner that causes such Investment to comply with the
applicable requirements of Section 6.07 as if undertaken as a direct Investment
by such Borrower or such Subsidiary); and

(G) without duplication of clause (A)(y) above, to pay customary salary, bonus
and other benefits payable to directors, officers, members of management or
employees of any Parent Company to the extent such salary, bonuses and other
benefits are directly attributable and reasonably allocated to the operations of
the Borrowers and their Subsidiaries, in each case, so long as such Parent
Company applies the amount of any such Restricted Payment for such purpose;

(ii) the Borrower Agent may pay (or make Restricted Payments to allow any Parent
Company to pay) for the repurchase, redemption, retirement or other acquisition
or retirement for value of Capital Stock of any Parent Company held by any
future, present or former employee, director, member of management, officer,
manager or consultant (or any Affiliate or Immediate Family Member thereof) of
any Parent Company, the Borrowers or any Subsidiary;

(A) in exchange for notes issued pursuant to Section 6.01(o), so long as the
aggregate amount of all cash payments made in respect of such notes, together
with the aggregate amount of Restricted Payments made (x) pursuant to clause
(D) of this clause (ii) below and (y) pursuant to Section 6.05(a)(iv), does not
exceed $25,000,000 in any Fiscal Year, which, if not used in any Fiscal Year,
may be carried forward to the next subsequent Fiscal Year;

(B) in exchange for Capital Stock of any Parent Company;

(C) in exchange for net proceeds of any key-man life insurance policies received
during such fiscal year; or

(D) in exchange for Cash and Cash Equivalents in an amount not to exceed,
together with (x) the aggregate amount of all cash payments made in respect of
notes issued pursuant to Section 6.01(o) and (y) the aggregate amount of
Restricted Payments made pursuant to Section 6.05(a)(iv), $25,000,000 in any
Fiscal Year, which, if not used in any Fiscal Year, may be carried forward to
the next subsequent Fiscal Year;

(iii) the Borrower Agent may make Restricted Payments; provided that at the time
they are paid by the Borrower Agent, before and after giving effect to such
Restricted Payments under this clause (iii), the Payment Conditions are
satisfied;

 

144



--------------------------------------------------------------------------------

(iv) the Borrower Agent may make Restricted Payments to any Parent Company to
enable such Parent Company to make Cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock of such Parent
Company in an amount not to exceed, together with (x) the aggregate amount of
all cash payments made in respect of notes issued pursuant to Section 6.01(o)
and (y) the aggregate amount of all Restricted Payments made pursuant to
Section 6.05(a)(ii)(D), $25,000,000 in any Fiscal Year, which, if not used in
any Fiscal Year, may be carried forward to the next subsequent Fiscal Year;

(v) the Borrower Agent may repurchase Capital Stock upon exercise of options or
warrants if such Capital Stock represents all or a portion of the exercise price
of such options or warrants as part of a “cashless” exercise;

(vi) the Borrower Agent may make Restricted Payments the proceeds of which are
applied on the Closing Date, solely to effect the consummation of the
Transactions;

(vii) so long as no Event of Default shall have occurred and be continuing, the
Borrower Agent may (or may make Restricted Payments to any Parent Company to
enable it to) make Restricted Payments with respect to any Capital Stock in an
amount not to exceed 6.00% per annum of the net Cash proceeds received by or
contributed to the Borrower Agent in the initial public offering of shares of
common stock of Party City Holdco Inc. on April 16, 2015;

(viii) the Borrower Agent may make Restricted Payments to (i) redeem,
repurchase, retire or otherwise acquire any (A) Capital Stock (“Treasury Capital
Stock”) of the Borrower Agent or any Subsidiary or (B) Capital Stock of any
Parent Company, in the case of each of subclauses (A) and (B), in exchange for,
or out of the proceeds of the substantially concurrent sale (other than to the
Borrower Agent or a Subsidiary) of, Capital Stock of the Borrower Agent or any
Parent Company to the extent contributed as a common equity contribution to the
capital of the Borrower Agent or any Subsidiary (in each case, other than
Disqualified Capital Stock) (“Refunding Capital Stock”) and (ii) declare and pay
dividends on the Treasury Capital Stock out of the proceeds of the substantially
concurrent sale (other than to the Borrower Agent or a Subsidiary) of the
Refunding Capital Stock;

(ix) to the extent constituting a Restricted Payment, the Borrower Agent may
consummate any transaction permitted by Sections 6.07 (other than Sections
6.07(j) and (t)), Section 6.08 (other than Section 6.08(g)) and Sections
6.11(h); and

(x) the Borrower Agent may make Restricted Payments after the First Amendment
Effective Date in an aggregate amount not to exceed, together with the aggregate
amount of any Restricted Debt Payments made after the First Amendment Effective
Date pursuant to Section 6.05(b)(viii), $50,000,000 at any time outstanding, so
long as no Default or Event of Default shall have occurred and be continuing.

(b) The Borrowers and the Subsidiary Guarantors shall not, nor shall they permit
any Subsidiary to, make, directly or indirectly, any payment or other
distribution (whether in Cash, securities or other property) on or in respect of
principal of or interest on the Senior Notes (or Refinancing Indebtedness in
respect thereof) or any Junior Indebtedness, or any payment or other
distribution (whether in Cash, securities or other

 

145



--------------------------------------------------------------------------------

property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
the Senior Notes (or any Refinancing Indebtedness in respect thereof) or any
Junior Indebtedness (collectively, “Restricted Debt Payments”), except:

(i) the defeasance, redemption, repurchase or other acquisition or retirement of
the Senior Notes (or Refinancing Indebtedness in respect thereof) or Junior
Indebtedness made by exchange for, or out of the proceeds of the substantially
concurrent incurrence of, Refinancing Indebtedness permitted by Section 6.01;

(ii) payments as part of an “applicable high yield discount obligation” catch-up
payment, so long as no Event of Default shall have occurred and be continuing;

(iii) payments of regularly scheduled interest and fees, expenses and
indemnification obligations as and when due in respect of any Indebtedness
(other than payments with respect to Subordinated Indebtedness prohibited by the
subordination provisions thereof);

(iv) payments with respect to intercompany Indebtedness permitted under
Section 6.01, subject to the subordination provisions applicable thereto;

(v) payments in connection with the Existing Debt Refinancing;

(vi) (A) payments of any Senior Notes and/or any Junior Indebtedness in exchange
for, or with proceeds of any substantially contemporaneous issuance of Qualified
Capital Stock of any Parent Company or the Borrower Agent, and any substantially
contemporaneous capital contribution in respect of Qualified Capital Stock of
the Borrower Agent, (B) payments of Indebtedness by the conversion of all or any
portion thereof into Qualified Capital Stock of any Parent Company or the
Borrower Agent and (C) payments of interest in respect of Indebtedness in the
form of payment-in-kind interest with respect to such Indebtedness permitted
under Section 6.01;

(vii) Restricted Debt Payments; provided that as of the date of any such payment
and after giving effect thereto, the Payment Conditions are satisfied (provided
that in the case of an irrevocable notice required under the terms of the
applicable agreements or instruments to be given in respect of a Restricted Debt
Payment prior to the date of the making of such payment, the Payment Conditions
with respect to such Restricted Debt Payment shall be satisfied at the time of
the giving of such irrevocable notice and on the date of the making of such
payment); and

(viii) Restricted Debt Payments made after the First Amendment Effective Date in
an aggregate principal amount not to exceed, together with the aggregate amount
of any Restricted Payments made after the First Amendment Effective Date
pursuant to Section 6.05(a)(x), $50,000,000, so long as no Event of Default
under Sections 7.01(a), (f) or (g) shall have occurred and be continuing.

 

146



--------------------------------------------------------------------------------

Section 6.06. Restrictions on Subsidiary Distributions. Except as provided
herein or in any other Loan Document, in the Senior Note Indentures, the Term
Loan Agreement or in agreements with respect to refinancings, renewals or
replacements of such Indebtedness permitted by Section 6.01, so long as such
refinancing, renewal or replacement does not expand the scope of such
contractual obligation, the Borrowers and the Subsidiary Guarantors shall not,
nor shall they permit any of their Subsidiaries to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary of the Borrowers to:

(a) pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by any Borrower or any other Subsidiary;

(b) repay or prepay any Indebtedness owed by such Subsidiary to any Borrower or
any other Subsidiary;

(c) make loans or advances to any Borrower or any other Subsidiary of the
Borrower Agent; or

(d) transfer any of its property or assets to any Borrower or any other
Subsidiary other than restrictions:

(i) in any agreement evidencing (x) Indebtedness of a Subsidiary other than a
Loan Party permitted by Section 6.01, (y) Indebtedness permitted by Section 6.01
that is secured by a Permitted Lien if such encumbrances or restrictions apply
only to the Person obligated under such Indebtedness and its Subsidiaries or the
property or assets intended to secure such Indebtedness and (z) Indebtedness
permitted pursuant to clauses (p) (as it relates to Indebtedness in respect of
clauses (q), (r), (u), (v), (w) and (y) of Section 6.01), (q), (r), (u), (v),
(w) and (y) of Section 6.01;

(ii) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, subleases, licenses, sublicenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business;

(iii) that are or were created by virtue of any Lien granted upon, transfer of,
agreement to transfer or grant of any option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement;

(iv) assumed in connection with an acquisition of property or new Subsidiaries,
so long as such encumbrance or restriction relates solely to the property so
acquired and was not created in connection with or in anticipation of such
acquisition;

(v) in any agreement for the sale or other disposition of a Subsidiary that
restricts distributions by that Subsidiary pending the sale or other
disposition;

(vi) in provisions in agreements or instruments which prohibit the payment of
dividends or the making of other distributions with respect to any class of
Capital Stock of a Person other than on a pro rata basis;

 

147



--------------------------------------------------------------------------------

(vii) imposed by customary provisions in partnership agreements, limited
liability company organizational governance documents, joint venture agreements
and other similar agreements that restrict the transfer of ownership interests
in such partnership, limited liability company, joint venture or similar Person;

(viii) on Cash or other deposits imposed by customers under contracts entered
into in the ordinary course of business;

(ix) set forth in documents which exist on the Closing Date and are listed on
Schedule 6.06 hereto; and

(x) of the types referred to in clauses (a) through (d) above imposed by any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (i) through (ix) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Borrower Agent, no more restrictive with respect to such restrictions taken as a
whole than those prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

Section 6.07. Investments. The Borrowers and the Subsidiary Guarantors shall
not, nor shall they permit any of their Subsidiaries to make or own any
Investment in any Person except:

(a) Cash or Cash Equivalents;

(b) (i) equity Investments owned as of the Closing Date in any Subsidiary,
(ii) Investments made after the Closing Date in Subsidiaries that are Loan
Parties and (iii) equity Investments by a Loan Party in a non-Loan Party
consisting of the Capital Stock of any Person which is not a Loan Party;

(c) Investments (i) constituting deposits, prepayments and other credits to
suppliers, (ii) made in connection with obtaining, maintaining or renewing
client and customer contracts and (iii) in the form of advances made to
distributors, suppliers, licensors and licensees, in each case, in the ordinary
course of business;

(d) Investments (i) by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party and (ii) by any Borrower or any Subsidiary
Guarantor in any Subsidiary that is not a Loan Party so long as, in the case of
this clause (ii), the aggregate amount of any such Investments outstanding at
any time does not exceed the greater of $100,000,000 and 3.00% of the
Consolidated Total Assets as of the last day of the last Test Period for which
financial statements have been delivered pursuant to Section 5.01;

(e) (i) Permitted Acquisitions and (ii) Investments in any Subsidiary that is
not a Loan Party in an amount required to permit such Subsidiary to consummate a
Permitted Acquisition (so long as the consideration for such Permitted
Acquisition shall be included for the purposes of calculating any amount
available for Permitted Acquisitions pursuant to clause (d) of the proviso to
the definition of “Permitted Acquisition” (without regard to the proviso
contained in such clause (d)));

 

148



--------------------------------------------------------------------------------

(f) Investments existing on, or contractually committed to as of, the First
Amendment Effective Date and described in Schedule 6.07 and any modification,
replacement, renewal or extension thereof so long as any such modification,
renewal or extension thereof does not increase the amount of such Investment
except by the terms thereof or as otherwise permitted by this Section 6.07;

(g) Investments received in lieu of Cash in connection with any asset sale
permitted by Section 6.08;

(h) loans or advances to officers, directors, employees, consultants or
independent contractors of any Parent Company, the Borrower Agent or its
Subsidiaries to the extent permitted by Requirements of Law, in connection with
such Person’s purchase of Capital Stock of any Parent Company, in an aggregate
principal amount not to exceed $10,000,000 at any one time outstanding;

(i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;

(j) Investments consisting of Indebtedness permitted under Section 6.01 (other
than Indebtedness permitted under Sections 6.01(b) and (h)), Permitted Liens,
Restricted Payments permitted under Section 6.05 (other than
Section 6.05(a)(ix)), Restricted Debt Payments permitted by Section 6.05 and
mergers, consolidations or asset sales or dispositions permitted by Section 6.08
(other than Section 6.08(a) (if made in reliance on sub-clause (ii)(y)),
Section 6.08(b) (if made in reliance on clause (ii)) and Section 6.08(c)(i) (if
made in reliance on the proviso therein) and Section 6.08(g));

(k) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers;

(l) Investments (including debt obligations and Capital Stock) received (i) in
connection with the bankruptcy or reorganization of any Person, (ii) in
settlement of delinquent obligations of, or other disputes with, customers,
suppliers and other financially troubled account debtors arising in the ordinary
course of business and/or (iii) upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

(m) loans and advances of payroll payments or other compensation to employees,
officers, directors, consultants or independent contractors of any Parent
Company (to the extent attributable to the ownership or operation of the
Borrower Agent and its Subsidiaries), the Borrower Agent or any Subsidiary in
the ordinary course of business;

 

149



--------------------------------------------------------------------------------

(n) Investments to the extent that payment for such Investments is made solely
with Capital Stock (other than Disqualified Capital Stock) of Holdings or any
Parent Company, in each case, to the extent not resulting in a Change of
Control;

(o) Investments of any Person acquired by, or merged into or consolidated or
amalgamated with, either Borrower or any Subsidiary pursuant to an Investment
otherwise permitted by this Section 6.07 after the Closing Date to the extent
that such Investments of such Person were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger, amalgamation or
consolidation and any modification, replacement, renewal or extension thereof so
long as any such modification, renewal or extension thereof does not increase
the amount of such Investment except as otherwise permitted by this Section 6.07
(it being understood that the “grandfathering” of Investments pursuant to this
clause (o) is not intended to limit the application of clause (d) of the
definition of “Permitted Acquisition” to existing Investments in non-Loan
Parties acquired pursuant to a Permitted Acquisition);

(p) the Transactions;

(q) Investments made after the First Amendment Effective Date by the Borrower
Agent and its Subsidiaries in an aggregate principal amount at any time
outstanding not to exceed the greater of $50,000,000 and 1.50% of the
Consolidated Total Assets as of the last day of the last Test Period for which
financial statements have been delivered pursuant to Section 5.01;

(r) Investments made after the Closing Date by the Borrower Agent and its
Subsidiaries; provided that as of the date of such Investment and after giving
effect thereto, as to any such Investment, the Payment Conditions are satisfied;

(s) Guarantees of leases (other than Capital Leases) or of other obligations not
constituting Indebtedness, in each case in the ordinary course of business;

(t) Investments in Holdings in amounts and for purposes for which Restricted
Payments to Holdings are permitted under Section 6.05(a); provided that any such
Investments made as provided above in lieu of such Restricted Payments shall
reduce availability under any applicable Restricted Payment basket under
Section 6.05(a);

(u) Investments made by any Subsidiary that is not a Loan Party to the extent
such Investments are made with the proceeds received by such Subsidiary from an
Investment made by a Loan Party in such Subsidiary pursuant to this Section 6.07
(other than Investments pursuant to clause (ii) of Section 6.07(e));

(v) Investments under any Derivative Transactions permitted to be entered into
under Section 6.01; and

 

150



--------------------------------------------------------------------------------

(w) loans or advances in favor of franchisees of the Borrowers and their
respective Subsidiaries made in the ordinary course of business in an aggregate
principal amount not to exceed $15,000,000 at any one time outstanding.

Section 6.08. Fundamental Changes; Disposition of Assets. The Borrowers and the
Subsidiary Guarantors shall not, nor shall they permit any of their Subsidiaries
to, enter into any transaction of merger or consolidation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sublease (as lessor or sublessor), transfer or otherwise dispose of, in
one transaction or a series of transactions, all or any part of its business,
assets or property of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible, whether now owned or hereafter acquired, except:

(a) any Subsidiary may be merged or consolidated or amalgamated with or into any
Borrower or any other Subsidiary; provided that (i) in the case of such a
merger, amalgamation or consolidation with or into any Borrower, such Borrower
shall be the continuing or surviving Person (or, in the case of any such
transaction involving both Borrowers, the Borrower Agent shall be the continuing
or surviving Person) and (ii) in the case of such a merger, amalgamation or
consolidation with or into any Subsidiary Guarantor, either (x) such Subsidiary
Guarantor shall be the continuing or surviving Person or (y) such transaction
shall be treated as an Investment and shall comply Section 6.07;

(b) sales or other dispositions among the Borrowers and their Subsidiaries (upon
voluntary liquidation or otherwise); provided that any such sales or
dispositions by a Loan Party to a Person that is not a Loan Party shall be
(i) for fair market value (as reasonably determined by such Person) and at least
75.0% of the consideration for such sale or disposition consists of Cash or Cash
Equivalents payable at the time of consummation of such sale or other
disposition or (ii) treated as an Investment and shall be otherwise made in
compliance with Section 6.07;

(c) (i) the liquidation or dissolution of any Subsidiary (so long as, in the
case of the liquidation or dissolution of the Subsidiary Borrower, the Borrower
Agent receives any assets of such entity) or change in form of entity of any
Subsidiary if the Borrower Agent determines in good faith that such liquidation,
dissolution or change in form is in the best interests of the Borrowers, is not
materially disadvantageous to the Lenders and the Borrowers or any Subsidiary
receives any assets of such dissolved or liquidated Subsidiary; provided that in
the case of a dissolution or liquidation of a Loan Party that results in a
distribution of assets to a Subsidiary that is not a Loan Party, such
distribution shall be treated as an Investment and shall comply with
Section 6.07 (other than Section 6.07(j)) and (ii) any merger, amalgamation,
dissolution, liquidation or consolidation, the purpose of which is to effect a
sale or disposition otherwise permitted under this Section 6.08 (other than
clause (a), clause (b) or this clause (c)); provided, further, in the case of a
change in the form of entity of any Subsidiary that is a Loan Party, the
security interests in the Collateral shall remain in full force and effect and
perfected to the same extent as prior to such change;

 

151



--------------------------------------------------------------------------------

(d) (x) sales or leases of inventory or equipment in the ordinary course of
business (including on an intercompany basis) and (y) the leasing or subleasing
of real property in the ordinary course of business;

(e) (x) disposals of surplus, obsolete, used or worn out property or other
property that, in the reasonable judgment of the Borrower Agent, is no longer
useful in its business and (y) any assets acquired in connection with the
acquisition of another Person or a division or line of business of such Person
which the Borrower Agent reasonably determines are surplus assets;

(f) sales of Cash Equivalents for the fair market value thereof;

(g) dispositions, mergers, amalgamations, consolidations or conveyances that
constitute Investments permitted pursuant to Section 6.07 (other than
Section 6.07(j)), Permitted Liens, Restricted Payments permitted by
Section 6.05(a) (other than Section 6.05(a)(ix)) and Sale-Leaseback Transactions
permitted by Section 6.10;

(h) sales or other dispositions of any assets of the Borrowers or any Subsidiary
for fair market value; provided that with respect to sales or dispositions
(other than any Store Exchange) in an aggregate amount in excess of the greater
of $25,000,000 and 0.75% of the Consolidated Total Assets as of the last day of
the last Test Period for which financial statements have been delivered pursuant
to Section 5.01, at least 75.0% of the consideration for such sale or
disposition shall consist of Cash or Cash Equivalents (provided that for
purposes of the 75.0% Cash consideration requirement (w) the amount of any
Indebtedness or other liabilities (other than Indebtedness or other liabilities
that are subordinated to the Obligations or that are owed to the Borrower Agent
or a Subsidiary) of any Borrower or any Subsidiary (as shown on such person’s
most recent balance sheet or in the notes thereto) that are assumed by the
transferee of any such assets and for which the Borrower Agent and its
Subsidiaries shall have been validly released by all creditors in writing,
(x) the amount of any trade-in value applied to the purchase price of any
replacement assets acquired in connection with such sale or disposition, (y) any
Securities received by such Subsidiary from such transferee that are converted
by such Subsidiary into Cash or Cash Equivalents (to the extent of the Cash or
Cash Equivalents received) within 180 days following the closing of the
applicable sale or disposition and (z) any Designated Non-Cash Consideration
received in respect of such sale or disposition having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (z) that is at that time outstanding after the First
Amendment Effective Date, not in excess of $40,000,000, in each case, shall be
deemed to be Cash); provided, further, that (i) immediately prior to and after
giving effect to such sale or disposition, no Event of Default shall have
occurred that is continuing on the date on which the agreement governing such
sale or disposition is executed and (ii) the Net Proceeds of such sale or
disposition (including any “cash boot” arising in connection with a Store
Exchange) shall be applied and/or reinvested as (and to the extent) required by
Section 2.11(b) (with any Net Proceeds of Term Loan First Lien Collateral to be
held in a Term Proceeds Account (as defined in the Term Loan Agreement) pending
application for such purpose if any Default then exists);

 

152



--------------------------------------------------------------------------------

(i) to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
disposition are promptly applied to the purchase price of such replacement
property;

(j) dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, buy/sell arrangements between the joint venture parties set
forth in joint venture arrangements and similar binding arrangements;

(k) sales, discounting or forgiveness of Accounts in the ordinary course of
business or in connection with the collection or compromise thereof;

(l) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which (i) do not materially interfere with the business of the
Borrowers and their Subsidiaries or (ii) relate to closed stores;

(m) (i) termination of leases in the ordinary course of business, (ii) the
expiration of any option agreement in respect of real or personal property and
(iii) any surrender or waiver of contractual rights or the settlement, release
or surrender of contractual rights or other litigation claims in the ordinary
course of business;

(n) transfers of property subject to casualty, eminent domain or condemnation
proceedings (including in lieu thereof);

(o) licenses for the conduct of licensed departments within the Loan Parties’
stores in the ordinary course of business;

(p) as long as (i) no Event of Default then exists or would arise therefrom and
(ii) ABL Excess Availability on the date of the proposed transaction (calculated
on a Pro Forma Basis) is equal to or greater than 10.0% of the ABL Line Cap,
bulk sales or other dispositions of the Loan Parties’ Inventory outside of the
ordinary course of business in connection with store closings that are conducted
on an arm’s-length basis; provided that such store closures and related
Inventory dispositions shall not exceed, in any Fiscal Year 20.0% of the number
of the Loan Parties’ stores as of the beginning of such Fiscal Year (net of
store relocations (x) occurring substantially contemporaneously with, but in no
event later than ten Business Days after, the related store closure date and
(y) wherein a binding lease has been entered into for a new store opening prior
to the related store closure date); provided, further, that all sales of
Inventory in connection with store closings in a transaction or series of
related transactions shall be in accordance with liquidation agreements and with
professional liquidators reasonably acceptable to the Administrative Agent and
proceeds of such sales or other dispositions shall be paid to the Blocked
Accounts as provided in Section 2.21; provided, further, that if the Net
Proceeds of any sale or disposition of Inventory permitted pursuant to this
clause (p) exceeds $20,000,000, the Borrower Agent shall be required to deliver
an updated Borrowing Base Certificate to the Administrative Agent within five
Business Days of such sale or disposition;

 

153



--------------------------------------------------------------------------------

(q) sales of non-core assets acquired in connection with a Permitted Acquisition
and sales of Real Estate Assets acquired in a Permitted Acquisition which,
within 30 days of the date of the acquisition, are designated in writing to the
Administrative Agent as being held for sale and not for the continued operation
of a store; provided that (i) all Net Proceeds received in connection therewith
(except to the extent constituting Term Loan First Lien Collateral) shall be
paid to the Blocked Accounts as provided in Section 2.21 and (ii) no Event of
Default shall have occurred and be continuing;

(r) exchanges or swaps, including, without limitation, transactions covered by
Section 1031 of the Code, of Real Estate Assets so long as the exchange or swap
is made for fair value and on an arm’s length basis for other Real Estate
Assets; provided that upon the consummation of such exchange or swap, in the
case of any Loan Party, the Administrative Agent has a perfected Lien having the
same priority as any Lien held on the Real Estate Assets so exchanged or
swapped;

(s) sales and dispositions for fair market value in an aggregate amount since
the First Amendment Effective Date of up to the greater of $30,000,000 and 1.00%
of the Consolidated Total Assets as of the last day of the last Test Period for
which financial statements have been delivered pursuant to Section 5.01;

(t) (i) licensing and cross-licensing arrangements involving any technology or
other intellectual property of any Borrower or any Subsidiary in the ordinary
course of business and (ii) dispositions of property in the ordinary course of
business consisting of the abandonment of intellectual property rights which, in
the reasonable good faith determination of the Borrower Agent, are not material
to the conduct of the business of the Borrowers and the Subsidiaries;

(u) terminations of Derivative Transactions; and

(v) sales or dispositions of Capital Stock of Unrestricted Subsidiaries.

To the extent any Collateral is disposed of as expressly permitted by this
Section 6.08 to any Person other than a Loan Party, such Collateral shall
automatically be sold free and clear of the Liens created by the Loan Documents,
and the Administrative Agent shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.

Section 6.09. [Reserved].

Section 6.10. Sales and Lease-Backs. The Borrowers and the Subsidiary Guarantors
shall not, nor shall they permit any of their Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, which such Borrower or Subsidiary
(a) has sold or transferred or is to sell or to transfer to any other Person
(other than the Borrower Agent or any of its Subsidiaries) and (b) intends to
use for substantially the same purpose as the property which has been or is to
be sold or transferred by such Borrower or Subsidiary to any Person (other than
the Borrower Agent or any of its Subsidiaries) in

 

154



--------------------------------------------------------------------------------

connection with such lease (such a transaction described herein, a “Sale and
Lease-Back Transaction”); provided that a Sale and Lease-Back Transaction shall
be permitted so long as (i) such Sale and Lease-Back Transaction is either
(A) permitted by Section 6.01(m) or (B)(1) made for cash consideration, (2) the
Borrower Agent or its applicable Subsidiary would otherwise be permitted to
enter into, and remain liable under, the applicable underlying lease and (3) the
aggregate fair market value of the assets sold subject to all Sale and
Lease-Back Transactions under this clause (B) shall not exceed the greater of
$35,000,000 and 1.00% of the Consolidated Total Assets as of the last day of the
last Test Period for which financial statements have been delivered pursuant to
Section 5.01 and (ii) solely in connection with Specified Locations, the
Borrowers shall have used commercially reasonable efforts to deliver to the
Administrative Agent a Collateral Access Agreement from the purchaser or
transferee on terms and conditions reasonably satisfactory to the Administrative
Agent.

Section 6.11. Transactions with Affiliates. The Borrowers and the Subsidiary
Guarantors shall not, nor shall they permit any of their Subsidiaries to enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any of their
Affiliates on terms that are less favorable to such Borrower or such Subsidiary,
as the case may be, than those that might be obtained at the time in a
comparable arm’s-length transaction from a Person who is not an Affiliate;
provided that the foregoing restriction shall not apply to:

(a) to the extent permitted or not restricted by this Agreement, any transaction
between or among any Borrower and/or one or more Subsidiaries;

(b) reasonable and customary fees, indemnities and reasonable out-of-pocket
expenses paid to members of the board of directors (or similar governing body)
of any Parent Company, the Borrowers and their Subsidiaries in the ordinary
course of business and, in the case of payments to any Parent Company, to the
extent attributable to the operations of the Borrower Agent and its
Subsidiaries;

(c) (i) any employment, severance agreements or compensatory (including profit
sharing) arrangements entered into by any Borrower or any of the Subsidiaries
with their respective current or former officers, directors, members of
management, employees, consultants or independent contractors in the ordinary
course of business, (ii) any subscription agreement or similar agreement
pertaining to the repurchase of Capital Stock pursuant to put/call rights or
similar rights with current or former officers, directors, members of
management, employees, consultants or independent contractors and
(iii) transactions pursuant to any employee compensation, benefit plan, stock
option plan or arrangement, any health, disability or similar insurance plan
which covers employees or any employment contract or arrangement;

(d) (x) transactions permitted by Sections 6.01(d), (o) and (bb), 6.05 and
6.07(h), (m) and (t) and (y) issuances of Capital Stock and debt securities not
restricted by this Agreement;

 

155



--------------------------------------------------------------------------------

(e) the transactions in existence on the Closing Date and described on
Schedule 6.11 and any amendment thereto to the extent such amendment is not
adverse to the Lenders in any material respect;

(f) [reserved];

(g) the Transactions, including the payment of the Transaction Expenses;

(h) customary compensation to Affiliates in connection with any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities and other transaction fees, which payments are
approved by the majority of the members of the board of directors (or similar
governing body) or a majority of the disinterested members of the board of
directors (or similar governing body) of the Borrower Agent in good faith;

(i) Guarantees permitted by Section 6.01;

(j) loans and other transactions among the Borrowers, Holdings and any
Subsidiaries to the extent permitted under this Article 6;

(k) the payment of customary fees, reasonable out of pocket costs to and
indemnities provided on behalf of, directors, officers, employees, members of
management, consultants and independent contractors of the Borrower Agent and
its Subsidiaries in the ordinary course of business and, in the case of payments
to any Parent Company, to the extent attributable to the operations of the
Borrower Agent and its Subsidiaries;

(l) transactions with customers, clients, suppliers or joint ventures for the
purchase or sale of goods and services entered into in the ordinary course of
business, which are fair to the Borrower Agent and its Subsidiaries, in the
reasonable determination of the board of directors of the Borrower Agent or the
senior management thereof, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party; and

(m) the payment of reasonable out-of-pocket costs and expenses related to
registration rights and customary indemnities provided to shareholders under any
shareholder agreement.

Section 6.12. Conduct of Business. From and after the Closing Date, the
Borrowers and the Subsidiary Guarantors shall not, nor shall they permit any of
their Subsidiaries to, engage in any material line of business other than
(a) the businesses engaged in by any Borrower or Subsidiary on the Closing Date
and similar, complementary, ancillary or related businesses and (b) such other
lines of business as may be consented to by Required Lenders.

 

156



--------------------------------------------------------------------------------

Section 6.13. Amendments or Waivers of Organizational Documents. The Borrowers
and the Subsidiary Guarantors shall not, nor shall they permit any of their
Subsidiaries to amend or modify, in each case in a manner that is materially
adverse to the Lenders, such Person’s Organizational Documents without obtaining
the prior written consent of Required Lenders.

Section 6.14. Amendments of or Waivers with Respect to Certain Indebtedness. The
Borrowers and the Subsidiary Guarantors shall not, nor shall they permit any of
their Subsidiaries to, amend or otherwise change (x) (a) the terms of any Senior
Notes (or Refinancing Indebtedness in respect thereof) or Junior Indebtedness
(or the documentation governing the foregoing) or (b) the subordination
provisions of any Subordinated Indebtedness (and the component definitions as
used therein), in each case, if the effect of such amendment or change, together
with all other amendments or changes made, is materially adverse to the
interests of the Lenders or (y) the terms of the Term Loan Facility (or any
Refinancing Indebtedness in respect thereof) that would shorten the maturity
date of the Term Loan Facility or such Refinancing Indebtedness (as the case may
be) to a date which is prior to ninety-one (91) days after the Maturity Date.

Section 6.15. Fiscal Year. The Borrowers and the Subsidiary Guarantors shall
not, nor shall they permit any of their Subsidiaries to, change its Fiscal
Year-end to a date other than December 31 or the Saturday closest to December
31.

Section 6.16. Permitted Activities of Holdings. Holdings shall not (a) incur,
directly or indirectly, any Indebtedness for borrowed money other than (i) the
Indebtedness under the Loan Documents and the Term Loan Facility or otherwise in
connection with the Transactions and (ii) Guarantees of Indebtedness of the
Borrowers and their Subsidiaries permitted hereunder; (b) create or suffer to
exist any Lien upon any property or assets now owned or hereafter acquired by it
other than the Liens created under the Collateral Documents or, subject to the
Intercreditor Agreement, the Term Loan Facility, in each case, to which it is a
party or any other Lien created in connection with the Transactions, Permitted
Liens on the Collateral that are secured on a pari passu or junior basis with
the Secured Obligations, so long as such Permitted Liens secure Guarantees
permitted under clause (a)(ii) above and the underlying Indebtedness subject to
such Guarantee is permitted to be secured on the same basis pursuant to
Section 6.02 or Liens of the type permitted under Section 6.02 (other than in
respect of debt for borrowed money); (c) engage in any business activity or own
any material assets other than (i) holding 100.0% of the Capital Stock of the
Borrower Agent and, indirectly, any other subsidiary, (ii) performing its
obligations under the Loan Documents and the Term Loan Facility and other
Indebtedness, Liens (including the granting of Liens) and Guarantees permitted
hereunder, (iii) issuing its own Capital Stock, (iv) filing tax reports and
paying taxes in the ordinary course (and contesting any taxes); (v) preparing
reports to Governmental Authorities and to its shareholders; (vi) holding
director and shareholder meetings, preparing corporate records and other
corporate activities required to maintain its separate corporate structure or to
comply with applicable Requirements of Law; (vii) [reserved]; (viii) holding
Cash and other assets received in connection with Restricted Payments or
Investments made by the Borrowers and their Subsidiaries or contributions to, or
proceeds from the issuance of, issuances of Capital Stock of Holdings, in each
case, pending the application thereof in a manner not prohibited by this
Agreement; (x) providing indemnification for its officers, directors or members
of management; (xi) participating in tax, accounting and other administrative
matters; (xii) the performance of its obligations under the other documents,
agreements and Investments contemplated by the Transactions and
(xiii) activities incidental to

 

157



--------------------------------------------------------------------------------

the foregoing; (d) consolidate with or merge with or into, or convey, transfer
or lease all or substantially all its assets to, any Person; provided that so
long as no Default or Event of Default exists or would result therefrom,
Holdings may merge with any other Person (other than the Borrower Agent and any
of its Subsidiaries) so long as (i) Holdings shall be the continuing or
surviving Person or (ii) if the Person formed by or surviving any such merger or
consolidation is not Holdings, (A) the successor Holdings shall expressly assume
all the obligations of Holdings under this Agreement and the other Loan
Documents to which Holdings is a party pursuant to a supplement hereto or
thereto in a form reasonably satisfactory to the Administrative Agent; (B) such
successor shall be an entity organized under the laws of the United States, any
state thereof or the District of Columbia and (C) the Borrower Agent shall
deliver a certificate of a Responsible Officer with respect to the satisfaction
of the conditions under clauses (A) and (B) hereof; provided, further, that if
the conditions set forth in the preceding proviso are satisfied, the successor
Holdings will succeed to, and be substituted for, Holdings under this Agreement;
or (e) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons.

Section 6.17. [Reserved].

Section 6.18. Fixed Charge Coverage Ratio. (a) Upon the occurrence and during
the continuance of a Compliance Event, the Borrower Agent will not permit the
Fixed Charge Coverage Ratio to be less than 1.00 to 1.00. For the purposes of
this Section 6.18, the Fixed Charge Coverage Ratio shall be calculated on the
date of the occurrence of any Compliance Event and, during the continuance
thereof, in each case for the last Test Period for which financial statements
have been or are required to be delivered pursuant to Section 5.01(b) or (c).

(b) Notwithstanding anything to contrary in this Agreement (including Article
7), upon an Event of Default as a result of the Borrower Agent’s failure to
comply with Section 6.18(a) above, Holdings shall have the right (the “Cure
Right”) (at any time during such Fiscal Quarter or thereafter until the date
that is 15 Business Days after the date that financial statements for such
Fiscal Quarter are required to be delivered pursuant to Section 5.01(b) or (c))
to issue equity (which shall be common equity, Qualified Capital Stock or other
equity (such other equity to be on terms reasonably acceptable to the
Administrative Agent)) for Cash or otherwise receive Cash contributions to its
common equity, which shall in turn be contributed as Cash common equity to the
Borrower Agent (the “Cure Amount”), and thereupon the Borrower Agent’s
compliance with Section 6.18(a) shall be recalculated giving effect to the
following pro forma adjustment: Consolidated Adjusted EBITDA shall be increased
(notwithstanding the absence of an addback in the definition of “Consolidated
Adjusted EBITDA”), solely for the purposes of determining compliance with
Section 6.18(a) hereof, including determining compliance with Section 6.18(a)
hereof as of the end of such Fiscal Quarter and applicable subsequent periods
that include such Fiscal Quarter, by an amount equal to the Cure Amount. If,
after giving effect to the foregoing recalculations (but not, for the avoidance
of doubt, taking into account any immediate repayment of Indebtedness in
connection therewith), the requirements of Section 6.18(a) shall be satisfied,
then the requirements of Section 6.18(a) shall be deemed satisfied as of the end
of the relevant Fiscal Quarter with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of Section

 

158



--------------------------------------------------------------------------------

6.18(a) that had occurred shall be deemed cured for the purposes of this
Agreement. Notwithstanding anything herein to the contrary, (i) in each four
consecutive Fiscal Quarter period of the Borrower Agent there shall be at least
two Fiscal Quarters in which the Cure Right is not exercised, (ii) during the
term of this Agreement, the Cure Right shall not be exercised more than five
times, (iii) the Cure Amount shall be no greater than the amount required for
purposes of complying with Section 6.18(a), (iv) upon the Administrative Agent’s
receipt of a written notice from the Borrower Agent that it intends to exercise
the Cure Right (a “Notice of Intent to Cure”), until the 15th Business Day
following the date that financial statements for the Fiscal Quarter to which
such Notice of Intent to Cure relates are required to be delivered pursuant to
Section 5.01(b) or (c), none of the Administrative Agent nor any Lender shall
exercise the right to accelerate the Loans or terminate the Commitments and
neither the Administrative Agent nor any other Lender or Secured Party shall
exercise any right to foreclose on or take possession of the Collateral solely
on the basis of such Event of Default having occurred and being continuing under
Section 6.18(a), (v) during any Test Period in which the Cure Amount is included
in the calculation of Consolidated Adjusted EBITDA pursuant to any exercise of
the Cure Right, such Cure Amount shall be counted solely as an increase to
Consolidated Adjusted EBITDA (and not as a reduction to Indebtedness (directly
through repayment or indirectly through netting)) and solely for the purpose of
determining the Borrower Agent’s compliance with Section 6.18(a) and shall be
disregarded for any other purpose, including for purposes of determining any
financial ratio-based conditions, pricing or the availability of any basket
under Article 6 of this Agreement and (vi) no Lender or Issuing Lender shall be
required to make any Loan hereunder, if an Event of Default under the Financial
Covenant has occurred and is continuing, during the 15 Business Day period
during which Holdings may exercise a Cure Right, unless and until the Cure
Amount is actually received.

ARTICLE 7

EVENTS OF DEFAULT

Section 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) Failure To Make Payments When Due. Failure by the Borrowers to pay (i) when
due any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Loan or any fee or any other amount due
hereunder within five Business Days after the date due; or

(b) Default in Other Agreements. (i) Failure of any Loan Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in clause (a) above) with an aggregate principal amount
exceeding the Threshold Amount, in each case beyond the grace period, if any,
provided therefor; or (ii) breach or default by any Loan Party with respect to
any other term of (A) one or more

 

159



--------------------------------------------------------------------------------

items of Indebtedness with an aggregate principal amount exceeding the Threshold
Amount or (B) any loan agreement, mortgage, indenture or other agreement
relating to such item(s) of Indebtedness in an aggregate principal amount
exceeding the Threshold Amount, in each case beyond the grace period, if any,
provided therefor, if the effect of such breach or default is to cause, or to
permit the holder or holders of that Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, that Indebtedness to become or be
declared due and payable (or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; provided that
in the case of this subclause (ii), a breach or default by any Loan Party with
respect to the Term Loan Agreement will not constitute an Event of Default
unless such breach or default has continued for 60 consecutive days or the agent
and/or lenders thereunder have demanded repayment of, or otherwise accelerated,
any of the Indebtedness or other obligations thereunder; or

(c) Breach of Certain Covenants.

(i) Failure of the Borrowers or any Loan Party, as required by the relevant
provision, to perform or comply with any term or condition contained in
Section 2.21, Section 5.01(f)(i), Section 5.02 (as it applies to the Borrowers),
or Article 6; or

(ii) Failure of the Borrower Agent or any Loan Party, as required by the
relevant provision, to deliver a Borrowing Base Certificate required to be
delivered pursuant to Section 5.01(q) within five days of the date such
Borrowing Base Certificate is required to be delivered;

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Loan Party in any Loan Document or
in any certificate or document required to be delivered in connection herewith
or therewith shall be untrue in any material respect as of the date made or
deemed made; or

(e) Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Article 7, and such default shall not have been remedied or waived within
30 days after receipt by any Borrower (or the Borrower Agent on behalf of such
Borrower) of written notice from the Administrative Agent of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrowers or any of their respective Subsidiaries (other than an Immaterial
Subsidiary) in an involuntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law; or (ii) an involuntary case
shall be commenced against the Borrowers or any of their respective Subsidiaries
(other than an Immaterial Subsidiary) under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in

 

160



--------------------------------------------------------------------------------

effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over the Borrowers or any of their
respective Subsidiaries other than its Immaterial Subsidiaries, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of the Borrowers or any of their respective Subsidiaries other than
its Immaterial Subsidiaries for all or a substantial part of its property; and
any such event described in this clause (ii) shall continue for 60 consecutive
days without having been dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The Borrowers or any
of their respective Subsidiaries (other than an Immaterial Subsidiary) shall
have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or (ii) the
Borrowers or any of their respective Subsidiaries (other than an Immaterial
Subsidiary) shall make a general assignment for the benefit of creditors; or
(iii) the Borrowers or any of their respective Subsidiaries (other than an
Immaterial Subsidiary) shall admit in writing its inability, to pay its debts as
such debts become due; or

(h) Judgments and Attachments. Any one or more final money judgments, writs or
warrants of attachment or similar process involving in the aggregate at any time
an amount in excess of the Threshold Amount (in either case to the extent not
adequately covered by self-insurance (if applicable) or by insurance as to which
a third party insurance company has been notified and not denied coverage) shall
be entered or filed against any Borrower or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed pending appeal for a period of 60 days; or

(i) [Reserved]; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events or
(ii) there shall occur the imposition of a Lien or security interest under
Section 430(k) of the Code or under ERISA, in either case of clauses (i) or
(ii), which individually or in the aggregate results in liability of the
Borrowers or any of their respective Subsidiaries in an aggregate amount which
would reasonably be expected to result in a Material Adverse Effect; or

(k) Change of Control. A Change of Control shall occur; or

(l) Guaranties, Collateral Documents and Other Loan Documents. At any time after
the execution and delivery thereof, (i) any guaranty set forth in Article 10 for
any reason, other than the satisfaction in full of all Obligations, shall cease
to be in full force and effect (other than in accordance with its terms) or
shall be declared to be null

 

161



--------------------------------------------------------------------------------

and void or any Guarantor shall repudiate in writing its obligations thereunder
(other than as a result of the discharge of such Guarantor in accordance with
the terms thereof), (ii) this Agreement or any Collateral Document ceases to be
in full force and effect (other than by reason of a release of Collateral in
accordance with the terms hereof or thereof or the satisfaction in full of the
Obligations in accordance with the terms hereof or any other termination of such
Collateral Document in accordance with the terms thereof) or shall be declared
null and void, or the Administrative Agent shall not have or shall cease to have
a valid and perfected Lien in any Collateral purported to be covered by the
Collateral Documents with the priority required by and subject to such
limitations and restrictions as are set forth by the relevant Collateral
Document, except to the extent (x) any such loss of perfection or priority
results from the failure of the Administrative Agent or any Secured Party to
take any action within its control (unless such failure results from the breach
or non-compliance by any Loan Party with the terms of the Loan Documents), (y)
such loss is covered by a lender’s title insurance policy as to which the
insurer has been notified of such loss and does not deny coverage and the
Administrative Agent shall be reasonably satisfied with the credit of such
insurer or (z) such loss of perfected security interest may be remedied by the
filing of appropriate documentation without the loss of priority or (iii) any
Loan Party shall contest the validity or enforceability of any material
provision of any Loan Document in writing or deny in writing that it has any
further liability, including with respect to future advances by the Lenders,
under any Loan Document to which it is a party; or

(m) Subordination. The Obligations shall cease to constitute senior indebtedness
under the subordination provisions of any document or instrument evidencing any
permitted Subordinated Indebtedness in excess of the Threshold Amount or such
subordination provision shall be invalidated or otherwise cease, for any reason,
to be valid, binding and enforceable obligations of the parties thereto;

then, and in every such event (other than an event with respect to the Borrowers
described in clause (f) or (g) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Agent, take any
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers and
(iii) require that the Borrowers deposit in the LC Collateral Account an
additional amount in Cash as reasonably requested by the Issuing Banks, (not to
exceed 100.0% of the relevant fact amount) of the then outstanding LC Exposure;
provided that upon the occurrence of an event with respect to the Borrowers
described in clause (f) or (g) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are

 

162



--------------------------------------------------------------------------------

hereby waived by the Borrowers, and the obligation of the Borrowers to Cash
collateralize the outstanding Letters of Credit as aforesaid shall automatically
become effective, in each case without further action of the Administrative
Agent or any Lender. Upon the occurrence and the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties and the Issuing Banks hereby irrevocably appoints JPMCB (or any
successor appointed pursuant hereto) as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

Any Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, unless the context
otherwise requires or unless such Person is in fact not a Lender, include each
Person serving as Administrative Agent hereunder in its individual capacity, and
such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Loan Parties or any subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
The Lenders acknowledge that, pursuant to such activities, the Administrative
Agent or its Affiliates may receive information regarding any Loan Party or any
of its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall not be under any obligation to provide such
information to them.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing and without limiting the generality of
the foregoing, the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law and instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02); provided that the Administrative Agent shall not be

 

163



--------------------------------------------------------------------------------

required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable laws, and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Loan Party or any of its Subsidiaries that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by the final non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein. The Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Administrative Agent by any Borrower or any Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence, value or sufficiency of the
Collateral, (vi) the satisfaction of any condition set forth in Article 4 or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or (vii) the properties,
books or records of any Loan Party or any Affiliate thereof.

Each Lender agrees that, except with the written consent of the Administrative
Agent, it will not take any enforcement action hereunder or under any other Loan
Document, accelerate the Obligations under any Loan Documents, or exercise any
right that it might otherwise have under applicable law or otherwise to credit
bid at foreclosure sales, UCC sales, any sale under Section 363 of the
Bankruptcy Code or other similar dispositions of Collateral. Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against a Loan Party where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of the Obligations held by such
Lender, including the filing of proofs of claim in a case under the Bankruptcy
Code.

No holder of Secured Hedging Obligations shall have any rights in connection
with the management or release of any Collateral or of the obligations of any
Loan Guarantor under this Agreement.

Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the Borrowers, the Administrative Agent and each Secured Party
agrees that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Loan Guaranty, it being understood
and agreed that all powers, rights and remedies hereunder may be exercised
solely by the Administrative Agent, on behalf of the Secured Parties

 

164



--------------------------------------------------------------------------------

in accordance with the terms hereof and all powers, rights and remedies under
the other Loan Documents may be exercised solely by the Administrative Agent,
and (ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or in the event of any other
disposition (including pursuant to Section 363 of the Bankruptcy Code), (A) the
Administrative Agent, as agent for and representative of the Secured Parties,
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by the Administrative Agent at such
sale or other disposition and (B) Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition.

Each of the Lenders hereby irrevocably authorizes (and by entering into a Hedge
Agreement with respect to Secured Hedging Obligations or by entering into
documentation in connection with Banking Services Obligations, each of the other
Secured Parties hereby authorizes and shall be deemed to authorize) the
Administrative Agent, on behalf of all Secured Parties to take any of the
following actions upon the instruction of the Required Lenders:

(a) consent to the sale or other disposition of all or any portion of the
Collateral free and clear of the Liens securing the Secured Obligations in
connection with any such sale or other transfer pursuant to the applicable
provisions of the Bankruptcy Code, including Section 363 thereof;

(b) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral, (in each case, either directly or through one or
more acquisition vehicles) in connection with any sale or other disposition of
all or any portion of the Collateral pursuant to the applicable provisions of
the Bankruptcy Code, including under Section 363 thereof;

(c) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral, (in each case, either directly or through one or
more acquisition vehicles) in connection with any sale or other disposition of
all or any portion of the Collateral pursuant to the applicable provisions of
the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC;

(d) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral, (in each case, either directly or through one or
more acquisition vehicles) in connection with any sale, foreclosure or other
disposition conducted in accordance with applicable law following the occurrence
of an Event of Default, including by power of sale, judicial action or
otherwise; and/or

(e) estimate the amount of any contingent or unliquidated Secured Obligations of
such Lender or other Secured Party;

it being understood that no Lender shall be required to fund any amounts in
connection with any purchase of all or any portion of the Collateral by the
Administrative Agent pursuant to the foregoing clauses (b), (c) or (d) without
its prior written consent.

 

165



--------------------------------------------------------------------------------

Each Lender and other Secured Party agrees that the Administrative Agent is
under no obligation to credit bid any part of the Secured Obligations or to
purchase or retain or acquire any portion of the Collateral; provided that, in
connection with any credit bid or purchase under clause (b), (c) or (d) of the
preceding paragraph, the Secured Obligations owed to all of the Secured Parties
(other than with respect to contingent or unliquidated liabilities as set forth
in the next succeeding paragraph) shall be entitled to be, and shall be, credit
bid by the Administrative Agent on a ratable basis.

With respect to each contingent or unliquidated claim that is a Secured
Obligation, the Administrative Agent is hereby authorized, but is not required,
to estimate the amount of any such claim for purposes of the credit bid or
purchase so long as the fixing or liquidation of such claim would not unduly
delay the ability of the Administrative Agent to credit bid the Secured
Obligations or purchase the Collateral at such sale or other disposition. In the
event that the Administrative Agent, in its sole and absolute discretion, elects
not to estimate any such contingent or unliquidated claim or any such claim
cannot be estimated without unduly delaying the ability of the Administrative
Agent to credit bid or purchase in accordance with the second preceding
paragraph, then those of the contingent or unliquidated claims not so estimated
shall be disregarded, shall not be credit bid, and shall not be entitled to any
interest in the portion or the entirety of the Collateral purchased by means of
such credit bid.

Each Secured Party whose Secured Obligations are credit bid under clauses (b),
(c) or (d) of the third preceding paragraph shall be entitled to receive
interests in the Collateral or other asset or assets acquired in connection with
such credit bid (or in the Capital Stock of the acquisition vehicle or vehicles
that are used to consummate such acquisition) on a ratable basis in accordance
with the percentage obtained by dividing (x) the amount of the Secured
Obligations of such Secured Party that were credit bid in such credit bid, sale
or other disposition, by (y) the aggregate amount of all Secured Obligations
that were credit bid in such credit bid, sale or other disposition.

In addition, in case of the pendency of any proceeding under any Debtor Relief
Law or any other judicial proceeding relative to any Loan Party, each Secured
Party agrees that the Administrative Agent (irrespective of whether the
principal of any Loan or LC Exposure shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts to the extent due to the Lenders, the Issuing Banks and the
Administrative Agent under Sections 2.12 and 9.03) allowed in such judicial
proceeding; and

 

166



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(c) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amount to the extent due to the Administrative Agent
under Sections 2.12 and 9.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the applicable Issuing Bank, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such Issuing Bank unless
the Administrative Agent shall have received notice to the contrary from such
Lender or such Issuing Bank prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent.

 

167



--------------------------------------------------------------------------------

The Administrative Agent may resign at any time by giving ten days written
notice to the Lenders, the Issuing Banks and the Borrowers. If the
Administrative Agent is a Defaulting Lender or an Affiliate of a Defaulting
Lender, either the Required Lenders or the Borrowers may, upon ten days’ notice
remove the Administrative Agent. Upon receipt of any such notice of resignation
or delivery of such removal notice, the Required Lenders shall have the right,
with the consent of the Borrowers (not to be unreasonably withheld or delayed),
to appoint a successor Administrative Agent which shall be a commercial bank
with an office in New York, New York, or an Affiliate of any such bank having
combined capital and surplus in excess of $1,000,000,000 and a “U.S. person” and
a “financial institution” within the meaning of Treasury Regulations
Section 1.1441-1T(c); provided that during the existence and continuation of an
Event of Default under Section 7.01(a) or, with respect to the Borrowers,
Section 7.01(f) or (g), no consent of the Borrowers shall be required. If no
successor shall have been so appointed as provided above and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then (a) in the case of a retirement, the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent meeting
the qualifications set forth above or (b) in the case of a removal, the
Borrowers may, after consulting with the Required Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
(x) in the case of a retirement, if such Administrative Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment or (y) in the case of a removal, the Borrowers notify the Required
Lenders that no qualifying Person has accepted such appointment, then, in each
case, such resignation or removal shall nonetheless become effective in
accordance with such notice and (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents; provided that (a) solely for purposes of maintaining any
security interest granted to a retiring Administrative Agent in its capacity as
collateral agent under any Loan Document for the benefit of the Secured Parties,
the retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties and, in the
case of any Collateral in the possession of the Administrative Agent, shall
continue to hold such Collateral, in each case until such time as a successor
Administrative Agent is appointed and accepts such appointment in accordance
with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duly or obligation to take any further action
under any Loan Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each Issuing Bank directly (and
each Lender and Issuing Bank will cooperate with the Borrowers to enable the
Borrowers to take such actions), until such time as the Required Lenders or the
Borrowers, as applicable, appoint a successor Administrative Agent, as provided
for above in this Article 8 and meeting the qualifications set forth above. Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent
(other than any rights to indemnity payments owed to the retiring Administrative
Agent), and the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder. The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor, unless otherwise agreed between the Borrowers and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03

 

168



--------------------------------------------------------------------------------

shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (a) above.

Each Lender and Issuing Bank acknowledges and agrees that the extensions of
credit made hereunder are commercial loans and letters of credit and not
investments in a business enterprise or securities. Each Lender and each Issuing
Bank further represents that it is engaged in making, acquiring or holding
commercial loans and/or issuing letters of credit in the ordinary course of its
business and has, independently and without reliance upon either Administrative
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and each Issuing
Bank also acknowledges that it will, independently and without reliance upon
either Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrowers and their Affiliates) as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a Lender and/or Issuing
Bank or assign or otherwise transfer its rights, interests and obligations
hereunder. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of the Administrative Agent or any of its Related Parties.

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor the list or identities of, or
enforce, compliance with the provisions hereof relating to Disqualified
Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution.

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) Administrative Agent
(i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (d) it will keep all Reports confidential and strictly
for its internal use, not share the

 

169



--------------------------------------------------------------------------------

Report with any Loan Party or any other Person except as otherwise permitted
pursuant to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, (i) it will hold the
Administrative Agent and any such other Person preparing a Report harmless from
any action the indemnifying Lender may take or conclusion the indemnifying
Lender may reach or draw from any Report in connection with any extension of
credit that the indemnifying Lender has made or may make to the Borrowers, or
the indemnifying Lender’s participation in, or the indemnifying Lender’s
purchase of, a Loan or Loans; and (ii) it will pay and protect, and indemnify,
defend, and hold the Administrative Agent and any such other Person preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including reasonable attorneys’ fees)
incurred by either Administrative Agent or such other Person as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

Anything herein to the contrary notwithstanding, the Arrangers, the joint
bookrunners, Syndication Agent and Co-Documentation Agents shall not have any
right, power, obligation, liability, responsibility or duty under this
Agreement, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder. Without limiting the foregoing, none of
such Persons shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Arranger, the joint
bookrunner, Syndication Agent and Co-Documentation Agent, as applicable, as it
makes with respect to the Administrative Agent in the preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.

Each of the Lenders and each Issuing Bank irrevocably authorize and instruct the
Administrative Agent to, and the Administrative Agent shall,

(a) release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the occurrence of the Termination Date,
(ii) that is sold or to be sold or transferred as part of or in connection with
any sale or other transfer permitted under the Loan Documents to a Person that
is not a Loan Party, (iii) that does not constitute (or ceases to constitute)
Collateral, (iv) if the property subject to such Lien is owned by a Subsidiary
Guarantor, upon the release of such Subsidiary Guarantor from its Loan Guaranty
in accordance with the Loan Documents or (v) if approved, authorized or ratified
in writing by the Required Lenders in accordance with Section 9.02;

(b) release any Subsidiary Guarantor from its obligations under the Loan
Guaranty if such Person ceases to be a Subsidiary (or becomes an Excluded
Subsidiary, provided, however, that the release of any Subsidiary Guarantor from
its obligations under this Agreement if such Subsidiary Guarantor becomes an
Excluded Subsidiary of the type described in clause (a) of the definition
thereof shall only be permitted if at the time such Subsidiary Guarantor becomes
an Excluded Subsidiary of such type, (1) no

 

170



--------------------------------------------------------------------------------

Default or Event of Default shall have occurred and be outstanding, (2) after
giving pro forma effect to such release and the consummation of the transaction
or event that causes such Person to be an Excluded Subsidiary of such type, the
Borrower is deemed to have made a new Investment in such Person (as if such
Person were then newly acquired) and such Investment is permitted at such time
and (3) a Responsible Officer of the Borrower Agent certifies to the
Administrative Agent compliance with preceding clauses (1) and (2)) as a result
of a transaction permitted hereunder; provided, further, that no such release
shall occur if such Subsidiary Guarantor continues to be a guarantor in respect
of the Senior Notes, any Incremental Equivalent Debt, the Term Loan Facility or
any Refinancing Indebtedness in respect of any of the foregoing; and

(c) subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(m), Section 6.02(n), Section 6.02(o)
and, solely to the extent such Liens do not secure any Indebtedness for borrowed
money (other than Indebtedness under the Term Loan Facility, so long as such
Indebtedness remains subject to the Intercreditor Agreement), Section 6.02(u).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent ’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Guarantor from its obligations under the Guaranty pursuant to this
Article 8 and Section 10.13 hereunder. In each case as specified in this Article
8, the Administrative Agent will (and each Lender hereby authorizes the
Administrative Agent to), at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Loan Guarantor from its obligations
under the Loan Guaranty, in each case in accordance with the terms of the Loan
Documents and this Article 8.

The Administrative Agent is authorized to enter into the Intercreditor Agreement
and any other intercreditor agreement contemplated hereby with respect to
Indebtedness that is (i) required or permitted to be subordinated hereunder
and/or (ii) secured by Liens and which Indebtedness contemplates an
intercreditor, subordination or collateral trust agreement (any such other
intercreditor agreement, an “Additional Agreement”), and the parties hereto
acknowledge that the Intercreditor Agreement and any Additional Agreement is
binding upon them. Each Lender (a) hereby consents to the subordination of the
Liens on the Collateral other than the Revolving Facility First Lien Collateral
securing the Secured Obligations on the terms set forth in the Intercreditor
Agreement, (b) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of the Intercreditor Agreement or any Additional
Agreement and (c) hereby authorizes and instructs the Administrative Agent to
enter into the Intercreditor Agreement or any Additional Agreement and to
subject the Liens on the Collateral securing the Secured Obligations to the
provisions thereof. The foregoing provisions are intended as an inducement to
the Secured Parties to extend credit to the Borrowers and such Secured Parties
are intended third-party beneficiaries of such provisions and the provisions of
the Intercreditor Agreement or any Additional Agreement.

 

171



--------------------------------------------------------------------------------

Each Lender and Issuer appoints and designates JPMCB as collateral agent
hereunder and each Lender and Issuing Bank hereby authorizes JPMCB to act as
collateral agent in accordance with the terms hereof and the other Loan
Documents and authorizes JPMCB, as the Administrative Agent, to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent and/or collateral agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. In
its capacity, the Administrative Agent and/or collateral agent is a
“representative” of the Secured Parties within the meaning of the term “secured
party” as defined in the New York Uniform Commercial Code. Each Lender
authorizes the Administrative Agent to enter into each of the Collateral
Documents to which it is a party and to take all action contemplated by such
documents. The Administrative Agent shall have the exclusive right on behalf of
the Lenders to enforce the payment of the principal of and interest on any Loan
after the date such principal or interest has become due and payable pursuant to
the terms of this Agreement. Each Lender agrees that no Secured Party (other
than the Administrative Agent) shall have the right individually to seek to
realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.

To the extent the Administrative Agent (or any affiliate thereof) is not
reimbursed and indemnified by the Borrowers, the Lenders will reimburse and
indemnify the Administrative Agent (and any affiliate thereof) in proportion to
their respective Applicable Percentage (determined as if there were no
Defaulting Lenders) for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by the Administrative Agent (or any affiliate thereof) in
performing its duties hereunder or under any other Loan Document or in any way
relating to or arising out of this Agreement or any other Loan Document;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s (or
such affiliate’s) gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

JPMCB has adopted internal policies and procedures that address requirements
placed on federally regulated lenders under the National Flood Insurance Reform
Act of 1994 and related legislation (the “Flood Laws”). JPMCB, as administrative
agent or collateral agent on a syndicated facility, will post on the applicable
electronic platform (or otherwise distribute to each Lender in the syndicate)
documents that it receives in connection with the Flood Laws. Each Lender and
Participant acknowledges and agrees that, pursuant to the Flood Laws, each
federally regulated Lender (whether acting as a Lender or Participant in the
facility) is responsible for assuring its own compliance with the flood
insurance requirements.

 

172



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or Electronic Systems (and subject, in each case, to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(i) if to any Loan Party, to the Borrower Agent at:

80 Grasslands Road

Elmsford, New York 10523

Attn: Michael A. Correale, Chief Financial Officer

Tel.: (914) 784-4050

Fax: (914) 345-2056

Email: mccorreale@amscan.com

with copy to:

80 Grasslands Road

Elmsford, New York 10523

Attn: Joseph Zepf, General Counsel and Secretary

Tel.: (914) 784-4188

Fax: (914) 345-3982

Email: jzepf@amscan.com

100 Federal Street

35th Floor

Boston, MA 02110

Attn: Joshua Nelson, Managing Director

Tel.: (617) 227-1050

Fax: (617) 227-3514

Email: jnelson@thl.com

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036-8704

Attn: Jay J. Kim

Tel.: (212) 497-3626

Fax: (646) 728-1667

Email: jay.kim@ropesgray.com

 

173



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, an Issuing Bank or the Swingline Lender,
at:

277 Park Avenue

22nd Floor

New York, NY 10172

Attention: Salvatore P. Demma

Facsimile No: (646) 534-2268

Email: Salvatore.p.demma@chase.com

(iii) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient), or (iii) delivered through Electronic
Systems to the extent provided in subsection (b) below shall be effective as
provided in such subsection (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by Electronic Systems pursuant to procedures set forth herein or
otherwise approved by the Administrative Agent. Each of the Administrative Agent
and the Borrower Agent (on behalf of the Loan Parties) may, in its discretion,
agree to accept notices and other communications to it hereunder by Electronic
Systems pursuant to procedures set forth herein or otherwise approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. All such notices and other communications (i) sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement) and (ii) posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (b)(i) of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day of the recipient.

(c) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

 

174



--------------------------------------------------------------------------------

(d) Electronic Systems.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing
Banks by means of electronic communications pursuant to this Section, including
through an Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrowers or the other Loan Parties, any Lender, any Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Borrower’s, any Loan Party’s or
the Administrative Agent’s transmission of communications through an Electronic
System, except to the extent such liability is determined by a court of
competent jurisdiction in a final and non-appealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Agent
Parties.

Section 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, to the extent permitted by law, the making of a Loan or issuance
of a Letter of Credit shall not be construed as a waiver of any Default or Event
of Default, regardless of whether the Administrative Agent, any Lender or
Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.

 

175



--------------------------------------------------------------------------------

(b) Subject to clauses (A) and (B) below and Section 2.14, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except (i) in the case of this Agreement, pursuant
to an agreement or agreements in writing entered into by the Borrowers and the
Required Lenders (or the Administrative Agent with the consent of the Required
Lenders), or (ii) in the case of any other Loan Document (other than any such
amendment to effectuate any modification thereto expressly contemplated by the
terms of such other Loan Documents), pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, with the consent of the Required Lenders;
provided that:

(A) notwithstanding the foregoing, no such agreement shall, without the consent
of each Lender directly and adversely affected thereby (but without the
necessity of obtaining the consent of the Required Lenders),

(1) increase the Commitment of such Lender (other than with respect to any
Commitment Increase pursuant to Section 2.23 in respect of which such Lender has
agreed to be an Additional Lender); it being understood that no amendment,
modification or waiver of, or consent to departure from, any condition
precedent, representation, warranty, covenant, Default, Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall constitute
an increase of any Commitment of such Lender;

(2) reduce or forgive the principal amount of any Loan or postpone the date of
any scheduled payment of interest or fees payable hereunder;

(3) extend the scheduled final maturity of any Loan, extend the stated
expiration date of any Letter of Credit beyond the Maturity Date (in each case,
other than extension for administrative reasons agreed by the Administrative
Agent);

(4) reduce the rate of interest (other than to waive any obligations of the
Borrowers to pay interest at the default rate of interest under Section 2.13(c))
or the amount of any fees owed to such Lender; it being understood that any
change in the definition of Average Historical Excess Availability used in the
calculations of such interest or fees (or the component definitions) shall not
constitute a reduction in any rate of interest or fees;

(5) extend the expiry date of such Lender’s Commitment; it being understood that
no amendment, modification or waiver of, or consent to departure from, any
condition precedent, representation, warranty, covenant, Default, Event of
Default, mandatory prepayment or mandatory reduction of the Commitments shall
constitute an extension of any Commitment of such Lender; and

(6) amend or modify the provisions of Sections 2.11(a), 2.11(c), 2.18(a) (with
respect to pro rata allocation among Lenders), 2.18(b) and 2.18(c) of this
Agreement in a manner that would by its terms alter the order of payments or the
pro rata sharing of payments required thereby (except as otherwise provided in
this Section 9.02); and

 

176



--------------------------------------------------------------------------------

(B) notwithstanding the foregoing, no such agreement shall:

(1) change any of the provisions of this Section or the definitions of “Required
Lenders”, “Super Majority Lenders” or “Super Majority FILO Lenders”, in each
case, to reduce any of the voting percentages required to waive, amend or modify
any rights thereunder or make any determination or grant any consent thereunder,
without the prior written consent of each Lender;

(2) release all or substantially all of the Collateral (except as otherwise
permitted herein or in the other Loan Documents, including pursuant to Article 8
or Section 10.12 hereof), without the prior written consent of each Lender;

(3) release all or substantially all of the value of the Loan Guaranties (except
as otherwise permitted herein or in the other Loan Documents, including pursuant
to Section 10.13 hereof), without the prior written consent of each Lender;

(4) enter into an amendment or waiver the effect of which would be to increase
the percentages set forth in the definition of Trade Receivables Component,
Inventory Component, and/or Credit Card Receivables Component, without the
consent of the Super Majority Lenders;

(5) change the definition of the term “ABL Borrowing Base”, or any component
definition thereof, the effect of which would be to increase amounts available
to be borrowed, without the consent of the Super Majority Lenders; or

(6) change the definition of “FILO Borrowing Base”, “FILO Line Cap” and the
component definitions thereof which would increase availability under the FILO
Facility without the consent of the Super-Majority FILO Lenders;

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be. The Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased without the consent of such
Lender (it being understood that any Commitment or Loan held or deemed held by
any Defaulting Lender shall be excluded from a vote of the Lenders hereunder
requiring any consent of the Lenders, except as provided in Section 2.22(b)).

 

177



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section 9.02,
(i) guarantees, collateral security agreements, pledge agreements and related
documents (if any) executed by the Loan Parties in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be amended, supplemented and/or waived with the consent of the
Administrative Agent at the request of the Borrowers (or the Borrower Agent on
behalf of Borrowers) without the input or need to obtain the consent of any
other Lenders if such amendment or waiver is delivered in order (x) to comply
with local law or advice of local counsel, (y) to cure ambiguities, omissions or
defects or (z) to cause such guarantees, collateral security agreements, pledge
agreement or other document to be consistent with this Agreement and the other
Loan Documents, (ii) the Borrowers and the Administrative Agent may, without the
input or consent of any other Lender (other than each applicable Additional
Lender, in the case of Section 2.23), effect amendments to this Agreement and
the other Loan Documents as may be necessary in the reasonable opinion of the
Borrowers and the Administrative Agent to effect the provisions of Sections 2.22
or 2.23 and (iii) if the Administrative Agent and the Borrowers have jointly
identified an obvious error or any error or omission of a technical nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Borrowers shall be permitted to amend such provision.

Section 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrowers shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by each Arranger, the Administrative Agent and their
respective Affiliates (but limited, in the case of legal fees and expenses, to
the actual reasonable and documented out-of-pocket fees, disbursements and other
charges of one firm of outside counsel to all such persons taken as a whole and,
if necessary, of one counsel in any relevant material jurisdiction to such
Persons, taken as a whole) in connection with the syndication and distribution
(including, without limitation, via the internet or through an Electronic
System) of the credit facilities provided for herein, the preparation,
execution, delivery and administration of the Loan Documents and related
documentation, including in connection with any amendments, modifications or
waivers of the provisions of any Loan Documents (whether or not the transactions
contemplated thereby shall be consummated, but only to the extent such
amendments, modifications or waivers were requested by the Borrowers to be
prepared) and (ii) all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent, the Arrangers, Issuing Banks or the Lenders and
their respective Affiliates (but limited, in the case of legal fees and
expenses, to the actual reasonable and documented out-of-pocket fees,
disbursements and other charges of one firm of outside counsel to all such
persons taken as a whole and, if necessary, of one counsel in any relevant
material jurisdiction to such persons, taken as a whole) in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder. Expenses reimbursable by the
Borrowers under this Section include, subject to any other applicable provision
of any Loan Document, reasonable and documented out-of-pocket costs and expenses
incurred in connection with: (A) appraisals and field examinations and the
preparation of Reports based thereon, (B) the fees charged by a third party
retained by the Administrative Agent or (notwithstanding any reference to
“out-of-pocket” above in this

 

178



--------------------------------------------------------------------------------

Section 9.03) the internally allocated fees for each Person employed by the
Administrative Agent with respect to each field examination, (C) lien and title
searches and title insurance, (D) taxes, fees and other charges for recording
the Mortgages, filing financing statements and continuations, and other actions
to perfect, protect, and continue the Administrative Agent’s Liens and
(E) forwarding loan proceeds and costs and expenses of preserving and protecting
the Collateral. Other than to the extent required to be paid on the Closing
Date, all amounts due under this paragraph (a) shall be payable by the Borrowers
within 30 days of receipt of an invoice relating thereto, setting forth such
expenses in reasonable detail and together with backup documentation supporting
such reimbursement requests.

(b) The Borrowers shall indemnify each Arranger, the Administrative Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
expenses (but limited, in the case of legal fees and expenses, to the actual
reasonable and documented out-of-pocket fees, disbursements and other charges of
one counsel to all Indemnitees taken as a whole and, solely in the case of a
conflict of interest, one additional counsel to all affected Indemnitees, taken
as a whole, and, if reasonably necessary, one local counsel in any relevant
material jurisdiction to all Indemnitees, taken as a whole and, solely in the
case of an actual or potential conflict of interest, one additional local
counsel to all affected Indemnitees, taken as a whole) incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of the Loan Documents or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby or thereby, (ii) the use of the proceeds
of the Loans or any Letter of Credit (including any refusal by an Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) the failure of a Loan Party to deliver to the
Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by a Loan Party for Taxes pursuant to
Section 2.17 or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
(and regardless of whether such matter is initiated by a third party or by the
Borrowers, any other Loan Party or any of their respective Affiliates); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
(i) determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any affiliate of such Indemnitee or, to the
extent such judgment finds such Indemnitee in material breach of the Loan
Documents or (ii) arise out of any claim, litigation, investigation or
proceeding brought by such Indemnitee (or its Related Parties) against another
Indemnitee (or its Related Parties) (other than any claim, litigation,
investigation or proceeding brought by or against the Administrative Agent,
acting in its capacity as the Administrative Agent or any Arranger, acting in
its capacity

 

179



--------------------------------------------------------------------------------

as an Arranger) that does not involve any act or omission of the Sponsors,
Holdings, any Borrower or any of their Subsidiaries. Each Indemnitee shall be
obligated to refund or return any and all amounts paid by any Borrower pursuant
to this Section 9.03(b) to such Indemnitee for any fees, expenses, or damages to
the extent such Indemnitee is not entitled to payment of such amounts in
accordance with the terms hereof. All amounts due under this paragraph (b) shall
be payable by the Borrowers within 30 days (x) after written demand thereof, in
the case of any indemnification obligations and (y) in the case of reimbursement
of costs and expenses, after receipt of an invoice relating thereto, setting
forth such expenses in reasonable detail and together with backup documentation
supporting such reimbursement requests. This Section 9.03 shall not apply to
Taxes other than Taxes that represent losses, claims, damages, liabilities or
related expenses arising from any non-Tax claim. Payments under this
Section 9.03(b) shall be made by the Borrowers to the Administrative Agent for
the benefit of the relevant Indemnitee.

Section 9.04. Waiver of Claim. To the extent permitted by applicable law, no
party to this Agreement shall assert, and each hereby waives, any claim against
any other party hereto or any Related Party thereof, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof, except, in the case of the Borrowers, to the extent such
damages would otherwise be subject to indemnification pursuant to the terms of
Section 9.03.

Section 9.05. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Banks that issues any
Letter of Credit), except that (i) except as provided under Section 6.08, the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Banks that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the limitations set forth in paragraph (a) above and the
conditions set forth in paragraph (b)(ii) below, any Lender may assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed except in connection with a proposed assignment
to any Disqualified Institution) of:

 

180



--------------------------------------------------------------------------------

(A) the Borrower Agent; provided that, the Borrower Agent shall have been deemed
to have consented to any such assignment unless it shall have objected thereto
by written notice to the Administrative Agent within 15 Business Days after
receiving written notice thereof; provided, further, that no consent of the
Borrower Agent shall be required for an assignment to another Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default under
Section 7.01(a) or Section 7.01(f) or (g) (with respect to the Borrowers only)
has occurred and is continuing, any other Eligible Assignee;

(B) the Administrative Agent; and

(C) each Issuing Bank (solely in the case of assignments of ABL Revolving
Commitments and ABL Revolving Loans).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or the principal amount of Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent and
determined on an aggregate basis in the event of concurrent assignments to
Related Funds or by Related Funds (as defined below)) shall not be less than
$5,000,000 unless each of the Borrower Agent and the Administrative Agent
otherwise consent;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and

(D) the Eligible Assignee, if it shall not be a Lender, shall deliver on or
prior to the effective date of such assignment, to the Administrative Agent
(1) an Administrative Questionnaire and (2) if applicable, any Internal Revenue
Service forms required under Section 2.17.

 

181



--------------------------------------------------------------------------------

The term “Related Funds” shall mean with respect to any Lender that is an
Approved Fund, any other Approved Fund that is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the Eligible Assignee thereunder shall be a party hereto and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03 with respect to facts and circumstances occurring on
or prior to the effective date of such assignment and subject to its obligations
thereunder and under Section 9.13). If any such assignment by a Lender holding a
Note hereunder occurs after the issuance of any Note hereunder to such Lender,
the assigning Lender shall, upon the effectiveness of such assignment or as
promptly thereafter as practicable, surrender such Note to the Administrative
Agent for cancellation, and thereupon the applicable Borrower shall issue and
deliver a new Note, if so requested by the assignee and/or assigning Lender, to
such assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the new Commitments and/or outstanding Loans of the assignee and/or the
assigning Lender.

If any assignment or participation under this Section 9.05 is made to (1) any
Affiliate of any Disqualified Institution (other than any bona fide debt fund
that is not itself a Disqualified Institution) or (2) any Disqualified
Institution without the Borrower Agent’s prior written consent (any such Person,
a “Disqualified Person”), then the Borrower Agent may, at its sole expense and
effort, upon notice to the applicable Disqualified Person and the Administrative
Agent, (A) terminate any Commitment of such Disqualified Person and repay the
outstanding amount of Loans, together with accrued and unpaid interest thereon,
accrued and unpaid fees and all other amounts owing to such Disqualified Person,
(B) in the case of any outstanding Loans, purchase such Loans by paying the
lesser of (x) par and (y) the amount that such Disqualified Person paid to
acquire such Loans, plus in the case of each of clauses (x) and (y), accrued and
unpaid interest thereon, accrued and unpaid fees and all other amounts due and
payable to it hereunder and/or (C) require such Disqualified Person to assign,
without recourse (in accordance with and subject to the restrictions contained
in this Section 9.05), all of its interests, rights and obligations under this
Agreement to one or more Eligible Assignees at the lesser of (x) par and (y) the
amount that such Disqualified Person paid to acquire such Loans, plus in the
case of each of clauses (x) and (y), accrued and unpaid interest thereon,
accrued and unpaid fees and all other amounts due and payable to it hereunder;
provided that (I) in the case of clauses (A) and (B), the Borrower Agent shall
be liable to the relevant Disqualified Person under Section 2.16 if any LIBO
Rate Loan owing to such Disqualified Person is repaid or purchased other than on
the last day of the Interest Period relating thereto and (II) in the case of
clause (C), the relevant assignment shall otherwise comply with this
Section 9.05 (except that no registration and processing fee required under this
Section 9.05 shall be required with any assignment pursuant to this
paragraph).    Nothing in this Section 9.05 shall be deemed to prejudice any
right or remedy

 

182



--------------------------------------------------------------------------------

that Holdings or any Borrower may otherwise have at law or equity. Each Lender
acknowledges and agrees that Holdings and its Subsidiaries will suffer
irreparable harm if such Lender breaches any obligation under this Section 9.05
insofar as such obligation relates to any assignment or participation to any
Disqualified Institution. Additionally, each Lender agrees that Holdings and/or
either Borrower may seek to obtain specific performance or other equitable or
injunctive relief to enforce this paragraph against any Disqualified Person and
the immediately following paragraph of this Section 9.05 against any
Disqualified Institution, in each case with respect to such breach without
posting a bond or presenting evidence of irreparable harm.

Notwithstanding anything to the contrary contained in this Agreement, each
Disqualified Institution (A) will not receive information provided solely to
Lenders by any Borrower, the Administrative Agent or any Lender and will not be
permitted to attend or participate in conference calls or meetings attended
solely by the Lenders and the Administrative Agent, other than the right to
receive notices of prepayments and other administrative notices in respect of
its Loans or Commitments required to be delivered to Lenders pursuant to Article
II and (B) (x) for purposes of determining whether the Required Lenders have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document, or (iii) directed or required the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, shall not have any right to consent
(or not consent), otherwise act or direct or require the Administrative Agent or
any Lender to take (or refrain from taking) any such action, and all Loans held
by any Disqualified Institution shall be deemed to be not outstanding for all
purposes of calculating whether the Required Lenders or all Lenders have taken
any actions, except that no amendment, modification or waiver of any Loan
Document shall, without the consent of the applicable Disqualified Institution,
deprive any Disqualified Institution of its pro rata share of any payment to
which all Lenders of the applicable Class of Loans are entitled and (y) hereby
agrees that if a proceeding under any Debtor Relief Law shall be commenced by or
against a Borrower or any other Loan Party, such Disqualified Institution will
be deemed to vote in the same proportion as Lenders that are not Disqualified
Institutions.

The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorize the Administrative Agent, to provide the Disqualified
Institutions List to each Lender requesting the same (provided that such Lender
agrees to maintain the confidentiality of the Disqualified Institutions List
(which agreement may be by way of a “click through” or other affirmative action
on the part of the recipient to access the Disqualified Institutions List and
acknowledge its confidentiality obligations in respect thereof)).

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor the list or identities of, or
enforce, compliance with the provisions hereof relating to Disqualified
Institutions or Disqualified Person. Without limiting the generality of the
foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or Disqualified Person or (y) have
any liability with respect to or arising out of any assignment or participation
of Loans, or disclosure of confidential information, to any Disqualified
Institution or Disqualified Person.

 

183



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders and their respective successors and assigns, and the
Commitment of, and principal amount of and interest on the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). Failure to make any such recordation, or any error in
such recordation, shall not affect the Borrowers’ obligations in respect of such
Loans and LC Disbursements. The entries in the Register shall be conclusive,
absent manifest error, and the Borrowers, the Administrative Agent, the Issuing
Banks and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender and the owner of the amounts
owing to it under the Loan Documents as reflected in the Register for all
purposes of the Loan Documents, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, the Issuing Banks
and any Lender (but only as to its own holdings), at any reasonable time and
from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire and tax certifications required by
Section 9.05(b)(ii)(D)(2) (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section, if applicable, and any written consent to such assignment required
by paragraph (b) of this Section, the Administrative Agent shall promptly accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

(vi) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the Eligible Assignee thereunder shall be deemed to
confirm and agree with each other and the other parties hereto as follows:
(A) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Commitment, and the outstanding balances of its Revolving Loans, in each
case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Assumption, (B) except as set
forth in (A) above, such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, or the financial condition of the Borrowers or any Subsidiary
or the performance or observance by the Borrowers or any Subsidiary of any of
its obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (C) such assignee represents
and warrants that it is an Eligible Assignee, legally authorized to enter into
such Assignment and Assumption; (D) such assignee confirms that it has received
a copy of this Agreement and the Intercreditor Agreement, together with copies
of the most recent financial statements referred to in Section 3.04(a) or
delivered pursuant to Section 5.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Assumption; (E) such assignee will independently and
without reliance upon the Administrative

 

184



--------------------------------------------------------------------------------

Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (F) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent, by the terms hereof, together with such
powers as are reasonably incidental thereto; and (G) such assignee agrees that
it will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

(c) (i) Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Banks, the Swingline Lender or any other Lender, sell
participations to one or more banks or other entities (other than any
Disqualified Institution) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in (x) clause (A) to the
first proviso to Section 9.02(b) that directly and adversely affects the Loans
or Commitments in which such Participant has an interest and (y) clause (B) to
the first proviso to Section 9.02(b). Subject to paragraph (c)(ii) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower
Agent’s prior written consent expressly acknowledging such Participant may
receive a greater benefit. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.17 unless the
Borrower Agent is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.17(e) as though it were a Lender.

 

185



--------------------------------------------------------------------------------

Each Lender that sells a participation shall, acting for this purpose as a
non-fiduciary agent of the Borrowers, maintain at one of its offices a copy of a
register for the recordation of the names and addresses of each Participant and
their respective successors and assigns, and principal amount of and interest on
the Loans (the “Participant Register”). The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender may treat each
Person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (other than to any Disqualified
Institution or natural person) to secure obligations of such Lender, including
without limitation any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section 9.05 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower Agent, the option to provide to the
Borrowers all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrowers pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan;
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof; and (iii) if an SPC elects to exercise
such option and provides all or any part of such Loan, such SPC shall be
recorded in the Register as the Lender with respect to the portion of a Loan
made by such SPC. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that (i) neither
the grant to any SPC nor the exercise by any SPC of such option shall increase
the costs or expenses or otherwise increase or change the obligations of the
Borrowers under this Agreement (including its obligations under Section 2.15,
2.16 or 2.17) and no SPC shall be entitled to any greater amount under
Section 2.13, 2.14 or 2.15 or any other provision of this Agreement or any other
Loan Document that the Granting Lender would have been entitled to receive,
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender) and (iii) the Granting Lender shall for all purposes including approval
of any amendment, waiver or other modification of any provision of the Loan
Documents, remain the Lender of record hereunder. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof; provided that (i) in the case of the Borrowers,
such SPC’s Granting

 

186



--------------------------------------------------------------------------------

Lender is in compliance in all material respects with its obligations to the
Borrowers hereunder and (ii) each Lender designating any SPC hereby agrees to
indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such SPC during such period of forbearance. In addition, notwithstanding
anything to the contrary contained in this Section 9.05, any SPC may (i) with
notice to, but without the prior written consent of, the Borrower Agent or the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Lender, which
assignment shall be recorded in the register, and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC.

Section 9.06. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, an Issuing
Bank or any Lender may have had notice or knowledge of any Default or Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect until the
Termination Date. The provisions of Sections 2.15, 2.16, 2.17, 9.03 and 9.13 and
Article 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments, the occurrence of the Termination Date or the termination of this
Agreement or any provision hereof but in each case, subject to the limitations
set forth in this Agreement.

Section 9.07. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letter and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by Holdings, the
Borrowers, the Subsidiaries of the Borrowers party hereto and the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
by email as a “.pdf” or “.tif” attachment shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

187



--------------------------------------------------------------------------------

Section 9.08. Severability. To the extent permitted by law, any provision of any
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 9.09. Right of Setoff. If an Event of Default shall have occurred and be
continuing, upon the written consent of the Administrative Agent, each Issuing
Lender and each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by the
Administrative Agent, such Issuing Bank or such Lender or Affiliate (including,
without limitation, by branches and agencies of the Administrative Agent, such
Issuing Bank or such Lender, wherever located) to or for the credit or the
account of any Borrower or any Loan Guarantor against any of and all the Secured
Obligations held by the Administrative Agent, such Issuing Bank or such Lender
or Affiliate, irrespective of whether or not the Administrative Agent, such
Issuing Bank or such Lender or Affiliate shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The applicable
Lender shall promptly notify the Borrower Agent and the Administrative Agent of
such set-off or application; provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such set-off or
application under this Section. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY
OF THE SECURED OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF LENDER’S LIEN OR
COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY LOAN DOCUMENT
UNLESS IT IS TAKEN WITH THE CONSENT OF THE LENDERS REQUIRED BY SECTION 9.02 OF
THIS AGREEMENT OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH
SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b,
580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE
CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO THE ADMINISTRATIVE
AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE
PROMISSORY NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY
ANY LENDER OR ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE PARTIES AS
REQUIRED ABOVE, SHALL BE NULL AND VOID. THIS PARAGRAPH SHALL BE SOLELY FOR THE
BENEFIT OF EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER.

 

188



--------------------------------------------------------------------------------

Section 9.10. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN OTHER LOAN DOCUMENTS) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS), WHETHER IN TORT, CONTRACT (AT
LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK
STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK (OR ANY
APPELLATE COURT THEREFROM) OVER ANY SUIT, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, FEDERAL
COURT. THE PARTIES HERETO AGREE THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR
DOCUMENT BY REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE EFFECTIVE SERVICE
OF PROCESS AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT AND LENDERS RETAIN
THE RIGHT TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER
JURISDICTION SOLELY IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY
COLLATERAL DOCUMENT.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIM OR
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION, SUIT OR
PROCEEDING IN ANY SUCH COURT.

 

189



--------------------------------------------------------------------------------

(d) TO THE EXTENT PERMITTED BY LAW, EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND AGREES
THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS
PROVIDED FOR IN SECTION 9.01. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY LOAN DOCUMENT THAT SERVICE OF PROCESS WAS INVALID AND INEFFECTIVE. NOTHING
IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY
TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

Section 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.13. Confidentiality. The Administrative Agent, each Issuing Bank and
each Lender agrees (and each Lender agrees to cause its SPC, if any) to maintain
the confidentiality of the Confidential Information (as defined below), except
that Confidential Information may be disclosed (a) to its and its Affiliates’
directors (or equivalent managers), officers, employees, independent auditors,
or other experts and advisors, including accountants, legal counsel and other
advisors (collectively, the “Representatives”) on a “need to know” basis solely
in connection with the transactions completed hereby and who are informed of the
confidential nature of such Confidential Information and are or have been
advised of their obligation to keep such Confidential Information of this type
confidential; provided that such Person shall be responsible for its Affiliates’
and their Representatives’ compliance with this paragraph, (b) upon the demand
or request of any regulatory (including any self-regulatory body, such as the

 

190



--------------------------------------------------------------------------------

National Association of Insurance Commissioners), governmental or administrative
authority purporting to have jurisdiction over such Person or its Affiliates (in
which case such Person shall (i) except with respect to any audit or examination
conducted by bank accountants or any Governmental Authority exercising
examination or regulatory authority, to the extent practicable and not
prohibited by law, inform the Borrower Agent promptly in advance thereof and
(ii) use commercially reasonable efforts to ensure that any such information so
disclosed is accorded confidential treatment), (c) to the extent compelled by
legal process in, or reasonably necessary to, the defense of such legal,
judicial or administrative proceeding, in any legal, judicial or administrative
proceeding or otherwise as required by applicable Requirements of Law, rule or
regulation (in which case such party shall (i) to the extent practicable and not
prohibited by law, inform the Borrower Agent promptly in advance thereof and
(ii) use commercially reasonable efforts to ensure that any such information so
disclosed is accorded confidential treatment), (d) to any other party to this
Agreement, (e) subject to an acknowledgment and agreement by such recipient that
such information is being disseminated on a confidential basis (on substantially
the terms set forth in this paragraph or as is otherwise reasonably acceptable
to the Borrower Agent), to (i) any Eligible Assignee of or Participant in, or
any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement, including, without limitation, any SPC (in
each case other than a Disqualified Institution), (ii) any pledgee referred to
in Section 9.05 or (iii) any actual or prospective, direct or indirect
contractual counterparty (or its advisors) to any swap or derivative transaction
(including any credit default swap) or similar product relating to the Loan
Parties and their obligations subject to acknowledgment and agreement by such
recipient that such information is being disseminated on a confidential basis
(on substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to the Borrower Agent), (f) with the prior written consent
of the Borrower Agent, (g) to any rating agency in connection with obtaining
ratings for the Borrowers, the Term Loan Facility or the Senior Notes, (h) to
the extent applicable and reasonably necessary or advisable, for purposes of
establishing a “due diligence” defense and (i) to the extent such Confidential
Information (i) becomes publicly available other than as a result of a breach of
this Section by such Person, its Affiliates or their respective Representatives
or (ii) becomes available to the Administrative Agent, an Issuing Bank or any
Lender on a non-confidential basis other than as a result of a breach of this
Section from a source other than any Loan Party. For the purposes of this
Section, “Confidential Information” means all information received from any Loan
Party relating to the Loan Parties or their businesses, any Sponsor or the
Transactions other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by any Loan Party and other information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry; provided that, in the
case of information received from the Borrower after the Closing Date, such
information is clearly identified at the time of delivery as confidential. For
the avoidance of doubt, in no event shall any disclosure of such Confidential
Information be made to any Disqualified Institution (at the time such disclosure
was made).

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY, AND ITS AFFILIATES, THE OTHER LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE

 

191



--------------------------------------------------------------------------------

PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

Section 9.14. No Fiduciary Duty. Each of the Administrative Agent, Arrangers,
Co-Documentation Agents and Syndication Agent, each Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their respective affiliates. Each Loan Party agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and any Loan Party, its respective stockholders or its
respective affiliates, on the other. The Loan Parties acknowledge and agree
that: (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and each Loan
Party, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its respective stockholders or its
respective affiliates with respect to the transactions contemplated hereby (or
the exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Lender has advised, is currently advising
or will advise any Loan Party, its respective stockholders or its respective
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of such Loan Party,
its respective management, stockholders, creditors or any other Person. Each
Loan Party acknowledges and agrees that such Loan Party has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Loan Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Loan Party, in connection
with such transaction or the process leading thereto.

Section 9.15. Several Obligations. The respective obligations of the Lenders
hereunder are several and not joint and the failure of any Lender to make any
Loan or perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder.

Section 9.16. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies each Borrower and Loan Guarantor, which information
includes the name, address and tax identification number of each Loan Party and
other information that will allow such Lender to identify the Loan Parties in
accordance with the USA PATRIOT Act. This notice is given in accordance with the
requirements of the USA PATRIOT Act and is effective as to the Lenders and the
Administrative Agent.

 

192



--------------------------------------------------------------------------------

Section 9.17. Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.

Section 9.18. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof; and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

Section 9.19. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.20. Intercreditor Agreement. REFERENCE IS MADE TO THE INTERCREDITOR
AGREEMENT. EACH LENDER HEREUNDER (a) CONSENTS TO THE SUBORDINATION OF LIENS
PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, (b) AGREES THAT IT WILL BE BOUND BY
AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT AND (c) AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER
INTO THE INTERCREDITOR AGREEMENT AS REVOLVING FACILITY AGENT AND ON BEHALF OF
SUCH LENDER. THE PROVISIONS OF THIS SECTION 9.20 ARE NOT INTENDED TO SUMMARIZE
ALL RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT. REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
INTERCREDITOR AGREEMENT. THE FOREGOING PROVISIONS ARE INTENDED AS AN INDUCEMENT
TO THE LENDERS UNDER THE TERM LOAN AGREEMENT TO EXTEND CREDIT AND SUCH LENDERS
ARE INTENDED THIRD PARTY BENEFICIARIES OF SUCH PROVISIONS AND THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT.

 

193



--------------------------------------------------------------------------------

Section 9.21. Conflicts. Notwithstanding anything to the contrary contained
herein, in any other Loan Document (including, without limitation, any Letter of
Credit application but excluding the Intercreditor Agreement), in the event of
any conflict or inconsistency between this Agreement and any other Loan Document
(including, without limitation, any Letter of Credit application but excluding
the Intercreditor Agreement), the terms of this Agreement shall govern and
control; provided that in the case of any conflict or inconsistency between the
Intercreditor Agreement and any other Loan Document, the terms of the
Intercreditor Agreement shall govern and control.

Section 9.22. [Reserved].

Section 9.23. Borrower Agent. (a) Parent Borrower is hereby appointed by each of
the Borrowers as its contractual representative hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Agent to act as the contractual representative of such Borrower with the rights
and duties expressly set forth herein and in the other Loan Documents. The
Borrower Agent agrees to act as such contractual representative upon the express
conditions contained in this Section 9.23. Additionally, the Borrowers hereby
appoint the Borrower Agent as their agent to receive, to the extent so requested
by such Borrower, the proceeds of the Loans in its account(s), at which time the
Borrower Agent shall promptly disburse such Loans to the appropriate
Borrower(s). The Administrative Agent and the Lenders, and their respective
officers, directors, agents or employees, shall not be liable to the Borrower
Agent or any Borrower for any action taken or omitted to be taken by the
Borrower Agent or the Borrowers pursuant to this Section 9.23.

(b) The Borrower Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Borrower Agent by the terms of
each thereof, together with such powers as are reasonably incidental thereto.
The Borrower Agent shall have no implied duties to the Borrowers hereunder, or
any obligation to the Lenders to take any action hereunder except any action
specifically provided by the Loan Documents to be taken by the Borrower Agent.

Section 9.24. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of and the Borrowers or any other Loan Party,
that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

 

194



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) The Administrative Agent hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

195



--------------------------------------------------------------------------------

ARTICLE 10

LOAN GUARANTY

Section 10.01. Guaranty. Each Loan Guarantor hereby agrees that it is jointly
and severally liable for, and, as primary obligor and not merely as surety, and
absolutely and unconditionally and irrevocably guarantees to the Administrative
Agent for the ratable benefit of the Issuing Banks and the other Secured Parties
the full and prompt payment upon the failure of the Borrowers to do so, when and
as the same shall become due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations (collectively
the “Guaranteed Obligations”; provided, however, that the definition of
“Guaranteed Obligations” shall not create any guarantee by any Loan Guarantor of
(or grant of security interest by any Loan Guarantor to support, as applicable)
any Excluded Swap Obligations of such Loan Guarantor for purposes of determining
any obligations of any Loan Guarantor). Each Loan Guarantor further agrees that
the Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. If any or all of the
Guaranteed Obligations becomes due and payable hereunder, each Loan Guarantor,
unconditionally and irrevocably, promises to pay such indebtedness to the
Administrative Agent and/or the other Secured Parties, on demand, together with
any and all expenses which may be incurred by the Administrative Agent and the
other Secured Parties in collecting any of the Guaranteed Obligations to the
extent reimbursable in accordance with Section 9.03. Each Loan Guarantor
unconditionally and irrevocably guarantees the payment of any and all of the
Guaranteed Obligations to the Secured Parties whether or not due or payable by
the Borrowers upon the occurrence of any of the events specified in Sections
7.01(f) or (g), and in such event, irrevocably and unconditionally promises to
pay such indebtedness to the Secured Parties, on demand, in lawful money of the
United States.

Section 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent, any Issuing Bank or any Lender to sue any Borrower, any
other Loan Guarantor, any other guarantor, or any other Person obligated for all
or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its rights in respect of any Collateral securing all or any
part of the Guaranteed Obligations. The Administrative Agent may enforce this
Loan Guaranty upon the occurrence and during the continuance of an Event of
Default.

Section 10.03. No Discharge or Diminishment of Loan Guaranty.

(a) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional, irrevocable and absolute and not subject
to any reduction, limitation, impairment or termination for any reason (other
than as set forth in Section 10.13), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other Person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party, or their assets or any resulting release or
discharge of any obligation of any Obligated Party; (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Obligated Party, the Administrative Agent, any Issuing Bank, any
Lender, or any other Person, whether in

 

196



--------------------------------------------------------------------------------

connection herewith or in any unrelated transactions; (v) any direction as to
application of payments by any Borrower or by any other party; (vi) any other
continuing or other guaranty, undertaking or maximum liability of a guarantor or
of any other party as to the Guaranteed Obligations; (vii) any payment on or in
reduction of any such other guaranty or undertaking; (viii) any dissolution,
termination or increase, decrease or change in personnel by the Borrowers or
(ix) any payment made to any Secured Party on the Guaranteed Obligations which
any such Secured Party repays to any Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each Loan Guarantor waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.

(b) Except for termination of a Loan Guarantor’s obligations hereunder or as
expressly permitted by Section 10.13, the obligations of each Loan Guarantor
hereunder are not subject to any defense or setoff, counterclaim, recoupment, or
termination whatsoever by reason of the invalidity, illegality, or
unenforceability of any of the Guaranteed Obligations or otherwise, or any
provision of applicable law or regulation purporting to prohibit payment by any
Obligated Party, of the Guaranteed Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, any Issuing Bank or any Secured Party to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for the
obligations of the Borrowers for all or any part of the Guaranteed Obligations
or any obligations of any other guarantor of or other Person liable for any of
the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, any Issuing Bank or any Secured Party with respect to any
Collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than as set forth in Section 10.13).

Section 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, and except for termination of a Loan Guarantor’s obligations hereunder or
as expressly permitted by Section 10.13, each Loan Guarantor hereby waives any
defense based on or arising out of any defense of any Borrower or any other Loan
Guarantor or arising out of the disability of the Borrowers or any other Loan
Guarantor or any other party or the unenforceability of all or any part of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any Borrower or any other Loan Guarantor. Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, including notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance
of this Loan Guaranty, and notices of the existence, creation or incurring of
new or

 

197



--------------------------------------------------------------------------------

additional Guaranteed Obligations, as well as any requirement that at any time
any action be taken by any Person against any Obligated Party, or any other
Person including any right (except as shall be required by applicable statute
and cannot be waived) to require any Secured Party to (i) proceed against any
Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from any Borrower, any other guarantor or any other
party or (iii) pursue any other remedy in any Secured Party’s power whatsoever.
The Administrative Agent may, at its election, foreclose on any Collateral held
by it by one or more judicial or non-judicial sales, whether or not every aspect
of any such sale is commercially reasonable (to the extent permitted by
applicable law), accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any Collateral
securing all or a part of the Guaranteed Obligations, and the Administrative
Agent may, at its election, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, or any
security, without affecting or impairing in any way the liability of such Loan
Guarantor under this Loan Guaranty except as otherwise provided in
Section 10.13. To the fullest extent permitted by applicable law, each Loan
Guarantor waives any defense arising out of any such election even though that
election may operate, pursuant to applicable law, to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Loan
Guarantor against any Obligated Party or any security.

Section 10.05. Authorization. The Loan Guarantors authorize the Secured Parties
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder
(except as set forth in Section 10.13), from time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon), any security therefor, or any
liability incurred directly or indirectly in respect thereof, and this Loan
Guaranty shall apply to the Guaranteed Obligations as so changed, extended,
renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, impair, surrender, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;

(c) exercise or refrain from exercising any rights against the Borrowers, any
other Loan Party or others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, the Borrowers,
other Loan Parties or other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrowers to their creditors other than the Secured Parties;

 

198



--------------------------------------------------------------------------------

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrowers to the Secured Parties regardless of what liability
or liabilities of the Borrowers remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Loan Document, any Hedge Agreement or any of the
instruments or agreements referred to herein or therein, or otherwise amend,
modify or supplement this Agreement, any other Loan Document, any Hedge
Agreement or any of such other instruments or agreements; and/or

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of the Loan Guarantors
from their respective liabilities under this Loan Guaranty.

Section 10.06. Rights of Subrogation. Any indebtedness of the Borrowers now or
hereafter owing to any Loan Guarantor is hereby subordinated to the Obligations
owing to the Secured Parties; and if the Administrative Agent so requests at a
time when an Event of Default exists, all such indebtedness of the Borrowers to
such Loan Guarantor shall be collected, enforced and received by such Loan
Guarantor for the benefit of the Secured Parties and be paid over to the
Administrative Agent on behalf of the Secured Parties on account of the
Guaranteed Obligations to the Secured Parties, but without affecting or
impairing in any manner the liability of such Loan Guarantor under the other
provisions of this Loan Guaranty. Prior to the transfer by any Loan Guarantor of
any note or negotiable instrument evidencing any such indebtedness of the
Borrowers to such Loan Guarantor, such Loan Guarantor shall mark such note or
negotiable instrument with a legend that the same is subject to this
subordination. No Loan Guarantor will assert any right, claim or cause of
action, including, without limitation, a claim of subrogation, contribution or
indemnification that it has against any Loan Party or any collateral in respect
of this Loan Guaranty until the occurrence of the Termination Date.

Section 10.07. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the other Loan Guarantors forthwith
on demand by the Administrative Agent.

Section 10.08. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, any Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

 

199



--------------------------------------------------------------------------------

Section 10.09. [Reserved].

Section 10.10. Maximum Liability. It is the desire and intent of the Loan
Guarantors and the Secured Parties that this Loan Guaranty shall be enforced
against the Loan Guarantors to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. The
provisions of this Loan Guaranty are severable, and in any action or proceeding
involving any state corporate law, or any state, Federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Loan Guarantor under this Loan Guaranty
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Loan Guarantor’s liability under this Loan
Guaranty, then, notwithstanding any other provision of this Loan Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Loan Guarantors or the Secured Parties, be automatically limited and reduced to
the highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant Loan
Guarantor’s “Maximum Liability”). Each Loan Guarantor agrees that the Guaranteed
Obligations may at any time and from time to time exceed the Maximum Liability
of each Loan Guarantor without impairing this Loan Guaranty or affecting the
rights and remedies of the Secured Parties hereunder; provided that nothing in
this sentence shall be construed to increase any Loan Guarantor’s obligations
hereunder beyond its Maximum Liability.

Section 10.11. Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any Collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Guarantor Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article 10, each Non-Paying Guarantor’s “Guarantor Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (a) such Non- Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the Closing Date (whether by loan,
capital infusion or by other means) to (b) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after the Closing Date (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive

 

200



--------------------------------------------------------------------------------

any contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the Secured Obligations until the
Termination Date. This provision is for the benefit of the Administrative Agent,
the Issuing Banks, the Lenders and the other Secured Parties and may be enforced
by any one, or more, or all of them in accordance with the terms hereof.

Section 10.12. Liability Cumulative. The liability of each Loan Guarantor under
this Article 10 is in addition to and shall be cumulative with all liabilities
of such Loan Guarantor to the Administrative Agent, the Issuing Banks and the
Lenders under this Agreement and the other Loan Documents to which such Loan
Guarantor is a party or in respect of any obligations or liabilities of the
other Loan Guarantors, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

Section 10.13. Release of Loan Guarantors. Notwithstanding anything in
Section 9.02(b) to the contrary, a Subsidiary Guarantor shall automatically be
released from its obligations hereunder and its Loan Guaranty shall be
automatically released (i) upon the consummation of any transaction permitted
hereunder if as a result thereof such Subsidiary Guarantor shall cease to be a
Subsidiary (or becomes an Excluded Subsidiary, provided, however, that the
release of any Subsidiary Guarantor from its obligations under this Agreement if
such Subsidiary Guarantor becomes an Excluded Subsidiary of the type described
in clause (a) of the definition thereof shall only be permitted if at the time
such Subsidiary Guarantor becomes an Excluded Subsidiary of such type, (1) no
Default or Event of Default shall have occurred and be outstanding, (2) after
giving pro forma effect to such release and the consummation of the transaction
or event that causes such Person to be an Excluded Subsidiary of such type, the
Borrower is deemed to have made a new Investment in such Person (as if such
Person were then newly acquired) and such Investment is permitted at such time
and (3) a Responsible Officer of the Borrower Agent certifies to the
Administrative Agent compliance with preceding clauses (1) and (2)); provided,
further, that no such release shall occur if such Subsidiary Guarantor continues
to be a guarantor in respect of the Senior Notes, any Incremental Equivalent
Debt, any Refinancing Equivalent Debt, the ABL Facility or any Refinancing
Indebtedness in respect of any of the foregoing or (ii) upon the occurrence of
the Termination Date. In connection with any such release, the Administrative
Agent shall promptly execute and deliver to any Loan Guarantor, at such Loan
Guarantor’s expense, all documents that such Loan Guarantor shall reasonably
request to evidence termination or release. Any execution and delivery of
documents pursuant to the preceding sentence of this Section 10.13 shall be
without recourse to or warranty by the Administrative Agent (other than to the
Administrative Agent’s authority to deliver such documents).

Section 10.14. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Loan Guaranty in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 10.14 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 10.14 or otherwise under this Loan Guaranty voidable under applicable
law relating to fraudulent

 

201



--------------------------------------------------------------------------------

conveyance or fraudulent transfer, and not for any greater amount). Except as
otherwise provided herein, the obligations of each Qualified ECP Guarantor under
this Section 10.14 shall remain in full force and effect until the termination
of all Swap Obligations. Each Qualified ECP Guarantor intends that this
Section 10.14 constitute, and this Section 10.14 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

 

202



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PC INTERMEDIATE HOLDINGS INC.

By:  

                     

Name:

 

Title:

 

PARTY CITY HOLDINGS INC.

PARTY CITY CORPORATION

ANAGRAM EDEN PRAIRIE PROPERTY

HOLDINGS LLC

ANAGRAM INTERNATIONAL, INC.

ANAGRAM INTERNATIONAL HOLDINGS, INC.

AM-SOURCE, LLC

AMSCAN INC.

By:  

                          

Name:

 

Title:

 

TRISAR, INC.

By:  

                          

Name:

 

Title:

 

US BALLOON MANUFACTURING CO., INC.

AMSCAN NM LAND, LLC

AMSCAN PURPLE SAGE LLC

By:  

                     

Name:

 

Title:

 

[Signature page to Party City ABL Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually, as Administrative Agent, Swingline
Lender, Issuing Bank and as Lender By:  

                                      

 

Name:

 

Title:

By:  

                                            

 

Name:

 

Title:

[Signature page to Party City ABL Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Bank and as Lender By:  

                              

 

Name:

 

Title:

By:  

                                  

 

Name:

 

Title:

[Signature page to Party City ABL Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., Issuing Bank and as Lender By:  

                              

 

Name:

 

Title:

By:  

                              

 

Name:

 

Title:

[Signature page to Party City ABL Credit Agreement]



--------------------------------------------------------------------------------

                                                                              
   ,

as Lender

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signature page to Party City ABL Credit Agreement]



--------------------------------------------------------------------------------

Schedule 6.01(i)

EXISTING INDEBTEDNESS

 

1.

Indebtedness (i) secured by liens referenced on UCC-1 filings listed on Schedule
6.02 and (ii) in connection with the following Capital Leases outstanding as of
the First Amendment Effective Date:

 

Lessee

  

Lender

  

Type of Debt

   Outstanding  

Amscan, Inc.

  

Raymond Equipment Co.

Canusa Hershman

  

Equipment Leases

Equipment Leases

   $


$

3,077,000


67,500

 


 

Party City Corporation

  

Raymond Equipment Co.

  

Equipment Leases

   $ 121,000  

 

2.

The following Indebtedness of Subsidiaries as of the First Amendment Effective
Date:

 

  •  

GBP 1 million overdraft facility provided by NatWest to Christys By Design
Limited

 

  •  

RM 0.25 million overdraft facility, RM 1.75 million bank guarantee and RM
40.0 million foreign exchange contract limit, each provided by HSBC Bank to
Everts (Malaysia) SDN BHD

 

  •  

EUR 1.0 million overdraft facility provided by Commerzbank Aktiengesellchaft
Filliale Esslingen

 

  •  

EUR 1.0 million overdraft facility provided by Kreissparkasse
Esslingen-Nürtingen

 

  •  

C$6.4 million demand operating credit, and C$0.7 million demand credit for
foreign exchange contracts, each provided by Canadian Imperial Bank of Commerce
to Party City Canada Inc.

 

  •  

US $1.25 million credit facility provided by BNI Madagascar to Festival S.A.

 

3.

Intercompany Indebtedness among the Loan Parties and non-Loan Parties existing
on the First Amendment Effective Date:

SEE ATTACHED.



--------------------------------------------------------------------------------

Schedule 6.02

EXISTING LIENS

1. Liens securing Indebtedness listed on item 1(ii) of Schedule 6.01 and the
Liens evidenced by the following UCC filings or judgment search results:

 

Debtor

  

Jurisdiction

  

Scope of

Search

  

Type of
filing found

  

Secured Party

  

Collateral

  

Original

File Date

  

Original File

Number

  

Amdt.

File Date

  

Amdt. File Number

Amscan Inc.    NY – Department of State   

A thru

7/21/15

   UCC-1   

Crown Credit

Company

  

Various

Equipment

   8/26/2011   

201108265934

617

   05/17/2016    201605175583732 Amscan Inc.    NY – Department of State   
A thru 7/21/15    UCC-1    Raymond Leasing Corporation    Various Equipment   
8/29/2012    201208295972312   

06/27/2017

07/27/2017

  

201706275766153

201707275898952

Amscan Inc.    NY – Department of State    A thru 7/21/15    UCC-1    U.S. Bank
Equipment Finance, a division of U.S. Bank National Association    Various
Equipment    1/3/2013    201307035726672       Amscan Inc.    NY – Department of
State   

A thru

7/21/15

   UCC-1   

Toyota Motor

Credit Corporation (Assignee); Summit Handling Systems, Inc. (Assignor)

  

Various

Equipment

   7/26/2013    201307265804020       Amscan Inc.    NY – Department of State   
A thru 7/21/15    UCC-1    U.S. Bank Equipment Finance    Various Equipment   
8/28/2013    201308285923371      



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of

Search

  

Type of
filing found

  

Secured Party

  

Collateral

  

Original

File Date

  

Original File

Number

  

Amdt.

File Date

  

Amdt. File Number

Amscan Inc. dba Deco Paper Products a Division of Amscan Inc.    NY – Department
of State    A thru 7/21/15    UCC-1   

TCF Equipment Finance, Inc. (Assignee) American Packaging

Capital, Inc. (Assignor)

   Various Equipment    4/22/2014    201404228153169       Amscan Inc. dba Deco
Paper Products a Division of Amscan Inc.    NY – Department of State   
A thru 7/21/15    UCC-3 – Assignment   

TCF Equipment Finance, Inc. (Assignee);

American Packaging Capital, Inc. (Assignor)

   Various Equipment    4/22/2014    201404228153169    4/28/2014   
201404285428604 Amscan, Inc.    NY – Department of State    A thru 7/21/15   
UCC-1    U.S. Bank Equipment Finance    Various Equipment    5/7/2014   
201405075472403       Amscan Inc.    NY – Department of State    A thru 7/21/15
   UCC-1    U.S. Bank Equipment Finance, a Division of U.S. Bank National
Association (Assignee); eCap Leasing, Inc. (Assignor)    Various Equipment   
12/26/2014    201412260722769      



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of

Search

  

Type of
filing found

  

Secured Party

  

Collateral

  

Original

File Date

  

Original File

Number

  

Amdt.

File Date

  

Amdt. File Number

Amscan Inc.    NY – Department of State    A thru 7/21/15    UCC-1    Marlin
Business Bank    Various Equipment    3/12/2015    201503125249005       Amscan
Inc.    NY – Department of State    A thru 07/03/2018    UCC-1    Canusa
Hershman Recycling, LLC    Equipment (Baler)    09/30/2015    201509308374039   
   Amscan Inc.    NY – Department of State    A thru 07/03/2018    UCC-1   
First Western Bank & Trust DBA All Lines Leasing    Equipment (Sweeper)   
11/02/2015    201511020562391       Amscan Inc.    NY – Department of State    A
thru 07/03/2018    UCC-1    First Western Bank & Trust DBA All Lines Leasing   
Equipment (Scrubber)    07/05/2016    201607050318850       Amscan Inc.    NY –
Department of State    A thru 07/03/2018    UCC-1    First Western Bank & Trust
DBA All Lines Leasing    Equipment (Scrubber)    04/24/2017    201704240195830
   07/14/2017    201707140344197 Amscan Inc.    NY – Department of State    A
thru 07/03/2018    UCC-1    Wells Fargo Vendor Financial Services, LLC   
Various Equipment    10/13/2017    201710136246760       Am-Source, LLC    RI –
SOS    A thru 7/17/15    UCC-1    Konica Minolta Premier    Various Equipment   
11/13/2012    201211843990      

Anagram

International, Inc.

   MN – SOS   

A thru

7/17/15

   UCC-1    Crown Credit Company   

Various

Equipment

   8/1/2014    201437465689    04/22/2016    885369800895



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of

Search

  

Type of
filing found

  

Secured Party

  

Collateral

  

Original

File Date

  

Original File

Number

  

Amdt.

File Date

  

Amdt. File Number

Anagram International, Inc.    Minnesota    A thru 06/21/2018    UCC-1   
Loffler Companies Inc.    Various Equipment    05/31/2016    890223900682      
Party City Corporation    DE – SOS    A thru 06/19/2018    UCC-1    American
Greetings Corporation    Various Inventory    01/02/2018    20180021507      
Party City Corporation    DE – SOS    A thru 6/19/2018    UCC-1    Canon
Financial Services    Various Equipment    08/04/2016    20164726160       Party
City Holdings Inc.    DE – SOS    A thru 06/19/2018    UCC-1    American
Greetings Corporation    Various Inventory    01/02/2018    20180021499      
Party City Holdings Inc.    NY, Westchseter County    A thru 6/22/2018    NYSCEF
Doc. No. 6    Valjento Camaj v. Party City Holdings Inc. et al       05/09/2014
   50284-15       Party City Holdings Inc.    NY, Westchseter County    A thru
6/22/2018    NYSCEF Doc. No. 6    Laura Labanca et al v. Party City Holdings
Inc.       06/28/2018    60185-18       Party City Holdings Inc.    NY,
Westchseter County    A thru 6/22/2018    NYSCEF Doc. No. 6    Teresa Bialsky v.
Party City Holdings Inc. et al       04/10/2013    64134-13      



--------------------------------------------------------------------------------

2. Liens existing on the following intellectual property:

 

  A)

Liens in connection with substantially all of the Company’s then-existing
Copyrights recorded at V3598 D311 in favor of Credit Suisse, AG, Cayman Islands
Branch, recorded on August 16, 2010.

 

  B)

Liens in connection with substantially all of the Company’s then-existing
Copyrights recorded at V3597 D236 in favor of Credit Suisse AG, Cayman Islands
Branch, recorded on December 6, 2010.



--------------------------------------------------------------------------------

Schedule 6.07

EXISTING INVESTMENTS

 

1.

Investments made by any Loan Party or any of their Subsidiaries in connection
with the intercompany Indebtedness listed on item 3 of Schedule 6.01(i).

 

2.

Additional investments/acquisition made since August 2015:

 

Legal Entity

  

Equity Holder

  

Percentage

Interest

  

Jurisdiction of

Organization

  

Type of Entity

Punchbowl Inc.    Party City Holdings Inc.    25%    Delaware    Corporation
Print Appeal Inc.    Amscan Inc    60%    Texas    Corporation M-G Novelty
Company.    Party City Corporation    100%    Oklahoma    Corporation Granmark
S.A. de C.V. .   

Party City Holdings Inc.

Amscan Inc.

  

1%

84%

   Mexico    Corporation Amscan Mauritius Company Limited.    Party City
Holdings Inc.    100%    Mauritius    Company Party HQ Ltd. .    Amscan
International Limited    71%    United Kingdom    Company PD Retail Group
Limited.    Amscan International Limited    50%    United Kingdom    Company
Festival S.A.    Amscan Mauritius Company Limited    99%    Madagascar   
Company Mada Lamba SARL.    Amscan Mauritius Company Limited    100%   
Madagascar    Company

 

3.

Existing Investments of the Subsidiaries in the entities listed in the below
chart:

CAPITALIZATION AND SUBSIDIARIES

 

Legal Entity

  

Equity Holder

  

Percentage
Interest

  

Jurisdiction of

Organization

  

Type of Entity

Domestic Entities             Party City Holdings Inc.    PC Intermediate
Holdings, Inc.    100%    Delaware    Corporation Amscan Inc.    Party City
Holdings Inc.    100%    New York    Corporation Anagram International, Inc.   
Party City Holdings Inc.    100%    Minnesota    Corporation



--------------------------------------------------------------------------------

Legal Entity

  

Equity Holder

  

Percentage
Interest

  

Jurisdiction of

Organization

  

Type of Entity

Anagram Eden Prairie Property Holdings LLC    Party City Holdings Inc.    100%
   Delaware    Limited liability company Am-Source, LLC    Party City Holdings
Inc.    100%    Rhode Island    Limited liability company Trisar, Inc.    Party
City Holdings Inc.    100%    California    Corporation Party City Corporation
   Party City Holdings Inc.    100%    Delaware    Corporation Punchbowl Inc. *
   Party City Holdings Inc.    25%    Delaware    Corporation Amscan Purple
Sage, LLC    Amscan Inc.    100%    Delaware    Limited liability company Amscan
NM Land, LLC    Amscan Inc.    100%    Delaware    Limited liability company
Amscan Custom Injection Molding LLC    Amscan Inc.    75%    Delaware    Limited
liability company Party Horizon Inc.    Amscan Inc.    100%    Delaware   
Corporation Print Appeal Inc. *    Amscan Inc    60%    Texas    Corporation
Anagram International Holdings, Inc.    Anagram International, Inc.    100%   
Minnesota    Corporation Anagram International, LLC    Anagram International,
Inc.    98%    Nevada    Limited liability company    Anagram International
Holdings, Inc.    2% M-G Novelty Company. *    Party City Corporation    100%   
Oklahoma    Corporation

 

Foreign Entities Balloon Agencies Pty Ltd.    Party City Holdings Inc.    100%
   Australia    Company Christy’s By Design Limited    Party City Holdings Inc.
   100%    United Kingdom    Company Amscan Asia Limited   

Party City Holdings Inc.

Amscan Inc

  

99%

1%

   Hong Kong    Corporation Christy Garments and Accessories Limited    Party
City Holdings Inc.    100%    United Kingdom    Company Christy Dressup Limited
   Party City Holdings Inc.    100%    United Kingdom    Company Riethmuller
(Polaska) Sp z.o.o.    Party City Holdings Inc.    100%    Poland    Limited
liability company Party City Canada Inc.    Party City Holdings Inc.    100%   
Ontario, Canada    Corporation Everts Malaysia SDN BHD    Party City Holdings
Inc.    100%    Malaysia    Corporation Amscan Party Goods Pty. Limited    Party
City Holdings Inc.    100%    Australia    Corporation



--------------------------------------------------------------------------------

Amscan de Mexico S.A. de C.V.    Party City Holdings Inc.    50%    Mexico   
Corporation    Amscan Inc.    50% Granmark S.A. de C.V. . *    Party City
Holdings Inc.    1%    Mexico    Corporation    Amscan Inc.    84% Amscan Europe
GmbH    Party City Holdings Inc.    100%    Germany    Company Amscan Holdings
Limited    Party City Holdings Inc.    100%    United Kingdom    Company Amscan
Mauritius Company Limited. *    Party City Holdings Inc.    100%    Mauritius   
Company Guangzhou Christy Trading Company Limited    Amscan Asia Limited    100%
   China    Company Anagram France S.C.S.    Anagram International Holdings,
Inc.    78%    France    Limited partnership    Anagram International, Inc.   
22% Convergram de Mexico S. de R.L.    Anagram International, Inc.    49.9%   
Mexico    Corporation Amscan International Limited    Amscan Holdings Limited   
100%    United Kingdom    Company Travis Designs Limited    Amscan International
Limited    100%    United Kingdom    Company Party Delights Ltd.    Amscan
International Limited    100%    United Kingdom    Company Party HQ Ltd. . *   
Amscan International Limited    71%    United Kingdom    Company PD Retail Group
Limited. *    Amscan International Limited    50%    United Kingdom    Company
Festival S.A. . *    Amscan Mauritius Company Limited    99%    Madagascar   
Company Mada Lamba SARL. *    Amscan Mauritius Company Limited    100%   
Madagascar    Company

 

*

Investments/acquisitions added since August 2015, as noted in item 2 above.



--------------------------------------------------------------------------------

Schedule 6.01(i)

EXISTING INDEBTEDNESS

 

1.

Indebtedness (i) secured by liens referenced on UCC-1 filings listed on Schedule
6.02 and (ii) in connection with the following Capital Leases outstanding as of
the First Amendment Effective Date:

 

Lessee

   Lender      Type of Debt      Outstanding  

Amscan, Inc.

     Raymond Equipment Co.        Equipment Leases      $ 3,077,000       
Canusa Hershman        Equipment Leases      $ 67,500  

Party City Corporation

     Raymond Equipment Co.        Equipment Leases      $ 121,000  

 

2.

The following Indebtedness of Subsidiaries as of the First Amendment Effective
Date:

 

  •  

GBP 1 million overdraft facility provided by NatWest to Christys By Design
Limited

 

  •  

RM 0.25 million overdraft facility, RM 1.75 million bank guarantee and RM
40.0 million foreign exchange contract limit, each provided by HSBC Bank to
Everts (Malaysia) SDN BHD

 

  •  

EUR 1.0 million overdraft facility provided by Commerzbank Aktiengesellchaft
Filliale Esslingen

 

  •  

EUR 1.0 million overdraft facility provided by Kreissparkasse
Esslingen-Nürtingen

 

  •  

C$6.4 million demand operating credit, and C$0.7 million demand credit for
foreign exchange contracts, each provided by Canadian Imperial Bank of Commerce
to Party City Canada Inc.

 

  •  

US $1.25 million credit facility provided by BNI Madagascar to Festival S.A.

 

3.

Intercompany Indebtedness among the Loan Parties and non-Loan Parties existing
on the First Amendment Effective Date:

SEE ATTACHED.



--------------------------------------------------------------------------------

Payee(due)

  

Payor (owes)

   Amounts USD  

Christy By Design

   Amscan Inc.      14,784,403.00  

Amscan Asia Limited (Formerly CAL HK)

   Amscan Inc.      13,237,887.38  

Amscan Canada

   Amscan Inc.      3,328,295.45  

Everts Malaysia SDN BHD

   Amscan Inc.      2,564,385.65  

Party City Canada Inc.

   Amscan Inc.      15,367.90  

Party Delights

   Amscan Inc.      21,712.76  

Everts Malaysia SDN BHD

   Trisar, Inc. DBA Ampro Print & Pak      42,812.16  

Amscan Asia Limited (Formerly CAL HK)

   Anagram International Inc.      8,613,286.29  

Everts Malaysia SDN BHD

   Anagram International Inc.      14,189.79  

Payee(due)

  

Payor (owes)

   Amounts USD  

Amscan Inc.

  

Amscan Europe GmbH

     11,803,590.09  

Deco

  

Amscan Europe GmbH

     73,203.36  

Kookaburra

  

Amscan Europe GmbH

     46,143.12  

Trisar, Inc. DBA Ampro Print & Pak

  

Amscan Europe GmbH

     128,483.00  

Am-Source, LLC

  

Amscan Europe GmbH

     8,360.44  

Anagram International Inc.

  

Amscan Europe GmbH

     5,589,595.89  

Amscan Inc.

  

Amscan International Limited (Amscan UK)

     373,616.71  

Deco

  

Amscan International Limited (Amscan UK)

     15,002.00  

Kookaburra

  

Amscan International Limited (Amscan UK)

     40,491.15  

Trisar, Inc. DBA Ampro Print & Pak

  

Amscan International Limited (Amscan UK)

     19,464.34  

Anagram International Inc.

  

Amscan International Limited (Amscan UK)

     42,261,057.67  

Amscan Inc.

  

Christy Dress Up

     46,139.01  

Amscan Inc.

  

Amscan de Mexico S.A. de C.V.

     30,451.72  

Kookaburra

  

Amscan de Mexico S.A. de C.V.

     47,792.26  

Am-Source, LLC

  

Amscan de Mexico S.A. de C.V.

     247,888.30  

Trisar, Inc. DBA Ampro Print & Pak

  

Party City Canada Inc.

     216,646.49  

Anagram International Inc.

  

Party City Canada Inc.

     2,849.57  

Party City Corporation

  

Party City Canada Inc.

     228,535.55  

Party City Holdings Inc

  

Amscan Asia Pacific (Australia)

     1,342,975.00  

Amscan Inc.

  

Amscan Asia Pacific (Australia)

     4,251,431.97  

Kookaburra

  

Amscan Asia Pacific (Australia)

     55,618.88  

Trisar, Inc. DBA Ampro Print & Pak

  

Amscan Asia Pacific (Australia)

     26,568.00  

Anagram International Inc.

  

Amscan Asia Pacific (Australia)

     2,546,310.83  

ACIM

  

Amscan Asia Pacific (Australia)

     10,425.49  

Amscan Inc.

  

Granmark

     10,473,750.56  

Amscan Inc.

  

Festival (Madagascar)

     2,823,928.13  

Party City Corporation

  

Festival (Madagascar)

     326,949.89  

Party City Corporation

  

Amscan Asia Limited (Formerly CAL HK)

     82,682.89  



--------------------------------------------------------------------------------

Schedule 6.02

EXISTING LIENS

 

1.

Liens securing Indebtedness listed on item 1(ii) of Schedule 6.01 and the Liens
evidenced by the following UCC filings or judgment search results:

 

Debtor

  

Jurisdiction

  

Scope of
Search

  

Type of
filing found

  

Secured Party

  

Collateral

  

Original
File Date

  

Original
File
Number

  

Amdt.
File Date

  

Amdt. File
Number

Amscan Inc.    NY – Department of State    A thru 7/21/15    UCC-1    Crown
Credit Company    Various Equipment    8/26/2011    201108265934 617   
05/17/2016    201605175583732 Amscan Inc.    NY – Department of State    A thru
7/21/15    UCC-1    Raymond Leasing Corporation    Various Equipment   
8/29/2012    201208295972312    06/27/2017 07/27/2017    201706275766153
201707275898952 Amscan Inc.    NY – Department of State    A thru 7/21/15   
UCC-1    U.S. Bank Equipment Finance, a division of U.S. Bank National
Association    Various Equipment    1/3/2013    201307035726672       Amscan
Inc.    NY – Department of State    A thru 7/21/15    UCC-1    Toyota Motor
Credit Corporation (Assignee); Summit Handling Systems, Inc. (Assignor)   
Various Equipment    7/26/2013    201307265804020       Amscan Inc.   
NY – Department of State    A thru 7/21/15    UCC-1    U.S. Bank Equipment
Finance        Various Equipment    8/28/2013    201308285923371      



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of
Search

  

Type of
filing found

  

Secured Party

  

Collateral

  

Original
File Date

  

Original
File
Number

  

Amdt.
File Date

  

Amdt. File
Number

Amscan Inc. dba Deco Paper Products a Division of Amscan Inc.    NY – Department
of State    A thru 7/21/15    UCC-1    TCF Equipment Finance, Inc. (Assignee)
American Packaging Capital, Inc. (Assignor)    Various Equipment    4/22/2014   
201404228153169       Amscan Inc. dba Deco Paper Products a Division of Amscan
Inc.    NY – Department of State    A thru 7/21/15    UCC-3 – Assignment   

TCF Equipment

Finance, Inc. (Assignee); American Packaging Capital, Inc. (Assignor)

   Various Equipment    4/22/2014    201404228153169    4/28/2014   
201404285428604 Amscan, Inc.    NY – Department of State    A thru 7/21/15   
UCC-1    U.S. Bank Equipment Finance    Various Equipment    5/7/2014   
201405075472403       Amscan Inc.    NY – Department of State    A thru 7/21/15
   UCC-1    U.S. Bank Equipment Finance, a Division of U.S. Bank National
Association (Assignee); eCap Leasing, Inc. (Assignor)        Various Equipment
   12/26/2014    201412260722769      



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of
Search

  

Type of
filing found

  

Secured Party

  

Collateral

  

Original
File Date

  

Original File
Number

  

Amdt.
File Date

  

Amdt. File
Number

Amscan Inc.    NY –Department of State    A thru 7/21/15    UCC-1   
Marlin Business Bank    Various Equipment    3/12/2015    201503125249005      
Amscan Inc.    NY –Department of State   

A thru

07/03/2018

   UCC-1    Canusa Hershman Recycling, LLC    Equipment (Baler)    09/30/2015   
201509308374039       Amscan Inc.    NY –Department of State    A thru
07/03/2018    UCC-1    First Western Bank & Trust DBA All Lines Leasing   
Equipment (Sweeper)    11/02/2015    201511020562391       Amscan Inc.   
NY –Department of State    A thru 07/03/2018    UCC-1    First Western Bank
& Trust DBA All Lines Leasing    Equipment (Scrubber)    07/05/2016   
201607050318850       Amscan Inc.    NY –Department of State    A thru
07/03/2018    UCC-1    First Western Bank & Trust DBA All Lines Leasing   
Equipment (Scrubber)    04/24/2017    201704240195830    07/14/2017   
201707140344197 Amscan Inc.    NY –Department of State    A thru 07/03/2018   
UCC-1    Wells Fargo Vendor Financial Services, LLC    Various Equipment   
10/13/2017    201710136246760       Am-Source, LLC    RI – SOS    A thru 7/17/15
   UCC-1    Konica Minolta Premier    Various Equipment    11/13/2012   
201211843990       Anagram International, Inc.    MN – SOS    A thru 7/17/15   
UCC-1    Crown Credit Company    Various Equipment    8/1/2014    201437465689
   04/22/2016    885369800895



--------------------------------------------------------------------------------

Debtor

    

Jurisdiction

    

Scope of
Search

    

Type of
filing found

    

Secured Party

    

Collateral

    

Original
File
Date

    

Original
File
Number

    

Amdt.
File Date

  

Amdt. File
Number

Anagram International, Inc.      Minnesota      A thru 06/21/2018      UCC-1
     Loffler Companies Inc.     

Various

Equipment

     05/31/2016      890223900682         Party City Corporation      DE – SOS
     A thru 06/19/2018      UCC-1      American Greetings Corporation     
Various Inventory      01/02/2018      20180021507         Party City
Corporation      DE – SOS      A thru 6/19/2018      UCC-1      Canon Financial
Services      Various Equipment      08/04/2016      20164726160        
Party City Holdings Inc.      DE – SOS      A thru 06/19/2018      UCC-1     
American Greetings Corporation      Various Inventory      01/02/2018     
20180021499         Party City Holdings Inc.      NY, Westchseter County      A
thru 6/22/2018      NYSCEF Doc. No. 6      Valjento Camaj v. Party City Holdings
Inc. et al           05/09/2014      50284-15         Party City Holdings Inc.
     NY, Westchseter County      A thru 6/22/2018      NYSCEF Doc. No. 6     
Laura Labanca et al v. Party City Holdings Inc.           06/28/2018     
60185-18         Party City Holdings Inc.      NY, Westchseter County      A
thru 6/22/2018      NYSCEF Doc. No. 6      Teresa Bialsky v. Party City Holdings
Inc. et al           04/10/2013      64134-13        



--------------------------------------------------------------------------------

2.

Liens existing on the following intellectual property:

 

  A)

Liens in connection with substantially all of the Company’s then-existing
Copyrights recorded at V3598 D311 in favor of Credit Suisse, AG, Cayman Islands
Branch, recorded on August 16, 2010.

 

  B)

Liens in connection with substantially all of the Company’s then-existing
Copyrights recorded at V3597 D236 in favor of Credit Suisse AG, Cayman Islands
Branch, recorded on December 6, 2010.



--------------------------------------------------------------------------------

Schedule 6.07

EXISTING INVESTMENTS

 

1.

Investments made by any Loan Party or any of their Subsidiaries in connection
with the intercompany Indebtedness listed on item 3 of Schedule 6.01(i).

 

2.

Additional investments/acquisition made since August 2015:

 

Legal Entity

  

Equity Holder

   Percentage
Interest   

Jurisdiction of

Organization

  

Type of Entity

Punchbowl Inc.    Party City Holdings Inc.    25%    Delaware    Corporation
Print Appeal Inc.    Amscan Inc.    60%    Texas    Corporation M-G Novelty
Company.    Party City Corporation    100%    Oklahoma    Corporation Granmark
S.A. de C.V.    Party City Holdings Inc.    1%    Mexico    Corporation   
Amscan Inc.    84%       Amscan Mauritius Company Limited.    Party City
Holdings Inc.    100%    Mauritius    Company Party HQ Ltd.   

Amscan International Limited

   71%    United Kingdom    Company PD Retail Group Limited.    Amscan
International Limited    50%    United Kingdom    Company Festival S.A.   
Amscan Mauritius Company Limited    99%    Madagascar    Company Mada Lamba
SARL.    Amscan Mauritius Company Limited    100%    Madagascar    Company

 

3.

Existing Investments of the Subsidiaries in the entities listed in the below
chart:

CAPITALIZATION AND SUBSIDIARIES

 

Legal Entity

  

Equity Holder

   Percentage
Interest   

Jurisdiction of

Organization

  

Type of Entity

Domestic Entities             Party City Holdings Inc.    PC Intermediate
Holdings, Inc.    100%    Delaware    Corporation Amscan Inc.    Party City
Holdings Inc.    100%    New York    Corporation Anagram International, Inc.   
Party City Holdings Inc.    100%    Minnesota    Corporation



--------------------------------------------------------------------------------

Legal Entity

  

Equity Holder

   Percentage
Interest   

Jurisdiction of

Organization

  

Type of Entity

Anagram Eden Prairie Property Holdings LLC    Party City Holdings Inc.    100%
   Delaware    Limited liability company Am-Source, LLC    Party City Holdings
Inc.    100%    Rhode Island    Limited liability company Trisar, Inc.    Party
City Holdings Inc.    100%    California    Corporation Party City Corporation
   Party City Holdings Inc.    100%    Delaware    Corporation Punchbowl Inc. *
   Party City Holdings Inc.    25%    Delaware    Corporation Amscan Purple
Sage, LLC    Amscan Inc.    100%    Delaware    Limited liability company Amscan
NM Land, LLC    Amscan Inc.    100%    Delaware    Limited liability company
Amscan Custom Injection Molding LLC    Amscan Inc.    75%    Delaware    Limited
liability company Party Horizon Inc.    Amscan Inc.    100%    Delaware   
Corporation Print Appeal Inc. *    Amscan Inc.    60%    Texas    Corporation
Anagram International Holdings, Inc.    Anagram International, Inc.    100%   
Minnesota    Corporation Anagram International, LLC    Anagram International,
Inc.    98%    Nevada    Limited liability company    Anagram International
Holdings, Inc.    2%       M-G Novelty Company. *    Party City Corporation   
100%    Oklahoma    Corporation

 

Foreign Entities

                    Balloon Agencies Pty Ltd.    Party City Holdings Inc.   
100%    Australia    Company Christy’s By Design Limited    Party City Holdings
Inc.    100%    United Kingdom    Company Amscan Asia Limited    Party City
Holdings Inc.    99%    Hong Kong    Corporation    Amscan Inc.    1%      
Christy Garments and Accessories Limited    Party City Holdings Inc.    100%   
United Kingdom    Company Christy Dressup Limited    Party City Holdings Inc.   
100%    United Kingdom    Company Riethmuller (Polaska) Sp z.o.o.    Party City
Holdings Inc.    100%    Poland    Limited liability company Party City Canada
Inc.    Party City Holdings Inc.    100%    Ontario, Canada    Corporation
Everts Malaysia SDN BHD    Party City Holdings Inc.    100%    Malaysia   
Corporation Amscan Party Goods Pty. Limited    Party City Holdings Inc.    100%
   Australia    Corporation Amscan de Mexico S.A. de C.V.    Party City Holdings
Inc.    50%    Mexico    Corporation



--------------------------------------------------------------------------------

   Amscan Inc.    50%       Granmark S.A. de C.V. *    Party City Holdings Inc.
   1%    Mexico    Corporation    Amscan Inc.    84%       Amscan Europe GmbH   
Party City Holdings Inc.    100%    Germany    Company Amscan Holdings Limited
   Party City Holdings Inc.    100%    United Kingdom    Company

Amscan Mauritius Company

Limited. *

   Party City Holdings Inc.    100%    Mauritius    Company Guangzhou Christy
Trading Company Limited    Amscan Asia Limited    100%    China    Company
Anagram France S.C.S.    Anagram International Holdings, Inc.    78%    France
   Limited partnership    Anagram International, Inc.    22%       Convergram de
Mexico S. de R.L.    Anagram International, Inc.    49.9%    Mexico   
Corporation Amscan International Limited    Amscan Holdings Limited    100%   
United Kingdom    Company Travis Designs Limited    Amscan International Limited
   100%    United Kingdom    Company Party Delights Ltd.    Amscan International
Limited    100%    United Kingdom    Company Party HQ Ltd. *    Amscan
International Limited    71%    United Kingdom    Company PD Retail Group
Limited. *    Amscan International Limited    50%    United Kingdom    Company
Festival S.A. *    Amscan Mauritius Company Limited    99%    Madagascar   
Company Mada Lamba SARL. *    Amscan Mauritius Company Limited    100%   
Madagascar    Company

 

*

Investments/acquisitions added since August 2015, as noted in item 2 above.